Exhibit 10.1
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
GLOBAL TRANSACTION AGREEMENT


BY AND AMONG


BLUEKNIGHT ENERGY PARTNERS G.P., L.L.C.,
BLUEKNIGHT ENERGY PARTNERS, L.P.


AND


THE PURCHASERS PARTY HERETO




DATED OCTOBER 25, 2010



 
 
 
 

TABLE OF CONTENTS
   
ARTICLE I DEFINITIONS
2
 
1.1
Definitions.
2
 
1.2
Certain Interpretive Matters.
11
ARTICLE II PHASE I TRANSACTIONS
12
 
2.1
Convertible Debentures.
12
 
2.2
Private Placement.
12
 
2.3
New Credit Agreement.
13
ARTICLE III UNITHOLDER VOTE TRANSACTIONS
14
 
3.1
The Proxy Statement and the Unitholder Meeting.
14
ARTICLE IV PHASE II TRANSACTIONS
16
 
4.1
Amendment to Third Amended and Restated Agreement Partnership Agreement.
16
 
4.2
Additional Private Placement.
17
 
4.3
Special Distribution.
18
 
4.4
The Rights Offering.
18
ARTICLE V COVENANTS
20
 
5.1
The Registration Statement.
20
 
5.2
Listing on National Securities Exchange.
21
 
5.3
Further Assurances.
21
 
5.4
Press Releases.
21
 
5.5
Notification of Certain Matters.
21
ARTICLE VI REPRESENTATIONS AND WARRANTIES
22
 
6.1
Representations and Warranties of the Partnership.
22
 
6.2
Representations and Warranties of the Purchasers.
29
ARTICLE VII TERMINATION
32
 
7.1
Termination.
32
 
7.2
Effect of Termination.
33
ARTICLE VIII MISCELLANEOUS
33
 
8.1
Fees and Expenses.
33
 
8.2
Entire Agreement; No Third Party Beneficiaries.
33
 
8.3
Successors.
34
 
8.4
Assignments.
34
 
8.5
Notices.
34
 
8.6
Construction.
36
 
8.7
Time.
36
 
8.8
Counterparts.
36
 
8.9
Amendments and Waivers.
37
 
8.1
Headings.
37
 
8.11
Governing Law.
37
 
8.12
Severability.
37
 
8.13
Incorporation of Exhibits and Schedules.
37
 
8.14
Remedies.
38
         
Schedule I
Private Placement
   
Schedule II
Additional Private Placement
   
Exhibit A
Form of Convertible Debenture
   
Exhibit B
Form of Registration Rights Agreement
   
Exhibit C
Form of Third Amended and Restated Partnership Agreement
 




 
i
 
 
 
GLOBAL TRANSACTION AGREEMENT
 
 
    This Global Transaction Agreement (this “Agreement”) is entered into as of
October 25, 2010, by and among Blueknight Energy Partners G.P., L.L.C., a
Delaware limited liability company (the “General Partner”), Blueknight Energy
Partners, L.P., a Delaware limited partnership (the “Partnership”), and each of
the purchasers set forth in Schedule I hereto (the “Purchasers”).
 
RECITALS:
 
    WHEREAS, in connection with the transactions contemplated hereby, Blueknight
Energy Holding, Inc., a Delaware corporation (“Vitol”), has transferred or will
transfer all of the limited liability company interests in the General Partner
to Blueknight GP Holding, LLC, a Delaware limited liability company (“GP
Holdco”);
 
    WHEREAS, on or prior to the date hereof, CB-Blueknight, LLC, a Delaware
limited liability company (“Charlesbank”), has entered into an agreement
pursuant to which it will acquire from Vitol 50% of the limited liability
company interest in GP Holdco and 6,285,252 Subordinated Units (as defined
herein);
 
    WHEREAS, upon consummation of the transaction with Charlesbank described in
the preceding paragraph, Vitol will own 50% of the limited liability company
interest in GP Holdco and 6,285,252 Subordinated Units;
 
    WHEREAS, the General Partner is the general partner of the Partnership;
 
    WHEREAS, it is contemplated that concurrently with the execution of this
Agreement the parties hereto will take the following actions: (i) the
Partnership will enter into the New Credit Agreement (as defined herein) (an
Affiliate of Vitol being a lender under such agreement), (ii) the Partnership
will sell and issue to each of the Purchasers, and each Purchaser will purchase
from the Partnership, a Convertible Debenture (as defined herein), and (iii) the
Partnership and the Purchasers will complete the Private Placement (as defined
herein) and the General Partner will adopt the Third Amended and Restated
Partnership Agreement (as defined herein) in connection therewith, each as
discussed in more detail herein;
 
    WHEREAS, it is contemplated that the Partnership will file a Proxy Statement
with the SEC (as defined herein) and hold the Unitholder Meeting (as defined
herein), each as discussed in more detail herein;
 
    WHEREAS, it is contemplated that upon receipt of the Required Unitholder
Approvals (as defined herein), the parties hereto will take the following
actions: (i) the Partnership and the Purchasers will complete the Additional
Private Placement (as defined herein), (ii) the Partnership will declare the
Special Distribution (as defined herein) and (iii) the Partnership will complete
the Rights Offering (as defined herein), each as discussed in more detail
herein; and
 

 
1
 
 
 
    WHEREAS, the Conflicts Committee (as defined herein) of the board of
directors of the General Partner (the “Board”) has (i) approved and recommended
to the Board, and the Board has approved, the Phase I Transactions and the
entering into the agreements and the consummation of the transactions related
thereto, (ii) approved and recommended to the Board, and the Board has approved,
the Unitholder Vote Transactions and the entering into the agreements and the
consummation of the transactions related thereto, including the filing of
certain documents with the SEC and (iii) approved and recommended to the Board,
and the Board has approved, subject to receipt of the Required Unitholder
Approvals, the Phase II Transactions and the entering into the agreements and
the consummation of the transactions related thereto.
 
AGREEMENT:
 
    NOW, THEREFORE, for and in consideration of the premises and mutual
covenants herein contained, the parties hereto agree as follows.
 
ARTICLE I
DEFINITIONS
 
    1.1 Definitions.
 
As used in this Agreement, the following terms have the meanings specified or
referred to in this Section 1.1.
 
    “Action” means any claim, action, suit, proceeding, or investigation brought
by any Governmental Authority.
 
    “Additional Private Placement” has the meaning given such term in Section
4.2(a).
 
    “Additional Private Placement Closing Date” has the meaning given such term
in Section 4.2(b)(i).
 
    “Additional Purchased Units” has the meaning given such term in Section
4.2(a).
 
    “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with, such specified Person through one or more intermediaries or otherwise;
provided, however, that for purposes of this Agreement, (i) the Purchasers and
their respective affiliates shall not be deemed to be Affiliates of the General
Partner, the Partnership and any of their respective subsidiaries and (ii) the
General Partner, the Partnership and any of their respective subsidiaries shall
not be deemed to be Affiliates of the Purchasers.  For purposes of clarification
only and without limiting the generality of the foregoing, in the case of
Charlesbank, “Affiliate” also includes Charlesbank Capital Partners, LLC and any
other Person that, directly or indirectly, is Controlled by or is under common
Control with Charlesbank Capital Partners, LLC through one or more
intermediaries or otherwise.
 

 
2
 
 
 
    “Agreement” has the meaning given such term in the Preamble.
 
    “Allocated Purchase Price” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading “Allocated
Purchase Price” on Schedule I or Schedule II hereto, as applicable.
 
    “Board” has the meaning given such term in the Recitals.
 
    “Business Day” means each day of the week except Saturdays, Sundays and days
on which banking institutions are authorized or required to close in the State
of Texas.
 
    “Change in Recommendation” has the meaning given such term in Section
3.1(a).
 
    “Charlesbank” has the meaning given such term in the Recitals.
 
    “Commitments” means (a) options, warrants, convertible securities,
exchangeable securities, subscription rights, conversion rights, exchange
rights, or other contracts or agreements that could require a Person to issue
any of its Equity Interests or to sell any Equity Interests it owns in another
Person, (b) any other securities convertible into, exchangeable or exercisable
for, or representing the right to subscribe for any Equity Interest of a Person
or owned by a Person, (c) statutory pre-emptive rights or pre-emptive rights
granted under a Person’s organizational documents and (d) stock appreciation
rights, phantom stock, profit participation, or other similar rights with
respect to a Person.
 
    “Common Unit” means a common unit representing a limited partner interest in
the Partnership.
 
    “Conflicts Committee” has the meaning given such term in the Partnership
Agreement.
 
    “Control” means, where used with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “Controlling” and
“Controlled” have correlative meanings.
 
    “Convertible Debenture” means a redeemable, convertible debenture to be
issued by the Partnership to each of the Purchasers, substantially in the form
attached hereto as Exhibit A.
 
    “Cumulative Common Unit Arrearage” has the meaning given such term in the
Partnership Agreement.
 
    “Current SEC Reports” has the meaning given such term in Section 6.1(i).
 
    “Delaware LP Act” means the Delaware Revised Uniform Limited Partnership
Act.
 
    “DTC” means The Depositary Trust Company.
 

 
3
 
 
 
    “Encumbrance” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest.
 
    “Equity Interests” means (a) with respect to a corporation, any and all
shares of capital stock and any Commitments with respect thereto, (b) with
respect to a partnership, limited liability company, trust or similar Person,
any and all units, interests or other partnership/limited liability company
interests, and any Commitments with respect thereto, and (c) any other direct or
indirect equity ownership or participation in a Person.
 
    “Exchange Act” means the Securities Exchange Act of 1934.
 
    “Expiration Time” has the meaning given such term in Section 3.1(d).
 
    “First Target Distribution” has the meaning given such term in the
Partnership Agreement.
 
    “GAAP” has the meaning given such term in the definition of Material Adverse
Change.
 
    “General Partner” has the meaning given such term in the Preamble.
 
    “General Partner Unit” has the meaning given such term in the Partnership
Agreement.
 
    “GP Holdco” has the meaning given such term in the Recitals.
 
    “Governmental Authority” means any legislature, agency, bureau, branch,
department, division, commission, court, tribunal, magistrate, justice,
multi-national organization, quasi-governmental body, or other similar
recognized organization or body of any federal, state, county, municipal, local,
or foreign government or other similar recognized organization or body
exercising similar powers or authority having competent jurisdiction.
 
    “IDRs” means all of the Incentive Distribution Rights (as such term is
defined in the Partnership Agreement).
 
    “Law” means any law (statutory, common, or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, executive
order, or other similar authority enacted, adopted, promulgated, or applied by
any Governmental Authority, each as amended and now and hereinafter in effect.
 
    “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. For the purpose of this Agreement, a Person shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
 

 
4
 
 
 
    “Material Adverse Change” or “Material Adverse Effect” means any change,
development, event, effect, condition or occurrence that is or could reasonably
be expected to be  material and adverse to the financial position, results of
operations, business or assets of the Partnership and its subsidiaries taken as
a whole; provided, however, that in no event shall the impact of any of the
following be considered in any determination of the existence of a Material
Adverse Change or a Material Adverse Effect: (i) circumstances affecting
companies engaged in the gathering, transportation, terminalling and storage of
crude oil and the terminalling and processing of asphalt products (in each case
in the geographic regions in which the Partnership Group operates) generally or
affecting the crude oil or asphalt industries (in each case in the geographic
regions in which the Partnership Group operates) generally (including in each
case changes in the price of crude oil, asphalt or other commodities and the
cost associated with the terminalling, transportation, terminalling or storage
of crude oil or the terminalling or storage of asphalt products); provided, that
any such circumstance does not materially disproportionately impact the
Partnership Group as compared to the impact upon other companies in the
industries in which the Partnership Group operates, (ii) any general market,
economic, financial or political conditions, or outbreak or hostilities or war,
in the United States, (iii) the announcement or pendency of the Transactions and
the effects of the Transactions and compliance by the Partnership with this
Agreement on the financial position, results of operations, business or assets
of the Partnership and its subsidiaries, (iv) changes in Laws or United States
generally accepted accounting principles (“GAAP”), (v) the effects of any
matters disclosed prior to the date hereof in the Partnership SEC Reports,
including any litigation described therein (provided, that this clause (v) does
not prevent a determination that any change or development relating to a matter
previously disclosed in the Partnership SEC Reports resulted in or contributed
to a Material Adverse Change or Material Adverse Effect) or (vi) changes in the
price or trading volume of the Common Units (provided that this clause (vi) does
not prevent a determination that any underlying cause of such change resulted in
or contributed to a Material Adverse Change or Material Adverse Effect).
 
     “Minimum Quarterly Distribution” has the meaning given such term in the
Partnership Agreement.
 
    “New Credit Agreement” means the Credit Agreement, by and among the
Partnership, the guarantors party thereto, JPMorgan Chase Bank, N.A. as
Administrative Agent, J.P. Morgan Securities Inc., as Lead Arranger and
Bookrunner, and the other lenders party thereto, to be entered into concurrently
with the execution of this Agreement.
 
    “Non-Affiliated Unitholders” means holders of Common Units other than the
Purchasers and their respective Affiliates.
 
    “Order” means any order, writ, injunction, decree, ruling, compliance or
consent order or decree, settlement agreement, schedule and similar binding
legal agreement issued by or entered into with a Governmental Authority.
 
    “Owned Units” has the meaning given such term in Section 3.1(d).
 

 
5
 
 
 
    “Parties” means the General Partner, the Partnership, Vitol and Charlesbank.
 
    “Partnership” has the meaning given such term in the Preamble.
 
    “Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of December 1, 2009, as the same
may be amended or restated.
 
    “Partnership Group” means the Partnership and its subsidiaries.
 
    “Partnership SEC Reports” means the forms, reports, schedules, registration
statements, definitive proxy statements and other documents filed with or
furnished to the SEC by the Partnership, including any annual reports on Form
10-K or quarterly reports on Form 10-Q filed by the Partnership and any filings
made by the Partnership in connection with the Transactions.
 
    “Person” means any individual or entity, including any firm, corporation,
partnership (general or limited), limited liability company, trust, joint
venture, Governmental Authority or other entity.
 
    “Phase I Transactions” means the transactions set forth in Article II of
this Agreement.
 
    “Phase II Transactions” means the transactions set forth in Article IV of
this Agreement.
 
    “Preferred Units” means the Partnership’s Series A Preferred Units (as
defined in the Third Amended and Restated Partnership Agreement) with the terms
set forth in the Third Amended and Restated Partnership Agreement.
 
    “Prior Credit Agreement” means the Amended and Restated Credit Agreement,
dated February 20, 2008, among the Partnership, the guarantors party thereto,
Wachovia Bank, National Association, as Administrative Agent, L/C Issuer and
Swing Line Lender, Bank of America, N.A., as Syndication Agent, and the other
lenders from time to time party thereto, as amended or restated prior to the
date hereof.
 
     “Private Placement” has the meaning given such term in Section 2.2(b).
 
    “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
 
    “Proxy Statement” means the proxy statement relating to the Unitholder
Meeting.
 
    “Purchased Units” has the meaning given such term in Section 2.2(b).
 
    “Purchasers” has the meaning given such term in the Recitals.
 
    “Recommendation” has the meaning given such term in Section 3.1(a).
 

 
6
 
 
 
    “Registration Rights Agreement” means the Registration Rights Agreement to
be entered into by and among the Partnership and each of the Purchasers,
substantially in the form attached hereto as Exhibit B.
 
    “Registration Statement” means a “universal shelf” registration statement on
Form S-3 covering various securities including debt securities, rights, options,
warrants, partnership securities and Common Units (including Common Units
issuable upon conversion of the Preferred Units issuable upon exercise of the
Rights).
 
    “Registration Statement Effectiveness Date” means the date upon which the
Registration Statement is declared effective by the SEC.
 
    “Representative” shall mean with respect to a Person, its directors,
officers, employees, agents and representatives, including any investment
banker, financial advisor, attorney, accountant or other advisor, agent or
representative.
 
    “Required Unitholder Approvals” means approval of the Unitholder Proposals
by a Unit Majority (as defined in the Partnership Agreement).
 
    “Right” has the meaning given such term in Section 4.4(b).
 
    “Right Subscription Price” has the meaning given such term in Section
4.4(b).
 
    “Rights Offering” has the meaning given such term in Section 4.4(a).
 
    “Rights Offering Distribution Date” means the date on which the Partnership
begins distribution of Rights to holders of Common Units as of a record date
established by the Conflicts Committee in accordance with Section 4.4.
 

 
7
 
 
 
    “Rights Offering Expiration Time” means the time disclosed in the Rights
Offering Prospectus as the expiration of the period in which holders of Rights
may exercise such Rights (which will initially be 5:00 p.m., New York City time,
on the last Business Day of the month in which the Rights Offering Launch Date
occurs), and any extensions thereof (i) mutually agreed upon by the Conflicts
Committee and the Purchasers or (ii) as determined by the Conflicts Committee
pursuant to the following sentence. If between the Rights Offering Distribution
Date and the Rights Offering Expiration Time, (a) the Partnership experiences an
event, transaction or development that, in the good faith judgment of the
Conflicts Committee, is material to the Partnership or that otherwise would be
required to be disclosed in the Rights Offering Prospectus to avoid the Rights
Offering Prospectus from including any untrue statement of a material fact or
omitting to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing and (b) the Conflicts Committee determines in good faith that the
Partnership is unable to disclose such event, transaction or development in a
manner sufficient to meet the requirements of the Securities Act or that it is
in the best interest of the Partnership not to disclose such event, transaction
or development, in each case prior to the Rights Offering Expiration Time (or a
sufficient period of time prior to the Rights Offering Expiration Time to allow
adequate dissemination of such disclosure), the Conflicts Committee shall be
entitled to extend the Rights Offering Expiration Time; provided, however, that
in no event shall such Rights Offering Expiration Time be extended by more than
30 days without the consent of the Purchasers.
 

 
8
 
 
 
    “Rights Offering Launch Date” means the first Business Day of the calendar
month following the latest of (i) the Unitholder Approval Date or (ii) the
Registration Statement Effectiveness Date; provided, however, that the Conflicts
Committee may delay the Rights Offering Launch Date if at such time (a) the SEC
has issued any stop order suspending the effectiveness of the Registration
Statement or any order preventing or suspending the use of the Rights Offering
Prospectus or initiated any proceedings for that purpose, (b) the Registration
Statement has ceased to be effective for any reason or the prospectus contained
therein fails to satisfy the requirements of Section 10(a) of the Securities Act
which failure to meet such requirement, in the good faith judgment of the
Conflicts Committee, could not reasonably be expected to be remedied by the
Rights Offering Launch Date following the Partnership’s use of commercially
reasonable efforts to satisfy such requirement, (c) the Partnership has
experienced an event, transaction or development that in the good faith judgment
of the Conflicts Committee is material to the Partnership or that otherwise
would be required to be disclosed in the Rights Offering Prospectus to avoid the
Rights Offering Prospectus from including any untrue statement of a material
fact or omitting to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing and the Conflicts Committee determines in good faith
that the Partnership is unable to disclose such event, transaction or
development in a manner sufficient to meet the requirements of the Securities
Act or that it is in the best interest of the Partnership not to disclose such
event, transaction or development, in each case at such time or (d) all
conditions set forth in Section 4.4(f) have not been satisfied or waived. If the
Rights Offering Launch Date is delayed as a result of any of the events
described in clauses (a), (b) or (d) of the preceding proviso, the Rights
Offering Launch Date shall be the first Business Day of the calendar month
immediately following the time that any such order or proceedings have been
revoked or ceased or such conditions have been satisfied. If the Rights Offering
Launch Date is delayed as a result of any event, transaction or development
described in clause (c) of the preceding proviso, the Rights Offering Launch
Date shall be the date set by the Conflicts Committee, which date shall not be
any later than the first Business Day of the next calendar month; provided that
the Rights Offering Launch Date may only be delayed once pursuant to clause (c)
of the preceding proviso.
 
    “Rights Offering Prospectus” has the meaning given such term in Section
4.4(e)(i).
 
    “SEC” means the United States Securities and Exchange Commission.
 
    “Second Target Distribution” has the meaning given such term in the
Partnership Agreement.
 
    “Securities Act” means the Securities Act of 1933.
 
    “Special Approval” has the meaning given such term in the Partnership
Agreement.
 
    “Special Distribution” means the distribution to be declared by the
Partnership in accordance with the terms of this Agreement in favor of the
holders of the Common Units in the amount of $0.78 per Common Unit.
 

 
9
 
 
 
    “Subordinated Unit” means a subordinated unit representing a limited partner
interest in the Partnership.
 
    “Termination Date” means December 31, 2011, or such other date to which the
Termination Date may be extended pursuant to Section 3.1(c).
 
    “Third Amended and Restated Partnership Agreement” means the Third Amended
and Restated Agreement of Limited Partnership of the Partnership, which amends
and restates the Partnership Agreement, substantially in the form set forth on
Exhibit C.
 
    “Third Target Distribution” has the meaning given such term in the
Partnership Agreement.
 
    “Transactions” means the Phase I Transactions, the Unitholder Vote
Transactions and the Phase II Transactions, all as contemplated by this
Agreement.
 
    “Unitholder Approval Date” means the date, if any, on which the Partnership
has received the Required Unitholder Approvals.
 
    “Unitholder Meeting” has the meaning given such term in Section 3.1(a).
 
    “Unitholder Proposals” means the following proposals to be presented at the
Unitholder Meeting:
 
    (a) approval to amend the Partnership Agreement to reset (i) the Minimum
Quarterly Distribution to $0.09 per unit per quarter from $0.3125 per unit per
quarter, (ii) the First Target Distribution to $0.1035 per unit per quarter from
$0.3594 per unit per quarter, (iii) the Second Target Distribution to $0.1125
per unit per quarter from $0.3906 and (iv) the Third Target Distribution to
$0.1350 per unit per quarter from $0.4688 per unit per quarter per unit per
quarter, each effective as of the first day of the quarter during which the
Unitholder Approval Date occurs;
 
    (b) approval of the waiver of the Cumulative Common Unit Arrearage due and
owing through the quarter prior to the quarter in which the Unitholder Approval
Date occurs; and
 
    (c) approval to amend the Partnership Agreement to provide that no Minimum
Quarterly Distribution dividends shall accrue or be paid to the holders of
Subordinated Units during the four quarter period following the Unitholder
Approval Date and that, instead, such Minimum Quarterly Distributions that would
otherwise be paid to the holders of Subordinated Units will be paid to holders
of Common Units, with the Conflicts Committee determining the amount of any such
distribution.
 
    “Unitholder Vote Transactions” means the transactions set forth in Article
III of this Agreement.
 
    “Vitol” has the meaning given such term in the Recitals.
 

 
10
 
 
 
    1.2 Certain Interpretive Matters.  In this Agreement:
 
    (a) any reference to a statute, regulation or Law will be deemed also to
refer to any amendment thereto and all rules and regulations promulgated
thereunder, unless the context expressly requires otherwise;
 
    (b) any reference to an agreement, instrument or document will be deemed to
refer to that agreement, instrument or document as amended, restated,
supplemented and otherwise modified from time to time, unless the context
expressly requires otherwise;
 
    (c) the words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation”;
 
    (d) examples will not be construed to limit, expressly or by implication,
the matter they illustrate;
 
    (e) any pronoun will include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs will include the
plural and vice versa, unless the context otherwise expressly requires;
 
    (f) the words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited;
 
    (g) the term “cost” includes expense and the term “expense” includes cost;
 
    (h) the headings and titles herein are for convenience only and will have no
significance in the interpretation hereof;
 
    (i) currency amounts referenced herein are in U.S. Dollars;
 
    (j) unless the context otherwise requires or as otherwise provided herein,
all references to time mean time in Houston, Texas;
 
    (k) whenever this Agreement refers to a number of days, such number refers
to calendar days unless Business Days are specified; and
 
    (l) if a term is defined as one part of speech (such as a noun), it has a
corresponding meaning when used as another part of speech (such as a verb).
 


 
11
 
 
 
ARTICLE II
 
PHASE I TRANSACTIONS
 
The Phase I Transactions as outlined in this Article II shall be deemed to occur
concurrently with the execution of this Agreement.
 
    2.1 Convertible Debentures.
 
    (a) Sale and Purchase of the Convertible Debentures. Subject to the terms
and conditions hereof, (i) the Partnership hereby issues and sells to Vitol, and
Vitol hereby purchases from the Partnership, for a purchase price equal to $25.0
million, a Convertible Debenture and (ii) the Partnership hereby issues and
sells to Charlesbank, and Charlesbank hereby purchases from the Partnership, for
a purchase price equal to $25.0 million, a Convertible Debenture.
 
    (b) Provisions of the Convertible Debentures.  Provisions relating to
payments, prepayments, ranking, conversion, redemption, events of default and
consequences of events of default, as well as other provisions relating to each
Convertible Debenture, are set forth in such Convertible Debenture.  The
Partnership shall cause all payments and redemptions under the Convertible
Debentures to be on a pro rata basis to all of the holders of the Convertible
Debentures.
 
    (c) Use of Proceeds.  The Partnership shall use the proceeds from the sale
of the Convertible Debentures to (i) repay a portion of the existing
indebtedness under the Prior Credit Agreement and (ii) pay expenses and costs
related to the Transactions.
 
    2.2 Private Placement.
 
    (a) Authorization of Third Amended and Restated Agreement of Limited
Partnership.  Concurrent with the execution of this Agreement, the General
Partner is adopting the Third Amended and Restated Partnership Agreement
providing for, among other things, the creation and issuance of the Preferred
Units.
 
    (b) Sale and Purchase of Purchased Units.  Subject to the terms and
conditions hereof, the Partnership hereby issues and sells to each Purchaser and
each Purchaser, severally and not jointly, hereby purchases from the
Partnership, the number of Preferred Units as set forth on Schedule I (the
“Purchased Units”), and each Purchaser agrees to pay the Partnership its
Allocated Purchase Price (the “Private Placement”).
 
    (c) Provisions of the Preferred Units.  Provisions relating to
distributions, distribution arrearages, conversion and liquidation and
distribution preferences, as well as other provisions relating to the Preferred
Units, are set forth in the Third Amended and Restated Partnership Agreement.
 


 
12
 
 
 
 
       (d) Registration Rights Agreement.  Concurrent with the execution of this
Agreement, the Partnership and each of the Purchasers are entering into the
Registration Rights Agreement relating to the Common Units issuable upon the
conversion of the Preferred Units issued (i) in the Private Placement, (ii) in
the Additional Private Placement, if applicable, and (iii) upon conversion of
the Convertible Debenture, if applicable.
 
 
    (e) General Partner Contribution.  No later than fifteen (15) Business Days
from the date hereof, the General Partner agrees that it shall purchase from the
Partnership 433,759 General Partner Units to maintain its 1.9741% general
partner interest in the Partnership in exchange for aggregate consideration of
$2,819,431.  Upon receipt of such consideration, the Partnership agrees to issue
and sell to the General Partner such General Partner Units.
 
    (f) Use of Proceeds.  The Partnership shall use the proceeds from the
Private Placement to (i) repay a portion of the existing indebtedness under the
Prior Credit Agreement, (ii) pay expenses and costs related to the Transactions
and (iii) pay the Purchasers a transaction cost reimbursement fee equal to an
aggregate of $0.7 million in accordance with Section 8.1.
 
    2.3 New Credit Agreement.
 
    (a) Entry into the New Credit Agreement. Concurrent with the execution of
this Agreement, the Partnership and each of the guarantors party thereto are
entering into the New Credit Agreement with administrative agent, lenders and
other parties thereto, in substantially the form and upon the terms contained in
the New Credit Agreement.
 
    (b) Use of Proceeds.  The Partnership will borrow funds under the New Credit
Agreement to (i) repay a portion of the existing indebtedness under the Prior
Credit Agreement and (ii) pay expenses and costs related to the Transactions.
 

 
13
 
 
 
ARTICLE III
UNITHOLDER VOTE TRANSACTIONS
 
    3.1 The Proxy Statement and the Unitholder Meeting.
 
    (a) The General Partner, as the general partner of the Partnership, will
take, in accordance with applicable Law, the rules and regulations of any
national securities exchange upon which the Common Units are traded and the
Partnership Agreement, all action reasonably necessary to call, hold and convene
an appropriate meeting of the holders of Common Units and Subordinated Units to
consider and vote solely upon the Unitholder Proposals and any other matters
required to be approved by them for consummation of the Transactions (including
any adjournment or postponement as determined by the Conflicts Committee, the
“Unitholder Meeting”). The Board and the Conflicts Committee will recommend
approval of the Unitholder Proposals (the “Recommendation”), and the Partnership
will take all commercially reasonable lawful action to solicit approval of the
Unitholder Proposals by the holders of Common Units and by the holders of
Subordinated Units. Notwithstanding the foregoing, at any time prior to
obtaining the Required Unitholder Approvals, the Board and/or the Conflicts
Committee may withdraw, modify or qualify in any manner adverse to the
Purchasers the Recommendation (any such action a “Change in Recommendation”) if
the Board and/or the Conflicts Committee (as the case may be) has concluded in
good faith, after consultation with its outside legal advisors and financial
consultants, that the failure to make a Change in Recommendation would either
not be in the best interests of the Partnership or in the best interests of the
Non-Affiliated Unitholders; provided, however, that the Board and/or the
Conflicts Committee shall not be entitled to exercise its rights to make a
Change in Recommendation pursuant to this sentence unless the Partnership has
provided to the Purchasers five days prior written notice advising the
Purchasers that the Board and/or the Conflicts Committee intends to take such
action and specifying the reasons therefor in reasonable detail, including, if
applicable, the terms and conditions of any proposed transaction that is the
basis of the proposed action.
 

 
14
 
 

    (b) The Partnership will prepare and file with the SEC the Proxy Statement
in preliminary form. The Parties will cooperate with each other in the
preparation of the Proxy Statement; without limiting the generality of the
foregoing, the Purchasers will furnish to the Partnership the information
relating to the Purchasers required by the Exchange Act to be set forth in the
Proxy Statement, and the Purchasers and their counsel will be given the
opportunity to review and comment on the Proxy Statement prior to the filing
thereof with the SEC. The Partnership and each Purchaser will each use its
commercially reasonable efforts, after consultation with the other Parties, to
respond promptly to any comments made by the SEC with respect to the Proxy
Statement. The Partnership will use its commercially reasonable efforts to cause
the Proxy Statement to be transmitted to the holders of Common Units and
Subordinated Units as promptly as practicable following the filing thereof in
definitive form with the SEC. The Partnership will advise the Purchasers
promptly after it receives notice of any request by the SEC for amendment of the
Proxy Statement or comments thereon and responses thereto or requests by the SEC
for additional information. If at any time prior to the Unitholder Meeting any
information relating to the Partnership or the Purchasers, or any of their
respective affiliates, officers or directors, should be discovered by the
Partnership or the Purchasers that should be set forth in an amendment or
supplement to the Proxy Statement, so that any of such documents would not
include any misstatement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, the Party which discovers such information
will promptly notify the other Party and an appropriate amendment or supplement
describing such information will be promptly filed with the SEC and, to the
extent required by Law, disseminated to the holders of Common Units and
Subordinated Units. The Partnership will not mail the Proxy Statement, or any
amendment or supplement thereto, with respect to which either Purchaser
reasonably objects to disclosure therein specifically regarding such Purchaser
or any representative of such Purchaser.
 
    (c) Once the Unitholder Meeting has been called and noticed, the Partnership
will not postpone or adjourn the Unitholder Meeting past the Termination Date
without the consent of the Purchasers, which consent will not be unreasonably
withheld or delayed, other than (i) for the absence of a quorum or (ii) to allow
reasonable additional time for the filing and mailing of any supplemental or
amended disclosure that the Partnership believes in good faith is necessary
under applicable Law and for such supplemental or amended disclosure to be
disseminated and reviewed by the holders of Common Units and Subordinated Units
prior to the Unitholder Meeting; provided that if the Unitholder Meeting is so
delayed to a date after the Termination Date as a result of either (i) or (ii)
above, then the Termination Date will be extended to the seventh Business Day
after such date.
 

 
15
 
 
 
    (d) Each Purchaser hereby irrevocably and unconditionally agrees that from
and after the date hereof and until the earlier of (i) the first Business Day
after the Unitholder Approval Date or (ii) the date this Agreement is terminated
in accordance with its terms (the “Expiration Time”), at any Unitholders’
Meeting, such Purchaser will, unless the Partnership directs such Purchaser to
do otherwise, (A) appear at such Unitholders’ Meeting or otherwise cause the
Common Units, Subordinated Units and Preferred Units, if applicable,
beneficially owned by such Purchaser as of the relevant time (the “Owned Units”)
to be counted as present for purposes of calculating a quorum and respond to any
other request by the Partnership for written consent, if any, and, (B) vote, or
cause to be voted, all of its Owned Units (1) in favor of the approval of the
Unitholder Proposals (whether or not recommended by the Board or the Conflicts
Committee), (2) in favor of the approval of proposals made by the Partnership or
the Conflicts Committee for an adjournment of the Unitholders’ Meeting in
accordance with Section 3.1(c), and (3) against any action or agreement that
would reasonably be expected to (x) result in a breach of any representation,
warranty or covenant by such Purchaser under this Agreement or (y) interfere
with, delay or attempt to discourage the consummation of the Transactions.
 
    (e) Each Purchaser hereby agrees, while this Agreement is in effect,
promptly to notify the Partnership of the number of any new Common Units with
respect to which beneficial ownership is acquired by such Purchaser, if any,
after the date hereof and before the Expiration Time. Any such Common Units
shall automatically become subject to the terms of this Agreement as Owned Units
as though beneficially owned by such Purchaser as of the date hereof.
 
    (f) Except as provided for herein, each Purchaser agrees, from the date
hereof until the Expiration Time, not to (i) directly or indirectly transfer or
offer to transfer any Owned Units, (ii) tender any Owned Units into any tender
or exchange offer or otherwise or (iii) otherwise restrict its ability to freely
exercise all voting rights with respect to the Owned Units, in each case without
the written consent of the Conflicts Committee. Any action attempted to be taken
in violation of the preceding sentence will be null and void.
 
    (g) The Conflicts Committee shall have the sole authority to act on behalf
of the Partnership with respect to the matters set forth in Sections 3.1(d),
3.1(e) and 3.1(f).
 
ARTICLE IV
PHASE II TRANSACTIONS
 
Upon receipt of the Required Unitholder Approvals, the parties hereby agree to
take the Phase II Transactions as outlined in this Article IV.
 
    4.1 Amendment to Third Amended and Restated Agreement Partnership
Agreement.  The General Partner shall amend the Third Amended and Restated
Partnership Agreement to reflect the approval of the Unitholder Proposals.
 

 
16
 
 
 
    4.2 Additional Private Placement.
 
    (a) Sale and Purchase of Preferred Units.  No later than 20 days after the
Unitholder Approval Date, the Partnership hereby agrees that it shall issue and
sell to each Purchaser, and each Purchaser, severally and not jointly, agrees
that it shall purchase from the Partnership, the number of Preferred Units as
set forth on Schedule II  (the “Additional Purchased Units”), and each Purchaser
agrees to pay the Partnership its Allocated Purchase Price (the “Additional
Private Placement”).
 
    (b) The obligations of the Partnership to issue and sell the Additional
Purchased Units shall be subject to the following conditions:
 
    (i) Each Purchaser’s representations and warranties herein shall be true and
correct in all material respects at and as of the closing date of the Additional
Private Placement (the “Additional Private Placement Closing Date”), and each
Purchaser shall have performed all of its respective obligations hereunder
theretofore to be performed.
 
    (ii) On the Additional Private Placement Closing Date, the Partnership shall
have received a written certificate executed by the Chief Executive Officer,
Chief Financial Officer or Chief Accounting Officer of each Purchaser, dated as
of the Additional Private Placement Closing Date, to the effect that:
 
(A) the representations and warranties of such Purchaser set forth in Article VI
of this Agreement are true and correct on and as of the Additional Private
Placement Closing Date with the same force and effect as though expressly made
on and as of the Additional Private Placement Closing Date; and
 
(B) such Purchaser has complied with all the agreements and covenants hereunder
and satisfied all the conditions on its part to be performed or satisfied
hereunder at or prior to the Additional Private Placement Closing Date.
 
    (c) The obligations of the Purchasers to purchase the Additional Purchased
Units shall be subject to the following conditions:
 
    (i) For the period from and after the date of this Agreement and prior to
the closing date of the Additional Private Placement Closing Date, there shall
not have occurred any Material Adverse Change.
 
    (ii) The Partnership’s representations and warranties herein shall be true
and correct in all material respects at and as of the Additional Private
Placement Closing Date (except that “in all material respects” shall be
disregarded for any representation or warranty that is qualified by materiality,
Material Adverse Effect or Material Adverse Change), and the Partnership shall
have performed all of its respective obligations hereunder theretofore to be
performed.
 

 
17
 
 

    (iii) On the Additional Private Placement Closing Date, the Purchasers shall
have received a written certificate executed by the Chief Financial Officer or
Chief Accounting Officer of the General Partner, dated as of the Additional
Private Placement Closing Date, to the effect that:
 
(A) for the period from and after the date of this Agreement and prior to the
Additional Private Placement Closing Date, there has not occurred any Material
Adverse Change;
 
(B) the representations and warranties of the Partnership set forth in Article
VI of this Agreement are true and correct on and as of the Additional Private
Placement Closing Date with the same force and effect as though expressly made
on and as of the Additional Private Placement Closing Date; and
 
(C) the Partnership has complied with all the agreements and covenants hereunder
and satisfied all the conditions on its part to be performed or satisfied
hereunder at or prior to the Additional Private Placement Closing Date.
 
    (d) Use of Proceeds.  The Partnership shall use the net proceeds from the
Additional Private Placement to make the Special Distribution.
 
    4.3 Special Distribution.  No later than 15 days after the Unitholder
Approval Date, the General Partner will declare the Special Distribution and
cause the Partnership to pay such Special Distribution no later than 45 days
after the Unitholder Approval Date.
 
    4.4 The Rights Offering.  The Partnership will undertake to complete the
Rights Offering, as more fully described in this Section 4.4.
 
    (a) Subject to Section 4.4(f), on the Rights Offering Launch Date or as
promptly as practicable thereafter, the Partnership will distribute to each
holder of Common Units as of the close of business on a record date for such
distribution established by the Conflicts Committee, in respect of each Common
Unit held by such holder, 0.5310 Rights pursuant to and in accordance with the
provisions of this Section 4.4. Such distribution, the related offering of
securities for which the Rights are exercisable, and the issuance of such
securities to the extent that the Rights are exercised (including those for
which oversubscription privileges are exercised), as more fully described in
this Section 4.4, are referred to herein collectively as the “Rights Offering”.
 

 
18
 
 
 
    (b) Each whole right (a “Right”) will entitle the holder thereof to
subscribe for and purchase from the Partnership one Preferred Unit for a
subscription price of $6.50 per Preferred Unit (the “Right Subscription Price”)
for which such holder’s Rights are exercised. No fractional Preferred Units will
be issued pursuant to the Rights Offering; accordingly, any Person exercising
Rights would be entitled to exercise for an aggregate number of Preferred Units
that is rounded down to the nearest whole number. The Rights will be evidenced
by one or more detachable subscription certificates (which may be evidenced by
one global certificate) in form and substance reasonably acceptable to the
Partnership.
 
    (c) The holders of Rights will be entitled to exercise such Rights from the
Rights Offering Distribution Date until the Rights Offering Expiration Time.
 
    (d) The Rights Offering will include oversubscription privileges for each
Person timely exercising Rights in full, which privilege will permit each such
Person to purchase any Preferred Units, at the Right Subscription Price, for
which Rights were exercisable but with respect to which Rights were not
exercised, subject to a pro rata allotment (based on relative participation
(i.e., number of Rights exercised) in the initial exercise of Rights) among all
such Persons exercising such privilege.
 
    (e) In connection with the Rights Offering, the Partnership will:
 
    (i) prepare a prospectus supplement to the base prospectus in the
Registration Statement (the “Rights Offering Prospectus”) covering the Preferred
Units for which the Rights are exercisable;
 
    (ii) enter into a rights agent agreement with a bank or other intermediary,
which agreement and such intermediary must be reasonably acceptable to the
Partnership, and which agreement will (among other things) appoint such
intermediary as the rights agent for the Rights Offering;
 
    (iii) enter into such agreements with, and provide such instruments and
documents to, DTC and the Partnership’s transfer agent as are reasonably
necessary or appropriate to consummate the Rights Offering; and
 
    (iv) use its commercially reasonable efforts to, as promptly as practicable,
take any and all action necessary or appropriate to keep effective all
registrations, permits, consents and approvals of the SEC and any other
applicable Governmental Authorities, and make such filings under applicable Laws
as are reasonably necessary or appropriate in connection with the Rights
Offering; provided that none of the foregoing requires the Partnership to
disclose material non-public information regarding members of the Partnership
Group if the Conflicts Committee determines in good faith that it is in the best
interest of the Partnership not to disclose such information at such time and
the Partnership is not otherwise required to disclose such information
hereunder.
 

 
19
 
 
 
    (f) The obligations of the Partnership set forth in this Section 4.4 will be
subject to the fulfillment (or the waiver by the Conflicts Committee on behalf
of the Partnership, which may be granted or withheld in the Conflicts
Committee’s sole discretion) of each condition precedent listed in this Section
4.4(f).
 
    (i) No Order has been issued and is continuing that restrains or prohibits
the launch or consummation of the Rights Offering.
 
    (ii) The Rights Offering shall not violate any applicable Law or any rules
or regulations promulgated by any national securities exchange upon which the
Common Units are traded.
 
ARTICLE V
COVENANTS
 
    5.1 The Registration Statement.  Prior to the date hereof, the Partnership
has filed the Registration Statement with the SEC. The Partnership will use its
commercially reasonable efforts to cause the Registration Statement to be
declared effective by the SEC as promptly as reasonably practicable and to
remain effective at all times during the term of this Agreement.  In connection
with the Registration Statement, the Partnership will:
 
    (a) notify the Purchasers at least two Business Days before filing any
amendment or supplement to the Registration Statement and provide a copy of such
amendment or supplement to the Purchasers for review and comment;
 
    (b) promptly following receipt from the SEC, provide to the Purchasers
copies of any comments made by the SEC staff relating to the Registration
Statement and, promptly following the preparation thereof, the Partnership’s
responses thereto for review and comment;
 
    (c) as promptly as reasonably practicable, prepare and file with the SEC
such amendments and post-effective amendments to the Registration Statement as
may be necessary to keep the Registration Statement effective for the period
required hereunder;
 
    (d) notify the Purchasers promptly (i) when the Registration Statement has
become effective and when any post-effective amendments and supplements thereto
become effective, (ii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation or threatening of any proceedings for that purpose,
or (iii) of any request by the SEC or any other federal or state Governmental
Authority for amendments or supplements to the Registration Statement or any
related prospectus or prospectus supplement or for additional information; and
 

 
20
 
 
    (e) prepare and file in a timely manner all documents and reports required
by the Exchange Act.
 
    5.2 Listing on National Securities Exchange.  As soon as reasonably
practicable after the date hereof, the General Partner and the Partnership shall
use their commercially reasonable best efforts to cause the Partnership’s Common
Units to be listed for trading on the New York Stock Exchange, the American
Stock Exchange or the NASDAQ Stock Market.
 
    5.3 Further Assurances.  Subject to the terms and conditions of this
Agreement, each Party will use commercially reasonable efforts in good faith to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper, desirable or advisable under applicable Laws, so as to
enable consummation of the matters contemplated hereby, including obtaining any
third party approval that is required to be obtained by the Party in connection
with the Transactions and the other matters contemplated by this Agreement, and
using commercially reasonable efforts to lift or rescind any injunction or
restraining order or other order adversely affecting the ability of the Parties
to consummate the matters contemplated hereby, and using commercially reasonable
efforts to defend any litigation seeking to enjoin, prevent or delay the
consummation of the matters contemplated hereby or seeking material damages, and
each Party will cooperate fully with the other Parties to that end, and will
furnish to the other Parties copies of all correspondence, filings and
communications between it and its Affiliates, on the one hand, and any
Governmental Authority, on the other hand, with respect to the matters
contemplated hereby. In complying with the foregoing, the Partnership shall not
be required to take any action that is reasonably likely to result in a Material
Adverse Effect.
 
    5.4 Press Releases.  No Party will, without the prior approval of the
Conflicts Committee, on behalf of the Partnership, and the Purchasers, issue any
press release or written statement for general circulation relating to the
matters contemplated hereby, except as otherwise required by applicable Law, in
which case the Party making such disclosure will consult with the other
applicable Party before issuing any such press release or written statement.
 
    5.5 Notification of Certain Matters.
 
    (a) The Partnership will give prompt notice to the Purchasers of (i) any
fact, event or circumstance known to it that (A) would, or is reasonably likely
to, individually or taken together with all other facts, events and
circumstances known to it, result in a Material Adverse Change or (B) would, or
is reasonably likely to, cause or constitute a material breach of any of its
representations, warranties, covenants or agreements contained herein, and (ii)
any change in its condition (financial or otherwise) or business or any
litigation or governmental complaints, investigations or hearings, in each case
to the extent such change, litigation, complaints, investigations, or hearings
results in, or would result in, or is reasonably likely to be expected to result
in, a Material Adverse Change.
 

 
21
 
 
 
    (b) Each Purchaser will give prompt notice to the Partnership of any fact,
event or circumstance known to it that would, or is reasonably likely to, cause
or constitute a material breach of any of its representations, warranties,
covenants or agreements contained herein.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
    6.1 Representations and Warranties of the Partnership.  The Partnership
hereby represents and warrants to the Purchasers as follows:
 
    (a) Organization, Standing and Authority.  Each of the Partnership and its
subsidiaries (i) is a corporation, limited partnership or limited liability
company incorporated, organized or formed, as the case may be, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
organization or formation and has all requisite entity power and authority to
own, operate and lease its properties and to carry on its business as now
conducted, (ii) is duly qualified to do business, and is in good standing, in
each of the jurisdictions where its ownership or leasing of property or the
conduct of its business requires it to be so qualified and (iii) has in effect
all federal, state, local and foreign governmental authorizations and permits
necessary for it to own or lease its properties and assets and to carry on its
business as it is now conducted; except, in the instance of clauses (ii) and
(iii) above, where the failure to be so qualified or in good standing, or to
have in effect all such governmental authorizations and permits would not,
individually or in the aggregate, have a Material Adverse Effect.
 
    (b) Capitalization and Valid Issuance of Preferred Units.
 
    (i) As of the date hereof and prior to the issuance of the Convertible
Debentures, the Preferred Units and the General Partner Units as provided in
this Agreement, there are 690,725 General Partner Units, 21,727,724 Common Units
(excluding 12,500 unvested restricted units issued under the SemGroup Energy
Partners G.P., L.L.C. Long-Term Incentive Plan), 12,570,504 Subordinated Units
and the IDRs issued and outstanding, which collectively constitute all of the
issued and outstanding Equity Interests of the Partnership.  Except as expressly
contemplated by this Agreement, otherwise as disclosed in the Partnership SEC
Reports or pursuant to employee benefit plans, qualified stock option plans or
employee compensation plans, there are no issued or outstanding Commitments of
the Partnership with respect to any equity securities of the Partnership and the
Partnership does not have any commitment to authorize, issue or sell any equity
securities or Commitments.
 

 
22
 
 
 
    (ii) Other than the SemGroup Energy Partners G.P., L.L.C. Long-Term
Incentive Plan and as contemplated by this Agreement, the Partnership has no
equity compensation plans that contemplate the issuance of partnership interests
of the Partnership (or securities convertible into or exchangeable for
partnership interests of the Partnership). Except for the Convertible
Debentures, no indebtedness having the right to vote (or convertible into or
exchangeable for securities having the right to vote) on any matters on which
the Partnership’s unitholders may vote are issued or outstanding. Except as set
forth in the first sentence of this Section 6.1(b)(ii), as contemplated by this
Agreement or as are contained in the Partnership Agreement, there are no
outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls, or other rights, convertible or exchangeable securities,
agreements, claims or commitments of any character obligating the Partnership or
any of its subsidiaries to issue, transfer or sell any partnership interests or
other equity interest in, the Partnership or any of its subsidiaries or
securities convertible into or exchangeable for such partnership interests, (ii)
obligations of the Partnership or any of its subsidiaries to repurchase, redeem
or otherwise acquire any partnership interests or equity interests of the
Partnership or any of its subsidiaries or any such securities or agreements
listed in clause (i) of this sentence or (iii) voting trusts or similar
agreements to which the Partnership or any of its subsidiaries is a party with
respect to the voting of the equity interests of the Partnership or any of its
subsidiaries. None of the offering or sale of the Preferred Units or the
registration of the Common Units underlying the Preferred Units pursuant to the
Registration Statement, all as contemplated by this Agreement, gives rise to any
rights for or relating to the registration of any Common Units or other
securities of the Partnership other than those rights granted to the General
Partner or any of its Affiliates (as such term has the meaning given such term
in the Partnership Agreement) under Section 5.8 of the Partnership Agreement.
 
    (iii) The Purchased Units and the limited partner interests represented
thereby, have been duly authorized by the General Partner on behalf of the
Partnership pursuant to the Partnership Agreement and, when issued and delivered
to the Purchasers against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by matters described in Section 17-607 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer created by the
Partnership, other than restrictions on transfer under the Partnership Agreement
or this Agreement and under applicable state and federal securities laws.
 

 
23
 
 
 
    (iv) The Common Units issuable upon conversion of the Purchased Units and
the limited partner interests represented thereby have been duly authorized by
the General Partner on behalf of the Partnership pursuant to the Partnership
Agreement and, upon issuance in accordance with the terms of the Preferred Units
and the Partnership Agreement, will be validly issued, fully paid (to the extent
required by the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Section 17-607 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer created by the Partnership, other than restrictions on transfer under
the Partnership Agreement or this Agreement and under applicable state and
federal securities laws.
 
    (c) Convertible Debentures.
 
    (i) Each Convertible Debenture has been authorized by all necessary
partnership action by the Partnership, and each Convertible Debenture has been
duly executed and delivered and is a legal, valid and binding agreement of the
Partnership, enforceable in accordance with its terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar Laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles).
 
    (ii) The Preferred Units issuable upon conversion of each Convertible
Debenture and the limited partner interests represented thereby have been duly
authorized by the General Partner on behalf of the Partnership pursuant to the
Partnership Agreement and, upon issuance in accordance with the terms of such
Convertible Debenture and the Partnership Agreement, will be validly issued,
fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Section 17-607 of the Delaware LP Act) and will be free of any and
all Liens and restrictions on transfer created by the Partnership, other than
restrictions on transfer under the Partnership Agreement or this Agreement and
under applicable state and federal securities laws.
 
    (iii) The Common Units issuable upon conversion of each Preferred Unit
issuable upon conversion of each Convertible Debenture and the limited partner
interests represented thereby have been duly authorized by the General Partner
on behalf of the Partnership pursuant to the Partnership Agreement and, upon
issuance in accordance with the terms of such Convertible Debenture and the
Partnership Agreement, will be validly issued, fully paid (to the extent
required by the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Section 17-607 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer created by the Partnership, other than restrictions on transfer under
the Partnership Agreement or this Agreement and under applicable state and
federal securities laws.
 

 
24
 
 
 
    (d) Additional Private Placement.
 
    (i) Subject to the receipt of the Required Unitholder Approvals, the
Additional Purchased Units and the limited partner interests represented
thereby, have been duly authorized by the General Partner on behalf of the
Partnership pursuant to the Partnership Agreement and, when issued and delivered
to the Purchasers against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by matters described in Section 17-607 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer created by the
Partnership, other than restrictions on transfer under the Partnership Agreement
or this Agreement and under applicable state and federal securities laws.
 
    (ii) Subject to the receipt of the Required Unitholder Approvals, the Common
Units issuable upon conversion of the Additional Purchased Units and the limited
partner interests represented thereby will be duly authorized by the General
Partner on behalf of the Partnership pursuant to the Partnership Agreement and,
upon issuance in accordance with the terms of the Preferred Units and the
Partnership Agreement, will be validly issued, fully paid (to the extent
required by the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Section 17-607 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer created by the Partnership, other than restrictions on transfer under
the Partnership Agreement or this Agreement and under applicable state and
federal securities laws.
 
    (e) Global Transaction Agreement.  This Agreement and the matters
contemplated hereby have been authorized by all necessary partnership and
limited liability company action, and this Agreement has been duly executed and
delivered and is a legal, valid and binding agreement of the Partnership and the
General Partner, as applicable, enforceable in accordance with its terms (except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar Laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles).
 

 
25
 
 
 
    (f) No Defaults.  Except as would not have a Material Adverse Effect and as
contemplated by this Agreement, the execution, delivery and performance of this
Agreement and the consummation of the Phase I Transactions, do not and will not
(i) constitute a breach or violation of, or result in a default (or an event
that, with notice or lapse of time or both, would become a default) under, or
result in the termination or in a right of termination or cancellation of, or
accelerate the performance required by, any note, bond, mortgage, indenture,
deed of trust, license, franchise, lease, contract, agreement, joint venture or
other instrument or obligation to which the Partnership or any of its
subsidiaries is a party or by which it or any of its subsidiaries or properties
is subject or bound (other than the Prior Credit Agreement), (ii) constitute a
breach or violation of, or a default under the Partnership Agreement, (iii)
contravene or conflict with or constitute a violation of any provision of any
Law or Order binding upon or applicable to the Partnership or any of its
subsidiaries, or (iv) result in the creation of any Encumbrance on any of the
Partnership’s (or any of its subsidiaries’) assets.  Subject to the declaration
of effectiveness of the Registration Statement, required filings under federal
and state securities Laws, and the Financial Industry Regulatory Authority, and
the Required Unitholder Approvals and except as would not have a Material
Adverse Effect, the execution, delivery and performance of this Agreement and
the consummation of the Unitholder Vote Transactions and the Phase II
Transactions, do not and will not (i) constitute a breach or violation of, or
result in a default (or an event that, with notice or lapse of time or both,
would become a default) under, or result in the termination or in a right of
termination or cancellation of, or accelerate the performance required by, any
note, bond, mortgage, indenture, deed of trust, license, franchise, lease,
contract, agreement, joint venture or other instrument or obligation to which
the Partnership or any of its subsidiaries is a party or by which it or any of
its subsidiaries or properties is subject or bound, (ii) constitute a breach or
violation of, or a default under the Partnership Agreement, (iii) contravene or
conflict with or constitute a violation of any provision of any Law or Order
binding upon or applicable to the Partnership or any of its subsidiaries, or
(iv) result in the creation of any Encumbrance on any of the Partnership’s (or
any of its subsidiaries’) assets.
 
    (g) Certain Fees.  No fees or commissions are or will be payable by the
Partnership to brokers, finders, or investment bankers with respect to the sale
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement, except to UBS Securities LLC and Robert W. Baird
& Co. Incorporated. The Partnership agrees that it will indemnify and hold
harmless the Purchasers from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Partnership or alleged to have been incurred by the
Partnership in connection with the sale of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.
 
    (h) Regulatory Approvals.  Except as would not have a Material Adverse
Effect, there are no approvals of any Governmental Authority required to be
obtained by the Partnership to consummate the matters contemplated by this
Agreement (other than filings with and approvals by the SEC and in connection
with state securities laws).
 

 
26
 
 
 
    (i) Investment Company Status.  The Partnership is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
    (j) Conflicts Committee/Board Recommendations.  At meetings duly called and
held, (i) the Conflicts Committee (A) determined that this Agreement and the
transactions contemplated hereby are in the best interests of the Partnership
and (B) recommended that the Board approve this Agreement and the transactions
contemplated hereby, (ii) the Board and the Conflicts Committee (A) approved
this Agreement and the transactions contemplated hereby (and such approval of
the Conflicts Committee constituted Special Approval) and (B) recommended to the
Non-Affiliated Unitholders that they approve the Unitholder Proposals.
 
    (k) Fairness Opinion.  Robert W. Baird & Co. Incorporated has delivered to
the Conflicts Committee its written opinion dated as of October 21, 2010, that
as of such date, based upon and subject to the various assumptions,
qualifications and limitations set forth therein, the Transactions are fair, in
aggregate, from a financial point of view, to the public unaffiliated common
unitholders of the Partnership, a copy of which written opinion has been
provided to the Conflicts Committee.
 

 
27
 
 
 
    (l) SEC Filings; Financial Statements.
 
    (i) The Partnership has filed all forms, reports and documents required to
be filed by it with the SEC since January 1, 2010 through the date of this
Agreement (and with respect to the Additional Private Placement, as of the
Additional Private Placement Closing Date) (collectively, the “Current SEC
Reports”).  As of the respective dates they were filed (and if amended or
superseded by a filing prior to the date of this Agreement (and with respect to
the Additional Private Placement, as of the Additional Private Placement Closing
Date), then on the date of such filing), (i) the Current SEC Reports complied in
all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and (ii) none of the Current SEC Reports
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.  As of the date of this Agreement (and with respect to the
Additional Private Placement, as of the Additional Private Placement Closing
Date), the Partnership has timely responded to all comment letters of the staff
of the SEC and the SEC has not advised the Partnership that any final responses
are inadequate, insufficient or otherwise non-responsive.  The Partnership has
made available to the Purchasers true, correct and complete copies of all
comment letters, written inquiries and enforcement correspondence between the
SEC and the Partnership (or any of its subsidiaries) occurring since January 1,
2010 and prior to the date of this Agreement (and with respect to the Additional
Private Placement, as of the Additional Private Placement Closing Date) and
will, promptly following receipt thereof, make available to the Purchasers any
such correspondence sent or received after the date hereof.  To the knowledge of
the Partnership, as of the date of this Agreement (and with respect to the
Additional Private Placement, as of the Additional Private Placement Closing
Date), none of the Current SEC Reports is the subject of ongoing SEC review or
outstanding SEC comment.
 
    (ii) Each of the consolidated financial statements (including, in each case,
any notes thereto) contained in the Current SEC Reports was prepared in
accordance with GAAP applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q or 8-K promulgated by the SEC)
and each presented fairly, in all material respects, the consolidated financial
position and results of operation of the Partnership and its subsidiaries as at
the respective dates thereof and for the respective periods indicated therein,
except as otherwise noted therein (subject, in the case of unaudited statements,
to normal and recurring year-end adjustments).
 

 
28
 
 
 
    (m) Absence of Litigation.  Except as disclosed in the Partnership’s SEC
Reports, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge the Partnership,
threatened in writing by or against any member of the Partnership Group or
against any of their respective properties or revenues that could reasonably be
expected to have a Material Adverse Effect.
 
    (n) Absence of Certain Changes. Since June 30, 2010 through the date of this
Agreement (and with respect to the Additional Private Placement, through the
date of the Additional Private Placement Closing Date), (i) there has not been
any Material Adverse Effect and (ii) except as contemplated by this Agreement or
as otherwise approved by the General Partner, (A) the Partnership has conducted
its business in all material respects in the ordinary course of business and
(B) the Partnership has not: (1) amended or otherwise changed its partnership
agreement or other organizational documents, (2) issued, sold, disposed of,
encumbered or authorized the issuance, sale, disposition or encumbrance of any
Equity Interests or any Commitments, (3) declared, set aside, made or paid any
dividend or other distribution, payable in cash, stock, partnership interests,
property or otherwise, with respect to any of its Equity Interests or (4)
acquired (including by merger, consolidation or acquisition of stock or all or
substantially all of the assets or any other business combination) or made any
loan to or investment in any Person.    
 
    6.2 Representations and Warranties of the Purchasers.  Each Purchaser,
severally and not jointly, hereby represents and warrants to the Partnership as
follows:
 
    (a) Organization, Standing and Authority.  Such Purchaser (i) is a
corporation or limited liability company incorporated or formed, as the case may
be, validly existing and in good standing under the laws of the jurisdiction of
its incorporation or formation and has all requisite entity power and authority
to own, operate and lease its properties and to carry on its business as now
conducted, (ii) is duly qualified to do business, and is in good standing, in
each of the jurisdictions where its ownership or leasing of property or the
conduct of its business requires it to be so qualified and (iii) has in effect
all federal, state, local and foreign governmental authorizations and permits
necessary for it to own or lease its properties and assets and to carry on its
business as it is now conducted; except, in the instance of clauses (ii) and
(iii) above, where the failure to be so qualified or in good standing, or to
have in effect all such governmental authorizations and permits would not,
individually or in the aggregate, have a material adverse effect on such
Purchaser.
 
    (b) Authority.  This Agreement and the matters contemplated hereby and the
consummation of the transactions contemplated hereby have been authorized by all
necessary corporate or limited liability company action by such Purchaser, and
this Agreement has been duly executed and delivered and is a legal, valid and
binding agreement of such Purchaser, enforceable in accordance with its terms
(except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar Laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).
 

 
29
 
 
 
    (c) No Defaults.  Except as would not have a material adverse effect on such
Purchaser, the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, do not and will not (i)
constitute a breach or violation of, or result in a default (or an event that,
with notice or lapse of time or both, would become a default) under, or result
in the termination or in a right of termination or cancellation of, or
accelerate the performance required by, any note, bond, mortgage, indenture,
deed of trust, license, franchise, lease, contract, agreement, joint venture or
other instrument or obligation to which such Purchaser is a party or by which it
is subject or bound, (ii) constitute a breach or violation of, or a default
under the organizational agreements of such Purchaser, or (iii) contravene or
conflict with or constitute a violation of any provision of any Law or Order
binding upon or applicable to such Purchaser.
 
    (d) Regulatory Approvals.  Except as would not have a material adverse
effect on such Purchaser, there are no approvals of any Governmental Authority
required to be obtained by such Purchaser to consummate the transactions
contemplated by this Agreement.
 
    (e) Certain Fees.  No fees or commissions are or will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. Each Purchaser agrees that it will indemnify and
hold harmless the Partnership from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser or alleged to have been incurred by such
Purchaser in connection with the purchase of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.
 
    (f) Limited Representations and Warranties.  Each Purchaser acknowledges
that, except for the representations and warranties made by the Partnership in
Section 6.1, neither the Partnership nor any of its Affiliates has made and
shall not be deemed to have made any representation or warranty of any kind.
Without limiting the generality of the foregoing, each Purchaser agrees that
neither the Partnership nor any of its Affiliates, makes or has made any
representation or warranty to such Purchaser or its Affiliates with respect to
(i) any projections, forecasts or other estimates, plans or budgets of future
revenues, expenses or expenditures, future results of operations (or any
component thereof), future cash flows (or any component thereof) or future
financial condition (or any component thereof) of the Partnership or any of its
subsidiaries or the future business, operations or affairs of the Partnership or
any of its subsidiaries or (ii) any other information, statement or documents
delivered to or made available to such Purchaser or its Affiliates (other than
any representation or warranty set forth in the Convertible Debenture or the
Registration Rights Agreement).
 

 
30
 
 
 
    (g) Unregistered Securities.  Each Purchaser represents that:
 
    (i) Investment.  The Purchased Units are being acquired for its own account,
not as a nominee or agent, and with no intention of distributing the Purchased
Units or any part thereof, and such Purchaser has no present intention of
selling or granting any participation in or otherwise distributing the same in
any transaction in violation of the securities laws of the United States or any
state, without prejudice, however, to such Purchaser’s right at all times to
sell or otherwise dispose of all or any part of the Purchased Units under a
registration statement under the Securities Act and applicable state securities
laws or under an exemption from such registration available thereunder
(including, without limitation, if available, Rule 144 promulgated thereunder).
If such Purchaser should in the future decide to dispose of any of the Purchased
Units, such Purchaser understands and agrees (a) that it may do so only in
compliance with the Securities Act and applicable state securities law, as then
in effect, which may include a sale contemplated by any registration statement
pursuant to which such securities are being offered, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities.
 
    (ii) Nature of Purchaser.  Each Purchaser represents and warrants to, and
covenants and agrees with, the Partnership that, (a) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the SEC
pursuant to the Securities Act and (b) by reason of its business and financial
experience it has such knowledge, sophistication and experience in making
similar investments and in business and financial matters generally so as to be
capable of evaluating the merits and risks of the prospective investment in the
Purchased Units, is able to bear the economic risk of such investment and, at
the present time, would be able to afford a complete loss of such investment.
 
    (iii) Receipt of Information; Authorization.  Each Purchaser acknowledges
that it has (a) had access to the Partnership’s periodic filings with the SEC,
including the Partnership’s Annual Report on Form 10-K, Quarterly Reports on
Form 10-Q, and Current Reports filed on Form 8-K and (b) been provided a
reasonable opportunity to ask questions of and receive answers from
Representatives of the Partnership regarding the matters contemplated hereby
sufficient to enable such Purchaser to evaluate the risks and merits of
purchasing the Purchased Units and consummating the transactions contemplated
hereby.
 

 
31
 
 

    (iv) Legend.  It is understood that the certificates evidencing the
Preferred Units will bear the following legend (in addition to any legends
required under the Partnership Agreement):
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THESE SECURITIES MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE PARTNERSHIP HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY
TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT.”
 
    (h) Ownership of Units.  Without giving effect to the consummation of any of
the Transactions, each Purchaser and its respective Affiliates owns of record
6,285,252 Subordinated Units, free and clear of all Encumbrances.
 
    (i) Financial Ability.  Each Purchaser has sufficient funds available to
timely fund its obligations in connection with the transactions contemplated by
this Agreement and satisfy all of its other costs and expenses arising in
connection with this Agreement.
 
ARTICLE VII
TERMINATION
 
    7.1 Termination.  Notwithstanding anything herein to the contrary, this
Agreement may be terminated and the Transactions that have not been consummated
prior to such termination may be abandoned, whether before or after the receipt
of the Required Unitholder Approvals:
 
    (a) By the mutual consent of each of the Parties in a written instrument;
 
    (b) By either the Purchasers, on one hand, or the Partnership as determined
by the Conflicts Committee, on the other, if:
 
    (i) the Required Unitholder Approvals have not been obtained on or before
the Termination Date; provided, that the right to terminate this Agreement
pursuant to this Section 7.1(b)(i) will not be available to a party whose
failure to fulfill any material obligation under this Agreement or other
material breach of this Agreement has been the primary cause of, or resulted in,
the failure of the Required Unitholder Approvals to have been consummated on or
before such date;
 

 
32
 
 
 
    (ii) any Governmental Authority has issued a Law or Order or regulation or
taken any other action, in each case permanently restraining, enjoining or
otherwise prohibiting the consummation of any of the Transactions or making any
of the Transactions illegal and such Law or Order or other action has become
final and nonappealable (provided that the terminating party is not then in
breach of Section 5.3); or
 
    (iii) the Required Unitholder Approvals are not all obtained at the
Unitholder Meeting; or
 
    (c) By the Purchasers, upon written notice to the Partnership delivered
prior to the receipt of the Required Unitholder Approvals, if a Change in
Recommendation has occurred.
 
    7.2 Effect of Termination.  If this Agreement is terminated as provided in
Section 7.1, the terminating Party will promptly give written notice thereof to
the other Party specifying the provision of this Agreement pursuant to which
such termination is made, and this Agreement will be null and void and, except
as provided in Section 8.1 or as otherwise expressly provided herein, no Party
will have any rights or obligations under this Agreement, except that no such
termination will relieve any Party from liability for damages for any willful
and material breach of any agreement or covenant contained herein.
 
ARTICLE VIII
MISCELLANEOUS
 
    8.1 Fees and Expenses.  Whether or not any or all of the Transactions are
consummated and whether or not any or all of the Required Unitholder Approvals
are received, each Party will pay its own costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby;
provided, that the Partnership will pay $0.7 million to the Purchasers ($350,000
to each Purchaser) as a partial reimbursement for the Purchasers’ expenses
associated with the Transactions. This Section 8.1 will survive any termination
of this Agreement.
 
    8.2 Entire Agreement; No Third Party Beneficiaries.  This Agreement and the
exhibits and schedules hereto and the certificates, documents, instruments and
writings that are delivered pursuant hereto, constitutes the entire agreement
and understanding of the Parties in respect of its subject matters and
supersedes all prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. There are no
third party beneficiaries having rights under or with respect to this Agreement.
 

 
33
 
 
 
    8.3 Successors.  All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the Parties and their respective successors.
 
    8.4 Assignments.  No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of all of the other Parties; provided, however that notwithstanding the
foregoing or anything to the contrary contained in this Agreement, each
Purchaser shall have the right to assign all of its rights, interests and
obligations under this Agreement to any Affiliate of such Purchaser without the
prior written approval of any other Party.
 
    8.5 Notices.  All notices, requests, demands, claims and other
communications hereunder will be in writing. Any notice, request, demand, claim
or other communication hereunder will be deemed duly given if (and then three
Business Days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 
Notice to the General Partner or the Partnership:
 
Blueknight Energy Partners, L.P.
Two Warren Place
6120 South Yale Avenue, Suite 500
Tulsa, Oklahoma 74136
Fax: (918) 237-4001
Email: astallings@bkep.com
Attn: Chief Financial Officer
 
With copies to (which shall not constitute notice):
 
Baker Botts L.L.P.
2001 Ross Avenue, Suite 600
Dallas, Texas 75201
Fax: (214) 661-4634
Email: doug.rayburn@bakerbotts.com
Attn: Doug Rayburn
 

 
34
 
 
 
and
 
Prickett, Jones & Elliott, P.A.
1319 King Street
P. O. Box 1328
Wilmington, Delaware 19899
Fax: (302) 658-8111
Email: jhsmall@prickett.com
Attn: John Small
 
Notice to the Purchasers:
 
Blueknight Energy Holding, Inc.
1100 Louisiana
Suite 5500
Houston, Texas 77002
Fax: (713) 230-1111
Email: jcd@vitol.com
Attn: Mr. James C. Dyer, IV


and


CB-Blueknight, LLC
c/o Charlesbank Capital Partners
200 Clarendon Street, 54th Floor
Boston, Massachusetts 02116
Fax: (617) 619-5402
Email: jbiotti@charlesbank.com
Attn: Mr. Jon M. Biotti


With copies to (which shall not constitute notice):


Sutherland Asbill & Brennan LLP
1275 Pennsylvania Avenue NW
Washington, DC 20004-2415
Fax: (202) 637-3593
Email: james.darrow@sutherland.com
Attn: James D. Darrow

 
35
 
 
 
and


Charlesbank Capital Partners
200 Clarendon Street, 54th Floor
Boston, Massachusetts 02116
Fax: (617) 619-5402
Email: tnason@charlesbank.com
Attn: Tami E. Nason


and


Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201
Fax: (214) 999-3245
Email: rsarfatis@gardere.com
Attn: Robert Sarfatis


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, facsimile, ordinary mail, or electronic mail). Any Party may change
the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.
 
    8.6 Construction.  The Parties have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party because of the authorship of any provision of this
Agreement.
 
    8.7 Time.  Time is of the essence in the performance of this Agreement.
 
    8.8 Counterparts.  This Agreement may be executed in multiple counterparts
and by different parties hereto in separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.
 

 
36
 
 
 
    8.9 Amendments and Waivers.  No amendment, modification, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same will be in writing and signed by all of the Parties. No waiver
by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising because of any prior
or subsequent such occurrence.
 
    8.10 Headings.  The article and section headings contained in this Agreement
are inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
 
    8.11 Governing Law.  This Agreement and the performance of the transactions
contemplated hereby and obligations of the Parties hereunder will be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice of Law principles. Each of the Parties agrees that
this Agreement (i) involves at least $100,000.00 and (ii) has been entered into
by the Parties in express reliance on 6  Del. C.  § 2708. Each of the Parties
hereby irrevocably and unconditionally agrees (A) to be subject to the
jurisdiction of the courts of the State of Delaware and of the federal courts
sitting in the State of Delaware, and (B)(1) to the extent such Party is not
otherwise subject to service of process in the State of Delaware, to appoint and
maintain an agent in the State of Delaware as such Party’s agent for acceptance
of legal process and notify the other Parties of the name and address of such
agent, and (2) that service of process may, to the fullest extent permitted by
law, also be made on such Party by prepaid certified mail with a proof of
mailing receipt validated by the United States Postal Service constituting
evidence of valid service, and that service made pursuant to (B)(1) or (2) above
shall, to the fullest extent permitted by law, have the same legal force and
effect as if served upon such Party personally within the State of Delaware.
 
    8.12 Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof, if both
the economic and legal substance of the transactions contemplated by this
Agreement are not affected in any manner adverse to any Party.
 
    8.13 Incorporation of Exhibits and Schedules.  The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 

 
37
 
 
 
    8.14 Remedies.
 
Except as expressly provided herein, the rights, obligations and remedies
created by this Agreement are cumulative and in addition to any other rights,
obligations, or remedies otherwise available at Law or in equity. Nothing herein
will be considered an election of remedies.  The Parties acknowledge and agree
that the Parties would be damaged irreparably in the event that the obligations
to consummate the transactions contemplated hereby are not performed in
accordance with their specific terms or this Agreement is otherwise breached,
and that in addition to remedies, other than injunctive relief and specific
performance, that the Parties may have under law or equity, the Parties shall be
entitled to injunctive relief to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof.
 
[Remainder of page intentionally left blank]
 

 
38
 
 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective duly authorized representatives effective as of the date first
written in the preamble to this Agreement.

 
BLUEKNIGHT ENERGY PARTNERS G.P., L.L.C.
       
By:
/s/ Alex G. Stallings
 
Alex G. Stallings
 
Chief Financial Officer and Secretary
       
BLUEKNIGHT ENERGY PARTNERS, L.P.
   
By:
Blueknight Energy Partners G.P., L.L.C.,
 
its general partner,
       
By:
/s/ Alex G. Stallings
 
Alex G. Stallings
 
Chief Financial Officer and Secretary
       
Blueknight Energy Holding, Inc.
       
By:
/s/ James C. Dyer, IV
 
James C. Dyer, IV
 
President and Chief Executive Officer
       
CB-Blueknight, LLC
       
By:
/s/ Jon M. Biotti
 
Jon M. Biotti
 
Manager

 
 


[Signature Page to Global Transaction Agreement]
 
 
 
 

SCHEDULE I


Private Placement


Purchaser
 
Per Unit Price
 
Purchased Units
 
Allocated Purchase Price
Blueknight Energy Holding, Inc.
 
$6.50
 
10,769,231
 
$70,000,001.50
CB-Blueknight, LLC
 
$6.50
 
10,769,231
 
$70,000,001.50
Total
     
21,538,462
 
$140,000,003.00




 

Schedule I-1
 
 
 
 

SCHEDULE II


Additional Private Placement


Purchaser
 
Per Unit Price
 
Purchased Units
 
Allocated Purchase Price
Blueknight Energy Holding, Inc.
 
$6.50
 
1,307,693
 
$8,500,004.50
CB-Blueknight, LLC
 
$6.50
 
1,307,693
 
$8,500,004.50
Total
     
2,615,386
 
$17,000,009.00










Schedule II-1
 
 
 
 

EXHIBIT A


Form of Convertible Debenture


[attached]

 
 
 
 

NEITHER THIS CONVERTIBLE SUBORDINATED DEBENTURE NOR THE SECURITIES INTO WHICH
THIS DEBENTURE IS CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.  THIS CONVERTIBLE
SUBORDINATED DEBENTURE HAS BEEN SOLD IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, TRANSFERRED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
 
BLUEKNIGHT ENERGY PARTNERS, L.P.
 
 
Convertible Subordinated Debenture
 
Issuance Date:   [____________]
Original Principal Amount:   $[_______]
No. A-[_____]
 

 
       FOR VALUE RECEIVED, BLUEKNIGHT ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Partnership”), hereby promises to pay to the order of
[______], a [_______], or its permitted registered assigns (the “Holder”) the
amount set out above as the Original Principal Amount (the “Original Principal
Amount” and, such amount as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest (“Interest”) on
any outstanding Principal at the Initial Interest Rate (as defined below), the
Interest Rate (as defined below) or the Default Rate (as defined below), as
applicable, from the date set out above as the Issuance Date (the “Issuance
Date”) until the same becomes due and payable, whether upon the Maturity Date or
acceleration, redemption, conversion or otherwise (in each case in accordance
with the terms hereof).  This Convertible Subordinated Debenture (this
“Debenture”) is issued pursuant to the Global Transaction Agreement (as defined
in Section 13 of this Debenture).  Certain capitalized terms used herein are
defined in Section 13 of this Debenture.
 
       SECTION 1   GENERAL TERMS
 
    (a) Payment of Principal.  Subject to the terms of this Debenture, including
the mandatory conversion provisions set forth in Section 3 of this Debenture and
the subordination provisions set forth in Section 4 of this Debenture, the
Partnership shall pay to the Holder, in lawful money of the United States of
America and in immediately available funds, all outstanding Principal and any
accrued and unpaid Interest on December 31, 2011 (the “Maturity Date”).
 

 
1
 
 
 
    (b)           Interest. Except as otherwise specified in Section 5(b)(i) of
this Debenture, the outstanding Principal amount of this Debenture shall bear
simple interest on the entire unpaid Principal amount thereof (i) at the per
annum rate of ten percent (10.0%) (the “Initial Interest Rate”) from the
Issuance Date until the one-year anniversary of the Issuance Date and (ii) at
the per annum rate of twelve percent (12.0%) (the “Interest Rate”) from and
after the one-year anniversary of the Issuance Date until the entire Principal
amount of this Debenture shall have been paid in full.  Interest shall be
computed on a daily basis using a year of 365 or 366 days, as the case may be,
and assessed for the actual number of days elapsed.  Except as otherwise
specified in this Debenture, Interest shall be payable in arrears on the
Maturity Date.  Upon any redemption of all or any portion of this Debenture,
accrued and unpaid Interest on the Principal amount of this Debenture redeemed
shall be due and payable on the date of such redemption.  Upon any conversion of
all or any portion of this Debenture into Preferred Units, accrued and unpaid
Interest on the Principal amount of this Debenture being converted shall also be
converted into Preferred Units in accordance with Section 3 of this Debenture.
 
    (c)           Payments Generally.  If any payment on this Debenture becomes
due on a day that is not a Business Day, such payment will be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of Interest on such payment date.  Both the Principal
of and Interest on this Debenture are payable in lawful money of the United
States of America to the Holder.  Any payment to be made hereunder will be made
at the direction of the Holder by wire transfer of immediately available funds
to an account designated by the Holder.  All payments to be made by the
Partnership hereunder shall be non-refundable and be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.
 
       SECTION 2   PARTNERSHIP’S REDEMPTION.  Subject to the subordination
provisions set forth in Section 4 of this Debenture, at any time or times the
Partnership shall have the right to redeem all or any portion of the Principal
amount outstanding under this Debenture prior to the Maturity Date.  In order to
make a redemption pursuant to this Section 2, the Partnership shall provide
written notice to the Holder of its intention to make a redemption (the
“Redemption Notice”), setting forth the amount of Principal it desires to redeem
and the date of the proposed redemption.  On the redemption date set forth in
the Redemption Notice, the Partnership shall pay to the Holder, in lawful money
of the United States of America and in immediately available funds, an amount
equal to the par value of the Principal amount of this Debenture that is being
redeemed (the “Partnership Redemption Amount”), together with any accrued and
unpaid Interest on the Partnership Redemption Amount.
 
       SECTION 3   MANDATORY CONVERSION OF DEBENTURE. This Debenture shall be
convertible into Preferred Units (as defined in Section 13 of this Debenture),
on the terms and conditions set forth in this Section 3.
 

 
2
 
 
 
    (a)           Mandatory Conversion.  On the Maturity Date, all outstanding
Principal, together with any accrued and unpaid Interest, shall automatically
convert into fully paid and nonassessable Preferred Units as set forth in this
Section 3(a).  The number of Preferred Units issuable upon conversion pursuant
to this Section 3(a) shall be determined by dividing (x) such outstanding
Principal and accrued and unpaid Interest at the Maturity Date by (y) the Series
A Conversion Price (as defined in the Third Amended and Restated Partnership
Agreement) as of the Maturity Date.  The Partnership shall not issue any
fraction of a Preferred Unit upon any conversion pursuant to this Section
3(a).  If the issuance would result in the issuance of a fraction of a Preferred
Unit, the Partnership shall round such fraction of a Preferred Unit to the
nearest whole share.  The Partnership shall pay any and all transfer, stamp and
similar taxes that may be payable with respect to the issuance and delivery of
Preferred Units upon conversion pursuant to this Section 3(a).  On or before the
third (3rd) Business Day following the Maturity Date, the Partnership shall
issue and deliver to the address as specified in this Debenture, a certificate,
registered in the name of the Holder, for the number of Preferred Units to which
the Holder shall be entitled pursuant to this Section 3(a).  The Person or
Persons entitled to receive the Preferred Units shall be treated for all
purposes as the record holder or holders of such Preferred Units upon the
Maturity Date.
 
    (b)           Other Provisions.
 
       (i)           The Partnership covenants that all Preferred Units that
shall be issued pursuant to this Section 3 shall, upon issue, be duly and
validly authorized, issued and fully paid, nonassessable.
 
       (ii)           Nothing herein shall limit a Holder’s right to pursue
actual damages or declare an Event of Default pursuant to Section 5 of this
Debenture for the Partnership’s failure to deliver certificates representing
Preferred Units upon conversion within the period specified herein and such
Holder shall have the right to pursue all remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief, in each case without the need to post a bond or provide other
security. The exercise of any such rights shall not prohibit the Holder from
seeking to enforce damages pursuant to any other Section of this Debenture or
under applicable law.
 

 
3
 
 
 
       SECTION 4   SUBORDINATION.
 
    (a)           Reference is made to the Credit Agreement dated as of October
25, 2010 (such agreement, as it may hereafter be amended, modified, restated,
refinanced or supplemented from time to time, the “Credit Agreement”), among the
Partnership, the banks, financial institutions and other entities from time to
time party thereto as lenders (the “Lenders”) and as issuing lenders (the
“Issuing Lenders”), JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders and Issuing Lenders (in such capacity, and together with its successors
and assigns in such capacity, the “Administrative Agent”), and the other agents
party thereto.  The Holder hereby agrees for the benefit of the Administrative
Agent and the holders of the Senior Debt (as hereinafter defined) (the “Secured
Parties”) that all obligations of the Partnership to the Holder now or hereafter
existing under this Debenture (including interest accruing after the filing of a
petition initiating any bankruptcy proceeding described in the definition of
Senior Debt, whether or not such interest accrues after the filing of such
petition or is an allowed claim in such proceeding, but excluding any Preferred
Units issued upon conversion of this Debenture and any other Equity Interests
held by the Holder) (the “Subordinated Debt”) are and shall be subordinate, to
the extent and in the manner set forth in this Section 4, in right of payment to
the prior payment in full of all Obligations (as defined in the Credit
Agreement), whether for principal, interest (including interest payable in
respect of any such obligations subsequent to the commencement of any proceeding
against or with respect to the Partnership under any chapter of the Bankruptcy
Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), or any provision of a
state bankruptcy law, whether or not such interest is an allowed claim
enforceable against the debtor, and whether or not the holder of such obligation
would be otherwise entitled to receive dividends or payments with respect to any
such interest or any such proceeding), fees, expenses, obligations under
guaranties, indemnity payments, reimbursement obligations under letters of
credit, or otherwise (all such obligations being the “Senior Debt”).
 
    (b)           Notwithstanding the provisions of Section 1(a) above or any
provision herein to the contrary, until such time as the Senior Debt shall have
been paid in full, the Holder shall not ask, demand, sue for, take or receive
from the Partnership, directly or indirectly, in cash or other property or by
set-off or in any other manner (including, without limitation, from or by way of
collateral), and the Partnership shall not make, payment of all or any of the
Subordinated Debt; provided that:
 
       (i)           so long as no Default (as defined in the Credit Agreement)
exists under the Credit Agreement, the Partnership may pay, and the Holder may
take and receive, Interest as provided in Section 1(b) of this Debenture;
 
       (ii)           the subordination provisions of this Section 4 shall not
prohibit any conversion of all or any portion of this Debenture into Preferred
Units (or any subsequent conversion of Preferred Units into Common Units); and
 
       (iii)           the subordination provisions of this Section 4 shall not
prohibit any redemption of all or any portion of the Principal amount of this
Debenture nor the payment of Interest thereon solely with the proceeds of one or
more offerings or issuances of Equity Interests by the Partnership.
 

 
4
 
 
 
 
For the purposes of these provisions, the Senior Debt shall not be deemed to
have been paid in full until the Secured Parties shall have received payment in
full of the Senior Debt in cash and all commitments of the Lenders under the
Credit Agreement shall have been terminated.
 
    (c)           Upon any distribution of all or any of the assets of the
Partnership to creditors of the Partnership upon the dissolution, winding up,
liquidation, arrangement, reorganization or composition of the Partnership,
whether in any bankruptcy, insolvency, arrangement, reorganization, receivership
or similar proceeding or upon an assignment for the benefit of creditors or any
other marshalling of the assets and liabilities of the Partnership or otherwise,
any payment or distribution of any kind (whether in cash, property or
securities) which otherwise would be payable or deliverable upon or with respect
to the Subordinated Debt shall be paid or delivered directly to the
Administrative Agent for the benefit of the Secured Parties for application (in
the case of cash) to or as collateral (in the case of non-cash property or
securities) for the payment or prepayment of the Senior Debt until the Senior
Debt shall have been paid in full.
 
    (d)           Until such time as the Senior Debt shall have been paid in
full, if any proceeding referred to in Section 4(c) of this Debenture is
commenced by or against the Partnership, the Administrative Agent is hereby
irrevocably authorized and empowered (in its own name, on behalf of the Secured
Parties, in the name of the Holder, or otherwise), but shall have no obligation,
to demand, sue for, collect and receive every payment or distribution referred
to in Section 4(c) of this Debenture and give acquittance therefor and to file
claims and proofs of claim and take such other action (including, without
limitation, voting the Subordinated Debt or enforcing any security interest or
other lien securing payment of the Subordinated Debt) as it may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Secured Parties hereunder.
 
    (e)           All payments or distributions upon or with respect to the
Subordinated Debt which are received by the Holder contrary to the provisions
hereof shall be received in trust for the benefit of the Secured Parties, shall
be segregated from other funds and property held by the Holder and shall be
forthwith paid over to the Administrative Agent for the benefit of the Secured
Parties in the same form as so received (with any necessary endorsement) to be
applied (in the case of cash) to or held as collateral (in the case of non-cash
property or securities) for the payment or prepayment of the Senior Debt in
accordance with the terms of the Credit Agreement.
 
    (f)           The Administrative Agent is hereby authorized to demand
specific performance of these terms of subordination, whether or not the
Partnership shall have complied with any of the provisions hereof applicable to
it, at any time when the Holder shall have failed to comply with any of such
provisions applicable to it.  The Holder hereby irrevocably waives any defense
based on the adequacy of a remedy at law which might be asserted as a bar to
such remedy of specific performance.
 
    (g)           So long as any of the Senior Debt shall remain unpaid, the
Holder, in its capacity as such, shall not (i) commence, or join with any
creditor other than the Secured Parties in commencing, any proceeding referred
to in Section 4(c) of this Debenture, or (ii) declare any default in payment due
hereunder or sue for breach of the terms hereof.
 

 
5
 
 
 
    (h)           No payment or distribution to the Secured Parties pursuant to
the above provisions shall entitle the Holder to exercise any rights of
subrogation in respect thereof until the Senior Debt shall have been paid in
full.
 
    (i)           Neither any Administrative Agent, nor any of the Secured
Parties, shall have any liability whatsoever to the Holder with respect to, and
the Holder waives any claim or defense which the Holder may now or hereafter
have against the Administrative Agent or any of the Secured Parties arising from
(i) any and all actions which the Administrative Agent or the Secured Parties
take or omit to take (including, without limitation, actions with respect to the
creation, perfection or continuation of liens in any collateral for the Senior
Debt, actions with respect to the occurrence of any default, actions with
respect to the foreclosure upon, sale, release of, depreciation of or failure to
realize upon any of such collateral, and actions with respect to the collection
of any claim for all or any part of the Senior Debt from any account debtor,
guarantor or any other Person) with respect to the Senior Debt or the valuation,
use, protection or release of any collateral for the Senior Debt now or
hereafter securing same; (ii) any right, now or hereafter existing, to require
the Administrative Agent or the Secured Parties to proceed against or exhaust
any collateral for the Senior Debt or to marshal any assets in favor of the
Holder; (iii) any notice of the incurrence or increase of Senior Debt, it being
understood that the Secured Parties may make advances now or hereafter relating
to the Senior Debt, without notice to or authorization from the Holder, in
reliance upon the agreements set forth in this Debenture, (iv) any defense based
upon or arising by reason of (A) any disability or other defense of the
Partnership or any other Person or entity; or (B) any lack of authority of any
agent or any other Person or entity acting or purporting to act on behalf of the
Partnership or the Holder; or (C) any failure by the Administrative Agent or the
Secured Parties to properly perfect any lien in any asset of any of the
Partnership or any other Person; (v) the Administrative Agent’s or any Secured
Party’s election, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code; and/or (vi) any
borrowing or grant of a security interest under Section 364 of the Bankruptcy
Code.
 
    (j)           The holders of the Senior Debt may, at any time and from time
to time, without any consent of or notice to the Holder or any other holder of
the Subordinated Debt and without impairing or releasing the obligations of the
Holder under these terms of subordination:  (i) change the amount, manner, place
or terms of payment or change or extend the time of payment of, or renew or
alter, the Senior Debt in any manner, or enter into or amend in any manner any
other agreement related to the Senior Debt (including any change in the rate
under which any of the Senior Debt is outstanding); (ii) sell, exchange,
release, not perfect and otherwise deal with any property at any time pledged,
assigned or mortgaged to secure the Senior Debt; (iii) release anyone liable in
any manner under or in respect of the Senior Debt; (iv) exercise or refrain from
exercising any rights against Partnership and others (including the Holder); and
(v) apply any sums, by whomsoever paid or however realized, from time to time
received to the Senior Debt.
 

 
6
 
 
 
    (k)           The Holder agrees to execute and deliver such further
documents and to do such other acts and things as the Administrative Agent may
reasonably request in order fully to effect the purposes of these subordination
provisions.  The Holder authorizes and directs the Administrative Agent on its
behalf to take such further action as may be necessary to effectuate the
subordination as provided herein and irrevocably appoints the Administrative
Agent as its attorney-in-fact for any and all such purposes.
 
    (l)           These terms of subordination shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any of the
Senior Debt is rescinded or must otherwise be returned by the Administrative
Agent or any Secured Party upon the insolvency, bankruptcy or reorganization of
the Partnership or otherwise, all as though such payment had not been made.
 
    (m)           The provisions of these terms of subordination constitute a
continuing agreement and shall (i) remain in full force and effect until the
payment in full of the Senior Debt, (ii) be binding upon the Holder and the
Partnership and their respective successors, transferees and assignees and
(iii) inure to the benefit of, and be enforceable by, the Administrative
Agent.  Without limiting the generality of the foregoing clause (iii), the
Administrative Agent and any Secured Party may assign or otherwise transfer all
or any portion of its rights and obligations under all or any of the Loan
Documents (as defined in the Credit Agreement) to any other Person (to the
extent permitted by the Loan Documents), and such other Person shall thereupon
become vested with all the rights in respect granted to the Administrative Agent
or such Secured Party herein or otherwise.
 
    (n)           The foregoing provisions regarding subordination are for the
benefit of the holders of the Senior Debt and shall be enforceable by them
directly against the holders of any Subordinated Debt, and no holder of the
Senior Debt shall be prejudiced in its right to enforce subordination of any of
the Subordinated Debt by any act or failure to act by Partnership or anyone in
custody of its assets or property.
 
       SECTION 5   EVENTS OF DEFAULT.
 
    (a)           An “Event of Default”, wherever used herein, means any one of
the following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
       (i)           the Partnership fails to pay when due any amount payable
under this Debenture and such non-payment continues for a period of five (5)
Business Days;
 
       (ii)           the Partnership fails to cure a Conversion Failure by
delivery of the required number of Preferred Units within five (5) Business Days
after the Maturity Date;
 

 
7
 
 
 
       (iii)           any representation or warranty made by or on behalf of
the Partnership in or in connection with this Debenture or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Debenture or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect or misleading in any material respect when
made or deemed made;
 
       (iv)           the Partnership fails to observe or perform any covenant,
condition or agreement contained in, or otherwise commit any breach or default
of any provision of, this Debenture (other than non-payment and Conversion
Failures, which are covered by subclauses (i) and (ii) above), and such failure
shall continue unremedied for a period of thirty (30) days after the earlier to
occur of (A) notice thereof from the Holder to the Partnership and (B) an
officer of the Partnership otherwise becoming aware of such default;
 
       (v)           the Partnership fails to make any payment (whether of
principal or interest and regardless of amount) in respect of any indebtedness
for borrowed money with an aggregate outstanding principal amount in excess of
$10,000,000, when and as the same shall become due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise)
beyond the end of any grace period therefor set forth in the documentation
governing such indebtedness;
 
       (vi)           an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (A) liquidation, reorganization or
other relief in respect of the Partnership or any Significant Subsidiary of the
Partnership or its debts, or of a substantial part of its assets, under
any  Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (B) the appointment of a receiver,
administrator, trustee, custodian, sequestrator, conservator or similar official
for the Partnership or any Significant Subsidiary of the Partnership or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
       (vii)           the Partnership or any Significant Subsidiary of the
Partnership shall (A) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (B) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 5(a)(vi) of
this Debenture, (C) apply for or consent to the appointment of a receiver,
administrator, trustee, custodian, sequestrator, conservator or similar official
for the Partnership or any Significant Subsidiary of the Partnership or for a
substantial part of its assets, (D) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (E) make a
general assignment for the benefit of creditors or (F) take any action for the
purpose of effecting any of the foregoing; or
 
       (viii)           this Debenture shall for any reason cease to be
enforceable or in full force and effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any provision of
this Debenture, or the Partnership shall deny that it has any further liability
under any provision of this Debenture, or shall give notice to such effect.
 

 
8
 
 
 
    (b)           Consequences of Events of Default. Upon the occurrence and
during the continuance of an Event of Default:
 
       (i)           the outstanding Principal amount of this Debenture and all
past due Interest, if any, owed hereunder shall bear interest at the lesser of
(i) the per annum rate of fourteen percent (14.0%) and (ii) the Highest Lawful
Rate (as hereinafter defined) (the “Default Rate”), in each case from and after
the date of such Event of Default until the entire Principal amount of this
Debenture and all Interest accrued thereon (including Interest on such past due
Interest) shall have been paid in full, which Interest accruing at the Default
Rate shall be payable on demand;
 
       (ii)           the Holder may, at its option, by notice in writing to the
Partnership, declare the entire Principal amount outstanding under this
Debenture (plus all accrued but unpaid Interest on the amounts outstanding under
this Debenture) to be, and such Principal amount of this Debenture shall
thereupon be and become, immediately due and payable (together with all accrued
but unpaid Interest thereon) without presentment, demand, protest or notice of
any kind (including, without limitation, notice of acceleration and notice of
intent to accelerate), all of which are hereby waived by the Partnership, or
other action of any kind by the Holder; provided, that, if an Event of Default
under Section 5(a)(vi) or Section 5(a)(vii) of this Debenture has occurred, such
acceleration shall be automatic and no notice to the Partnership shall be
required hereunder;
 
       (iii)           the Holder shall have the right (but not the obligation)
to convert this Debenture into Preferred Units in the manner set forth in
Section 3(a); provided that, for purposes of this Section 5(a)(iii), any
reference in Section 3(a) to the Maturity Date shall mean and be the date that
the Holder elects to so convert this Debenture into Preferred Units; and
 
       (iv)           subject to Section 4 of this Debenture, the Holder may, at
its option, exercise all of its rights and remedies under applicable law and
under this Debenture.
 
The rights and remedies of the Holder under this Debenture shall be cumulative,
and not exclusive.
 
       SECTION 6   REISSUANCE OF THIS DEBENTURE.
 
    (a)           Transfer.  If this Debenture is to be transferred, the Holder
shall surrender this Debenture to the Partnership, whereupon the Partnership
will, forthwith issue and deliver upon the order of the Holder a new Debenture
(in accordance with Section 6(d) of this Debenture), registered in the name of
the registered transferee or assignee, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Debenture (in accordance with Section 6(d)
of this Debenture) to the Holder representing the outstanding Principal not
being transferred.
 

 
9
 
 
 
    (b)           Lost, Stolen or Mutilated Debenture.  Upon receipt by the
Partnership of evidence reasonably satisfactory to the Partnership of the loss,
theft, destruction or mutilation of this Debenture, and, in the case of loss,
theft or destruction, of any indemnification undertaking by the Holder to the
Partnership in customary form and, in the case of mutilation, upon surrender and
cancellation of this Debenture, the Partnership shall execute and deliver to the
Holder a new Debenture (in accordance with Section 6(d) of this Debenture)
representing the outstanding Principal.
   
    (c)           Debenture Exchangeable for Different Denominations.  This
Debenture is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Partnership, for a new Debenture or Debentures (in
accordance with Section 6(d) of this Debenture) representing in the aggregate
the outstanding Principal of this Debenture, and each such new Debenture will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.
 
    (d)           Issuance of New Debentures.  Whenever the Partnership is
required to issue a new Debenture pursuant to the terms of this Debenture, such
new Debenture (i) shall be of like tenor with this Debenture, (ii) shall
represent, as indicated on the face of such new Debenture, the Principal
remaining outstanding (or in the case of a new Debenture being issued pursuant
to Section 6(a) or Section 6(c) of this Debenture, the Principal designated by
the Holder which, when added to the Principal represented by the other new
Debentures issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Debenture immediately prior to such
issuance of new Debentures), (iii) shall have an issuance date, as indicated on
the face of such new Debenture, which is the same as the Issuance Date of this
Debenture, (iv) shall have the same rights and conditions as this Debenture and
(v) shall represent accrued and unpaid Interest from the Issuance Date.
 
       SECTION 7   NOTICES.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally, (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or (iii) one (1) Business Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:
 
If to the Partnership:
 
Blueknight Energy Partners, L.P.
Two Warren Place
6120 South Yale Avenue, Suite 500
Tulsa, Oklahoma 74136
Fax: (918) 237-4001
Attn: Alex Stallings
 

 
10
 
 
 
With copies to (which shall not constitute notice):
 
Baker Botts L.L.P.
2001 Ross Avenue, Suite 600
Dallas, Texas 75201
Fax: (214) 661-4634
Attn: Doug Rayburn
 
and
 
Prickett, Jones & Elliott, P.A.
1319 King Street
P. O. Box 1328
Wilmington, Delaware 19899
Fax: (302) 658-8111
Attn: John Small
 
[If to the Holder:
 
[Blueknight Energy Holding, Inc.
1100 Louisiana
Suite 5500
Houston, Texas 77002
Fax: (713) 230-1111
Email: jcd@vitol.com
Attn: Mr. James C. Dyer, IV


With copies to (which shall not constitute notice)
 
Sutherland Asbill & Brennan LLP
1275 Pennsylvania Avenue NW
Washington, DC 20004-2415
Fax: (202) 637-3593
Email: james.darrow@sutherland.com
Attn: James D. Darrow]1


[If to the Holder:
 
CB-Blueknight, LLC
c/o Charlesbank Capital Partners
200 Clarendon Street, 54th Floor
Boston, Massachusetts 02116
Fax: (617) 619-5402
Email: [jbiotti@charlesbank.com]
Attn: [Mr. Jon M. Biotti]



--------------------------------------------------------------------------------

 
1 Insert for Blueknight Energy Holding, Inc. Convertible Debenture.

 
11
 
 
 
With copies to (which shall not constitute notice)
 
Charlesbank Capital Partners
200 Clarendon Street, 54th Floor
Boston, Massachusetts 02116
Fax: (617) 619-5402
Email: tnason@charlesbank.com
Attn: Tami E. Nason


and


Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201
Fax: (214) 999-3245
Email: rsarfatis@gardere.com
Attn: Robert Sarfatis]2


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
       SECTION 8   NO RIGHTS AS UNITHOLDER.  This Debenture shall not entitle
the Holder to any of the rights of a unitholder of the Partnership, including
without limitation, the right to vote, to receive dividends and other
distributions, or to receive any notice of, or to attend, meetings of
unitholders or any other proceedings of the Partnership, unless and to the
extent converted into Preferred Units in accordance with the terms hereof.
 
       SECTION 9   EXPENSES.  If the Partnership fails to strictly comply with
the terms of this Debenture, then the Partnership shall reimburse the Holder
promptly for all out-of-pocket costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses incurred by the Holder in
any action in connection with this Debenture, including, without limitation,
those incurred: (i) during any workout, attempted workout, and/or in connection
with the rendering of legal advice as to the Holder’s rights, remedies and
obligations hereunder, (ii) collecting any sums which become due to the Holder
hereunder, (iii) defending or prosecuting any proceeding or any counterclaim to
any proceeding or appeal related to this Debenture or (iv) the protection,
preservation or enforcement of any rights or remedies of the Holder hereunder.
 



--------------------------------------------------------------------------------

 
2 Insert for CB-Blueknight, LLC Convertible Debenture

 
12
 
 


       SECTION 10   AMENDMENTS AND WAIVERS.  The provisions of this Debenture
may not be amended or waived without the prior written consent of the
Holder.  Any waiver by the Holder of a breach of any provision of this Debenture
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Debenture.  The
failure of the Holder to insist upon strict adherence to any term of this
Debenture on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Debenture.  Any waiver must be in writing.
 
       SECTION 11   INTEREST RATE LIMITATION.  Notwithstanding anything to the
contrary contained in this Debenture, the Interest paid or agreed to be paid
under this Debenture shall not exceed the Highest Lawful Rate (as defined
below).  If the Holder shall receive Interest on this Debenture in an amount
that exceeds the Highest Lawful Rate, the excess Interest shall be applied to
the Principal of this Debenture or, if it exceeds such unpaid Principal,
refunded to the Partnership.  In determining whether the Interest contracted
for, charged, or received by the Holder exceeds the Highest Lawful Rate, the
Holder may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of Interest throughout the contemplated term of this Debenture.  For
purposes of this Debenture, “Highest Lawful Rate” means at the particular time
in question the maximum rate of interest which, under applicable law, the Holder
is then permitted to charge on this Debenture.  If the maximum rate of interest
which, under applicable law, the Holder is permitted to charge on this Debenture
shall change after the date hereof, the Highest Lawful Rate shall be
automatically increased or decreased, as the case may be, from time to time as
of the effective time of each change in the Highest Lawful Rate without notice
to the Partnership.
 
       SECTION 12   SEVERABILITY; WAIVER OF NOTICE; ASSIGNMENT. Whenever
possible, each provision of this Debenture will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Debenture is held to be prohibited by or invalid under applicable law in any
jurisdiction, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating any other provision of this
Debenture.  To the extent permitted by law, the Partnership, for itself and its
successors and assigns, hereby waives presentment, demand, notice of protest,
notice of acceleration, notice of intent to accelerate and all other demands and
notices, in connection with the delivery, acceptance, performance, default or
enforcement of this Debenture.  This Debenture shall not be assignable by the
Partnership, and any purported transfer or assignment of the Partnership’s
obligations hereunder shall be null and void.  This Debenture shall inure to the
benefit of the Holder and its successors and assigns.
 

 
13
 
 
 
       SECTION 13   CERTAIN DEFINITIONS. For purposes of this Debenture, the
following terms shall have the following meanings:
 
    (a)           “Business Day” means each day of the week except Saturdays,
Sundays and days on which banking institutions are authorized or required to
close in the State of New York.
 
    (b)           “Capital Stock” means:
 
       (i)           in the case of a corporation, corporate stock;
 
       (ii)           in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
       (iii)           in the case of a partnership or limited liability
company, partnership interests (whether general or limited) or membership
interests; and
 
       (iv)           any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
 
    (c)           “Conversion Failure” means the Partnership’s failure to issue
and deliver a certificate to the Holder for the number of Preferred Units to
which the Holder is entitled upon the conversion of this Debenture pursuant to
Section 3(a) by the third (3rd) Business Day after the Maturity Date.
 
    (d)           “Common Units” means a common unit representing a limited
partner interest in the Partnership.
 
    (e)           “Equity Interests” means Capital Stock and all warrants,
options or other rights to acquire Capital Stock (but excluding any debt
security that is convertible into, or exchangeable for, Capital Stock).
 
    (f)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
    (g)           “General Partner” means Blueknight Energy Partners G.P.,
L.L.C., a Delaware limited liability company.
 
    (h)           “Global Transaction Agreement” means the Global Transaction
Agreement dated as of [________], by and among the Partnership, the General
Partner and the purchasers party thereto, as amended, restated, supplemented and
otherwise modified from time to time.
 

 
14
 
 
 
    (i)           “Person” means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
 
    (j)           “Preferred Units” means the Partnership’s Series A Preferred
Units (as defined in the Third Amended and Restated Partnership Agreement) with
the terms set forth in the Third Amended and Restated Partnership Agreement;
provided that, from and after the date that all of the Partnership’s issued and
outstanding Series A Preferred Units are converted into Common Units pursuant to
Section 5.12(c) of the Third Amended and Restated Partnership Agreement, all
references herein to Preferred Units shall mean Common Units.
 
    (k)           “Significant Subsidiary” means any subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Debenture.
 
    (l)           “Third Amended and Restated Partnership Agreement” means the
Third Amended and Restated Agreement of Limited Partnership of the Partnership
dated as of October 25, 2010, as amended, restated, supplemented and otherwise
modified from time to time.
 
       SECTION 14   NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES AND
UNITHOLDERS.  Neither the General Partner nor any past, present or future
director, officer, partner, employee, incorporator, manager or unitholder or
other owner of Equity Interests of the Partnership or the General Partner, as
such, shall have any liability for any obligations of the Partnership under this
Debenture, or for any claim based on, in respect of, or by reason of, such
obligations or their creation.  The Holder by accepting this Debenture waives
and releases all such liability.  The waiver and release are part of the
consideration for issuance of this Debenture.
 
       SECTION 15   GOVERNING LAW; WAIVER OF JURY TRIAL.
 
    (a)           THIS DEBENTURE SHALL BE GOVERNED BY AND CONSTRUED UNDER THE
LAWS OF THE STATE OF NEW YORK.
 
    (b)           THE PARTNERSHIP HEREBY IRREVOCABLY WAIVES, AND BY ACCEPTANCE
OF THIS DEBENTURE THE HOLDER HEREBY IRREVOCABLY WAIVES, ALL RIGHT OF TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION
WITH THIS DEBENTURE OR ANY MATTER ARISING HEREUNDER.
 
       SECTION 16   NOTICE OF FINAL AGREEMENT.  THIS WRITTEN DEBENTURE
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 





 
15
 
 



IN WITNESS WHEREOF, the Partnership has caused this Debenture to be duly
executed by a duly authorized officer as of the date set forth above.



 
BLUEKNIGHT ENERGY PARTNERS, L.P.
   
By:
BLUEKNIGHT ENERGY PARTNERS
 
G.P., L.L.C., its general partner,
       
By:
   
Alex G. Stallings
 
Chief Financial Officer and Secretary






[Signature Page to Debenture – Form]
 
 
 
 

EXHIBIT B


Form of Registration Rights Agreement


[attached]







 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
REGISTRATION RIGHTS AGREEMENT
 
among
 
BLUEKNIGHT ENERGY PARTNERS, L.P.,
 
BLUEKNIGHT ENERGY HOLDING, INC.
 
and
 
CB-BLUEKNIGHT, LLC
 
dated as of [___________]
 


 

 
 
 
 


TABLE OF CONTENTS
   
ARTICLE I DEFINITIONS
1
 
Section 1.01
Definitions
1
 
Section 1.02
Registrable Securities
3
ARTICLE II REGISTRATION RIGHTS
3
 
Section 2.01
Shelf Registration.
3
 
Section 2.02
Piggyback Rights.
5
 
Section 2.03
Underwritten Offering.
8
 
Section 2.04
Sale Procedures
9
 
Section 2.05
Cooperation by Holders
12
 
Section 2.06
Restrictions on Public Sale by Holders of Registrable Securities
12
 
Section 2.07
Expenses
12
 
Section 2.08
Indemnification.
13
 
Section 2.09
Rule 144 Reporting
15
 
Section 2.10
Transfer or Assignment of Registration Rights
16
ARTICLE III MISCELLANEOUS
16
 
Section 3.01
Notices
16
 
Section 3.02
Successors and Assigns
18
 
Section 3.03
Aggregation of Registrable Securities
18
 
Section 3.04
Recapitalization, Exchanges, Etc. Affecting the Registrable Securities
18
 
Section 3.05
Specific Performance
18
 
Section 3.06
Counterparts
18
 
Section 3.07
Headings
18
 
Section 3.08
Governing Law, Submission to Jurisdiction
18
 
Section 3.09
Waiver of Jury Trial
19
 
Section 3.10
Severability of Provisions
19
 
Section 3.11
Entire Agreement
19
 
Section 3.12
Amendment
19
 
Section 3.13
No Presumption
20
 
Section 3.14
Obligations Limited to Parties to this Agreement
20
 
Section 3.15
Interpretation
20


 
 
 
 

REGISTRATION RIGHTS AGREEMENT
 
    This REGISTRATION RIGHTS AGREEMENT, dated as of [_______] (this
“Agreement”), is entered into by and among Blueknight Energy Partners, L.P., a
Delaware limited partnership (the “Partnership”), Blueknight Energy Holding,
Inc., a Delaware corporation (“Vitol”), and CB-Blueknight, LLC, a Delaware
limited liability company (“Charlesbank”, and, together with Vitol, the
“Purchasers”).
 
    WHEREAS, this Agreement is made in connection with the Closing of the
issuance and sale of the Purchased Units pursuant to the Global Transaction
Agreement, dated the date hereof, by and among Blueknight Energy Partners G.P.,
L.L.C., the Partnership and the Purchasers (the “Global Transaction Agreement”);
 
    WHEREAS, the Partnership has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Purchasers pursuant to
the Global Transaction Agreement; and
 
    NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:
 
ARTICLE I
DEFINITIONS
    Section 1.01 Definitions
 
.  Capitalized terms used in this Agreement and not defined herein shall have
the meanings ascribed to such terms in the Global Transaction Agreement.  As
used in this Agreement, the following terms have the meanings indicated:
 
    “Agreement” shall have the meaning specified in the introductory paragraph
of this Agreement.
 
    “Charlesbank” shall have the meaning specified in the introductory paragraph
of this Agreement.
 
    “Conversion Common Units” means the Common Units issuable upon the
conversion of the Preferred Units issued (i) in the Private Placement, (ii) in
the Additional Private Placement, if applicable, and (iii) upon conversion of
the Convertible Debenture, if applicable.
 
    “Effective Date” means, with respect to a particular Shelf Registration
Statement, the date of effectiveness of such Shelf Registration Statement.
 
    “Effectiveness Period” shall have the meaning specified in Section 2.01(a)
of this Agreement.
 

 
1
 
 
 
    “Filing Date” shall have the meaning specified in Section 2.01(a) of this
Agreement.
 
    “Global Transaction Agreement” shall have the meaning specified in the
recitals of this Agreement.
 
    “Holder” means a record holder of Registrable Securities.
 
    “Included Registrable Securities” shall have the meaning specified in
Section 2.02(a) of this Agreement.
 
    “Launch Date” shall have the meaning specified in Section 2.02(b) of this
Agreement.
 
    “Losses” shall have the meaning specified in Section 2.08(a) of this
Agreement.
 
    “Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.
 
    “Opt-Out Notice” shall have the meaning specified in Section 2.02(a) of this
Agreement.
 
    “Other Holders” shall have the meaning specified in Section 2.02(c) of this
Agreement.
 
    “Overnight Underwritten Offering” shall have the meaning specified in
Section 2.02(b) of this Agreement.
 
    “Partnership” shall have the meaning specified in the introductory paragraph
of this Agreement.
 
    “Piggyback Offering” shall have the meaning specified in Section 2.02(a) of
this Agreement.
 
    “Pricing Date” shall have the meaning specified in Section 2.02(b) of this
Agreement.
 
    “Primary Offering” shall have the meaning specified in Section 2.04(n) of
this Agreement.
 
    “Purchasers” shall have the meaning specified in the introductory paragraph
of this Agreement.
   
    “Registrable Securities” means the Conversion Common Units.
 
    “Registration Expenses” shall have the meaning specified in Section 2.07(a)
of this Agreement.
 

 
2
 
 
 
    “Selling Expenses” shall have the meaning specified in Section 2.07(a) of
this Agreement.
 
    “Selling Holder” means a Holder who is selling Registrable Securities under
a registration statement pursuant to the terms of this Agreement.
 
    “Selling Holder Documentation” shall have the meaning specified in
Section 2.02(b) of this Agreement.
 
    “Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 of the Securities Act (or any similar
provision then in force under the Securities Act).
 
    “Underwritten Offering” means an offering (including an offering pursuant to
a Shelf Registration Statement) in which Common Units are sold to an underwriter
on a best efforts or firm commitment basis for reoffering to the public.
 
    “Underwritten Offering Filing” shall have the meaning specified in
Section 2.02(a) of this Agreement.
 
    “Underwritten Offering Request” shall have the meaning specified in Section
2.04(a) of this Agreement.
 
    “Unit Purchase Price” means $6.50.
 
    “Vitol” shall have the meaning specified in the introductory paragraph of
this Agreement.
 
    Section 1.02 Registrable Securities.  Any Registrable Security will cease to
be a Registrable Security at the earliest of the following: (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such registration statement; (b) when such
Registrable Security has been disposed of pursuant to Rule 144 (or any similar
provision then in force) under the Securities Act; (c) when such Registrable
Security is held by the Partnership or one of its subsidiaries; and (d) when
such Registrable Security has been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to the terms of this Agreement.
 

 
3
 
 
 
ARTICLE II
REGISTRATION RIGHTS
 
    Section 2.01 Shelf Registration.
 
       (a) Shelf Registration.  At any time and from time to time commencing on
the earlier to occur of (i) the second Business Day following the record date
for the Special Distribution or (ii) the eleventh Business Day following the
Termination Date, as soon as practicable following the Partnership’s receipt of
written notice from either Vitol or Charlesbank requesting the filing of a Shelf
Registration Statement, the Partnership shall prepare and file a Shelf
Registration Statement under the Securities Act covering Registrable Securities
then outstanding; provided, however, that the right of Vitol or Charlesbank to
request such filing shall expire at any time that such Person and its Affiliates
owns less than 10% of the aggregate Conversion Common Units issued to such
Person and its Affiliates.  If the Shelf Registration Statement is not
automatically effective upon filing, the Partnership shall use its reasonable
best efforts to cause the Shelf Registration Statement to become effective as
soon as reasonably practicable, but in any event not later than 180 days after
the date of the filing of such Shelf Registration Statement (the “Filing
Date”).  A Shelf Registration Statement filed pursuant to this Section 2.01(a)
shall be on such appropriate registration form of the Commission as shall be
selected by the Partnership; provided, however, that if a prospectus supplement
will be used in connection with the marketing of an Underwritten Offering from a
Shelf Registration Statement and the Managing Underwriter at any time shall
notify the Partnership in writing that, in the reasonable judgment of such
Managing Underwriter, inclusion of detailed information to be used in such
prospectus supplement is of material importance to the success of the
Underwritten Offering of such Registrable Securities, the Partnership shall use
its reasonable best efforts to include such information in the prospectus
supplement.  The Partnership will use its reasonable best efforts to cause a
Shelf Registration Statement filed pursuant to this Section 2.01(a) to be
continuously effective under the Securities Act from the Effective Date until
the earliest date on which any of the following occurs: (i) all Registrable
Securities covered by such Shelf Registration Statement have been distributed in
the manner set forth and as contemplated in such Shelf Registration Statement,
(ii) there are no longer any Registrable Securities outstanding and (iii) two
years from the Effective Date of such Shelf Registration Statement (the
“Effectiveness Period”).  The Partnership covenants that a Shelf Registration
Statement when it becomes or is declared effective (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (and, in the case of any prospectus contained
in such Shelf Registration Statement, in the light of the circumstances under
which a statement is made).  As soon as practicable following the Effective Date
of a Shelf Registration Statement, but in any event within three (3) Business
Days of such date, the Partnership will notify the Selling Holders of the
effectiveness of such Shelf Registration Statement.
 

 
4
 
 

 
       (b) Maximum Shelf Registration Requests; Delay Rights.
 
    (i) Notwithstanding anything to the contrary contained in this Agreement,
the Partnership shall not be obligated to file or effect more than six (6) Shelf
Registration Statements (including any post-effective amendments to such Shelf
Registration Statement filed for the primary purpose of including Selling
Holders or adding Conversion Common Units to such Registration Statement)
pursuant to Section 2.01 of this Agreement.  Each of Charlesbank and Vitol (or
their respective transferees) shall have the right to effect no more than three
(3) Shelf Registration Statements (including any post-effective amendments to
such Shelf Registration Statement filed for the primary purpose of including
Selling Holders or adding Conversion Common Units to such Registration
Statement) pursuant to Section 2.01 of this Agreement.
 
    (ii) Notwithstanding anything to the contrary contained in this Agreement,
the Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in a Shelf Registration Statement, suspend such Selling
Holder’s use of any prospectus that is a part of such Shelf Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Shelf Registration Statement) if (A) the
Partnership is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and the Partnership determines in good faith that the
Partnership’s ability to pursue or consummate such a transaction would be
materially and adversely affected by any required disclosure of such transaction
in the Shelf Registration Statement or (B) the Partnership has experienced some
other material non-public event the disclosure of which at such time, in the
good faith judgment of the Partnership, would materially and adversely affect
the Partnership; provided, however, that in no event shall the Selling Holders
be suspended from selling Registrable Securities pursuant to the Shelf
Registration Statement for a period that exceeds an aggregate of sixty (60) days
in any one hundred-eighty (180) day period or ninety (90) days (exclusive of
days covered by any lock-up agreement executed by a Selling Holder in connection
with any Underwritten Offering by the Partnership or a Selling Holder) in any
365 day period.  Upon disclosure of such information or the termination of the
conditions described above, the Partnership shall provide prompt notice to the
Selling Holders whose Registrable Securities are included in the Shelf
Registration Statement, and shall promptly terminate any suspension of sales it
has put into effect and shall take such other actions necessary or appropriate
to permit registered sales of Registrable Securities as contemplated in this
Agreement.
 

 
5

--------------------------------------------------------------------------------

 
 
    Section 2.02 Piggyback Rights.
 
    (a) Underwritten Offering Piggyback Rights.  Except as provided in Section
2.02(b), if at any time the Partnership proposes to file (i) during any time in
which Vitol or Charlesbank have the right to request the filing of a Shelf
Registration Statement pursuant to Section 2.01, a registration statement, other
than a shelf registration statement, or (ii) during any Effectiveness Period, a
prospectus supplement to an effective shelf registration statement, other than a
Shelf Registration Statement contemplated by Section 2.01, in either case (i) or
(ii), for the sale of Common Units in an Underwritten Offering for its own
account, then, as soon as practicable but not less than three (3) Business Days
prior to the filing of (A) any preliminary prospectus supplement relating to
such Underwritten Offering pursuant to Rule 424(b) of the Securities Act, (B)
the prospectus supplement relating to such Underwritten Offering pursuant to
Rule 424(b) of the Securities Act (if no preliminary prospectus supplement is
used) or (C) such registration statement (other than a shelf registration
statement), as the case may be (an “Underwritten Offering Filing”), the
Partnership shall give notice of such proposed Underwritten Offering to the
Holders and such notice shall offer the Holders the opportunity to include in
such Underwritten Offering such number of Registrable Securities (the “Included
Registrable Securities”) as each such Holder may request in writing (a
“Piggyback Offering”); provided, however, that the Partnership shall not be
required to offer such opportunity to Holders if (aa) the Holders do not offer a
minimum of $10 million of Registrable Securities, in the aggregate (determined
by multiplying the number of Registrable Securities owned by the average of the
closing price for Common Units for the ten (10) trading days preceding the date
of such notice) or (bb) the Partnership has been advised by the Managing
Underwriter that the inclusion of Registrable Securities for sale for the
benefit of the Holders will have an adverse effect on the price, timing or
distribution of the Common Units, in which case the amount of Registrable
Securities to be offered for the accounts of participating Holders shall be
determined based on the provisions of Section 2.02(c) of this Agreement.  Each
Holder shall keep any information relating to any such Underwritten Offering
confidential and shall not disseminate or in any way disclose such
information.  Except as provided in Section 2.02(b), each Holder shall then have
two (2) Business Days from the date of such notice to request inclusion of its
Registrable Securities in the Piggyback Offering.  If no request for inclusion
from a Holder is received within the specified time, such Holder shall have no
further right to participate in such Piggyback Offering.  If, at any time after
giving written notice of its intention to undertake an Underwritten Offering and
prior to the closing of such Underwritten Offering, the Partnership shall
determine for any reason not to undertake or to delay such Underwritten
Offering, the Partnership shall give written notice of such determination to the
Selling Holders and, (x) in the case of a determination not to undertake such
Underwritten Offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated Underwritten Offering,
and (y) in the case of a determination to delay such Underwritten Offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay of the Underwritten Offering.  Any Selling Holder shall
have the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Registrable Securities in such Underwritten Offering by giving
written notice to the Partnership of such withdrawal at least one (1) Business
Day prior to the time of pricing of such Underwritten Offering.  Each Holder’s
rights under this Section 2.02(a) shall terminate when such Holder holds less
than $10 million of Registrable Securities (based on the Unit Purchase
Price).  Notwithstanding the foregoing, any Holder may deliver written notice
(an “Opt-Out Notice”) to the Partnership requesting that such Holder not receive
notice from the Partnership of any proposed Underwritten Offering; provided,
however, that such Holder may later revoke any such Opt-Out Notice in writing.
 

 
6
 
 


    (b) Overnight Underwritten Offering Piggyback Rights.  If at any time during
any Effectiveness Period the Partnership proposes to make an Underwritten
Offering Filing and such Underwritten Offering is expected to be effected by
launching an Underwritten Offering after the close of trading on one trading day
(the “Launch Date”) and pricing the Underwritten Offering before the open of
trading on the next succeeding trading day (the “Pricing Date” and, such
execution format, an “Overnight Underwritten Offering”), then no later than
three (3) Business Days after the Partnership engages a Managing Underwriter for
the proposed Overnight Underwritten Offering, (x) the Partnership shall notify
the Holders of the pendency of the Overnight Underwritten Offering and (y) if
the Holders propose to include Registrable Securities in the Overnight
Underwritten Offering, then the Managing Underwriter of the Overnight
Underwritten Offering shall, no later than the tenth (10th) Business Day prior
to the expected Launch Date, provide to the Selling Holders all of the
documentation customarily required for the inclusion of Registrable Securities
in the Overnight Underwritten Offering, including, without limitation, a custody
agreement and power-of-attorney and Selling Holders’ customary representations
and warranties (collectively, the “Selling Holder Documentation”).  To include
Registrable Securities in an Overnight Underwritten Offering, each Selling
Holder shall, subject to receipt of notice of the Overnight Underwritten
Offering and Selling Holder Documentation within the time periods set forth
above, (A) complete its review and return the Selling Holder Documentation, with
such revisions as have been agreed to by the Partnership (such agreement not to
be unreasonably withheld) and the Selling Holder, at least seven (7) Business
Days prior to the expected Launch Date, (B) place the Registrable Securities
eligible for inclusion in an Overnight Underwritten Offering into the custody of
the Partnership’s transfer agent at least five (5) Business Days prior to the
expected Launch Date, (C) agree to participate following reasonable notice in
any due diligence calls arranged by the Managing Underwriter of an Overnight
Underwritten Offering on the expected Launch Date, the Pricing Date or in
advance of the closing of an Overnight Underwritten Offering and any
over-allotment option closing, and (D) unconditionally waive any right to
withdraw any Registrable Securities placed into the custody of the Partnership’s
transfer agent for inclusion in an Overnight Underwritten Offering within three
(3) Business Days of the expected Launch Date, whether on the basis of the
offering price, underwriter discount, or for any other reason; provided,
however, that the Partnership shall not be required to offer such opportunity to
Holders if (aa) the Holders do not offer a minimum of $10 million of Registrable
Securities, in the aggregate (determined by multiplying the number of
Registrable Securities owned by the average of the closing price for Common
Units for the ten (10) trading days preceding the date of such notice) or (bb)
the Partnership has been advised by the Managing Underwriter that the inclusion
of Registrable Securities for sale for the benefit of the Holders will have an
adverse effect on the price, timing or distribution of the Common Units, in
which case the amount of Registrable Securities to be offered for the accounts
of participating Holders shall be determined based on the provisions of Section
2.02(c) of this Agreement.  If, at any time after giving written notice of its
intention to undertake an Overnight Underwritten Offering and prior to the
closing of such Overnight Underwritten Offering, the Partnership shall determine
for any reason not to undertake or to delay such Overnight Underwritten
Offering, the Partnership shall give written notice of such determination to the
Selling Holders and, (i) in the case of a determination not to undertake such
Overnight Underwritten Offering, shall be relieved of its obligation to sell any
Registrable Securities held by the Selling Holders in connection with such
terminated Overnight Underwritten Offering, and (ii) in the case of a
determination to delay such Overnight Underwritten Offering, shall be permitted
to delay offering any Registrable Securities held by the Selling Holders for the
same period as the delay of the Overnight Underwritten Offering.

 
7
 
 


Any Selling Holder shall have the right to withdraw such Selling Holder’s
request for inclusion of such Selling Holder’s Registrable Securities in such
Overnight Underwritten Offering by giving written notice to the Partnership of
such withdrawal at least three (3) Business Days prior to the Launch Date.  Each
Holder’s rights under this Section 2.02(b) shall terminate when such Holder
holds less than $10 million of Registrable Securities (based on the Unit
Purchase Price).  Notwithstanding the foregoing, any Holder may deliver an
Opt-Out Notice to the Partnership requesting that such Holder not receive notice
from the Partnership of any proposed Overnight Underwritten Offering; provided,
however, that such Holder may later revoke any such Opt-Out Notice in writing.
 
    (c) Priority of Piggyback Rights.  In connection with an Underwritten
Offering contemplated by Section 2.02(a) or Section 2.02(b), if the Managing
Underwriter or Underwriters of such Underwritten Offering advises the
Partnership that the total amount of Common Units that the Selling Holders and
any other Persons intend to include in such Underwritten Offering exceeds the
number that can be sold in such Underwritten Offering without being likely to
have an adverse effect on the price, timing or distribution of the Common Units
offered or the market for the Common Units, then the Common Units to be included
in such Underwritten Offering shall include the number of Common Units that such
Managing Underwriter or Underwriters advises the Partnership can be sold without
having such adverse effect, with such number to be allocated (i) first to the
Partnership, (ii) second pro rata among the Selling Holders and any other
Persons who have been or are granted registration rights on or after the date of
this Agreement who have requested participation in the Underwritten Offering
(the “Other Holders”) based, for each such Selling Holder or Other Holder, on
the percentage derived by dividing (A) the number of Common Units proposed to be
sold by such Selling Holder(s) and such Other Holders in such Underwritten
Offering; by (B) the aggregate number of Common Units proposed to be sold by all
Selling Holders and all Other Holders in the Underwritten Offering.
 
    Section 2.03 Underwritten Offering.
 
    (a) Request for Underwritten Offering.  In the event that a Selling Holder
(together with any Affiliates that are Selling Holders) elects to dispose of
Registrable Securities under a Shelf Registration Statement pursuant to an
Underwritten Offering and reasonably anticipates gross proceeds of greater than
$25 million from such Underwritten Offering of Registrable Securities, the
Partnership shall, at the request of such Selling Holder (each, an “Underwritten
Offering Request”), enter into an underwriting agreement in customary form with
the Managing Underwriter or Underwriters, which shall include, among other
provisions, indemnities in customary form, and shall take all such other
reasonable actions as are requested by the Managing Underwriter to expedite or
facilitate the disposition of the Registrable Securities; provided, however,
that the Partnership shall not be required to effect more than four (4)
Underwritten Offerings pursuant to Section 2.03 of this Agreement, and the
Holders shall be limited to one Underwritten Offering Request in any 180 day
period.
 

 
8
 
 

    (b) General Procedures.  In connection with any Underwritten Offering (i)
under Section 2.02 of this Agreement, the Partnership shall be entitled to
select the Managing Underwriter or Underwriters and (ii) under Section 2.03(a)
of this Agreement, the Selling Holders (by a majority in interest of the
Registrable Securities to be sold in such Underwritten Offering) shall be
entitled to select the Managing Underwriter or Underwriters.  In connection with
an Underwritten Offering contemplated by this Agreement in which a Selling
Holder participates, each Selling Holder and the Partnership shall be obligated
to enter into an underwriting agreement with the Managing Underwriter or
Underwriters that contains such representations, covenants, indemnities and
other rights and obligations as are customary in underwriting agreements for
firm commitment offerings of equity securities.  No Selling Holder may
participate in an Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers-of-attorney,
indemnities and other documents reasonably required under the terms of such
underwriting agreement.  No Selling Holder shall be required to make any
representations or warranties to or agreements with the Partnership or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representation
required by Law.  If any Selling Holder disapproves of the terms of an
Underwritten Offering, such Selling Holder may elect to withdraw therefrom by
notice to the Partnership and the Managing Underwriter; provided, however, that
such withdrawal must be made at least one (1) Business Day prior to the pricing
of such Underwritten Offering to be effective.  No such withdrawal or
abandonment shall affect the Partnership’s obligation to pay Registration
Expenses. Upon the receipt by the Partnership of a written request from the
Holders of at least $50 million of Common Units that are participating in an
Underwritten Offering, the Partnership’s management shall be required to
participate in a roadshow or similar marketing effort in connection with that
Underwritten Offering; provided, that management: (i) is given at least 30 days
notice prior to the commitment of any roadshow or similar marketing effort;
(ii) agrees to the proposed commencement date of any roadshow or similar
marketing effort; and (iii) is not required to participate in any roadshow or
similar marketing effort for more than the time reasonably requested by the
Managing Underwriter.
 
    Section 2.04 Sale Procedures.  In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:
 
    (a) prepare and file with the Commission such amendments and supplements to
a Shelf Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Shelf Registration Statement effective for its
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such Shelf Registration Statement;
 

 
9
 
 

    (b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing such Shelf Registration Statement or such other registration
statement and the prospectus included therein or any supplement or amendment
thereto, and (ii) an electronic copy of such Shelf Registration Statement or
such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Selling Holder may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Shelf Registration Statement or other registration
statement;
 
    (c) if applicable, use its reasonable best efforts to register or qualify
the Registrable Securities covered by a Shelf Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or “blue sky” laws of such jurisdictions as the Selling Holders or, in the case
of an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership shall not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;
 
    (d) notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the filing of a Shelf Registration
Statement or any other registration statement contemplated by this Agreement or
any prospectus or prospectus supplement to be used in connection therewith, or
any amendment or supplement thereto, and, with respect to such Shelf
Registration Statement or any other registration statement or any post-effective
amendment thereto, when the same has become effective; and (ii) the receipt of
any written comments from the Commission with respect to any filing referred to
in clause (i) and any written request by the Commission for amendments or
supplements to such Shelf Registration Statement or any other registration
statement or any prospectus or prospectus supplement thereto;
 

 
10
 
 
 
    (e) notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in a Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, or any supplemental amendment thereto, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in the light of the circumstances then existing; (ii) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of
such Shelf Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Partnership of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any
jurisdiction.  Following the provision of such notice, the Partnership agrees to
as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
 
    (f) upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
 
    (g) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion letter of counsel for the Partnership dated the date of the closing
under the underwriting agreement, including a standard “10b-5” letter and (ii) a
“cold comfort” letter dated the pricing date of such Underwritten Offering and a
letter of like kind dated the date of the closing under the underwriting
agreement, in each case, signed by the independent public accountants who have
certified the Partnership’s financial statements included or incorporated by
reference into the applicable registration statement, and each of the opinion
and the “cold comfort” letter shall be in customary form and covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein and any supplement thereto) and as are
customarily covered in opinion letters of issuer’s counsel and in accountants’
letters delivered to the underwriters in underwritten offerings of equity
securities;
 
    (h) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
 
    (i) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and the Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that the
Partnership need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership reasonably satisfactory to the
Partnership;
 

 
11
 
 



    (j) cause all Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system, if any, on which similar securities issued by the Partnership are then
listed;
 
    (k) use its reasonable best efforts to cause the Registrable Securities to
be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
 
    (l) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
 
    (m) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, to
expedite or facilitate the disposition of such Registrable Securities; and
 
    (n) (i) cooperate with a Selling Holder if such Selling Holder could
reasonably be deemed to be an “underwriter,” as defined in Section 2(a)(11) of
the Securities Act, in connection with the registration statement in respect of
any registration of the Registrable Securities of such Selling Holder pursuant
to this Agreement, and any amendment or supplement thereof (any such
registration statement or amendment or supplement a “Primary Offering”), in
allowing such Selling Holder to conduct customary “underwriter’s due diligence”
with respect to the Partnership and satisfy its obligations in respect thereof
and (ii) permit legal counsel to such Selling Holder to review and comment upon
any such Primary Offering at least five (5) Business Days prior to its filing
with the Commission and all amendments and supplements to any such Primary
Offering within a reasonable number of days prior to their filing with the
Commission and not file any Primary Offering or amendment or supplement thereto
in a form to which such Selling Holder’s legal counsel reasonably objects in
writing.
 
    Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (e) of this
Section 2.04, shall forthwith discontinue disposition of the Registrable
Securities until such Selling Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by subsection (e) of this Section 2.04 or
until it is advised in writing by the Partnership that the use of the prospectus
may be resumed, and has received copies of any additional or supplemental
filings incorporated by reference in the prospectus, and, if so directed by the
Partnership, such Selling Holder will deliver, or will request the Managing
Underwriter or underwriters, if any, to deliver to the Partnership all copies in
their possession or control, other than permanent file copies then in such
Selling Holder’s possession, of the prospectus and any prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice.
 

 
12
 
 



    If reasonably requested by a Selling Holder, the Partnership shall: (i) as
soon as practicable incorporate in a prospectus supplement or post-effective
amendment such information as such Selling Holder reasonably requests to be
included therein relating to the sale and distribution of Registrable
Securities, including information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Shelf Registration Statement or any other registration statement
contemplated by this Agreement.
 
    Section 2.05 Cooperation by Holders
 
.  It shall be a condition precedent to the obligations of the Partnership to
include Registrable Securities of a Holder in a Shelf Registration Statement or
in an Underwritten Offering under Article II of this Agreement that such Selling
Holder shall timely furnish such information regarding itself, the Registrable
Securities held by it, and the intended method(s) of disposition of such
securities as shall be required for such Shelf Registration Statement or
prospectus supplement, as applicable, to comply with the Securities Act.
 
    Section 2.06 Restrictions on Public Sale by Holders of Registrable
Securities
 
.  During the Effectiveness Period, each Holder of Registrable Securities agrees
not to effect any public sale or distribution of the Registrable Securities
during the sixty (60) calendar day period beginning on the date that a
prospectus supplement or other prospectus (including any free writing
prospectus) is filed with the Commission with respect to an Underwritten
Offering of equity securities of the Partnership; provided, that the duration of
the foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on the officers, directors or
any other unitholder of the Partnership on whom a restriction is imposed in
connection with such public offering; provided, further, that this Section 2.06
shall apply only to a Selling Holder (together with any Affiliates that are
Selling Holders) that holds at least $25 million of Registrable Securities, in
the aggregate (determined by multiplying the number of Registrable Securities
owned by the average of the closing price for Common Units for the ten (10)
trading days preceding the date of such filing).
 

 
13
 
 
 
    Section 2.07 Expenses
 
    (a) Certain Definitions.  “Registration Expenses” means all expenses
incident to the Partnership’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities in a Shelf
Registration Statement pursuant to Section 2.01 or an Underwritten Offering
pursuant to Section 2.03 and the disposition of such securities, including,
without limitation, all customary registration, filing, securities exchange
listing and NASDAQ fees or fees of any other national securities exchange or
over-the-counter market upon which the Common Units trade, all customary
registration, filing, qualification and other fees and expenses of complying
with securities or “blue sky” laws, fees of the Financial Industry Regulatory
Authority, Inc., fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, the fees and disbursements of counsel to the
Partnership and independent public accountants for the Partnership, including
the expenses of any special audits or “cold comfort” letters and legal opinions
required by or incident to such performance and compliance.  “Selling Expenses”
means all underwriting fees, discounts and selling commissions (and similar fees
or arrangements associated with) and transfer taxes allocable to the sale of the
Registrable Securities.
 
    (b) Expenses.  The Partnership will pay all reasonable Registration Expenses
as determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to the related registration statement.
Except as otherwise provided in Section 2.08, the Partnership shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights and obligations under this Agreement hereunder, or for
any Selling Expenses.  Each Selling Holder shall pay all Selling Expenses in
connection with any sale of its Registrable Securities.
 

 
14
 
 

    Section 2.08 Indemnification.
 
    (a) By The Partnership.  In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees, agents and managers, and each underwriter, pursuant to the
applicable underwriting agreement with such underwriter, of Registrable
Securities thereunder and each Person, if any, who controls such Selling Holder
or underwriter within the meaning of the Securities Act and the Exchange Act,
and its directors, officers, employees, agents and managers, against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder or underwriter or controlling Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in the light of the
circumstances under which such statement is made) contained in a Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus or final prospectus contained therein, or
any free writing prospectus related thereto, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in the light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder, its directors and officers, each such underwriter and
each such controlling Person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such Loss or actions
or proceedings; provided, however, that the Partnership will not be liable in
any such case if and to the extent that any such Loss arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by such Selling
Holder, such underwriter or such controlling Person in writing specifically for
use in the Shelf Registration Statement or such other registration statement,
free writing prospectus or prospectus supplement, as applicable.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Selling Holder or any such director, officer, employee, agent,
manager or controlling Person, and shall survive the transfer of such securities
by such Selling Holder.
 
    (b) By Each Selling Holder.  Each Selling Holder agrees to indemnify and
hold harmless the Partnership, its directors, officers, employees and agents and
each Person, if any, who controls the Partnership within the meaning of the
Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in a Shelf Registration Statement
or any other registration statement contemplated by this Agreement, any
preliminary prospectus or final prospectus contained therein, or any free
writing prospectus related thereto, or any amendment or supplement thereof;
provided, however, that the liability of each Selling Holder by way of indemnity
under this Section 2.08(b) or contribution under Section 2.08(d) shall not be
greater in amount than the dollar amount of the proceeds (net of Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Partnership or any such director, officer, employee, agent, manager or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.
 

 
15
 
 

 
    (c) Notice.  Promptly after any indemnified party has received notice of any
indemnifiable claim hereunder, or the commencement of any action, suit or
proceeding by a third person, which the indemnified party believes in good faith
is an indemnifiable claim under this Agreement, the indemnified party shall give
the indemnifying party written notice of such claim but failure to so notify the
indemnifying party will not relieve the indemnifying party from any liability it
may have to such indemnified party hereunder except to the extent that the
indemnifying party is materially prejudiced by such failure.  Such notice shall
state the nature and the basis of such claim to the extent then known.  The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 2.08 for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, (i) if the indemnifying party has failed to assume the
defense and employ counsel or (ii) if the defendants in any such action include
both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable out-of-pocket expenses and
fees of such separate counsel and other reasonable out-of-pocket expenses
related to such participation to be reimbursed by the indemnifying party as
incurred.  Notwithstanding any other provision of this Agreement, the
indemnifying party shall not settle any indemnified claim without the consent of
the indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
contain any admission of wrongdoing by, the indemnified party.
 

 
16
 
 



    (d) Contribution.  If the indemnification provided for in this Section 2.08
is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification; and provided, further, that in no event will a Selling Holder’s
liability pursuant to this Section 2.08(d) when combined with amounts paid or
payable under Section 2.08(b) exceed the proceeds (net of Selling Expenses)
received by such Selling Holder.  The relative fault of the indemnifying party
on the one hand and the indemnified party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
has been made by, or relates to, information supplied by such party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The parties hereto agree that it
would not be just and equitable if contributions pursuant to this paragraph were
to be determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to
herein.  The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss that is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.
 
    (e) Other Indemnification.  The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to Law, equity, contract or otherwise.
 
    Section 2.09 Rule 144 Reporting.  With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, the
Partnership agrees to use its reasonable best efforts to:.
 
    (a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 of the Securities Act, at all
times from and after the date hereof;
 
    (b) file with the Commission in a timely manner all reports and other
documents required of the Partnership under the Securities Act and the Exchange
Act at all times from and after the date hereof; and
 

 
17
 
 

    (c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available at no charge by access electronically to the Commission’s
EDGAR filing system, to such Holder forthwith upon request (i) a copy of the
most recent annual or quarterly report of the Partnership, and (ii) such other
reports and documents so filed with the Commission as such Holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
such Holder to sell any such securities without registration.
   
    Section 2.10 Transfer or Assignment of Registration Rights.  The rights to
cause the Partnership to register Registrable Securities granted to the
Purchasers by the Partnership under this Article II may be transferred or
assigned by a Holder to a transferee or assignee; provided, that (i) the
transferee or assignee is an Affiliate of the Purchasers or (ii) there is
transferred to such transferee at least $10 million of Registrable Securities
(based on the Unit Purchase Price).  The transferor shall give written notice to
the Partnership at least ten (10) Business Days prior to any said transfer or
assignment, setting forth the information required under Section 3.01 of this
Agreement for each such transferee and identifying the securities with respect
to which such registration rights are being transferred or assigned, and each
such transferee shall agree in writing to be subject to all the terms and
conditions of this Agreement..
 
ARTICLE III
MISCELLANEOUS
 
    Section 3.01 Notices.  All notices, requests, demands, claims and other
communications hereunder will be in writing. Any notice, request, demand, claim
or other communication hereunder will be deemed duly given if (and then three
Business Days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:.
 
Notice to the Partnership:
 
Blueknight Energy Partners, L.P.
Two Warren Place
6120 South Yale Avenue, Suite 500
Tulsa, Oklahoma 74136
Fax: (918) 237-4001
Email: astallings@bkep.com
Attn: Chief Financial Officer
 
With copies to (which shall not constitute notice):
 
Baker Botts L.L.P.
2001 Ross Avenue, Suite 600
Dallas, Texas 75201
Fax: (214) 661-4634
Email: doug.rayburn@bakerbotts.com
Attn: Doug Rayburn
 

 
18
 
 


and
 
Prickett, Jones & Elliott, P.A.
1319 King Street
P. O. Box 1328
Wilmington, Delaware 19899
Fax: (302) 658-8111
Email: jhsmall@prickett.com
Attn: John Small
 
Notice to the Purchasers:
 
Blueknight Energy Holding, Inc.
1100 Louisiana
Suite 5500
Houston, Texas 77002
Fax: (713) 230-1111
Email: jcd@vitol.com
Attn: Mr. James C. Dyer, IV


and


CB-Blueknight, LLC
c/o Charlesbank Capital Partners
200 Clarendon Street, 54th Floor
Boston, Massachusetts 02116
Fax: (617) 619-5402
Email: jbiotti@charlesbank.com
Attn: Mr. Jon M. Biotti


With copies to (which shall not constitute notice):


Sutherland Asbill & Brennan LLP
1275 Pennsylvania Avenue NW
Washington, DC 20004-2415
Fax: (202) 637-3593
Email: james.darrow@sutherland.com
Attn: James D. Darrow


and


Charlesbank Capital Partners
200 Clarendon Street, 54th Floor
Boston, Massachusetts 02116
Fax: (617) 619-5402
Email: tnason@charlesbank.com
Attn: Tami E. Nason



 
19
 
 



and


Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201
Fax: (214) 999-3245
Email: rsarfatis@gardere.com
Attn: Robert Sarfatis
 
or, if to a transferee of any of the Purchasers, to the transferee at the
addresses provided pursuant to Section 2.10 above.  Any party may send any
notice, request, demand, claim, or other communication hereunder to the intended
recipient at the address set forth above using any other means (including
personal delivery, expedited courier, messenger service, telecopy, facsimile,
ordinary mail, or electronic mail).  Any party may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.
   
    Section 3.02 Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.  
 
    Section 3.03 Aggregation of Registrable Securities.  All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights under this Agreement.
 
    Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Registrable
Securities.  The provisions of this Agreement shall apply to the fullest extent
set forth herein with respect to any and all units of the Partnership or any
successor or assignee of the Partnership (whether by merger, consolidation, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, splits, recapitalizations and the like occurring after the
date of this Agreement.
 
    Section 3.05 Specific Performance.  Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief.  The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
 

 
20
 
 

    Section 3.06 Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
 
    Section 3.07 Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement
 
    Section 3.08 Governing Law, Submission to Jurisdiction.  This Agreement and
the performance of the transactions contemplated hereby and obligations of the
parties hereunder will be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to any choice of Law principles.
Each of the parties agrees that this Agreement (i) involves at least $100,000.00
and (ii) has been entered into by the parties in express reliance on 6  Del.
C.  § 2708. Each of the parties hereby irrevocably and unconditionally agrees
(A) to be subject to the jurisdiction of the courts of the State of Delaware and
of the federal courts sitting in the State of Delaware, and (B)(1) to the extent
such party is not otherwise subject to service of process in the State of
Delaware, to appoint and maintain an agent in the State of Delaware as such
party’s agent for acceptance of legal process and notify the other parties of
the name and address of such agent, and (2) that service of process may, to the
fullest extent permitted by law, also be made on such party by prepaid certified
mail with a proof of mailing receipt validated by the United States Postal
Service constituting evidence of valid service, and that service made pursuant
to (B)(1) or (2) above shall, to the fullest extent permitted by law, have the
same legal force and effect as if served upon such party personally within the
State of Delaware.
 
    Section 3.09 Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT EACH
HEREBY WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 

 
21
 
 

    Section 3.10 Severability of Provisions.  The provisions of this Agreement
will be deemed severable and the invalidity or unenforceability of any provision
will not affect the validity or enforceability of the other provisions hereof,
if both the economic and legal substance of the transactions contemplated by
this Agreement are not affected in any manner adverse to any party.
   
    Section 3.11 Entire Agreement.  This Agreement and the certificates,
documents, instruments and writings, if any, that are delivered pursuant hereto,
constitutes the entire agreement and understanding of the parties in respect of
its subject matters and supersedes all prior understandings, agreements, or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof or the transactions contemplated
hereby. There are no third party beneficiaries having rights under or with
respect to this Agreement.
 
    Section 3.12 Amendment.  This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall adversely affect the rights of any Holder hereunder without the
consent of such Holder.
 
    Section 3.13 No Presumption.  The parties have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties and no presumption or burden of proof will arise favoring
or disfavoring any party because of the authorship of any provision of this
Agreement.
 

 
22
 
 

    Section 3.14 Obligations Limited to Parties to this Agreement.  Each of the
parties hereto covenants, agrees and acknowledges that no Person other than each
Purchaser, its respective permitted assignees and the Partnership shall have any
obligation hereunder and that, notwithstanding that one or more of the
Partnership and the Purchasers may be a corporation, partnership, limited
liability company or other entity, no recourse under this Agreement or under any
documents or instruments delivered in connection herewith or therewith shall be
had against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Partnership, the Purchasers or their respective permitted assignees, or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable Law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise by incurred by any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the Partnership, the Purchasers or any of their respective
assignees, or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, as such, for any obligations of the Partnership, the Purchasers
or their respective permitted assignees under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any assignee of a Holder.
 
    Section 3.15 Interpretation.  Article and Section references in this
Agreement are references to the corresponding Article and Section to this
Agreement, unless otherwise specified.  All references to instruments,
documents, contracts and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified.  The word
“including” shall mean “including but not limited to.” Whenever any
determination, consent or approval is to be made or given by the Partnership
under this Agreement, such action shall be in the Partnership’s sole discretion
unless otherwise specified.
 
[Signature Page Follows]
 

 
23
 
 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 


BLUEKNIGHT ENERGY PARTNERS, L.P.
   
By:
Blueknight Energy Partners G.P., L.L.C.,
 
its general partner,
       
By:
   
Alex G. Stallings
 
Chief Financial Officer and Secretary
       
Blueknight Energy Holding, Inc.
       
By:
   
James C. Dyer, IV
 
President and Chief Executive Officer
       
CB-Blueknight, LLC
       
By:
   
Jon M. Biotti
 
Manager




 
 
 
 

EXHIBIT C


Form of Third Amended and Restated Partnership Agreement


[attached]




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
THIRD AMENDED AND RESTATED
 
AGREEMENT OF LIMITED PARTNERSHIP
 
OF
 
BLUEKNIGHT ENERGY PARTNERS, L.P.
 


 

 
 
 
 


TABLE OF CONTENTS
       
ARTICLE I
     
DEFINITIONS
Section 1.1
Definitions.
2
Section 1.2
Construction.
30
     
ARTICLE II
     
ORGANIZATION
Section 2.1
Formation.
31
Section 2.2
Name.
31
Section 2.3
Registered Office; Registered Agent; Principal Office; Other Offices
31
Section 2.4
Purpose and Business.
32
Section 2.5
Powers.
32
Section 2.6
Power of Attorney.
32
Section 2.7
Term.
34
Section 2.8
Title to Partnership Assets.
34
     
ARTICLE III
     
RIGHTS OF LIMITED PARTNERS
Section 3.1
Limitation of Liability.
35
Section 3.2
Management of Business.
35
Section 3.3
Outside Activities of the Limited Partners.
35
Section 3.4
Rights of Limited Partners.
35
     
ARTICLE IV
     
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF
PARTNERSHIP INTERESTS
Section 4.1
Certificates.
37
Section 4.2
Mutilated, Destroyed, Lost or Stolen Certificates.
38
Section 4.3
Record Holders.
39
Section 4.4
Transfer Generally.
39
Section 4.5
Registration and Transfer of Limited Partner Interests.
40
Section 4.6
Transfer of the General Partner’s General Partner Interest.
41


 
i
 
 

Section 4.7
Transfer of Incentive Distribution Rights.
 
Section 4.8
Restrictions on Transfers.
42
Section 4.9
Citizenship Certificates; Non-citizen Assignees.
44
Section 4.10
Redemption of Partnership Interests of Non-citizen Assignees.
45
Section 4.11
Taxation Certifications; Ineligible Assignees.
46
Section 4.12
Redemption of Partnership Interests of Ineligible Assignees.
47
     
ARTICLE V
     
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1
Organizational Contributions.
49
Section 5.2
Contributions by the General Partner.
49
Section 5.3
Contributions by Initial Limited Partners.
50
Section 5.4
Interest and Withdrawal.
51
Section 5.5
Capital Accounts.
56
Section 5.6
Issuances of Additional Partnership Securities.
58
Section 5.7
Conversion of Subordinated Units.
59
Section 5.8
Limited Preemptive Right.
59
Section 5.9
Splits and Combinations.
60
Section 5.10
Fully Paid and Non-Assessable Nature of Limited Partner Interests.
60
Section 5.11
Issuance of Class B Units in Connection with Reset of Incentive Distribution
Rights.
60
Section 5.12
Establishment of Series A Preferred Units.
62
     
ARTICLE VI
     
ALLOCATIONS AND DISTRIBUTIONS
Section 6.1
Allocations for Capital Account Purposes.
68
Section 6.2
Allocations for Tax Purposes.
80
Section 6.3
Requirement and Characterization of Distributions; Distributions to Record
Holders.
83
Section 6.4
Distributions of Available Cash from Operating Surplus.
83
Section 6.5
Distributions of Available Cash from Capital Surplus.
87
Section 6.6
Adjustment of Minimum Quarterly Distribution and Target Distribution Levels.
87
Section 6.7
Special Provisions Relating to the Holders of Subordinated Units and Class B
Units.
88
Section 6.8
Special Provisions Relating to the Holders of Incentive Distribution Rights.
89
Section 6.9
Entity-Level Taxation.
90
     
ARTICLE VII
     
MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1
Management.
91
Section 7.2
Certificate of Limited Partnership.
93
Section 7.3
Restrictions on the General Partner’s Authority.
94
Section 7.4
Reimbursement of the General Partner.
94


 
ii
 
 


Section 7.5
Outside Activities.
95
Section 7.6
Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members.
97
Section 7.7
Indemnification.
98
Section 7.8
Liability of Indemnitees.
99
Section 7.9
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties.
101
Section 7.10
Other Matters Concerning the General Partner.
103
Section 7.11
Purchase or Sale of Partnership Securities.
103
Section 7.12
Registration Rights of the General Partner and its Affiliates.
104
Section 7.13
Reliance by Third Parties.
108
     
ARTICLE VIII
     
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1
Records and Accounting.
109
Section 8.2
Fiscal Year.
109
Section 8.3
Reports.
109
     
ARTICLE IX
     
TAX MATTERS
Section 9.1
Tax Returns and Information.
110
Section 9.2
Tax Elections.
110
Section 9.3
Tax Controversies.
110
Section 9.4
Withholding.
110
     
ARTICLE X
     
ADMISSION OF PARTNERS
Section 10.1
Admission of Limited Partners.
111
Section 10.2
Admission of Successor General Partner.
112
Section 10.3
Amendment of Agreement and Certificate of Limited Partnership.
112
     
ARTICLE XI
     
WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1
Withdrawal of the General Partner.
113
Section 11.2
Removal of the General Partner.
115
Section 11.3
Interest of Departing General Partner and Successor General Partner.
116
Section 11.4
Termination of Subordination Period, Conversion of Subordinated Units and
Extinguishment of Cumulative Common Unit Arrearages.
118
Section 11.5
Withdrawal of Limited Partners.
118


 
iii
 
 
ARTICLE XII
     
DISSOLUTION AND LIQUIDATION
Section 12.1
Dissolution.
119
Section 12.2
Continuation of the Business of the Partnership After Dissolution.
119
Section 12.3
Liquidator.
120
Section 12.4
Liquidation.
121
Section 12.5
Cancellation of Certificate of Limited Partnership.
123
Section 12.6
Return of Contributions.
123
Section 12.7
Waiver of Partition.
123
Section 12.8
Capital Account Restoration.
123
     
ARTICLE XIII
     
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
Section 13.1
Amendments to be Adopted Solely by the General Partner.
124
Section 13.2
Amendment Procedures.
126
Section 13.3
Amendment Requirements.
126
Section 13.4
Special Meetings.
127
Section 13.5
Notice of a Meeting.
127
Section 13.6
Record Date.
128
Section 13.7
Adjournment.
128
Section 13.8
Waiver of Notice; Approval of Meeting.
128
Section 13.9
Quorum and Voting.
129
Section 13.10
Conduct of a Meeting.
129
Section 13.11
Action Without a Meeting.
130
Section 13.12
Right to Vote and Related Matters.
130
     
ARTICLE XIV
     
MERGER, CONSOLIDATION OR CONVERSION
Section 14.1
Authority.
131
Section 14.2
Procedure for Merger, Consolidation or Conversion.
131
Section 14.3
Approval by Limited Partners.
133
Section 14.4
Certificate of Merger or Articles of Conversion.
134
Section 14.5
Effect of Merger, Consolidation or Conversion.
135
     
ARTICLE XV
     
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1
Right to Acquire Limited Partner Interests.
137




 
iv
 
 


ARTICLE XVI
     
GENERAL PROVISIONS
Section 16.1
Addresses and Notices; Written Communications.
139
Section 16.2
Further Action.
139
Section 16.3
Binding Effect.
140
Section 16.4
Integration.
140
Section 16.5
Creditors.
140
Section 16.6
Waiver.
140
Section 16.7
Third-Party Beneficiaries.
140
Section 16.8
Counterparts.
140
Section 16.9
Applicable Law.
140
Section 16.10
Invalidity of Provisions.
141
Section 16.11
Consent of Partners.
141
Section 16.12
Facsimile Signatures.
141



 
v
 
 

THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF BLUEKNIGHT ENERGY PARTNERS, L.P.
 
    THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
BLUEKNIGHT ENERGY PARTNERS, L.P. dated as of [_________], is entered into by and
between Blueknight Energy Partners G.P., L.L.C., a Delaware limited liability
company, as the General Partner, and the other Persons who are or who become
Partners in the Partnership or parties hereto as provided herein.
 
RECITALS
 
    WHEREAS, the Partnership was formed on February 22, 2007 by filing of the
Certificate of Limited Partnership with the Delaware Secretary of State;
 
    WHEREAS, the General Partner and the other parties thereto entered into the
First Amended and Restated Agreement of Limited Partnership of the Partnership
on July 20, 2007 (the “Original Agreement”);
 
    WHEREAS, pursuant to Section 13.1(d) of the Original Agreement, the General
Partner executed Amendment No. 1 to the First Amended and Restated Agreement of
Limited Partnership of the Partnership on April 14, 2008, to be effective as of
July 20, 2007 (the “First Amendment”);
 
    WHEREAS, pursuant to Section 13.1(d) of the Original Agreement, the General
Partner executed Amendment No. 2 to the First Amended and Restated Agreement of
Limited Partnership of the Partnership on June 25, 2008 (the “Second
Amendment”);
 
    WHEREAS, the General Partner and the other parties thereto entered into the
Second Amended and Restated Agreement of Limited Partnership of the Partnership
on December 1, 2009 (the “Second Amended and Restated Agreement”);
 
    WHEREAS, Section 5.6 of the Second Amended and Restated Agreement provides
that the General Partner, without the approval of any Limited Partners, may
issue additional Partnership Securities, or classes or series thereof, for any
Partnership purpose at any time and from time to time, and may issue such
Partnership Securities for such consideration and on such terms and conditions
as shall be determined by the General Partner.
 
    WHEREAS, Section 13.1(g) of the Second Amended and Restated Agreement
provides that the General Partner, without the approval of any Partner, may
amend any provision of the Agreement necessary or appropriate in connection with
the authorization or issuance of any class or series of Partnership Securities
pursuant to Section 5.6 of the Agreement.
 

 
1
 
 
 
 
    WHEREAS, the General Partner deems it in the best interest of the
Partnership to effect this Third Amended and Restated Agreement of Limited
Partnership of the Partnership in order to provide for the issuance of Series A
Preferred Units to certain persons pursuant to that certain Global Transaction
Agreement, dated as of [_________] by and among the Partnership, the General
Partner and the Purchasers set forth on Schedule I thereto.
 
    NOW THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the Second Amended and Restated Agreement (as amended prior to
the date hereto) is hereby amended and restated in its entirety as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1 
Definitions.

 
    The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Agreement.
 
    “Acquisition” means any transaction in which any Group Member acquires
(through an asset acquisition, merger, stock acquisition or other form of
investment) control over all or a portion of the assets, properties or business
of another Person for the purpose of increasing the long-term operating capacity
or revenues of the Partnership Group from the operating capacity or revenues of
the Partnership Group existing immediately prior to such transaction.
 
    “Additional Book Basis” means the portion of any remaining Carrying Value of
an Adjusted Property that is attributable to positive adjustments made to such
Carrying Value as a result of Book-Up Events. For purposes of determining the
extent that Carrying Value constitutes Additional Book Basis:
 
    (a) Any negative adjustment made to the Carrying Value of an Adjusted
Property as a result of either a Book-Down Event or a Book-Up Event shall first
be deemed to offset or decrease that portion of the Carrying Value of such
Adjusted Property that is attributable to any prior positive adjustments made
thereto pursuant to a Book-Up Event or Book-Down Event.
 
    (b) If Carrying Value that constitutes Additional Book Basis is reduced as a
result of a Book-Down Event and the Carrying Value of other property is
increased as a result of such Book-Down Event, an allocable portion of any such
increase in Carrying Value shall be treated as Additional Book Basis; provided,
that the amount treated as Additional Book Basis pursuant hereto as a result of
such Book-Down Event shall not exceed the amount by which the Aggregate
Remaining Net Positive Adjustments after such Book-Down Event exceeds the
remaining Additional Book Basis attributable to all of the Partnership’s
Adjusted Property after such Book-Down Event (determined without regard to the
application of this clause (b) to such Book-Down Event).
 

 
2
 
 



    “Additional Book Basis Derivative Items” means any Book Basis Derivative
Items that are computed with reference to Additional Book Basis. To the extent
that the Additional Book Basis attributable to all of the Partnership’s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period.
 
    “Adjusted Capital Account” means the Capital Account maintained for each
Partner as of the end of each fiscal year of the Partnership, (a) increased by
any amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and (b)
decreased by (i) the amount of all losses and deductions that, as of the end of
such fiscal year, are reasonably expected to be allocated to such Partner in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such fiscal year, are reasonably expected to be made to
such Partner in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Partner’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Section 6.1(d)(i)
or 6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is intended
to comply with the provisions of Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. The
“Adjusted Capital Account” of a Partner in respect of a General Partner Unit, a
Common Unit, a Series A Preferred Unit, a Subordinated Unit, a Class B Unit or
an Incentive Distribution Right or any other Partnership Interest shall be the
amount that such Adjusted Capital Account would be if such General Partner Unit,
Common Unit, Series A Preferred Unit, Subordinated Unit, Class B Unit, Incentive
Distribution Right or other Partnership Interest were the only interest in the
Partnership held by such Partner from and after the date on which such General
Partner Unit, Common Unit, Class B Unit, Series A Preferred Unit, Subordinated
Unit, Incentive Distribution Right or other Partnership Interest was first
issued.
 
    “Adjusted Operating Surplus” means, with respect to any period, Operating
Surplus generated with respect to such period (a) less (i) any net increase in
Working Capital Borrowings with respect to such period and (ii) any net decrease
in cash reserves for Operating Expenditures with respect to such period not
relating to an Operating Expenditure made with respect to such period, and (b)
plus (i) any net decrease in Working Capital Borrowings with respect to such
period and (ii) any net increase in cash reserves for Operating Expenditures
with respect to such period required by any debt instrument for the repayment of
principal, interest or premium. Adjusted Operating Surplus does not include that
portion of Operating Surplus included in clause (a)(i) of the definition of
Operating Surplus.
 

 
3
 
 



    “Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d)(i) or 5.5(d)(ii).
 
    “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
 
    “Aggregate Quantity of Class B Units” has the meaning assigned to such term
in Section 5.11(a).
 
    “Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.
 
    “Agreed Allocation” means any allocation, other than a Required Allocation,
of an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).
 
    “Agreed Value” of any Contributed Property means the fair market value of
such property or other consideration at the time of contribution as determined
by the General Partner. The General Partner shall use such method as it
determines to be appropriate to allocate the aggregate Agreed Value of
Contributed Properties contributed to the Partnership in a single or integrated
transaction among each separate property on a basis proportional to the fair
market value of each Contributed Property.
 
    “Agreement” means this Third Amended and Restated Agreement of Limited
Partnership of Blueknight Energy Partners, L.P., as it may be amended,
supplemented or restated from time to time.
 
    “As-Converted Distribution Amount” means, with respect to any Quarter, the
product of (a) the number of Common Units that a Series A Preferred Unit would
be convertible into pursuant to Section 5.12(c)(i) as of the date of
determination and (b) the actual distribution made to a Common Unit for such
Quarter under Section 6.4.
 
    “Associate” means, when used to indicate a relationship with any Person, (a)
any corporation or organization of which such Person is a director, officer or
partner or is, directly or indirectly, the owner of 20% or more of any class of
voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person.
 

 
4
 
 



    “Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
 
    (a) the sum of (i) all cash and cash equivalents of the Partnership Group on
hand at the end of such Quarter, and (ii) all additional cash and cash
equivalents of the Partnership Group on hand on the date of determination of
Available Cash with respect to such Quarter resulting from Working Capital
Borrowings made subsequent to the end of such Quarter, less
 
    (b) the amount of any cash reserves established by the General Partner to
(i) provide for the proper conduct of the business of the Partnership Group
(including reserves for future capital expenditures and for anticipated future
credit needs of the Partnership Group) subsequent to such Quarter, (ii) comply
with applicable law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which any Group Member is a party
or by which it is bound or its assets are subject or (iii) provide funds for
distributions under Section 6.4 or 6.5 in respect of any one or more of the next
four Quarters; provided, however, that the General Partner may not establish
cash reserves pursuant to clause (iii) above if the effect of such reserves
would be that the Partnership is unable to distribute the Minimum Quarterly
Distribution on all Common Units, plus any Cumulative Common Unit Arrearage on
all Common Units, with respect to such Quarter; and, provided further, that
disbursements made by a Group Member or cash reserves established, increased or
reduced after the end of such Quarter but on or before the date of determination
of Available Cash with respect to such Quarter shall be deemed to have been
made, established, increased or reduced, for purposes of determining Available
Cash, within such Quarter if the General Partner so determines.
 
    Notwithstanding the foregoing, “Available Cash” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.
 
    “Board of Directors” means the board of directors or managers of a
corporation or limited liability company or the board of directors or board of
managers of the general partner of a limited partnership, as applicable.
 
    “Book Basis Derivative Items” means any item of income, deduction, gain or
loss included in the determination of Net Income or Net Loss that is computed
with reference to the Carrying Value of an Adjusted Property (e.g.,
depreciation, depletion, or gain or loss with respect to an Adjusted Property).
 
    “Book-Down Event” means an event that triggers a negative adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).
 

 
5
 
 



    “Book-Tax Disparity” means with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Section
5.5 and the hypothetical balance of such Partner’s Capital Account computed as
if it had been maintained strictly in accordance with federal income tax
accounting principles.
 
    “Book-Up Event” means an event that triggers a positive adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).
 
    “Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Oklahoma shall not be regarded as a Business Day.
 
    “Capital Account” means the capital account maintained for a Partner
pursuant to Section 5.5. The “Capital Account” of a Partner in respect of a
General Partner Unit, a Common Unit, a Series A Preferred Unit, a Subordinated
Unit, a Class B Unit, an Incentive Distribution Right or any Partnership
Interest shall be the amount that such Capital Account would be if such General
Partner Unit, Common Unit, Series A Preferred Unit, Subordinated Unit, Class B
Unit, Incentive Distribution Right or other Partnership Interest were the only
interest in the Partnership held by such Partner from and after the date on
which such General Partner Unit, Common Unit, Series A Preferred Unit, Class B
Unit, Subordinated Unit, Incentive Distribution Right or other Partnership
Interest was first issued.
 
    “Capital Contribution” means any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership.
 
    “Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition of existing, or the
construction of new, capital assets (including pipelines, terminals, tankage,
tanker trucks, docks, truck racks and other storage, distribution or
transportation facilities and related or similar midstream assets or other
assets that produce “qualifying income” as defined by Section 7704 of the Code)
or (c) capital contributions by a Group Member to a Person in which a Group
Member has an equity interest to fund such Group Member’s pro rata share of the
cost of the acquisition of existing, or the construction of new, capital assets
(including pipelines, terminals, tankage, tanker trucks, docks, truck racks and
other storage, distribution or transportation facilities and related or similar
midstream assets or other assets that produce “qualifying income” as defined by
Section 7704 of the Code) by such Person, in each case if such addition,
improvement, acquisition or construction is made to increase the long-term
operating capacity or revenues of the Partnership Group, in the case of clauses
(a) and (b), or such Person, in the case of clause (c), from the operating
capacity or revenues of the Partnership Group or such Person, as the case may
be, existing immediately prior to such addition, improvement, acquisition or
construction.
 

 
6
 
 



    “Capital Surplus” has the meaning assigned to such term in Section 6.3(a).
 
    “Carrying Value” initially means (a) with respect to a Contributed Property,
the Agreed Value of such property as of the time of Contribution, and (b) with
respect to any other Partnership property, the initial adjusted tax basis of
such property for federal income tax purposes as of the time of its acquisition
by the Partnership. The initial Carrying Value of any property shall thereafter
be (i) reduced (but not below zero) by all depreciation, amortization and cost
recovery deductions charged to the Partners’ Capital Accounts in respect of such
property and (ii) adjusted from time to time in accordance with
Sections 5.5(d)(i) and 5.5(d)(ii) and to reflect changes, additions or other
adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner.
 
    “Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.
 
    “Certificate” means (a) a certificate (i) substantially in the form of
Exhibit A to this Agreement, (ii) issued in global form in accordance with the
rules and regulations of the Depositary or (iii) in such other form as may be
adopted by the General Partner, issued by the Partnership evidencing ownership
of one or more Common Units or (b) a certificate, in such form as may be adopted
by the General Partner, issued by the Partnership evidencing ownership of one or
more other Partnership Securities.
 
    “Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
 
    “Citizenship Certification” means a properly completed certificate in such
form as may be specified by the General Partner by which a Limited Partner
certifies that he (and if he is a nominee holding for the account of another
Person, that to the best of his knowledge such other Person) is an Eligible
Citizen.
 
    “claim” (as used in Section 7.12(d)) has the meaning assigned to such term
in Section 7.12(d).
 
    “Class Action Litigation Resolution” means final disposition of all pending
claims (including indemnity obligations related thereto) and any appeals with
respect to the consolidated litigation titled In Re: SemGroup Energy Partners,
L.P. Securities Litigation, Case No. 08-CV-425-GKF-PJC.
 
    “Class B Units” means a Partnership Security representing a fractional part
of the Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Class B Units in this Agreement.
 

 
7
 
 



    “Closing Date” means the first date on which Common Units are sold
by  SemGroup Holdings to the Underwriters pursuant to the provisions of the
Underwriting Agreement.
 
    “Closing Price” has the meaning assigned to such term in Section 15.1(a).
 
    “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.
 
    “Combined Interest” has the meaning assigned to such term in Section
11.3(a).
 
    “Commences Commercial Service” means the date upon which a Capital
Improvement is first put into commercial service following construction and
testing.
 
    “Commission” means the United States Securities and Exchange Commission.
 
    “Commodity Hedge Contract” means any commodity exchange, swap, forward, cap,
floor, collar or other similar agreement or arrangement entered into for the
purpose of hedging the Partnership Group’s exposure to fluctuations in the price
of hydrocarbons.
 
    “Common Unit” means a Partnership Security representing a fractional part of
the Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Common Units in this Agreement. The term
“Common Unit” does not include a Series A Preferred Unit, Subordinated Unit or
Class B Unit prior to its conversion into a Common Unit pursuant to the terms
hereof.
 
    “Common Unit Arrearage” means, with respect to any Common Unit, whenever
issued, as to any Quarter within the Subordination Period, the excess, if any,
of (a) the Minimum Quarterly Distribution with respect to a Common Unit in
respect of such Quarter over (b) the sum of all Available Cash distributed with
respect to a Common Unit in respect of such Quarter pursuant to Section
6.4(a)(iii).
 
    “Conflicts Committee” means a committee of the Board of Directors of the
General Partner composed entirely of two or more directors, each of whom (a) is
not a security holder, officer or employee of the General Partner, (b) is not an
officer, director or employee of any Affiliate of the General Partner, (c) is
not a holder of any ownership interest in the Partnership Group other than
Common Units and (d) meets the independence standards required of directors who
serve on an audit committee of a board of directors established by the
Securities Exchange Act and the rules and regulations of the Commission
thereunder and by the National Securities Exchange on which the Common Units are
listed or admitted to trading.
 

 
8
 
 



    “Contributed Property” means each property or other asset, in such form as
may be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.
 
    “Contribution Agreement” means that certain Closing Contribution,
Conveyance, Assignment and Assumption Agreement, dated as of July 20, 2007,
among SemGroup Holdings, the General Partner, the Partnership, the Operating
Company and certain other parties, together with the additional conveyance
documents and instruments contemplated or referenced thereunder, as such may be
amended, supplemented or restated from time to time.
 
    “Conversion Units” means Common Units issued upon conversion of Series A
Preferred Units pursuant to Section 5.12(c).
 
    “Converted Common Units” has the meaning assigned to such term in Section
6.1(d)(x)(B).
 
    “Convertible Debentures” has the meaning assigned to such term in the Global
Transaction Agreement.
 
    “Converting Unitholder” means a Person entitled to receive Common Units upon
conversion of Series A Preferred Units.
 
    “Cumulative Common Unit Arrearage” means, with respect to any Common Unit,
whenever issued, and as of the end of any Quarter, the excess, if any, of (a)
the sum resulting from adding together the Common Unit Arrearage as to an
Initial Common Unit for each of the Quarters within the Subordination Period
ending on or before the last day of such Quarter over (b) the sum of any
distributions theretofore made pursuant to Section 6.4(a)(iv) and the second
sentence of Section 6.5 with respect to an Initial Common Unit (including any
distributions to be made in respect of the last of such Quarters).
 
    “Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xi).
 
    “Current Market Price” has the meaning assigned to such term in Section
15.1(a).
 
    “Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del C. Section 17-101, et seq., as amended, supplemented or restated from time
to time, and any successor to such statute.
 
    “Departing General Partner” means a former general partner from and after
the effective date of any withdrawal or removal of such former general partner
pursuant to Section 11.1 or Section 11.2.
 

 
9
 
 



    “Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.
 
    “Disposed of Adjusted Property” has the meaning assigned to such term in
Section 6.1(d)(xii)(B).
 
    “Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).
 
    “Eligible Citizen” means a Person qualified to own interests in real
property in jurisdictions in which any Group Member does business or proposes to
do business from time to time, and whose status as a Limited Partner the General
Partner determines does not or would not subject such Group Member to a
significant risk of cancellation or forfeiture of any of its properties or any
interest therein.
 
    “Eligible Holder” means a Person either (a) subject to United States federal
income taxation on the income generated by the Partnership or (b) in the case of
entities that are pass through entities for United States federal income
taxation, all of whose beneficial owners are subject to United States federal
income taxation on the income generated by the Partnership.
 
    “Estimated Incremental Quarterly Tax Amount” has the meaning assigned to
such term in Section 6.9.
 
    “Event of Withdrawal” has the meaning assigned to such term in
Section 11.1(a).
 
    “Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements, and shall not include Maintenance Capital
Expenditures.  Expansion Capital Expenditures shall include interest (and
related fees) on debt incurred to finance the construction or development of a
Capital Improvement and paid during the period beginning on the date that the
Partnership enters into a binding commitment to commence construction or
development of a Capital Improvement and ending on the earlier to occur of the
date that such Capital Improvement Commences Commercial Service and the date
that such Capital Improvement is abandoned or disposed of. Debt incurred to fund
such construction period interest payments (including periodic net payments
under related interest rate swap agreements) paid during such period shall also
be deemed to be debt incurred to finance the construction or development of a
Capital Improvement.
 
    “FERC” means the Federal Energy Regulatory Commission.
 
    “FERC Notice” means the giving of notice by the Partnership to the Limited
Partners in the manner specified in Section 16.1 that the Partnership is
implementing procedures pursuant to this Agreement to require a Limited Partner
or a transferee of a Limited Partner Interest to certify that such Person is a
Eligible Holder.
 

 
10
 
 



    “Final Subordinated Units” has the meaning assigned to such term in
Section 6.1(d)(x).
 
    “First Amendment” has the meaning assigned to such term in the Recitals.
 
    “First Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(F).
 
    “First Target Distribution” means $0.3594 per Unit per Quarter (or, with
respect to the period commencing on the Closing Date and ending on September 30,
2007, it means the product of $0.3594 multiplied by a fraction of which the
numerator is the number of days in such period, and of which the denominator is
92), subject to adjustment in accordance with Sections 5.11, 6.6 and 6.9.
 
    “Fully Diluted Basis” means, when calculating the number of Outstanding
Units for any period, a basis that includes, in addition to the Outstanding
Units, all Partnership Securities and options, rights, warrants and appreciation
rights relating to an equity interest in the Partnership (a) that are
convertible into or exercisable or exchangeable for Units that are senior to or
pari passu with the Subordinated Units, (b) whose conversion, exercise or
exchange price is less than the Current Market Price on the date of such
calculation, (c) that may be converted into or exercised or exchanged for such
Units prior to or during the Quarter immediately following the end of the period
for which the calculation is being made without the satisfaction of any
contingency beyond the control of the holder other than the payment of
consideration and the compliance with administrative mechanics applicable to
such conversion, exercise or exchange and (d) that were not converted into or
exercised or exchanged for such Units during the period for which the
calculation is being made; provided, however, that for purposes of determining
the number of Outstanding Units on a Fully Diluted Basis when calculating
whether the Subordination Period has ended or Subordinated Units are entitled to
convert into Common Units pursuant to Section 5.7, such Partnership Securities,
options, rights, warrants and appreciation rights shall be deemed to have been
Outstanding Units only for the four Quarters that comprise the last four
Quarters of the measurement period; provided, further, that if consideration
will be paid to any Group Member in connection with such conversion, exercise or
exchange, the number of Units to be included in such calculation shall be that
number equal to the difference between (i) the number of Units issuable upon
such conversion, exercise or exchange and (ii) the number of Units that such
consideration would purchase at the Current Market Price.
 

 
11
 
 



    “Fully Diluted Percentage Interest” means as of any date of determination
(a) as to the General Partner with respect to General Partner Units and as to
any Unitholder with respect to Units, the product obtained by multiplying (i)
100% less the percentage applicable to clause (b) below by (ii) the quotient
obtained by dividing (A) the number of General Partner Units held by the General
Partner or the number of Units held by such Unitholder (which, in the case of
Series A Preferred Units, shall equal the number of Common Units into which such
Series A Preferred Units held by such Unitholder would then convert under
Section 5.12(c) if such Series A Preferred Units were converted on such date of
determination and, in the case of the General Partner Units, shall be increased
by the number of additional General Partner Units that would then be issued
under Section 5.2(d) if all Series A Preferred Units were converted on such date
of determination), by (B) the total number of General Partner Units and
Outstanding Units (which, in the case of the Series A Preferred Units, shall
equal the number of Common Units into which the Series A Preferred Units would
then convert under Section 5.12(c) if such Series A Preferred Units were
converted on such date of determination and, in the case of the General Partner
Units, shall be increased by the number of additional General Partner Units that
would then be issued under Section 5.2(d) if all Series A Preferred Units were
converted on such date of determination), and (b) as to the holders of other
Partnership Securities issued by the Partnership in accordance with Section 5.6,
the percentage established as a part of such issuance. The Fully
Diluted Percentage Interest with respect to an Incentive Distribution Right
shall at all times be zero.
 
    “General Partner” means Blueknight Energy Partners, G.P., L.L.C., a Delaware
limited liability company (formerly known as SemGroup Energy Partners, G.P.,
L.L.C.), and its successors and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in its capacity as general
partner of the Partnership (except as the context otherwise requires).
 
    “General Partner Interest” means the ownership interest of the General
Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it), which is evidenced by
General Partner Units, and includes any and all benefits to which the General
Partner is entitled as provided in this Agreement, together with all obligations
of the General Partner to comply with the terms and provisions of this
Agreement.
 
    “General Partner Unit” means a fractional part of the General Partner
Interest having the rights and obligations specified with respect to the General
Partner Interest. A General Partner Unit is not a Unit.
 
    “Global Transaction Agreement” means that certain Global Transaction
Agreement, dated as of [_______] by and between the Partnership, the General
Partner and the Purchasers, as such agreement may be amended, supplemented or
restated from time to time.
 

 
12
 
 



    “Group” means a Person that with or through any of its Affiliates or
Associates has any contract, arrangement, understanding or relationship for the
purpose of acquiring, holding, voting (except voting pursuant to a revocable
proxy or consent given to such Person in response to a proxy or consent
solicitation made to 10 or more Persons), exercising investment power or
disposing of any Partnership Interests with any other Person that beneficially
owns, or whose Affiliates or Associates beneficially own, directly or
indirectly, Partnership Interests.
   
    “Group Member” means a member of the Partnership Group.
 
    “Group Member Agreement” means the partnership agreement of any Group
Member, other than the Partnership, that is a limited or general partnership,
the limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
 
    “Holder” as used in Section 7.12, has the meaning assigned to such term in
Section 7.12(a).
 
    “IDR Reset Election” has the meaning assigned to such term in Section
5.11(a).
 
    “Incentive Distribution Right” means a non-voting Limited Partner Interest
issued to the General Partner, which Limited Partner Interest will confer upon
the holder thereof only the rights and obligations specifically provided in this
Agreement with respect to Incentive Distribution Rights (and no other rights
otherwise available to or other obligations of a holder of a Partnership
Interest). Notwithstanding anything in this Agreement to the contrary, the
holder of an Incentive Distribution Right shall not be entitled to vote such
Incentive Distribution Right on any Partnership matter except as may otherwise
be required by law.
 
    “Incentive Distributions” means any amount of cash distributed to the
holders of the Incentive Distribution Rights pursuant to Sections 6.4(a)(vii),
(viii) and (ix) and 6.4(b)(v), (vi) and (vii).
 
    “Incremental Income Taxes” has the meaning assigned to such term in Section
6.9.
 
    “Indemnified Persons” has the meaning assigned to such term in Section
7.12(d).
 

 
13
 
 



    “Indemnitee” means (a) the General Partner, (b) any Departing General
Partner, (c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a member, partner,
director, officer, fiduciary or trustee of any Group Member, the General Partner
or any Departing General Partner or any Affiliate of any Group Member, the
General Partner or any Departing General Partner, (e) any Person who is or was
serving at the request of the General Partner or any Departing General Partner
or any Affiliate of the General Partner or any Departing General Partner as an
officer, director, member, partner, fiduciary or trustee of another Person;
provided that a Person shall not be an Indemnitee by reason of providing, on a
fee-for-services basis, trustee, fiduciary or custodial services, and (f) any
Person the General Partner designates as an “Indemnitee” for purposes of this
Agreement.
 
    “Ineligible Assignee” means a Person whom the General Partner has determined
is not an Eligible Holder.
 
    “Initial Common Units” means the Common Units sold in the Initial Offering.
   
    “Initial Limited Partner” means the Organizational Limited Partner, the
General Partner (with respect to the Incentive Distribution Rights received by
it pursuant to Section 5.2) and the Underwriters upon the issuance by the
Partnership of Common Units as described in Section 5.3(a) in connection with
the Initial Offering.
 
    “Initial Offering” means the initial offering and sale of Common Units to
the public, as described in the Registration Statement.
 
    “Initial Unit Price” means (a) with respect to the Common Units and the
Subordinated Units, the initial public offering price per Common Unit at which
the Common Units were first offered to the public for sale as set forth on the
cover page of the prospectus included as part of the Registration Statement and
first issued at or after the time the Registration Statement first became
effective or (b) with respect to any other class or series of Units, the price
per Unit at which such class or series of Units is initially sold by the
Partnership, as determined by the General Partner, in each case adjusted as the
General Partner determines to be appropriate to give effect to any distribution,
subdivision or combination of Units.
 
    “Interim Capital Transactions” means the following transactions if they
occur prior to the Liquidation Date: (a) borrowings, refinancings or refundings
of indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account in the ordinary course of business) by any Group
Member and sales of debt securities of any Group Member; (b) sales of equity
interests of any Group Member (including the Common Units sold to the
Underwriters pursuant to the exercise of the Over-Allotment Option); (c) sales
or other voluntary or involuntary dispositions of any assets of any Group Member
other than (i) sales or other dispositions of inventory, accounts receivable and
other assets in the ordinary course of business, and (ii) sales or other
dispositions of assets as part of normal retirements or replacements; (d)
capital contributions received; or (e) corporate reorganizations or
restructurings.
 

 
14
 
 



    “Issue Price” means the price at which a Unit is purchased pursuant to the
Underwriting Agreement, net of any sales commission or underwriting discount;
provided, that with respect to the Series A Preferred Units, the Issue Price
shall be the Series A Issue Price.
 
    “Limited Partner” means, unless the context otherwise requires, the
Organizational Limited Partner prior to its withdrawal from the Partnership,
each Initial Limited Partner, each additional Person that becomes a Limited
Partner pursuant to the terms of this Agreement and any Departing General
Partner upon the change of its status from General Partner to Limited Partner
pursuant to Section 11.3, in each case, in such Person’s capacity as limited
partner of the Partnership; provided, however, that when the term “Limited
Partner” is used herein in the context of any vote or other approval, including
Articles XIII and XIV, such term shall not, solely for such purpose, include any
holder of an Incentive Distribution Right (solely with respect to its Incentive
Distribution Rights and not with respect to any other Limited Partner Interest
held by such Person) except as may otherwise be required by law.
 
    “Limited Partner Interest” means the ownership interest of a Limited Partner
in the Partnership, which may be evidenced by Common Units, Series A Preferred
Units, Class B Units, Subordinated Units, Incentive Distribution Rights or other
Partnership Securities or a combination thereof or interest therein, and
includes any and all benefits to which such Limited Partner is entitled as
provided in this Agreement, together with all obligations of such Limited
Partner to comply with the terms and provisions of this Agreement; provided,
however, that when the term “Limited Partner Interest” is used herein in the
context of any vote or other approval, including Articles XIII and XIV, such
term shall not, solely for such purpose, include any Incentive Distribution
Right except as may otherwise be required by law.
 
    “Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.
 
    “Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
 
    “Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to the capital assets owned by any
Group Member or for the acquisition of existing, or the construction of new,
capital assets) if such expenditures are made to maintain, including over the
long term, the operating capacity or revenues of the Partnership Group.
 
    “Merger Agreement” has the meaning assigned to such term in Section 14.1.
 

 
15
 
 



    “Minimum Quarterly Distribution” means $0.3125 per Unit per Quarter (or with
respect to the period commencing on the Closing Date and ending on September 30,
2007, it means the product of $0.3125 multiplied by a fraction of which the
numerator is the number of days in such period and of which the denominator is
92), subject to adjustment in accordance with Sections 5.11, 6.6 and 6.9.
   
    “National Securities Exchange” means an exchange registered with the
Commission under Section 6(a) of the Securities Exchange Act.
 
    “Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, and (b) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property (as adjusted
pursuant to Section 5.5(d)(ii)) at the time such property is distributed,
reduced by any indebtedness either assumed by such Partner upon such
distribution or to which such property is subject at the time of distribution,
in either case, as determined under Section 752 of the Code.
 
    “Net Income” means, for any taxable year, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable year over the Partnership’s items of loss and deduction (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) including items of deduction constituting guaranteed payments
under Section 707(c) of the Code for such taxable year. The items included in
the calculation of Net Income shall be determined in accordance with Section
5.5(b) and shall not include any items specially allocated under Section 6.1(d);
provided, that the determination of the items that have been specially allocated
under Section 6.1(d) shall be made as if Section 6.1(d)(xii) were not in this
Agreement.
 
    “Net Loss” means, for any taxable year, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable year over the Partnership’s items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) including items of deduction constituting guaranteed payments
under Section 707(c) of the Code for such taxable year. The items included in
the calculation of Net Loss shall be determined in accordance with Section
5.5(b) and shall not include any items specially allocated under Section 6.1(d);
provided, that the determination of the items that have been specially allocated
under Section 6.1(d) shall be made as if Section 6.1(d)(xii) were not in this
Agreement.
 
    “Net Positive Adjustments” means, with respect to any Partner, the excess,
if any, of the total positive adjustments over the total negative adjustments
made to the Capital Account of such Partner pursuant to Book-Up Events and
Book-Down Events.
 

 
16
 
 



    “Net Termination Gain” means, for any taxable year, the sum, if positive, of
all items of income, gain, loss or deduction recognized by the Partnership (a)
after the Liquidation Date or (b) upon the sale, exchange or other disposition
of all or substantially all of the assets of the Partnership Group, taken as a
whole, in a single transaction or a series of related transactions (excluding
any disposition to a member of the Partnership Group).  The items included in
the determination of Net Termination Gain shall be determined in accordance with
Section 5.5(b) and shall not include any items of income, gain or loss specially
allocated under Section 6.1(d) or under Section 12.4(c).
 
    “Net Termination Loss” means, for any taxable year, the sum, if negative, of
all items of income, gain, loss or deduction recognized by the Partnership (a)
after the Liquidation Date or (b) upon the sale, exchange or other disposition
of all or substantially all of the assets of the Partnership Group, taken as a
whole, in a single transaction or a series of related transactions (excluding
any disposition to a member of the Partnership Group).  The items included in
the determination of Net Termination Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items of income, gain or loss specially
allocated under Section 6.1(d) or under Section 12.4(c).
 
    “New BKEP Crude” has the meaning assigned to such term in Section 5.2(a).
 
    “Non-citizen Assignee” means a Person whom the General Partner has
determined does not constitute an Eligible Citizen and as to whose Partnership
Interest the General Partner has become the substituted limited partner,
pursuant to Section 4.9.
 
    “Nonrecourse Built-in Gain” means with respect to any Contributed Properties
or Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Sections 6.2(b)(i)(A), 6.2(b)(ii)(A) and 6.2(b)(iii) if
such properties were disposed of in a taxable transaction in full satisfaction
of such liabilities and for no other consideration.
 
    “Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.
 
    “Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).
 
    “Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).
 
    “Operating Company” means Blueknight Energy Partners Operating, L.L.C., a
Delaware limited liability company (formerly known as SemGroup Energy Partners
Operating, L.L.C.), and any successors thereto.
 

 
17
 
 



    “Operating Expenditures” means all Partnership Group cash expenditures,
including, but not limited to, taxes, reimbursements of the General Partner in
accordance with this Agreement, interest payments, repayment of Working Capital
Borrowings, Maintenance Capital Expenditures and non-Pro Rata repurchases of
Units (other than those made with the proceeds of an Interim Capital
Transaction), subject to the following:
 
    (a) repayment of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of Operating Surplus shall not
constitute Operating Expenditures when actually repaid;
 
    (b) payments (including prepayments and prepayment penalties) of principal
of and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures; and
 
    (c) Operating Expenditures shall not include (i) Expansion Capital
Expenditures, (ii) payment of transaction expenses (including taxes) relating to
Interim Capital Transactions or (iii) distributions to partners. Where capital
expenditures consist of both Maintenance Capital Expenditures and Expansion
Capital Expenditures, the General Partner, with the concurrence of the Conflicts
Committee, shall determine the allocation between the portion consisting of
Maintenance Capital Expenditures and the portion consisting of Expansion Capital
Expenditures.
 
    “Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,
 

 
18
 
 

   
    (a) the sum of (i) an amount equal to two times the amount needed for any
one Quarter for the Partnership to pay a distribution on all Units, the General
Partner Units and the Incentive Distribution Rights at the same per Unit amount
as was distributed immediately preceding the date of determination (or with
respect to the period commencing on the Closing Date and ending on September 30,
2007, it means the product of (x) $0.3125 multiplied by (y) a fraction of which
the numerator is the number of days in such period and the denominator is 92
multiplied by (z) the number of Units and General Partner Units Outstanding on
the Record Date with respect to such period), (ii) all cash receipts of the
Partnership Group for the period beginning on the Closing Date and ending on the
last day of such period, but excluding cash receipts from Interim Capital
Transactions (except to the extent specified in Section 6.5 and provided that
cash receipts from the termination of a Commodity Hedge Contract or interest
rate swap prior to its specified termination date shall be included in Operating
Surplus in equal quarterly installments over the remaining scheduled life of
such Commodity Hedge Contract or interest rate swap), (iii) all cash receipts of
the Partnership Group after the end of such period but on or before the date of
determination of Operating Surplus with respect to such period resulting from
Working Capital Borrowings and (iv) the amount of distributions paid on equity
issued in connection with the construction or development of a Capital
Improvement or replacement asset that are paid during the period beginning on
the date that the Partnership enters into a binding commitment to commence
construction or development of such Capital Improvement or replacement asset and
ending on the earlier to occur of the date that such Capital Improvement or
replacement asset Commences Commercial Service and the date that it is abandoned
or disposed of (equity issued to fund the construction period interest payments
on debt incurred (including periodic net payments under related interest rate
swap agreements), or construction period distributions on equity issued, to
finance the construction of a Capital Improvement or replacement asset shall
also be deemed to be equity issued to finance the construction or development of
a Capital Improvement or replacement asset for purposes of this clause (iv)),
less
 
    (b) the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period, (ii) the amount of cash
reserves established by the General Partner to provide funds for future
Operating Expenditures and (iii) all Working Capital Borrowings not repaid
within twelve months after having been incurred; provided, however, that
disbursements made (including contributions to a Group Member or disbursements
on behalf of a Group Member) or cash reserves established, increased or reduced
after the end of such period but on or before the date of determination of
Available Cash with respect to such period shall be deemed to have been made,
established, increased or reduced, for purposes of determining Operating
Surplus, within such period if the General Partner so determines.
 
    Notwithstanding the foregoing, “Operating Surplus” with respect to the
Quarter in which the Liquidation Date occurs and any subsequent Quarter shall
equal zero.
 

 
19
 
 



    “Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.
   
    “Option Closing Date” means the date or dates on which any Common Units are
sold by the Partnership to the Underwriters upon exercise of the Over-Allotment
Option.
 
    “Organizational Limited Partner” means SemGroup Holdings in its capacity as
the organizational limited partner of the Partnership pursuant to the Original
Agreement.
 
    “Original Agreement” has the meaning assigned to such term in the Recitals.
 
    “Outstanding” means, with respect to Partnership Securities, all Partnership
Securities that are issued by the Partnership and reflected as outstanding on
the Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) beneficially owns 20% or more of the Outstanding Partnership
Securities of any class then Outstanding, all Partnership Securities owned by
such Person or Group shall not be voted on any matter and shall not be
considered to be Outstanding when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by law), calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement, except that Units so owned shall be considered to
be Outstanding for purposes of Section 11.1(b)(iv) (such Units shall not,
however, be treated as a separate class of Partnership Securities for purposes
of this Agreement); provided, further, that the foregoing limitation shall not
apply to (i) any Person or Group who acquired 20% or more of the Outstanding
Partnership Securities of any class then Outstanding directly from the General
Partner or its Affiliates, (ii) any Person or Group who acquired 20% or more of
the Outstanding Partnership Securities of any class then Outstanding directly or
indirectly from a Person or Group described in clause (i) provided that the
General Partner shall have notified such Person or Group in writing that such
limitation shall not apply, or (iii) any Person or Group who acquired 20% or
more of any Partnership Securities issued by the Partnership with the prior
approval of the Board of Directors of the General Partner.
 
    “Over-Allotment Option” means the over-allotment option granted to the
Underwriters by the Partnership pursuant to the Underwriting Agreement.
 
    “Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).
 
    “Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in
Treasury Regulation Section 1.704-2(i)(2).
 
    “Partner Nonrecourse Deductions” means any and all items of loss, deduction
or expenditure (including any expenditure described in Section 705(a)(2)(B) of
the Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Partner Nonrecourse Debt.
 

 
20
 
 



    “Partners” means the General Partner and the Limited Partners.
 
    “Partnership” means Blueknight Energy Partners, L.P., a Delaware limited
partnership (formerly known as SemGroup Energy Partners, L.P.).
 
    “Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.
 
    “Partnership Interest” means an interest in the Partnership, which shall
include the General Partner Interest and Limited Partner Interests.
 
    “Partnership Minimum Gain” means that amount determined in accordance with
the principles of Treasury Regulation Section 1.704-2(d).
 
    “Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including Common Units,
Class B Units, Series A Preferred Units, Subordinated Units, General Partner
Units and Incentive Distribution Rights.
 
    “Per Unit Capital Amount” means, as of any date of determination, the
Capital Account, stated on a per Unit basis, underlying any Unit held by a
Person other than the General Partner or any Affiliate of the General Partner
who holds Units.
 
    “Percentage Interest” means as of any date of determination (a) as to the
General Partner with respect to General Partner Units and as to any Unitholder
with respect to Units, the product obtained by multiplying (i) 100% less the
percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of General Partner Units held by the General Partner or
the number of Units held by such Unitholder (which, in the case of Series A
Preferred Units, shall equal the number of Series A Preferred Units held by such
Unitholder), by (B) the total number of General Partner Units and Outstanding
Units (which, in the case of the Series A Preferred Units, shall equal the
number of Series A Preferred Units held by such Unitholder), and (b) as to the
holders of other Partnership Securities issued by the Partnership in accordance
with Section 5.6, the percentage established as a part of such issuance. The
Percentage Interest with respect to an Incentive Distribution Right shall at all
times be zero.
 
    “Person” means an individual or a corporation, firm, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
 
    “Plan of Conversion” has the meaning assigned to such term in Section 14.1.
 

 
21
 
 



    “Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned equally among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests and (c) when used with respect to holders of
Incentive Distribution Rights, apportioned equally among all holders of
Incentive Distribution Rights in accordance with the relative number or
percentage of Incentive Distribution Rights held by each such holder.
 
    “Purchase Date” means the date determined by the General Partner as the date
for purchase of all Outstanding Limited Partner Interests of a certain class
(other than Limited Partner Interests owned by the General Partner and its
Affiliates) pursuant to Article XV.
 
    “Purchasers” means the Purchasers identified in Schedule I to the Global
Transaction Agreement.
 
    “Quarter” means, unless the context requires otherwise, a fiscal quarter of
the Partnership, or, with respect to the fiscal quarter of the Partnership which
includes the Closing Date, the portion of such fiscal quarter after the Closing
Date.
 
    “Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
 
    “Record Date” means the date established by the General Partner or otherwise
in accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing
without a meeting or entitled to exercise rights in respect of any lawful action
of Limited Partners or (b) the identity of Record Holders entitled to receive
any report or distribution or to participate in any offer.
 
    “Record Holder” means the Person in whose name a Common Unit or Series A
Preferred Unit is registered on the books of the Transfer Agent as of the
opening of business on a particular Business Day, or with respect to other
Partnership Interests, the Person in whose name any such other Partnership
Interest is registered on the books that the General Partner has caused to be
kept as of the opening of business on such Business Day.
 
    “Redeemable Interests” means any Partnership Interests for which a
redemption notice has been given, and has not been withdrawn, pursuant to
Section 4.10 or Section 4.12.
 

 
22
 
 



    “Registration Statement” means the Registration Statement on Form S-1 as it
has been or as it may be amended or supplemented from time to time, filed by the
Partnership with the Commission under the Securities Act to register the
offering and sale of the Common Units in the Initial Offering.
 
    “Remaining Net Positive Adjustments” means as of the end of any taxable
period, (i) with respect to the Unitholders holding Common Units, Series A
Preferred Units, Class B Units or Subordinated Units, the excess of (a) the Net
Positive Adjustments of the Unitholders holding Common Units, Series A Preferred
Units, Class B Units or Subordinated Units as of the end of such period over (b)
the sum of those Partners’ Share of Additional Book Basis Derivative Items for
each prior taxable period, (ii) with respect to the General Partner (as holder
of the General Partner Units), the excess of (a) the Net Positive Adjustments of
the General Partner as of the end of such period over (b) the sum of the General
Partner’s Share of Additional Book Basis Derivative Items with respect to the
General Partner Units for each prior taxable period, and (iii) with respect to
the holders of Incentive Distribution Rights, the excess of (a) the Net Positive
Adjustments of the holders of Incentive Distribution Rights as of the end of
such period over (b) the sum of the Share of Additional Book Basis Derivative
Items of the holders of the Incentive Distribution Rights for each prior taxable
period.
 
    “Required Allocations” means (a) any limitation imposed on any allocation of
Net Losses or Net Termination Losses under Section 6.1(b) or Section 6.1(c)(ii)
and (b) any allocation of an item of income, gain, loss or deduction pursuant to
Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv), Section 6.1(d)(vii)
or Section 6.1(d)(ix).
 
    “Residual Gain” or “Residual Loss” means any item of gain or loss, as the
case may be, of the Partnership recognized for federal income tax purposes
resulting from a sale, exchange or other disposition of a Contributed Property
or Adjusted Property, to the extent such item of gain or loss is not allocated
pursuant to Section 6.2(b)(i)(A) or Section 6.2(b)(ii)(A), respectively, to
eliminate Book-Tax Disparities.
 
    “Reset MQD” has the meaning assigned to such term in Section 5.11(e).
 
    “Reset Notice” has the meaning assigned to such term in Section 5.11(b).
 
    “Retained Converted Subordinated Unit” has the meaning assigned to such term
in Section 5.5(c)(ii).
 
    “Second Amended and Restated Agreement” has the meaning assigned to such
term in the Recitals.
 
    “Second Amendment” has the meaning assigned to such term in the Recitals.
 
    “Second Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(G).
 

 
23
 
 



    “Second Target Distribution” means $0.3906 per Unit per Quarter (or, with
respect to the period commencing on the Closing Date and ending on September 30,
2007, it means the product of $0.3906 multiplied by a fraction of which the
numerator is equal to the number of days in such period and of which the
denominator is 92), subject to adjustment in accordance with Section 5.11,
Section 6.6 and Section 6.9.
 
    “Securities Act” means the Securities Act of 1933, as amended, supplemented
or restated from time to time and any successor to such statute.
 
    “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, supplemented or restated from time to time and any successor to such
statute.
 
    “SemGroup Holdings” has the meaning assigned to such term in Section 5.3(a).
 
    “Series A Ceiling Price” means $6.50 per Unit, subject to adjustment as set
forth in Section 5.12(c)(iv).
 
    “Series A Closing Date” means the first date on which Series A Preferred
Units are sold to the Purchasers pursuant to the Global Transaction Agreement.
 
    “Series A Conversion Date” has the meaning assigned to such term in Section
5.12(c)(iii).
 
    “Series A Conversion Notice” has the meaning assigned to such term in
Section 5.12(c)(i).
 
    “Series A Conversion Notice Date” has the meaning assigned to such term in
Section 5.12(c)(i).
 
    “Series A Conversion Price” is an amount equal to (a) in the event the
Unitholder Meeting occurs prior to the Termination Date, the volume-weighted
average trading price per Common Unit during the 20 consecutive Trading Days
ending on the tenth (10th) Trading Day after the date of the Unitholder Meeting
or (b) in the event the Unitholder Meeting does not occur prior to the
Termination Date, the volume-weighted average trading price per Common Unit
during the 20 consecutive Trading Days ending on the tenth (10th) Trading Day
after the Termination Date; provided that in either case the Series A Conversion
Price shall be no greater than the Series A Ceiling Price and no lower than the
Series A Floor Price.  Prior to the earlier to occur of the tenth (10th) Trading
Day after the date of the Unitholder Meeting or the tenth (10th) Trading Day
after the Termination Date, the Series A Conversion Price shall be deemed to be
equal to the Series A Midpoint Price.
 

 
24
 
 



    “Series A Cumulative Distribution Arrearage” means, with respect to any
Series A Preferred Unit, whenever issued, as of the end of any Quarter, the
excess, if any, of (a) the sum resulting from adding together the Series A
Quarterly Distribution Arrearage for each of the Quarters ending on or before
the last day of such Quarter over (b) the sum of any distributions theretofore
made pursuant to Sections 6.4(a)(ii) and 6.4(b)(ii) and clause (i) of Section
6.5 with respect to such Series A Preferred Unit (including any distributions to
be made in respect of the last of such Quarters).
 
    “Series A Floor Price” means $5.50 per Unit, subject to adjustment as set
forth in Section 5.12(c)(iv).
 
    “Series A Forced Conversion Notice” is defined in Section 5.12(c)(ii).
 
    “Series A Forced Conversion Notice Date” is defined in Section 5.12(c)(ii).
 
    “Series A Issuance Date” means [_______]
 
    “Series A Issue Price” means $6.50 per Series A Preferred Unit.
 
    “Series A Liquidation Value” means, with respect to each Series A Preferred
Unit Outstanding as of the date of such determination, an amount equal to (i)
the Series A Issue Price, plus (ii) the Series A Cumulative Distribution
Arrearage, plus (iii) any accrued but unpaid Series A Quarterly Distribution
Amount with respect to the Quarter in which the liquidation occurs, minus (iv)
any distributions of Capital Surplus to such Series A Preferred Unit pursuant to
clause (ii) of Section 6.5.
 
    “Series A Midpoint Price” means $6.00 per Unit, subject to adjustment as set
forth in Section 5.12(c)(iv).
 
    “Series A Parity Securities” means any class or series of Partnership
Securities that, with respect to distributions on such Partnership Securities or
distributions upon liquidation of the Partnership, ranks pari passu with the
Series A Preferred Units.
 
    “Series A Preferred Unit” means a Partnership Security representing a
fractional part of the Partnership Interests of all Limited Partners and having
the rights and obligations specified with respect to Series A Preferred Units in
this Agreement.
 
    “Series A Quarterly Distribution Amount” means an amount per Series A
Preferred Unit per Quarter equal to:
 
    (a) in the case of any Quarter or partial Quarter during the period
beginning on the Series A Issuance Date and ending on the date that is one (1)
year after the Series A Issuance Date, 2.125% of the Series A Issue Price, or
 
    (b) in the case of any Quarter or partial Quarter during the period
beginning on the date that is one (1) year after the Series A Issuance Date
either:
 

 
25
 
 



    (i) 2.75% of the Series A Issue Price if the Holders of the Common Units
have approved the Unitholder Proposals on or prior to the date that is one (1)
year after the Series A Issuance Date, or
 
    (ii) 4.375% of the Series A Issue Price if the Holders of the Common Units
have not approved the Unitholder Proposals on or prior to the date that is one
(1) year after the Series A Issuance Date; provided, however, the rate used to
calculate the Series A Quarterly Distribution Amount under clause (b)(ii) shall
be reduced to 2.75% beginning as of the first day of the Quarter in which the
Holders of Common Units have approved the Unitholder Proposals and thereafter.
 
    Any calculations of Series A Quarterly Distribution Amounts for any partial
Quarter under the foregoing clauses (a) or (b) (other than the calculation set
forth in the proviso contained in clause (b)(ii)) shall be pro rated based on
the number of days in such partial Quarter.
 
    “Series A Quarterly Distribution Arrearage” means, with respect to any
Series A Preferred Unit for a particular Quarter, the excess, if any, of (a) the
Series A Quarterly Distribution Amount with respect to a Series A Preferred Unit
in respect of such Quarter over (b) the sum of all Available Cash distributed
with respect to a Series A Preferred Unit in respect of such Quarter pursuant to
Section 6.4(a)(i) or Section 6.4(b)(i).
 
    “Series A Senior Securities” means any class or series of Partnership
Securities that, with respect to distributions on such Partnership Securities or
distributions upon liquidation of the Partnership, ranks senior to the Series A
Preferred Units.
 
    “Series A Unitholder” means a Record Holder of Series A Preferred Units.
 
    “Share of Additional Book Basis Derivative Items” means in connection with
any allocation of Additional Book Basis Derivative Items for any taxable period,
(i) with respect to the Unitholders holding Common Units, Series A Preferred
Units, Class B Units or Subordinated Units, the amount that bears the same ratio
to such Additional Book Basis Derivative Items as the Unitholders’ Remaining Net
Positive Adjustments as of the end of such period bears to the Aggregate
Remaining Net Positive Adjustments as of that time, (ii) with respect to the
General Partner (as holder of the General Partner Units), the amount that bears
the same ratio to such Additional Book Basis Derivative Items as the General
Partner’s Remaining Net Positive Adjustments as of the end of such period bears
to the Aggregate Remaining Net Positive Adjustment as of that time, and (iii)
with respect to the Partners holding Incentive Distribution Rights, the amount
that bears the same ratio to such Additional Book Basis Derivative Items as the
Remaining Net Positive Adjustments of the Partners holding the Incentive
Distribution Rights as of the end of such period bears to the Aggregate
Remaining Net Positive Adjustments as of that time.
 
    “Special Approval” means approval by a majority of the members of the
Conflicts Committee acting in good faith.
 

 
26
 
 



    “Special Distribution” has the meaning assigned to such term in the Global
Transaction Agreement.
 
    “Subordinated Unit” means a Partnership Security representing a fractional
part of the Partnership Interests of all Limited Partners and having the rights
and obligations specified with respect to Subordinated Units in this Agreement.
The term “Subordinated Unit” does not include a Common Unit, Series A Preferred
Unit or Class B Unit. A Subordinated Unit that is convertible into a Common Unit
shall not constitute a Common Unit until such conversion occurs.
   
    “Subordination Period” means the period commencing on the Closing Date and
ending on the first to occur of:
 
    (a) the first day of any Quarter beginning after June 30, 2010 in respect of
which (i) (A) distributions of Available Cash from Operating Surplus on each of
the Outstanding Common Units, Subordinated Units and General Partner Units and
any other Outstanding Units (other than the Series A Preferred Units) that are
senior or equal in right of distribution to the Subordinated Units with respect
to each of the three consecutive, non-overlapping four-Quarter periods
immediately preceding such date equaled or exceeded the sum of the Minimum
Quarterly Distribution on all Outstanding Common Units, Subordinated Units and
General Partner Units and any other Outstanding Units (other than the Series A
Preferred Units) that are senior or equal in right of distribution to the
Subordinated Units during such periods and (B) the Adjusted Operating Surplus
generated during each of the three consecutive, non-overlapping four-Quarter
periods immediately preceding such date equaled or exceeded the sum of the
Minimum Quarterly Distribution on all of the Common Units, Subordinated Units
and General Partner Units and any other Units that are senior or equal in right
of distribution to the Subordinated Units that were Outstanding during such
periods on a Fully Diluted Basis and (ii) there are no Cumulative Common Unit
Arrearages;
 
    (b) the first date on which there are no longer outstanding any Subordinated
Units due to the conversion of Subordinated Units into Common Units pursuant to
Section 5.7 or otherwise; and
 
    (c) the date on which the General Partner is removed as general partner of
the Partnership upon the requisite vote by holders of Outstanding Units under
circumstances where Cause does not exist and Units held by the General Partner
and its Affiliates are not voted in favor of such removal.
 

 
27
 
 



    “Subsidiary” means, with respect to any Person, (a) a corporation of which
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
 
    “Surviving Business Entity” has the meaning assigned to such term in Section
14.2(b).
 
    “Target Distributions” means, collectively, the First Target Distribution,
Second Target Distribution and Third Target Distribution.
 
    “Taxation Certification” means a properly completed certificate in such form
as may be specified by the General Partner by which a Limited Partner certifies
that he (and if he is a nominee holding for the account of another Person, that
to the best of his knowledge such other Person) is an Eligible Holder.
 
    “Termination Date” has the meaning assigned to such term in the Global
Transaction Agreement.
 
    “Third Target Distribution” means $0.4688 per Unit per Quarter (or, with
respect to the period commencing on the Closing Date and ending on September 30,
2007, it means the product of $0.4688 multiplied by a fraction of which the
numerator is equal to the number of days in such period and of which the
denominator is 92), subject to adjustment in accordance with Sections 5.11, 6.6
and 6.9.
 
    “Top Up Quotient” has the meaning assigned to such term in Section 5.2(c).
 
    “Trading Day” has the meaning assigned to such term in Section 15.1(a).
 
    “transfer” has the meaning assigned to such term in Section 4.4(a).
 
    “Transfer Agent” means such bank, trust company or other Person (including
the General Partner or one of its Affiliates) as shall be appointed from time to
time by the General Partner to act as registrar and transfer agent for the
Common Units and/or the Series A Preferred Units; provided, that if no Transfer
Agent is specifically designated for any other Partnership Securities, the
General Partner shall act in such capacity.
 

 
28
 
 



    “Underwriter” means each Person named as an underwriter in Schedule I to the
Underwriting Agreement who purchases Common Units pursuant thereto.
 
    “Underwriting Agreement” means that certain Underwriting Agreement dated as
of July 17, 2007 among the Underwriters, SemGroup Holdings, the Partnership, the
General Partner, the Operating Company and other parties thereto, providing for
the purchase of Common Units by the Underwriters.
 
    “Unit” means a Partnership Security that is designated as a “Unit” and shall
include Common Units, Class B Units, Series A Preferred Units, and Subordinated
Units but shall not include (i) General Partner Units (or the General Partner
Interest represented thereby) or (ii) Incentive Distribution Rights.
 
    “Unit Majority” means (i) during the Subordination Period, at least a
majority of the Outstanding Common Units (excluding Common Units owned by the
General Partner and its Affiliates) and Series A Preferred Units (excluding
Series A Preferred Units owned by the General Partner and its Affiliates),
voting as a single class, and at least a majority of the Outstanding
Subordinated Units, voting as a class, and (ii) after the end of the
Subordination Period, at least a majority of the Outstanding Common Units,
Series A Preferred Units, and Class B Units, if any, voting as a single class;
provided, that with respect to the Unitholder Proposals, Unit Majority means at
least a majority of the Outstanding Common Units (excluding Common Units and
Series A Preferred Units owned by the General Partner and its Affiliates),
voting as a class, and at least a majority of the Outstanding Subordinated
Units, voting as a class; provided, further, that the number of Outstanding
Series A Preferred Units shall be measured on an “as if” converted basis for
purposes of this definition.
 
    “Unitholder Meeting” has the meaning assigned to such term in the Global
Transaction Agreement.
 
    “Unitholder Proposals” has the meaning assigned to such term in the Global
Transaction Agreement.
 
    “Unitholders” means the holders of Units.
 
    “Unpaid MQD” has the meaning assigned to such term in Section 6.1(c)(i)(C).
 
    “Unrealized Gain” attributable to any item of Partnership property means, as
of any date of determination, the excess, if any, of (a) the fair market value
of such property as of such date (as determined under Section 5.5(d)) over (b)
the Carrying Value of such property as of such date (prior to any adjustment to
be made pursuant to Section 5.5(d) as of such date).
 

 
29
 
 



    “Unrealized Loss” attributable to any item of Partnership property means, as
of any date of determination, the excess, if any, of (a) the Carrying Value of
such property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.5(d)).
 
    “Unrecovered Initial Unit Price” means at any time, with respect to a Unit,
the Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an Initial Common Unit and any
distributions of cash (or the Net Agreed Value of any distributions in kind) in
connection with the dissolution and liquidation of the Partnership theretofore
made in respect of an Initial Common Unit, adjusted as the General Partner
determines to be appropriate to give effect to any distribution, subdivision or
combination of such Units.
 
    “U.S. GAAP” means United States generally accepted accounting principles
consistently applied.
 
    “Withdrawal Opinion of Counsel” has the meaning assigned to such term in
Section 11.1(b).
 
    “Working Capital Borrowings” means borrowings used solely for working
capital purposes or to pay distributions to Partners, made pursuant to a credit
facility, commercial paper facility or similar financing arrangement; provided
that when incurred it is the intent of the borrower to repay such borrowings
within 12 months from other than additional Working Capital Borrowings.
 
Section 1.2  
Construction.

 
    Unless the context requires otherwise: (a) any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa; (b) references to Articles and Sections refer to Articles and
Sections of this Agreement; (c) the terms “include”, “includes”, “including” or
words of like import shall be deemed to be followed by the words “without
limitation”; and (d) the terms “hereof”, “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
table of contents and headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.
 

 
30
 
 



ARTICLE II

ORGANIZATION
 
Section 2.1  Formation.
 
    The General Partner and the Organizational Limited Partner have previously
formed the Partnership as a limited partnership pursuant to the provisions of
the Delaware Act.  On July 20, 2007, the General Partner and the Limited
Partners entered into that certain First Amended and Restated Agreement of
Limited Partnership of SemGroup Energy Partners, L.P.  On December 1, 2009, the
General Partner and the Limited Partners entered into that certain Second
Amended and Restated Agreement of Limited Partnership of Blueknight Energy
Partners, L.P., which amended and restated the First Amended and Restated
Agreement of Limited Partnership of SemGroup Energy Partners, L.P. in its
entirety.  This Agreement amends and restates the Second Amended and Restated
Agreement of Limited Partnership of Blueknight Energy Partners, L.P. in its
entirety and shall become effective on the date of this Agreement.  Except as
expressly provided to the contrary in this Agreement, the rights, duties
(including fiduciary duties), liabilities and obligations of the Partners and
the administration, dissolution and termination of the Partnership shall be
governed by the Delaware Act. All Partnership Interests shall constitute
personal property of the owner thereof for all purposes.
 
Section 2.2  
Name.

 
    The name of the Partnership shall be “Blueknight Energy Partners, L.P.” The
Partnership’s business may be conducted under any other name or names as
determined by the General Partner, including the name of the General Partner.
The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or letters
shall be included in the Partnership’s name where necessary for the purpose of
complying with the laws of any jurisdiction that so requires. The General
Partner may change the name of the Partnership at any time and from time to time
and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.
 
Section 2.3  
Registered Office; Registered Agent; Principal Office; Other Offices

 
    Unless and until changed by the General Partner, the registered office of
the Partnership in the State of Delaware shall be located at 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801, and the registered agent for
service of process on the Partnership in the State of Delaware at such
registered office shall be The Corporation Trust Company. The principal office
of the Partnership shall be located at 6120 South Yale Avenue, Suite 500, Tulsa,
Oklahoma  74136, or such other place as the General Partner may from time to
time designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner shall determine necessary or appropriate. The address of the
General Partner shall be 6120 South Yale Avenue, Suite 500, Tulsa, Oklahoma
74136, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners.
 

 
31
 
 



Section 2.4  
Purpose and Business.

 
    The purpose and nature of the business to be conducted by the Partnership
shall be to (a) engage directly in, or enter into or form, hold and dispose of
any corporation, partnership, joint venture, limited liability company or other
arrangement to engage indirectly in, any business activity that is approved by
the General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware Act and, in connection therewith, to exercise
all of the rights and powers conferred upon the Partnership pursuant to the
agreements relating to such business activity, and (b) do anything necessary or
appropriate to the foregoing, including the making of capital contributions or
loans to a Group Member; provided, however, that the General Partner shall not
cause the Partnership to engage, directly or indirectly, in any business
activity that the General Partner determines would cause the Partnership to be
treated as an association taxable as a corporation or otherwise taxable as an
entity for federal income tax purposes. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve, and
may decline to propose or approve, the conduct by the Partnership of any
business free of any fiduciary duty or obligation whatsoever to the Partnership
or any Limited Partner and, in declining to so propose or approve, shall not be
required to act in good faith or pursuant to any other standard imposed by this
Agreement, any Group Member Agreement, any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity.
 
Section 2.5  
Powers.

 
    The Partnership shall be empowered to do any and all acts and things
necessary or appropriate for the furtherance and accomplishment of the purposes
and business described in Section 2.4 and for the protection and benefit of the
Partnership.
 
Section 2.6 
Power of Attorney.

 
    (a) Each Limited Partner hereby constitutes and appoints the General Partner
and, if a Liquidator shall have been selected pursuant to Section 12.3, the
Liquidator (and any successor to the Liquidator by merger, transfer, assignment,
election or otherwise) and each of their authorized officers and
attorneys-in-fact, as the case may be, with full power of substitution, as his
true and lawful agent and attorney-in-fact, with full power and authority in his
name, place and stead, to:
 

 
32
 
 

    (i) execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) all certificates, documents and other instruments
(including this Agreement and the Certificate of Limited Partnership and all
amendments or restatements hereof or thereof) that the General Partner or the
Liquidator determines to be necessary or appropriate to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may conduct business or own property; (B) all certificates,
documents and other instruments that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect, in accordance with its
terms, any amendment, change, modification or restatement of this Agreement; (C)
all certificates, documents and other instruments (including conveyances and a
certificate of cancellation) that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement; (D) all
certificates, documents and other instruments relating to the admission,
withdrawal, removal or substitution of any Partner pursuant to, or other events
described in, Article IV, Article X, Article XI or Article XII; (E) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges of any class or series of Partnership
Securities issued pursuant to Section 5.6; and (F) all certificates, documents
and other instruments (including agreements and a certificate of merger or
conversion) relating to a merger, consolidation or conversion of the Partnership
pursuant to Article XIV; and
 
    (ii) execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments that
the General Partner or the Liquidator determines to be necessary or appropriate
to (A) make, evidence, give, confirm or ratify any vote, consent, approval,
agreement or other action that is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or (B) effectuate the terms or
intent of this Agreement; provided, that when required by Section 13.3 or any
other provision of this Agreement that establishes a percentage of the Limited
Partners or of the Limited Partners of any class or series required to take any
action, the General Partner and the Liquidator may exercise the power of
attorney made in this Section 2.6(a)(ii) only after the necessary vote, consent
or approval of the Limited Partners or of the Limited Partners of such class or
series, as applicable.
 
Nothing contained in this Section 2.6(a) shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIII
or as may be otherwise expressly provided for in this Agreement.
 

 
33
 
 

    (b) The foregoing power of attorney is hereby declared to be irrevocable and
a power coupled with an interest, and it shall survive and, to the maximum
extent permitted by law, not be affected by, the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Limited
Partner and the transfer of all or any portion of such Limited Partner’s Limited
Partner Interest and shall extend to such Limited Partner’s heirs, successors,
assigns and personal representatives. Each such Limited Partner hereby agrees to
be bound by any representation made by the General Partner or the Liquidator
acting in good faith pursuant to such power of attorney; and each such Limited
Partner, to the maximum extent permitted by law, hereby waives any and all
defenses that may be available to contest, negate or disaffirm the action of the
General Partner or the Liquidator taken in good faith under such power of
attorney. Each Limited Partner shall execute and deliver to the General Partner
or the Liquidator, within 15 days after receipt of the request therefor, such
further designation, powers of attorney and other instruments as the General
Partner or the Liquidator may request in order to effectuate this Agreement and
the purposes of the Partnership.
 
Section 2.7 
Term.

 
    The term of the Partnership commenced upon the filing of the Certificate of
Limited Partnership in accordance with the Delaware Act and shall continue in
existence until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.
 
Section 2.8  
Title to Partnership Assets.

 
    Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner, one or more of its Affiliates or one or more nominees, as the
General Partner may determine. The General Partner hereby declares and warrants
that any Partnership assets for which record title is held in the name of the
General Partner or one or more of its Affiliates or one or more nominees shall
be held by the General Partner or such Affiliate or nominee for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided, however, that the General Partner shall use reasonable efforts to
cause record title to such assets (other than those assets in respect of which
the General Partner determines that the expense and difficulty of conveyancing
makes transfer of record title to the Partnership impracticable) to be vested in
the Partnership as soon as reasonably practicable; provided, further, that,
prior to the withdrawal or removal of the General Partner or as soon thereafter
as practicable, the General Partner shall use reasonable efforts to effect the
transfer of record title to the Partnership and, prior to any such transfer,
will provide for the use of such assets in a manner satisfactory to the General
Partner. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which record
title to such Partnership assets is held.
 

 
34
 
 



ARTICLE III

RIGHTS OF LIMITED PARTNERS
 
Section 3.1 
Limitation of Liability.

 
    The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or the Delaware Act.
 
Section 3.2  
Management of Business.

 
    No Limited Partner, in its capacity as such, shall participate in the
operation, management or control (within the meaning of the Delaware Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership. Any action
taken by any Affiliate of the General Partner or any officer, director,
employee, manager, member, general partner, agent or trustee of the General
Partner or any of its Affiliates, or any officer, director, employee, manager,
member, general partner, agent or trustee of a Group Member, in its capacity as
such, shall not be deemed to be participation in the control of the business of
the Partnership by a limited partner of the Partnership (within the meaning of
Section 17-303(a) of the Delaware Act) and shall not affect, impair or eliminate
the limitations on the liability of the Limited Partners under this Agreement.
 
Section 3.3  
Outside Activities of the Limited Partners.

 
    Subject to the provisions of Section 7.5, which shall continue to be
applicable to the Persons referred to therein, regardless of whether such
Persons shall also be Limited Partners, any Limited Partner shall be entitled to
and may have business interests and engage in business activities in addition to
those relating to the Partnership, including business interests and activities
in direct competition with the Partnership Group. Neither the Partnership nor
any of the other Partners shall have any rights by virtue of this Agreement in
any business ventures of any Limited Partner.
 
Section 3.4  
Rights of Limited Partners.

 
    (a) In addition to other rights provided by this Agreement or by applicable
law, and except as limited by Section 3.4(b), each Limited Partner shall have
the right, for a purpose reasonably related to such Limited Partner’s interest
as a Limited Partner in the Partnership, upon reasonable written demand stating
the purpose of such demand, and at such Limited Partner’s own expense:
 
    (i) to obtain true and full information regarding the status of the business
and financial condition of the Partnership (provided that the requirements of
this Section 3.4(a)(i) shall be satisfied by furnishing to a Limited Partner
upon its demand pursuant to this Section 3.4(a)(i) the Partnership’s most recent
filings with the Commission on Form 10-K and any subsequent filings on Form 10-Q
and 8-K);
 

 
35
 
 



    (ii) promptly after its becoming available, to obtain a copy of the
Partnership’s federal, state and local income tax returns for each year;
 
    (iii) to obtain a current list of the name and last known business,
residence or mailing address of each Partner;
 
    (iv) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with copies of the executed
copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership and all amendments thereto have been
executed;
 
    (v) to obtain true and full information regarding the amount of cash and a
description and statement of the Net Agreed Value of any other Capital
Contribution by each Partner and that each Partner has agreed to contribute in
the future, and the date on which each became a Partner; and
 
    (vi) to obtain such other information regarding the affairs of the
Partnership as is just and reasonable.
 
    (b) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner in
good faith believes (A) is not in the best interests of the Partnership Group,
(B) could damage the Partnership Group or its business or (C) that any Group
Member is required by law or by agreement with any third party to keep
confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
Section 3.4).
 

 
36
 
 



ARTICLE IV
 
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF
PARTNERSHIP INTERESTS
 
Section 4.1  
Certificates.

 
    Upon the Partnership’s issuance of Common Units, Subordinated Units, Class B
Units or Series A Preferred Units to any Person, the Partnership shall issue,
upon the request of such Person, one or more Certificates in the name of such
Person (or, if issued in global form, in the name of the Depositary or its
nominee) evidencing the number of such Units being so issued.  In addition, (a)
upon the General Partner’s request, the Partnership shall issue to it one or
more Certificates in the name of the General Partner evidencing its General
Partner Units and (b) upon the request of any Person owning Incentive
Distribution Rights or any other Partnership Securities other than Common Units,
Subordinated Units, Class B Units or Series A Preferred Units, the Partnership
shall issue to such Person one or more certificates evidencing such Incentive
Distribution Rights or other Partnership Securities other than Common Units,
Subordinated Units, Class B Units or Series A Preferred Units. Certificates
shall be executed on behalf of the Partnership by the Chairman of the Board,
Chief Executive Officer, President or any Executive Vice President, Senior Vice
President or Vice President and the Secretary or any Assistant Secretary of the
General Partner. No Common Unit Certificate or Series A Preferred Unit
Certificate shall be valid for any purpose until it has been countersigned by
the Transfer Agent; provided, however, that the Units may be certificated or
uncertificated as provided in the Delaware Act; provided further that if the
General Partner elects to issue Common Units or Series A Preferred Units in
global form, the Common Unit Certificates or Series A Preferred Unit
Certificates shall be valid upon receipt of a certificate from the Transfer
Agent certifying that the Common Units or Series A Preferred Units have been
duly registered in accordance with the directions of the Partnership. Subject to
the requirements of Section 6.7(c), the Partners holding Certificates evidencing
Subordinated Units may exchange such Certificates for Certificates evidencing
Common Units on or after the date on which such Subordinated Units are converted
into Common Units pursuant to the terms of Section 5.7. Subject to the
requirements of Section 6.7(e), the Partners holding Certificates evidencing
Class B Units may exchange such Certificates for Certificates evidencing Common
Units on or after the period set forth in Section 5.11(f) pursuant to the terms
of Section 5.11.  The Partners holding Certificates evidencing Series A
Preferred Units may exchange such Certificates for Certificates evidencing
Common Units on or after the period set forth in Section 5.12(c)(i) pursuant to
the terms of Section 5.12(c)(iii).  The Partnership hereby irrevocably elects
that all Subordinated Units shall be securities governed by Article 8 of the
Uniform Commercial Code as in effect in the State of Delaware.

 
37
 
 

 
Section 4.2  
Mutilated, Destroyed, Lost or Stolen Certificates.

 
    (a) If any mutilated Certificate is surrendered to the Transfer Agent (for
Common Units and Series A Preferred Units, if applicable) or the General Partner
(for Partnership Securities other than Common Units and Series A Preferred
Units), the appropriate officers of the General Partner on behalf of the
Partnership shall execute, and the Transfer Agent (for Common Units and Series A
Preferred Units, if applicable) or the General Partner (for Partnership
Securities other than Common Units and Series A Preferred Units) shall
countersign and deliver in exchange therefor, a new Certificate evidencing the
same number and type of Partnership Securities as the Certificate so
surrendered.
 
    (b) The appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent (for Common Units
and Series A Preferred Units, if applicable) shall countersign, a new
Certificate in place of any Certificate previously issued, or issue
uncertificated Common Units and Series A Preferred Units, if applicable, if the
Record Holder of the Certificate:
 
    (i) makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;
 
    (ii) requests the issuance of a new Certificate or the issuance of
uncertificated Units before the General Partner has notice that the Certificate
has been acquired by a purchaser for value in good faith and without notice of
an adverse claim;
 
    (iii) if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
 
    (iv) satisfies any other reasonable requirements imposed by the General
Partner.
   
    If a Limited Partner fails to notify the General Partner within a reasonable
period of time after he has notice of the loss, destruction or theft of a
Certificate, and a transfer of the Limited Partner Interests represented by the
Certificate is registered before the Partnership, the General Partner or the
Transfer Agent receives such notification, the Limited Partner shall be
precluded from making any claim against the Partnership, the General Partner or
the Transfer Agent for such transfer or for a new Certificate or uncertificated
Units.
 

 
38
 
 

 
    (c) As a condition to the issuance of any new Certificate or uncertificated
Unit under this Section 4.2, the General Partner may require the payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in relation thereto and any other expenses (including the fees and expenses of
the Transfer Agent) reasonably connected therewith.
 
Section 4.3  
Record Holders.

 
    The Partnership shall be entitled to recognize the Record Holder as the
Partner with respect to any Partnership Interest and, accordingly, shall not be
bound to recognize any equitable or other claim to, or interest in, such
Partnership Interest on the part of any other Person, regardless of whether the
Partnership shall have actual or other notice thereof, except as otherwise
provided by law or any applicable rule, regulation, guideline or requirement of
any National Securities Exchange on which such Partnership Interests are listed
or admitted to trading. Without limiting the foregoing, when a Person (such as a
broker, dealer, bank, trust company or clearing corporation or an agent of any
of the foregoing) is acting as nominee, agent or in some other representative
capacity for another Person in acquiring and/or holding Partnership Interests,
as between the Partnership on the one hand, and such other Persons on the other,
such representative Person shall be the Record Holder of such Partnership
Interest.
 
Section 4.4  
Transfer Generally.

 
    (a) The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns its General Partner Units to another Person or by which
a holder of Incentive Distribution Rights assigns its Incentive Distribution
Rights to another Person, and includes a sale, assignment, gift, pledge,
encumbrance, hypothecation, mortgage, exchange or any other disposition by law
or otherwise or (ii) by which the holder of a Limited Partner Interest (other
than an Incentive Distribution Right) assigns such Limited Partner Interest to
another Person who is or becomes a Limited Partner, and includes a sale,
assignment, gift, exchange or any other disposition by law or otherwise,
excluding a pledge, encumbrance, hypothecation or mortgage but including any
transfer upon foreclosure of any pledge, encumbrance, hypothecation or mortgage.
 
    (b) No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article IV.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article IV shall be null and void.
 
    (c) Nothing contained in this Agreement shall be construed to prevent a
disposition by any stockholder, member, partner or other owner of the General
Partner of any or all of the shares of stock, membership interests, partnership
interests or other ownership interests in the General Partner.
 

 
39
 
 



Section 4.5  
Registration and Transfer of Limited Partner Interests.

 
    (a) The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
will provide for the registration and transfer of Limited Partner Interests. The
Transfer Agent is hereby appointed registrar and transfer agent for the purpose
of registering Common Units and transfers of such Common Units as herein
provided. The Partnership shall not recognize transfers of Certificates
evidencing Limited Partner Interests unless such transfers are effected in the
manner described in this Section 4.5. Upon surrender of a Certificate for
registration of transfer of any Limited Partner Interests evidenced by a
Certificate, and subject to the provisions of Section 4.5(b), the appropriate
officers of the General Partner on behalf of the Partnership shall execute and
deliver, and in the case of Common Units, the Transfer Agent shall countersign
and deliver, in the name of the holder or the designated transferee or
transferees, as required pursuant to the holder’s instructions, one or more new
Certificates evidencing the same aggregate number and type of Limited Partner
Interests as was evidenced by the Certificate so surrendered.
 
    (b) Except as otherwise provided in Section 4.9 and Section 4.11, the
General Partner shall not recognize any transfer of Limited Partner Interests
until (i) the Certificates evidencing such Limited Partner Interests are
surrendered for registration of transfer and (ii) following a FERC Notice, such
Certificates are accompanied by a Taxation Certification, properly completed and
duly executed by the transferee (or the transferee’s attorney-in-fact duly
authorized in writing).  No charge shall be imposed by the General Partner for
such transfer; provided, that as a condition to the issuance of any new
Certificate under this Section 4.5, the General Partner may require the payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed with respect thereto.
 
    (c) Upon the receipt of proper transfer instructions from the registered
owner of uncertificated Common Units, such uncertificated Common Units shall be
cancelled, issuance of new equivalent uncertificated Common Units or
Certificates shall be made to the holder of Common Units entitled thereto and
the transaction shall be recorded upon the books of the Partnership.
 
    (d) Subject to (i) the foregoing provisions of this Section 4.5, (ii)
Section 4.3, (iii) Section 4.8, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests (other
than the Incentive Distribution Rights) shall be freely transferable.
 
    (e) The General Partner and its Affiliates shall have the right at any time
to transfer their Subordinated Units, Series A Preferred Units, Class B Units
and Common Units (whether issued upon conversion of the Subordinated Units, the
Series A Preferred Units, the Class B Units or otherwise) to one or more
Persons.
 

 
40
 
 



Section 4.6  
Transfer of the General Partner’s General Partner Interest.

 
    (a) Subject to Section 4.6(c) below, prior to June 30, 2017, the General
Partner shall not transfer all or any part of its General Partner Interest
(represented by General Partner Units) to a Person unless such transfer (i) has
been approved by the prior written consent or vote of the holders of at least a
majority of the Outstanding Common Units (excluding Common Units held by the
General Partner and its Affiliates) or (ii) is of all, but not less than all, of
its General Partner Interest to (A) an Affiliate of the General Partner (other
than an individual) or (B) another Person (other than an individual) in
connection with the merger or consolidation of the General Partner with or into
such other Person or the transfer by the General Partner of all or substantially
all of its assets to such other Person.
 
    (b) Subject to Section 4.6(c) below, on or after June 30, 2017, the General
Partner may transfer all or any of its General Partner Interest without
Unitholder approval.
 
    (c) Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest of the General Partner as the general partner or managing member, if
any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.3, be admitted to
the Partnership as the General Partner immediately prior to the transfer of the
General Partner Interest, and the business of the Partnership shall continue
without dissolution.
 

 
41
 
 



Section 4.7  
Transfer of Incentive Distribution Rights.

 
    Prior to June 30, 2017, a holder of Incentive Distribution Rights may
transfer any or all of the Incentive Distribution Rights held by such holder
without any consent of the Unitholders to (a) an Affiliate of such holder (other
than an individual) or (b) another Person (other than an individual) in
connection with (i) the merger or consolidation of such holder of Incentive
Distribution Rights with or into such other Person, (ii) the transfer by such
holder of all or substantially all of its assets to such other Person or (iii)
the sale of all the ownership interests in such holder. Any other transfer of
the Incentive Distribution Rights prior to June 30, 2017 shall require the prior
approval of holders of at least a majority of the Outstanding Common Units
(excluding Common Units held by the General Partner and its Affiliates). On or
after June 30, 2017, the General Partner or any other holder of Incentive
Distribution Rights may transfer any or all of its Incentive Distribution Rights
without Unitholder approval. Notwithstanding anything herein to the contrary,
(i) the transfer of Class B Units issued pursuant to Section 5.11, or the
transfer of Common Units issued upon conversion of the Class B Units, shall not
be treated as a transfer of all or any part of the Incentive Distribution Rights
and (ii) no transfer of Incentive Distribution Rights to another Person shall be
permitted unless the transferee agrees to be bound by the provisions of this
Agreement.
 
Section 4.8 
Restrictions on Transfers.

 
    (a) Except as provided in Section 4.8(d) below, and notwithstanding the
other provisions of this Article IV, no transfer of any Partnership Interests
shall be made if such transfer would (i) violate the then applicable federal or
state securities laws or rules and regulations of the Commission, any state
securities commission or any other governmental authority with jurisdiction over
such transfer, (ii) terminate the existence or qualification of the Partnership
under the laws of the jurisdiction of its formation, or (iii) cause the
Partnership to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for federal income tax purposes (to the
extent not already so treated or taxed).
 
    (b) The General Partner may impose restrictions on the transfer of
Partnership Interests if it receives an Opinion of Counsel that such
restrictions are necessary to avoid a significant risk of the Partnership
becoming taxable as a corporation or otherwise becoming taxable as an entity for
federal income tax purposes. The General Partner may impose such restrictions by
amending this Agreement; provided, however, that any amendment that would result
in the delisting or suspension of trading of any class of Limited Partner
Interests on the principal National Securities Exchange on which such class of
Limited Partner Interests is then listed or admitted to trading must be
approved, prior to such amendment being effected, by the holders of at least a
majority of the Outstanding Limited Partner Interests of such class.
 
    (c) The transfer of a Subordinated Unit that has converted into a Common
Unit shall be subject to the restrictions imposed by Section 6.7(c).
 

 
42
 
 



    (d) The transfer of a Class B Unit that has converted into a Common Unit
shall be subject to the restrictions imposed by Section 6.7(e).
 
    (e) Nothing contained in this Article IV, or elsewhere in this Agreement,
shall preclude the settlement of any transactions involving Partnership
Interests entered into through the facilities of any National Securities
Exchange on which such Partnership Interests are listed or admitted to trading.
 
    (f) Each certificate evidencing Partnership Interests shall bear a
conspicuous legend in substantially the following form:
 
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF BLUEKNIGHT ENERGY
PARTNERS, L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF BLUEKNIGHT ENERGY PARTNERS, L.P. UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE BLUEKNIGHT ENERGY PARTNERS, L.P. TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
BLUEKNIGHT ENERGY PARTNERS G.P., L.L.C., THE GENERAL PARTNER OF BLUEKNIGHT
ENERGY PARTNERS, L.P., MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF
THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE
NECESSARY TO AVOID A SIGNIFICANT RISK OF BLUEKNIGHT ENERGY PARTNERS, L.P.
BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.
 

 
43
 
 



Section 4.9  
Citizenship Certificates; Non-citizen Assignees.

 
    (a) If any Group Member is or becomes subject to any federal, state or local
law or regulation that the General Partner determines would create a substantial
risk of cancellation or forfeiture of any property in which the Group Member has
an interest based on the nationality, citizenship or other related status of a
Limited Partner, the General Partner may request any Limited Partner to furnish
to the General Partner, within 30 days after receipt of such request, an
executed Citizenship Certification or such other information concerning his
nationality, citizenship or other related status (or, if the Limited Partner is
a nominee holding for the account of another Person, the nationality,
citizenship or other related status of such Person) as the General Partner may
request. If a Limited Partner fails to furnish to the General Partner within the
aforementioned 30-day period such Citizenship Certification or other requested
information or if upon receipt of such Citizenship Certification or other
requested information the General Partner determines that a Limited Partner is
not an Eligible Citizen, the Limited Partner Interests owned by such Limited
Partner shall be subject to redemption in accordance with the provisions of
Section 4.10. In addition, the General Partner may require that the status of
any such Limited Partner be changed to that of a Non-citizen Assignee and,
thereupon, the General Partner shall be substituted for such Non-citizen
Assignee as the Limited Partner in respect of the Non-citizen Assignee’s Limited
Partner Interests; provided, however, that such Non-citizen Assignee shall
continue to receive allocations and distributions until the date fixed for
redemption of such Limited Partner Interests (if applicable) pursuant to Section
4.10(a)(i).
 
    (b) The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Non-citizen Assignees,
distribute the votes in the same ratios as the votes of Partners (including the
General Partner) in respect of Limited Partner Interests other than those of
Non-citizen Assignees are cast, either for, against or abstaining as to the
matter.
 
    (c) Upon dissolution of the Partnership, a Non-citizen Assignee shall have
no right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Non-citizen Assignee’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Non-citizen
Assignee of his Limited Partner Interest (representing his right to receive his
share of such distribution in kind).
 
    (d) At any time after he can and does certify that he has become an Eligible
Citizen, a Non-citizen Assignee may, upon application to the General Partner,
request that with respect to any Limited Partner Interests of such Non-citizen
Assignee not redeemed pursuant to Section 4.10, such Non-citizen Assignee be
admitted as a Limited Partner, and upon approval of the General Partner, such
Non-citizen Assignee shall be admitted as a Limited Partner and shall no longer
constitute a Non-citizen Assignee and the General Partner shall cease to be
deemed to be the Limited Partner in respect of the Non-citizen Assignee’s
Limited Partner Interests.
 

 
44
 
 



Section 4.10 
Redemption of Partnership Interests of Non-citizen Assignees.

 
    (a) If at any time a Limited Partner fails to furnish a Citizenship
Certification or other information requested within the 30-day period specified
in Section 4.9(a), or if upon receipt of such Citizenship Certification or other
information the General Partner determines that a Limited Partner is not an
Eligible Citizen, the Partnership may, unless the Limited Partner establishes to
the satisfaction of the General Partner prior to the date fixed for redemption
as provided below that such Limited Partner is an Eligible Citizen or has
transferred his Partnership Interests to a Person who is an Eligible Citizen and
who furnishes a Citizenship Certification to the General Partner prior to the
date fixed for redemption as provided below, redeem the Limited Partner Interest
of such Limited Partner as follows:
 
    (i) The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner, at his
last address designated on the records of the Partnership or the Transfer Agent,
by registered or certified mail, postage prepaid. The notice shall be deemed to
have been given when so mailed. The notice shall specify the Redeemable
Interests, the date fixed for redemption, the place of payment, that payment of
the redemption price will be made upon surrender of the Certificate evidencing
the Redeemable Interests or, if uncertificated, upon receipt of evidence
satisfactory to the General Partner of the ownership of the Redeemable
Interests, and that on and after the date fixed for redemption no further
allocations or distributions to which the Limited Partner would otherwise be
entitled in respect of the Redeemable Interests will accrue or be made.
 
    (ii) The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable Interests. The redemption price
shall be paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.
 
    (iii) Upon surrender by or on behalf of the Limited Partner, at the place
specified in the notice of redemption, of (x) if certificated, the Certificate
evidencing the Redeemable Interests, duly endorsed in blank or accompanied by an
assignment duly executed in blank, or (y) if uncertificated, upon receipt of
evidence satisfactory to the General Partner of the ownership of the Redeemable
Interests, the Limited Partner or his duly authorized representative shall be
entitled to receive the payment therefor.
 

 
45
 
 



    (iv) After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.
 
    (b) The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee of a Person determined to
be other than an Eligible Citizen.
 
    (c) Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner that he is an Eligible Citizen. If
the transferee fails to make such certification, such redemption shall be
effected from the transferee on the original redemption date.
 
Section 4.11  
Taxation Certifications; Ineligible Assignees.

 
    (a) Following a FERC Notice, if a transferee of a Limited Partner Interest
fails to furnish a properly completed Taxation Certification in the manner
specified in Section 4.5(b) or if, upon receipt of such Taxation Certification
or otherwise, the General Partner determines that such transferee is not an
Eligible Holder, the Limited Partner Interests owned by such transferee shall be
subject to redemption in accordance with the provisions of Section 4.12.
 
    (b) Following a FERC Notice, the General Partner may request any Limited
Partner to furnish to the General Partner, within 30 days after receipt of such
request, an executed Taxation Certification or such other information concerning
his federal income tax status with respect to the income and loss generated by
the Partnership (or, if the Limited Partner is a nominee holding for the account
of another Person, the federal income tax status of such Person) as the General
Partner may reasonably request.  If a Limited Partner or Assignee fails to
furnish to the General Partner within the aforementioned 30-day period such
Taxation Certification or other requested information or if upon receipt of such
Taxation Certification or other requested information the General Partner
determines that a Limited Partner is an Ineligible Assignee, the Limited Partner
Interests owned by such Limited Partner shall be subject to redemption in
accordance with the provisions of Section 4.12.  The General Partner shall be
substituted for such Ineligible Assignee as the Limited Partner in respect of
the Ineligible Assignee’s Limited Partner Interests; provided, however, that
such Ineligible Assignee shall continue to receive allocations and distributions
until the date fixed for redemption of such Limited Partner Interests (if
applicable) pursuant to Section 4.12(a)(i).
 
    (c) Following a FERC Notice, the General Partner shall, in exercising voting
rights in respect of Limited Partner Interests held by it on behalf of
Ineligible Assignees, distribute the votes in the same ratios as the votes of
Partners (including without limitation the General Partner) in respect of
Limited Partner Interests other than those of Ineligible Assignees are cast,
either for, against or abstaining as to the matter.
 

 
46
 
 



    (d) Upon dissolution of the Partnership, an Ineligible Assignee shall have
no right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Assignee’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible
Assignee of his Limited Partner Interest (representing his right to receive his
share of such distribution in kind).
 
    (e) At any time after an Ineligible Assignee can and does certify that it
has become an Eligible Holder, such Ineligible Assignee may, upon application to
the General Partner, request that with respect to any Limited Partner Interests
of such Ineligible Assignee not redeemed pursuant to Section 4.12, such
Ineligible Assignee be admitted as a Limited Partner, and upon approval of the
General Partner, such Ineligible Assignee shall be admitted as a Limited Partner
and shall no longer constitute a Ineligible Assignee and the General Partner
shall cease to be deemed to be the Limited Partner in respect of such Ineligible
Assignee’s Limited Partner Interests.
 
Section 4.12 
Redemption of Partnership Interests of Ineligible Assignees.

 
    (a) If at any time following a FERC Notice, a transferee of a Limited
Partner Interest fails to furnish the General Partner a Taxation Certification
in the manner specified in Section 4.5(b) or any Limited Partner fails to
furnish the General Partner a Taxation Certification or other information
requested within the 30-day period specified in Section 4.11(b), or if upon
receipt of such Taxation Certification or other information the General Partner
determines that a Limited Partner or transferee is not an Eligible Holder, the
Partnership may redeem the Limited Partner Interest of such Limited Partner or
transferee as follows:
 
    (i) The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner or
transferee, at his last address designated on the records of the Partnership or
the Transfer Agent, by registered or certified mail, postage prepaid. The notice
shall be deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon surrender of the Certificate
evidencing the Redeemable Interests or, if uncertificated, upon receipt of
evidence satisfactory to the General Partner of the ownership of the Redeemable
Interests, and that on and after the date fixed for redemption no further
allocations or distributions to which the Limited Partner would otherwise be
entitled in respect of the Redeemable Interests will accrue or be made.
 

 
47
 
 



    (ii) The aggregate redemption price for Redeemable Interests shall be an
amount equal to the lesser of (A) the Current Market Price (the date of
determination of which shall be the date fixed for redemption) of Limited
Partner Interests of the class to be so redeemed multiplied by the number of
Limited Partner Interests of each such class included among the Redeemable
Interests and (B) the price paid for such Limited Partner Interests by the
Limited Partner or transferee. The redemption price shall be paid as determined
by the General Partner, in cash or by delivery of a promissory note of the
Partnership in the principal amount of the redemption price, bearing interest at
the rate of 5% annually and payable in three equal annual installments of
principal together with accrued interest, commencing one year after the
redemption date.
 
    (iii) Upon surrender by or on behalf of the Limited Partner, at the place
specified in the notice of redemption, of (x) if certificated, the Certificate
evidencing the Redeemable Interests, duly endorsed in blank or accompanied by an
assignment duly executed in blank, or (y) if uncertificated, upon receipt of
evidence satisfactory to the General Partner of the ownership of the Redeemable
Interests, the Limited Partner or transferee or his duly authorized
representative shall be entitled to receive the payment therefor.
 
    (iv) After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.
 
    (b) The provisions of this Section 4.12 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee of a Person determined to
be other than an Eligible Holder.
 
    (c) Nothing in this Section 4.12 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner in a Taxation Certification that he
is an Eligible Holder. If the transferee fails to make such certification, such
redemption shall be effected from the transferee on the original redemption
date.
 

 
48
 
 



ARTICLE V
 
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
 
Section 5.1  
Organizational Contributions.

 
    In connection with the formation of the Partnership under the Delaware Act,
the General Partner made an initial Capital Contribution to the Partnership in
the amount of $20.00, for a 2% General Partner Interest in the Partnership and
has been admitted as the General Partner of the Partnership, and the
Organizational Limited Partner made an initial Capital Contribution to the
Partnership in the amount of $980.00 for a 98% Limited Partner Interest in the
Partnership and has been admitted as a Limited Partner of the Partnership. On
July 20, 2007, pursuant to the Contribution Agreement, the interest of the
Organizational Limited Partner was partially redeemed in exchange for the return
of the initial Capital Contribution of the Organizational Limited Partner.
Ninety-eight percent of any interest or other profit that may have resulted from
the investment or other use of such initial Capital Contributions shall be
allocated and distributed to the Organizational Limited Partner, and the balance
thereof shall be allocated and distributed to the General Partner.
 
Section 5.2 
Contributions by the General Partner.

 
    (a) On July 20, 2007 and pursuant to the Contribution Agreement, the General
Partner contributed to the Partnership, as a Capital Contribution, a 2% interest
in BKEP Crude, L.L.C., a Delaware limited liability company (“New BKEP Crude”)
(formerly known as SemGroup Energy Partners, L.L.C.), in exchange for (i)
511,643 General Partner Units representing a continuation of its 2% General
Partner Interest, subject to all of the rights, privileges and duties of the
General Partner under this Agreement and (ii) the Incentive Distribution Rights.
 
    (b) Upon the issuance of additional Common Units pursuant to the
Over-Allotment Option, the Partnership issued to the General Partner that number
of additional General Partner Units equal to 2/98ths of the number of Common
Units so issued pursuant to the Over-Allotment Option, and the General Partner
was not be obligated to make any additional Capital Contribution to the
Partnership in exchange for such issuance.
 

 
49
 
 



    (c) Upon the issuance of any additional Limited Partner Interests by the
Partnership (other than the Common Units issued pursuant to the Over-Allotment
Option, the Common Units and Subordinated Units issued pursuant to Section
5.3(a), any Class B Units issued pursuant to Section 5.11 and any Common Units
issued upon conversion of Class B Units or upon conversion of Series A Preferred
Units), the General Partner may, and in connection with the issuance of any
Series A Preferred Units the General Partner shall, in exchange for a
proportionate number of General Partner Units (based on the Top Up Quotient, as
defined below) with rights to allocations and distributions that correspond to
those applicable to such additional Limited Partner Interests, make additional
Capital Contributions in an amount equal to the product obtained by multiplying
(i) the quotient (the “Top Up Quotient”) determined by dividing (A) the General
Partner’s Fully-Diluted Percentage Interest immediately prior to the issuance of
such additional Limited Partner Interests by the Partnership by (B) 100 less the
General Partner’s Fully-Diluted Percentage Interest immediately prior to the
issuance of such additional Limited Partner Interests by the Partnership times
(ii) the amount contributed to the Partnership by the Limited Partners in
exchange for such additional Limited Partner Interests. Except as set forth in
Article XII, the General Partner shall not be obligated to make any additional
Capital Contributions to the Partnership.
 
    (d) Upon each issuance of Common Units upon conversion of any Series A
Preferred Units pursuant to Section 5.12(c), the Partnership shall issue to the
General Partner (and the General Partner shall not be obligated to make any
additional Capital Contribution to the Partnership in exchange for such
issuance) that number of additional General Partner Units equal to the product
of (i) the Top Up Quotient,  multiplied by (ii) the number of Common Units
issued pursuant to such conversion, multiplied by (iii) a fraction whose
numerator equals the excess (if any) of the Series A Issue Price, over the
Series A Conversion Price at the time of such conversion, and whose denominator
equals the Series A Conversion Price at the time of such conversion.
 
Section 5.3  
Contributions by Initial Limited Partners.

 
    (a) On July 20, 2007 and pursuant to the Contribution Agreement, SemGroup
Holdings, L.P., a Delaware limited partnership (“SemGroup Holdings”),
contributed to the Partnership, as a Capital Contribution, a 98% interest in New
SemCrude LLC in exchange for 12,500,000 Common Units and 12,570,504 Subordinated
Units.
 
    (b) Upon the issuance of additional Common Units pursuant to the
Over-Allotment Option, each Underwriter shall contribute to the Partnership cash
in an amount equal to the Issue Price per Initial Common Unit, multiplied by the
number of Common Units to be purchased by such Underwriter at the Option Closing
Date. In exchange for such Capital Contributions by the Underwriters, the
Partnership shall issue Common Units to each Underwriter on whose behalf such
Capital Contribution is made in an amount equal to the quotient obtained by
dividing (i) the cash contributions to the Partnership by or on behalf of such
Underwriter by (ii) the Issue Price per Initial Common Unit.
 

 
50
 
 

 
    (c) No Limited Partner Interests were issued or issuable as of or at the
Closing Date other than (i) the 12,500,000 Common Units issued to SemGroup
Holdings pursuant to Section 5.2, (ii) the “Option Units” as such term is used
in the Underwriting Agreement in an aggregate number up to 1,875,000 issuable
upon exercise of the Over-Allotment Option pursuant to subparagraph (b) hereof,
(iii) the 12,570,504 Subordinated Units issued to SemGroup Holdings pursuant to
Section 5.2 and (iv) the Incentive Distribution Rights.
 
Section 5.4  
Interest and Withdrawal.

   
    No interest shall be paid by the Partnership on Capital Contributions. No
Partner  shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon termination of the Partnership may be considered as such
by law and then only to the extent provided for in this Agreement. Except to the
extent expressly provided in this Agreement, no Partner shall have priority over
any other Partner either as to the return of Capital Contributions or as to
profits, losses or distributions. Any such return shall be a compromise to which
all Partners agree within the meaning of Section 17-502(b) of the Delaware Act.
 
Section 5.5  
Capital Accounts.

 
    (a) The Partnership shall maintain for each Partner (or a beneficial owner
of Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv) and the methodology set forth in Proposed Treasury
Regulation Section 1.704-1(b)(2)(iv)(s).  Such Capital Account shall in respect
of each such Partnership Interest be increased by (i) the amount of all cash and
the Net Agreed Value of any property contributed to the Partnership with respect
to such Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with Section
5.5(b) and allocated with respect to such Partnership Interest pursuant to
Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of all
actual and deemed distributions of cash or property made with respect to such
Partnership Interest and (y) all items of Partnership deduction and loss
computed in accordance with Section 5.5(b) and allocated with respect to such
Partnership Interest pursuant to Section 6.1.  The Partnership shall follow the
methodology set forth in the proposed noncompensatory option regulations under
Proposed Treasury Regulation Sections 1.704-1, 1.721-2 and 1.761-3 at all times,
including when the assets of the Partnership are revalued or any Series A
Preferred Units are converted pursuant to Section 5.12(c).  For the avoidance of
doubt, each Series A Preferred Unit will be treated as a partnership interest in
the Partnership for federal income tax purposes, and, therefore, each Record
Holder of a Series A Preferred Unit will be treated as a partner in the
Partnership for federal income tax purposes.  The initial Capital Account
balance in respect of each Series A Preferred Unit shall be the Series A Issue
Price.
 

 
51
 
 



    (b) For purposes of computing the amount of any item of income, gain, loss
or deduction which is to be allocated pursuant to Article VI and is to be
reflected in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided, that:
 
    (i) Solely for purposes of this Section 5.5, the Partnership shall be
treated as owning directly its proportionate share (as determined by the General
Partner based upon the provisions of the applicable Group Member Agreement or
governing, organizational or similar documents) of all property owned by (x) any
other Group Member that is classified as a partnership for federal income tax
purposes and (y) any other partnership, limited liability company,
unincorporated business or other entity classified as a partnership for federal
income tax purposes of which a Group Member is, directly or indirectly, a
partner.
 
    (ii) All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.
 
    (iii) Except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code which may be made by the Partnership.  To the extent an adjustment to
the adjusted tax basis of any Partnership asset pursuant to Section 734(b) or
743(b) of the Code is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment in the Capital Accounts shall be treated as an
item of gain or loss.
 
    (iv) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.
 
    (v) An item of income of the Partnership that is described in Section
705(a)(1)(B) of the Code (with respect to items of income that are exempt from
tax) shall be treated as an item of income for the purpose of this Section
5.5(b), and an item of expense of the Partnership that is described in Section
705(a)(2)(B) of the Code (with respect to expenditures that are not deductible
and not chargeable to capital accounts), shall be treated as an item of
deduction for the purpose of this Section 5.5(b).
 

 
52
 
 



    (vi) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined as if
the adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.
 
    (c)    (i)      A transferee of a Partnership Interest shall succeed to a
pro rata portion of the Capital Account of the transferor relating to the
Partnership Interest so transferred.
 
    (ii) Subject to Section 6.7(c), immediately prior to the transfer of a
Subordinated Unit or of a Subordinated Unit that has converted into a Common
Unit pursuant to Section 5.7 by a holder thereof (other than a transfer to an
Affiliate unless the General Partner elects to have this subparagraph 5.5(c)(ii)
apply), the Capital Account maintained for such Person with respect to its
Subordinated Units or converted Subordinated Units will (A) first, be allocated
to the Subordinated Units or converted Subordinated Units to be transferred in
an amount equal to the product of (x) the number of such Subordinated Units or
converted Subordinated Units to be transferred and (y) the Per Unit Capital
Amount for a Common Unit, and (B) second, any remaining balance in such Capital
Account will be retained by the transferor, regardless of whether it has
retained any Subordinated Units or converted Subordinated Units (“Retained
Converted Subordinated Units”). Following any such allocation, the transferor’s
Capital Account, if any, maintained with respect to the retained Subordinated
Units or Retained Converted Subordinated Units, if any, will have a balance
equal to the amount allocated under clause (B) hereinabove, and the transferee’s
Capital Account established with respect to the transferred Subordinated Units
or converted Subordinated Units will have a balance equal to the amount
allocated under clause (A) hereinabove.  Immediately after the issuance of Class
B Units to the holder of the Incentive Distribution Rights pursuant to Section
5.11, the entire Capital Account balance of such holder with respect to its
Incentive Distribution Rights immediately prior to such issuance shall (A)
first, be allocated to (and will constitute such holder’s initial Capital
Account balance in respect of) the Class B Units issued in an amount equal to
the product of (x) the number of such Class B Units to be issued and (y) the Per
Unit Capital Amount for a Common Unit, and (B) second, any remaining balance in
such Capital Account will constitute such holder’s Capital Account balance with
respect to the Incentive Distribution Rights retained by such holder.
 

 
53
 
 



    (d)   (i)      In accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(f) and Proposed Treasury Regulation Section
1.704-1(b)(2)(iv)(s), on an issuance of additional Partnership Interests for
cash or Contributed Property, the issuance of Partnership Interests as
consideration for the provision of services, the conversion of a Series A
Preferred Unit and any related issuance of additional General Partner Units
pursuant to Section 5.2(d) or the conversion of the General Partner’s Combined
Interest to Common Units pursuant to Section 11.3(b), the Capital Accounts of
all Partners and the Carrying Value of each Partnership property immediately
prior to such issuance, or immediately after such conversion (with respect to
the conversion of a Series A Preferred Unit) and related General Partner Unit
issuance (if applicable), shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
if such Unrealized Gain or Unrealized Loss had been recognized on an actual sale
of each such property for an amount equal to its fair market value immediately
prior to such issuance or at the time of such conversion and had been allocated
to the Partners at such time pursuant to Section 6.1(c) in the same manner as
any item of gain or loss actually recognized following an event giving rise to
the dissolution of the Partnership would have been allocated.  If the operation
of this sentence is triggered by the conversion of a Series A Preferred Unit
(and, if applicable, related issuance of General Partner Units pursuant to
Section 5.2(d)), any such Unrealized Gain or Unrealized Loss (or items thereof)
shall be allocated (A) first to the Partners holding converted Series A
Preferred Units and newly issued General Partner Units until the Capital Account
of each converted Series A Preferred Unit and newly issued General Partner Unit
is equal to the Per Unit Capital Amount for a then Outstanding Initial Common
Unit, and (B) any remaining Unrealized Gain or Unrealized Loss shall be
allocated among the Partners pursuant to Section 6.1(c) in the same manner as
any item of gain or loss actually recognized would have been allocated;
provided, however, if the General Partner reasonably determines that the
allocations under Section 6.1(c) are not likely to properly reflect the relative
economic interests of the Partners in the Partnership (taking into account the
relative economic rights and the estimated values of the various classes of
Units), then any such Unrealized Gain or Unrealized Loss shall be allocated in
such a manner that the General Partner reasonably determines would properly
reflect the relative economic interests of the Partners in the Partnership.  If
the Unrealized Gain or Unrealized Loss allocated as a result of the conversion
of a Series A Preferred Unit is not sufficient to cause the Capital Account of
each converted Series A Preferred Unit and newly issued General Partner Unit to
equal the Per Unit Capital Amount for a then Outstanding Initial Common Unit,
then Capital Account balances shall be reallocated between the Partners holding
converted Series A Preferred Units and newly issued General Partner Units, and
the Partners holding Common Units (other than converted Series A Preferred
Units), so as to cause the Capital Account of each converted Series A Preferred
Unit and each newly issued General Partner Unit to equal the Per Unit Capital
Amount for a then Outstanding Initial Common Unit, in accordance with Proposed
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3).
 

 
54
 
 



In determining such Unrealized Gain or Unrealized Loss, the aggregate cash
amount and fair market value of all Partnership assets immediately prior to the
issuance of additional Partnership Interests, or immediately after the
conversion of a Series A Preferred Unit, as the case may be, shall be determined
by the General Partner using such method of valuation as it may adopt.    In
this regard, the General Partner may in its discretion use methods that are
based on estimates of the actual values that could be realized in an arm’s
length sale of the Partnership’s assets (notwithstanding that such asset values
may not be consistent with Common Unit trading prices at such time) or,
alternatively, may first determine an aggregate value for the Partnership, based
on the current trading price of the Common Units, and taking fully into account
the fair market value of the Partnership Interests of all Partners at such time;
provided, however, that, in any case, the General Partner shall reduce the fair
market value of all Partnership assets by the excess, if any, of the fair market
value of any Series A Preferred Units that have not yet been converted (and
related General Partner Units that would be issued under Section 5.2(d) if all
such remaining Series A Preferred Units were then converted) over the aggregate
Issue Price of such Series A Preferred Units to the extent of any Unrealized
Gain that has not been reflected in the Partners’ Capital Accounts previously
pursuant to Proposed Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2). The
General Partner shall allocate such aggregate value among the assets of the
Partnership (in such manner as it determines) to arrive at a fair market value
for individual properties.
 

 
55
 
 



    (ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property
immediately prior to such distribution for an amount equal to its fair market
value, and had been allocated to the Partners, at such time, pursuant to Section
6.1(c) in the same manner as any item of gain or loss actually recognized
following an event giving rise to the dissolution of the Partnership would have
been allocated; provided, however, if the General Partner reasonably determines
that the allocations under Section 6.1(c) are not likely to properly reflect the
relative economic interests of the Partners in the Partnership (taking into
account the relative economic rights and the estimated values of the various
classes of Units), then any such Unrealized Gain or Unrealized Loss shall be
allocated in such a manner that the General Partner reasonably determines would
properly reflect the relative economic interests of the Partners in the
Partnership. In determining such Unrealized Gain or Unrealized Loss the
aggregate cash amount and fair market value of all Partnership assets (including
cash or cash equivalents) immediately prior to a distribution shall (A) in the
case of an actual distribution that is not made pursuant to Section 12.4 or in
the case of a deemed distribution, be determined and allocated in the same
manner as that provided in Section 5.5(d)(i) or (B) in the case of a liquidating
distribution pursuant to Section 12.4, be determined and allocated by the
Liquidator using such method of valuation as it may adopt.
 
Section 5.6  
Issuances of Additional Partnership Securities.

 
    (a) The Partnership may issue additional Partnership Securities and options,
rights, warrants and appreciation rights relating to the Partnership Securities
for any Partnership purpose at any time and from time to time to such Persons
for such consideration and on such terms and conditions as the General Partner
shall determine, all without the approval of any Limited Partners, subject to
Section 5.12(b)(v).
 

 
56
 
 



    (b) Each additional Partnership Security authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Securities), as shall be fixed by the General Partner, including (i)
the right to share in Partnership profits and losses or items thereof; (ii) the
right to share in Partnership distributions; (iii) the rights upon dissolution
and liquidation of the Partnership; (iv) whether, and the terms and conditions
upon which, the Partnership may or shall be required to redeem the Partnership
Security; (v) whether such Partnership Security is issued with the privilege of
conversion or exchange and, if so, the terms and conditions of such conversion
or exchange; (vi) the terms and conditions upon which each Partnership Security
will be issued, evidenced by certificates and assigned or transferred; (vii) the
method for determining the Percentage Interest as to such Partnership Security;
and (viii) the right, if any, of each such Partnership Security to vote on
Partnership matters, including matters relating to the relative rights,
preferences and privileges of such Partnership Security.
 
    (c) The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Securities and options, rights, warrants and appreciation rights relating to
Partnership Securities pursuant to this Section 5.6, (ii) the conversion of the
General Partner Interest (represented by General Partner Units) or any Incentive
Distribution Rights into Units pursuant to the terms of this Agreement, (iii)
the issuance of Class B Units pursuant to Section 5.11 and the conversion of
Class B Units into Common Units pursuant to the terms of this Agreement, (iv)
the issuance of Series A Preferred Units pursuant to Section 5.12 and the
conversion of Series A Preferred Units into Common Units pursuant to the terms
of this Agreement, (v) the issuance of General Partner Units pursuant to Section
5.2(d), (vi) the conversion of Subordinated Units into Common Units pursuant to
the terms of this Agreement, (vii) reflecting admission of such additional
Limited Partners in the books and records of the Partnership as the Record
Holder of such Limited Partner Interest and (viii) all additional issuances of
Partnership Securities. The General Partner shall determine the relative rights,
powers and duties of the holders of the Units or other Partnership Securities
being so issued. The General Partner shall do all things necessary to comply
with the Delaware Act and is authorized and directed to do all things that it
determines to be necessary or appropriate in connection with any future issuance
of Partnership Securities or in connection with the conversion of the General
Partner Interest or any Incentive Distribution Rights into Units pursuant to the
terms of this Agreement, including compliance with any statute, rule, regulation
or guideline of any federal, state or other governmental agency or any National
Securities Exchange on which the Units or other Partnership Securities are
listed or admitted to trading.
 
    (d) No fractional Units shall be issued by the Partnership.
 

 
57
 
 



Section 5.7  
Conversion of Subordinated Units.

 
    (a) All of the Subordinated Units shall convert into Common Units on a
one-for-one basis on the second Business Day following the distribution of
Available Cash to Partners pursuant to Section 6.3(a) in respect of the final
Quarter of the Subordination Period.
 
    (b) Notwithstanding Section 5.7(a) above, the Subordination Period shall
terminate and all Outstanding Subordinated Units shall convert into Common Units
on a one-for-one basis on the second Business Day following the distribution of
Available Cash to Partners pursuant to Section 6.3(a) in respect of any Quarter
ending on or after June 30, 2008 in respect of which:
 
    (i) distributions of Available Cash from Operating Surplus under Section 6.4
in respect of all Outstanding Common Units, Subordinated Units and General
Partner Units and any other Outstanding Units (other than the Series A Preferred
Units) that are senior or equal in right of distribution to the Subordinated
Units with respect to the four-Quarter period immediately preceding such date
equaled or exceeded the sum of the Third Target Distribution on all of the
Outstanding Common Units, Subordinated Units and General Partner Units and any
other Outstanding Units (other than the Series A Preferred Units) that are
senior or equal in right of distribution to the Subordinated Units during such
period;
 
    (ii) the Adjusted Operating Surplus generated during the four-Quarter period
immediately preceding such date equaled or exceeded the sum of the Third Target
Distribution on all of the Common Units, Subordinated Units and General Partner
Units and any other Units that are senior or equal in right of distribution to
the Subordinated Units that were Outstanding during such period on a Fully
Diluted Basis; and
 
    (iii) there are no Cumulative Common Unit Arrearages.
 
    (c) Notwithstanding any other provision of this Agreement, all the then
Outstanding Subordinated Units will automatically convert into Common Units on a
one-for-one basis as set forth in, and pursuant to the terms of, Section 11.4.
 
    (d) A Subordinated Unit that has converted into a Common Unit shall be
subject to the provisions of Section 6.7(b) and Section 6.7(c).
 

 
58
 
 



Section 5.8  
Limited Preemptive Right.

 
    Except as provided in this Section 5.8 and in Section 5.2, no Person shall
have any preemptive, preferential or other similar right with respect to the
issuance of any Partnership Security, whether unissued, held in the treasury or
hereafter created. The General Partner shall have the right, which it may from
time to time assign in whole or in part to any of its Affiliates, to purchase
Partnership Securities from the Partnership whenever, and on the same terms
that, the Partnership issues Partnership Securities to Persons other than the
General Partner and its Affiliates, to the extent necessary to maintain the
Fully-Diluted Percentage Interests of the General Partner and its Affiliates
equal to that which existed immediately prior to the issuance of such
Partnership Securities.
 
Section 5.9  
Splits and Combinations.

 
    (a) Subject to Section 5.9(d), Section 6.6 and Section 6.9 (dealing with
adjustments of distribution levels), the Partnership may make a pro rata
distribution of Partnership Securities to all Record Holders or may effect a
subdivision or combination of Partnership Securities so long as, after any such
event, each Partner shall have the same Fully-Diluted Percentage Interest and
Percentage Interest in the Partnership as before such event, and any amounts
calculated on a per Unit basis (including any Common Unit Arrearage or
Cumulative Common Unit Arrearage) or stated as a number of Units (including the
number of Subordinated Units that may convert prior to the end of the
Subordination Period) are proportionately adjusted.
 
    (b) Whenever such a distribution, subdivision or combination of Partnership
Securities is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice. The
General Partner also may cause a firm of independent public accountants selected
by it to calculate the number of Partnership Securities to be held by each
Record Holder after giving effect to such distribution, subdivision or
combination. The General Partner shall be entitled to rely on any certificate
provided by such firm as conclusive evidence of the accuracy of such
calculation.
 
    (c) Promptly following any such distribution, subdivision or combination,
the Partnership may issue Certificates or uncertificated Partnership Securities
to the Record Holders of Partnership Securities as of the applicable Record Date
representing the new number of Partnership Securities held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Securities
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of such new Certificate, the surrender of any Certificate held by
such Record Holder immediately prior to such Record Date.
 

 
59
 
 

   
    (d) The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of this Section 5.9(d), each fractional Unit shall be rounded to
the nearest whole Unit (and a 0.5 Unit shall be rounded to the next higher
Unit).
 
Section 5.10  
Fully Paid and Non-Assessable Nature of Limited Partner Interests.

 
    All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Sections 17-607 and 17-804 of the Delaware Act.
 
Section 5.11  
Issuance of Class B Units in Connection with Reset of Incentive Distribution
Rights.

 
    (a) Subject to the provisions of this Section 5.11, the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall have the right, at any time when there are
no Subordinated Units outstanding and the Partnership has made a distribution
pursuant to Section 6.4(b)(vii) for each of the four most recently completed
Quarters and the amount of each such distribution did not exceed Adjusted
Operating Surplus for such Quarter, to make an election (the “IDR Reset
Election”) to cause the Minimum Quarterly Distribution and the Target
Distributions to be reset in accordance with the provisions of Section 5.11(e)
and, in connection therewith, the holder or holders of the Incentive
Distribution Rights will become entitled to receive their respective
proportionate share of a number of Class B Units derived by dividing (i) the
average amount of cash distributions made by the Partnership for the two full
Quarters immediately preceding the giving of the Reset Notice (as defined in
Section 5.11(b)) in respect of the Incentive Distribution Rights by (ii) the
average of the cash distributions made by the Partnership in respect of each
Common Unit for the two full Quarters immediately preceding the giving of the
Reset Notice (the number of Class B Units determined by such quotient is
referred to herein as the “Aggregate Quantity of Class B Units”). Upon the
issuance of such Class B Units, the Partnership will issue to the General
Partner that number of additional General Partner Units equal to the product of
(x) the quotient obtained by dividing (A) the Percentage Interest of the General
Partner immediately prior to such issuance by (B) a percentage equal to 100%
less such Percentage Interest by (y) the number of such Class B Units, and the
General Partner shall not be obligated to make any additional Capital
Contribution to the Partnership in exchange for such issuance. The making of the
IDR Reset Election in the manner specified in Section 5.11(b) shall cause the
Minimum Quarterly Distribution and the Target Distributions to be reset in
accordance with the provisions of Section 5.11(e) and, in connection therewith,
the holder or holders of the Incentive Distribution Rights will become entitled
to receive Class B Units and General Partner Units on the basis specified above,
without any further approval required by the General Partner or the Unitholders,
at the time specified in Section 5.11(c) unless the IDR Reset Election is
rescinded pursuant to Section 5.11(d).
 

 
60
 
 



    (b) To exercise the right specified in Section 5.11(a), the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall deliver a written notice (the “Reset
Notice”) to the Partnership. Within 10 Business Days after the receipt by the
Partnership of such Reset Notice, the Partnership shall deliver a written notice
to the holder or holders of the Incentive Distribution Rights of the
Partnership’s determination of the aggregate number of Class B Units that each
holder of Incentive Distribution Rights will be entitled to receive.
 
    (c) The holder or holders of the Incentive Distribution Rights will be
entitled to receive the Aggregate Quantity of Class B Units and related
additional General Partner Units on the fifteenth Business Day after receipt by
the Partnership of the Reset Notice, and the Partnership shall issue
Certificates for the Class B Units to the holder or holders of the Incentive
Distribution Rights; provided, however, that the issuance of Class B Units to
the holder or holders of the Incentive Distribution Rights shall not occur prior
to the approval of the listing or admission for trading of the Common Units into
which the Class B Units are convertible pursuant to Section 5.11(f) by the
principal National Securities Exchange upon which the Common Units are then
listed or admitted for trading if any such approval is required pursuant to the
rules and regulations of such National Securities Exchange.
 
    (d) If the principal National Securities Exchange upon which the Common
Units are then traded have not approved the listing or admission for trading of
the Common Units into which the Class B Units are convertible pursuant to
Section 5.11(f) on or before the 30th calendar day following the Partnership’s
receipt of the Reset Notice and such approval is required by the rules and
regulations of such National Securities Exchange, then the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall have the right to either rescind the IDR
Reset Election or elect to receive other Partnership Securities having such
terms as the General Partner may approve, with the approval of the Conflicts
Committee, that will provide (i) the same economic value, in the aggregate, as
the Aggregate Quantity of Class B Units would have had at the time of the
Partnership’s receipt of the Reset Notice, as determined by the General Partner,
and (ii) for the subsequent conversion of such Partnership Securities into
Common Units within not more than 12 months following the Partnership’s receipt
of the Reset Notice upon the satisfaction of one or more conditions that are
reasonably acceptable to the holder of the Incentive Distribution Rights (or, if
there is more than one holder of the Incentive Distribution Rights, the holders
of a majority in interest of the Incentive Distribution Rights).
 

 
61
 
 



    (e) The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution shall be adjusted at the time
of the issuance of Class B Units or other Partnership Securities pursuant to
this Section 5.11 such that (i) the Minimum Quarterly Distribution shall be
reset to equal the average cash distribution amount per Common Unit for the two
Quarters immediately prior to the Partnership’s receipt of the Reset Notice (the
“Reset MQD”), (ii) the First Target Distribution shall be reset to equal 115% of
the Reset MQD, (iii) the Second Target Distribution shall be reset to equal to
125% of the Reset MQD and (iv) the Third Target Distribution shall be reset to
equal 150% of the Reset MQD.
 
    (f) Any holder of Class B Units shall have the right to elect, by giving
written notice to the General Partner, to convert all or a portion of the
Class B Units held by such holder, at any time following the first anniversary
of the issuance of such Class B Units, into Common Units on a one-for-one basis,
such conversion to be effective on the second Business Day following the General
Partner’s receipt of such written notice.
 
Section 5.12 
Establishment of Series A Preferred Units.

 
    (a) General. The Partnership hereby designates and creates a series of Units
to be designated as “Series A Preferred Units” having the same rights and
preferences, and subject to the same duties and obligations as the Common Units,
except as set forth in this Section 5.12, Section 6.1, Section 6.2, Section 6.4,
Section 6.5 and Section 12.4(c).
   
   (b) Voting Rights Applicable to Series A Preferred Units.  Except as
otherwise provided below, the Series A Preferred Units shall have voting rights
that are identical to the voting rights of the Common Units and shall vote with
the Common Units as a single class, so that each Series A Preferred Unit will be
entitled to one vote for each Common Unit into which such Series A Preferred
Units are convertible on each matter with respect to which each Common Unit is
entitled to vote. Each reference in this Agreement to a vote of holders of
Common Units shall be deemed to be a reference to the holders of Common Units
and Series A Preferred Units on an “as if” converted basis.  In addition, the
Series A Preferred Units shall be treated on an “as if” converted basis with
respect to each reference in this Agreement to a vote of the Outstanding
Units.  Notwithstanding any other provision of this Agreement (except for the
last sentence of this Section 5.12(b)), in addition to all other requirements
imposed by the Delaware Act, and all other voting rights granted under this
Agreement, the affirmative vote of the holders of a majority of the Outstanding
Series A Preferred Units, voting separately as a class based upon one vote per
Series A Preferred Unit, shall be necessary on any matter (including a merger,
consolidation or business combination) that adversely affects any of the rights,
preferences and privileges of the Series A Preferred Units or amends or modifies
any of the terms of the Series A Preferred Units in any material respect or
affects the holders of the Series A Preferred Units disproportionately in
relation to the holders of Common Units.  Without limiting the generality of the
preceding sentence, each of the following actions shall be deemed to adversely
affect the holders of the Series A Preferred Units in a material respect and/or
affect the holders of the Series A Preferred Units disproportionately in
relation to the holders of Common Units, if such action would:
 

 
62
 
 



    (i) reduce the Series A Quarterly Distribution Amount, change the time or
form of payment of distributions, defer the date from which distributions on the
Series A Preferred Units will accrue, cancel or reduce Series A Cumulative
Distribution Arrearages, or change the relative seniority rights of the Series A
Unitholders as to the payment of distributions in relation to the holders of any
other Units;
 
    (ii) reduce the amount payable or change the form of payment to the holders
of the Series A Preferred Units upon the voluntary or involuntary liquidation,
dissolution or winding up, or sale of all or substantially all of the assets, of
the Partnership, or change the seniority of the liquidation preferences of the
holders of the Series A Preferred Units relative to the rights upon liquidation
of the holders of any other Units;
 
    (iii) except as provided in Section 5.12(c)(ii), make the Series A Preferred
Units redeemable or convertible at the option of the Partnership, or modify the
conditions that must have occurred for such conversion option to be exercised;
or
 
    (iv) result in the issuance by the Partnership of any Series A Senior
Securities, Series A Parity Securities or Series A Preferred Units, except for
Series A Preferred Units issued in connection with the conversion of the
Convertible Debentures, if applicable, and a rights offering to holders of
Common Units as contemplated in the Global Transaction Agreement.
 
Notwithstanding anything in this Agreement to the contrary, the holders of the
Series A Preferred Units shall not be entitled to vote on the Unitholder
Proposals.


    (c) Conversion.
 
   (i) At the Option of the Series A Unitholder.  At any time and from time to
time commencing on the earlier to occur of (i) the second Business Day following
the Record Date for the Special Distribution or (ii) the eleventh Business Day
following the Termination Date, the Series A Preferred Units shall be
convertible, in whole or in part, upon the request of the Series A Unitholder
into a number of Common Units determined by dividing the product of the Series A
Issue Price and the number of Series A Preferred Units to be converted by the
Series A Conversion Price.  To convert Series A Preferred Units into Common
Units pursuant to this Section 5.12(c)(i), the Converting Unitholder shall give
written notice (a “Series A Conversion Notice”) to the Transfer Agent stating
that such holder elects to so convert Series A Preferred Units and shall state
therein with respect to Series A Preferred Units to be converted pursuant to
this Section 5.12(c)(i): (a) the number of Series A Preferred Units to be
converted and (b) the name or names in which such holder wishes the certificate
or certificates for Common Units to be issued.  The date any Series A Conversion
Notice is received shall be hereinafter be referred to as a “Series A Conversion
Notice Date.”
 

 
63
 
 



   (ii) At the Option of the Partnership.  In the event that (A) a number of
Series A Preferred Units equal to 50% or more of the cumulative number of Series
A Preferred Units issued on the Series A Closing Date and upon conversion of the
Convertible Debentures (only to the extent such Convertible Debentures have
converted into Series A Preferred Units) are converted into Common Units
pursuant to Section 5.12(c)(i) and there are no Series A Cumulative Distribution
Arrearages or (B) the As-Converted Distribution Amount with respect to the
two-Quarter period immediately preceding such date equaled or exceeded the
actual distribution of Available Cash from Operating Surplus for such period
under Section 6.4 for each Outstanding Series A Preferred Unit at a time when
there are no Series A Cumulative Distribution Arrearages and there has been a
Class Action Litigation Resolution, then, in either case, the Partnership shall
have the option at any time and from time to time to convert all, but not less
than all, of the Series A Preferred Units then Outstanding into a number of
Common Units determined by dividing the product of the Series A Issue Price and
the number of Series A Preferred Units then Outstanding by the Series A
Conversion Price.  To convert Series A Preferred Units into Common Units
pursuant to this Section 5.12(c)(ii), the Partnership shall give written notice
(a “Series A Forced Conversion Notice”, and the date such notice is received, a
“Series A Forced Conversion Notice Date”) to each holder of Series A Preferred
Units stating that the Partnership elects to force conversion of such Series A
Preferred Units pursuant to this Section 5.12(c)(ii) and shall state therein (i)
the Series A Conversion Price on the Series A Forced Conversion Notice Date, and
(ii) the Partnership’s computation of the number of Common Units to be received
by the holder upon the Series A Conversion Date.
 

 
64
 
 



   (iii) Timing; Certificates.  If a Series A Conversion Notice is delivered by
a Converting Unitholder to the Partnership pursuant to Section 5.12(c)(i), or a
Series A Forced Conversion Notice is delivered by the Partnership to a Series A
Unitholder pursuant to Section 5.12(c)(ii), the Partnership shall issue the
Common Units no later than seven (7) days after a Series A Conversion Notice
Date or a Series A Forced Conversion Date, as the case may be (any date of
issuance of such Common Units, a “Series A Conversion Date”).  On the Series A
Conversion Date and subject to the book-entry provisions set forth below, such
holder shall surrender the certificate or certificates representing the Series A
Preferred Units being converted, duly endorsed, at the office of the Partnership
or, if identified in writing to such holder by the Partnership, at the offices
of any transfer agent for such Units.  On the Series A Conversion Date, the
Partnership shall issue to such holder a certificate or certificates for the
number of Common Units to which such holder shall be entitled.  In lieu of
delivering physical certificates representing the Common Units issuable upon
conversion of Series A Preferred Units, provided the Transfer Agent is
participating in the Depository’s Fast Automated Securities Transfer program,
upon request of the holder, the Partnership shall use its commercially
reasonable efforts to cause its Transfer Agent to electronically transmit the
Common Units issuable upon conversion to the holder, by crediting the account of
the holder’s prime broker with the Depository through its Deposit Withdrawal
Agent Commission system.  The parties agree to coordinate with the Depository to
accomplish this objective.
 

 
65
 
 



   (iv) Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership.  If after the Series A Issuance Date the Partnership (A) makes a
distribution on its Common Units in Common Units, (B) subdivides or splits its
outstanding Common Units into a greater number of Common Units, (C) combines or
reclassifies its Common Units into a smaller number of Common Units or (D)
issues by reclassification of its Common Units any Partnership Securities
(including any reclassification in connection with a merger, consolidation or
business combination in which the Partnership is the surviving Person), then the
Series A Ceiling Price, Series A Midpoint Price and Series A Floor Price in
effect at the time of the Record Date for such distribution or the effective
date of such subdivision, split, combination, or reclassification shall be
proportionately adjusted so that the conversion of the Series A Preferred Units
after such time shall entitle the holder to receive the aggregate number of
Common Units (or shares of any Partnership Securities into which such shares of
Common Units would have been combined, consolidated, merged or reclassified
pursuant to clauses (C) or (D) above) that such holder would have been entitled
to receive if the Series A Preferred Units had been converted into Common Units
immediately prior to such Record Date or effective date, as the case may be, and
in the case of a merger, consolidation or business combination in which the
Partnership is the surviving Person, the Partnership shall provide effective
provisions to ensure that the provisions in this Section 5.12 relating to the
Series A Preferred Units shall not be abridged or amended and that the Series A
Preferred Units shall thereafter retain the same powers, preferences and
relative participating, optional and other special rights, and the
qualifications, limitations and restrictions thereon, that the Series A
Preferred Units had immediately prior to such transaction or event.  An
adjustment made pursuant to this Section 5.12(c)(iv) shall become effective
immediately after the Record Date in the case of a distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination, reclassification (including any reclassification in connection with
a merger, consolidation or business combination in which the Partnership is the
surviving Person) or split.  Such adjustment shall be made successively whenever
any event described above shall occur.  The Partnership agrees that it will act
in good faith to make any adjustment(s) required by this Section 5.12(b)(iv)
equitably and in such a manner as to afford the holders of Series A Preferred
Units the benefits of the provisions hereof, and will not take any action to
deprive such holders of the benefit hereof.
 

 
66
 
 



   (v) Rights For Quarter in Which Conversion Occurs.  Immediately upon any
conversion of Series A Preferred Units, all rights of the Converting Unitholder
in respect thereof shall cease, including, without limitation, any accrual of
distributions, and such Converting Unitholder shall be treated for all purposes
as the owner of Common Units.  Notwithstanding anything in Article VI to the
contrary, with respect to Series A Preferred Units that are converted into
Common Units during a Quarter, the holder thereof shall not be entitled to a
Series A Preferred Unit distribution and a Common Unit distribution with respect
to such Quarter, but shall be entitled only to the distribution to be paid based
upon the class of Units held as of the close of business on the applicable
Record Date.  For the avoidance of doubt, if a Series A Conversion Notice Date
or a Series A Forced Conversion Notice Date, as applicable, occurs prior to the
close of business on a Record Date for payment of a distribution on the Common
Units, the applicable holder of Series A Preferred Units shall receive only the
Common Unit distribution with respect to such period.
 
    (vi) Fully Paid and Non-assessable. Any Common Units delivered as a result
of conversion pursuant to this Section 5.12 shall be validly issued, fully paid
and non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Act), free and
clear of any liens, claims, rights or encumbrances other than those arising
under the Delaware Act or this Agreement or created by the holders thereof.
 
    (vii) No Fractional Common Units.  Fractional Common Units shall not be
issued to any person pursuant to this Section 5.12(c) (each fractional Common
Unit shall be rounded to the nearest whole Common Unit (and a 0.5 Common Unit
shall be rounded to the next higher Common Unit)).
 

 
67
 
 



ARTICLE VI
 
ALLOCATIONS AND DISTRIBUTIONS
 
Section 6.1  
Allocations for Capital Account Purposes.

 
    For purposes of maintaining the Capital Accounts and in determining the
rights of the Partners among themselves, the Partnership’s items of income,
gain, loss and deduction (computed in accordance with Sections 5.5(b) and (d))
shall be allocated (subject to Section 12.4) among the Partners in each taxable
year (or portion thereof) as provided herein below.
 
   (a) Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable year and all items of income, gain,
loss and deduction taken into account in computing Net Income for such taxable
year shall be allocated as follows:
 
    (i) First, 100% to the General Partner, in an amount equal to the aggregate
Net Losses allocated to the General Partner pursuant to Section 6.1(b)(iv) for
all previous taxable years until the aggregate Net Income allocated to the
General Partner pursuant to this Section 6.1(a)(i) for the current taxable year
and all previous taxable years is equal to the aggregate Net Losses allocated to
the General Partner pursuant to Section 6.1(b)(iv) for all previous taxable
years;
 
    (ii) Second, (A) to the General Partner in accordance with its Percentage
Interest and (B) to all Unitholders holding Series A Preferred Units, a
percentage equal to 100% less the General Partner's Percentage Interest (and
among such Unitholders in proportion to the respective differences between the
Capital Account balances and the Series A Liquidation Values for such Series A
Preferred Units), until the Capital Account in respect of each Outstanding
Series A Preferred Unit has been increased to an amount equal to the Series A
Liquidation Value;
 
    (iii) Third, 100% to the General Partner and the Unitholders holding Common
Units, Class B Units or Subordinated Units, in proportion to, and until the
aggregate Net Income allocated to such Partners pursuant to this Section
6.1(a)(iii) for the current taxable year and all previous taxable years is equal
to, the aggregate Net Losses allocated to such Partners pursuant to Section
6.1(b)(ii) for all previous taxable years; and
 
    (iv) Fourth, the balance, if any, (A) to the General Partner in accordance
with its Percentage Interest and (B) to all Unitholders holding Common Units,
Class B Units or Subordinated Units, Pro Rata, a percentage equal to 100% less
the General Partner's Percentage Interest.
 

 
68
 
 



   (b) Net Losses. After giving effect to the special allocations set forth in
Section 6.1(d), Net Losses for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Losses for such
taxable period shall be allocated as follows:
 
    (i) First, 100% to the General Partner and the Unitholders holding Common
Units, Class B Units or Subordinated Units, in proportion to, and until the
aggregate Net Losses allocated pursuant to this Section 6.1(b)(i) for the
current taxable year and all previous taxable years is equal to, the aggregate
Net Income allocated to such Partners pursuant to Section 6.1(a)(iv) for all
previous taxable years, provided that the Net Losses shall not be allocated
pursuant to this Section 6.1(b)(i) to the extent that such allocation would
cause any Unitholder to have a deficit balance in its Adjusted Capital Account
at the end of such taxable year (or increase any existing deficit balance in its
Adjusted Capital Account);
 
    (ii) Second, (A) to the General Partner in accordance with its Percentage
Interest and (B) to all Unitholders holding Common Units, Class B Units or
Subordinated Units, Pro Rata, a percentage equal to 100% less the General
Partner's Percentage Interest; provided, that Net Losses shall not be allocated
pursuant to this Section 6.1(b)(ii) to the extent that such allocation would
cause any Unitholder to have a deficit balance in its Adjusted Capital Account
at the end of such taxable year (or increase any existing deficit balance in its
Adjusted Capital Account); and
 
    (iii) Third, (A) to the General Partner in accordance with its Percentage
Interest and (B) to all Unitholders holding Series A Preferred Units, Pro Rata,
a percentage equal to 100% less the General Partner's Percentage Interest, until
the Capital Account in respect of each Outstanding Series A Preferred Unit has
been reduced to zero;
 
    (iv) Fourth, the balance, if any, 100% to the General Partner.
 
    (c) Net Termination Gains and Losses. After giving effect to the special
allocations set forth in Section 6.1(d) and the guaranteed payments set forth in
Section 6.1(d)(iii)(A), all items of income, gain, loss and deduction taken into
account in computing Net Termination Gain or Net Termination Loss for such
taxable period shall be allocated in the same manner as such Net Termination
Gain or Net Termination Loss is allocated hereunder. All allocations under this
Section 6.1(c) shall be made after Capital Account balances have been adjusted
by all other allocations provided under this Section 6.1 and after all
distributions of Available Cash provided under Section 6.4 and Section 6.5 have
been made; provided, however, that solely for purposes of this Section 6.1(c),
Capital Accounts shall not be adjusted for distributions made pursuant to
Section 12.4.
 

 
69
 
 



    (i) If a Net Termination Gain is recognized (or deemed recognized pursuant
to Section 5.5(d)), such Net Termination Gain shall be allocated among the
Partners in the following manner (and the Capital Accounts of the Partners shall
be increased by the amount so allocated in each of the following subclauses, in
the order listed, before an allocation is made pursuant to the next succeeding
subclause):
 
    (A) First, to each Partner having a deficit balance in its Capital Account,
in the proportion that such deficit balance bears to the total deficit balances
in the Capital Accounts of all Partners, until each such Partner has been
allocated Net Termination Gain equal to any such deficit balance in its Capital
Account;
 
    (B) Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Series A Preferred Units, a
percentage equal to 100% less the General Partner's Percentage Interest (and
among such Unitholders in proportion to the respective differences between the
Capital Account balances and the Series A Liquidation Values for such Units),
until the Capital Account in respect of each Series A Preferred Unit has been
increased to an amount equal to the Series A Liquidation Value;
 
    (C) Third, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the General Partner's Percentage Interest, until the Capital
Account in respect of each Common Unit then Outstanding is equal to the sum of
(1) its Unrecovered Initial Unit Price, (2) the Minimum Quarterly Distribution
for the Quarter during which the Liquidation Date occurs, reduced by any
distribution pursuant to Section 6.4(a)(iii) or Section 6.4(b)(iii) with respect
to such Common Unit for such Quarter (the amount determined pursuant to this
clause (2) is hereinafter defined as the “Unpaid MQD”) and (3) any then existing
Cumulative Common Unit Arrearage;
 
    (D) Fourth, if such Net Termination Gain is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Class B Unit, (x) to
the General Partner in accordance with its Percentage Interest and (y) to all
Unitholders holding Class B Units, Pro Rata, a percentage equal to 100% less the
General Partner's Percentage Interest, until the Capital Account in respect of
each Class B Unit then Outstanding equals the sum of (1) its Unrecovered Initial
Unit Price, and (2) the Minimum Quarterly Distribution for the Quarter during
which the Liquidation Date occurs, reduced by any distribution pursuant to
Section 6.4(b)(iii) with respect to such Class B Unit for such Quarter;
 

 
70
 
 



    (E) Fifth, if such Net Termination Gain is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit,
(x) to the General Partner in accordance with its Percentage Interest and (y) to
all Unitholders holding Subordinated Units, Pro Rata, a percentage equal to 100%
less the General Partner's Percentage Interest, until the Capital Account in
respect of each Subordinated Unit then Outstanding equals the sum of (1) its
Unrecovered Initial Unit Price and (2) the Minimum Quarterly Distribution for
the Quarter during which the Liquidation Date occurs, reduced by any
distribution pursuant to Section 6.4(a)(v) with respect to such Subordinated
Unit for such Quarter;
 
    (F) Sixth, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units, Class B Units or
Subordinated Units, Pro Rata, a percentage equal to 100% less the General
Partner's Percentage Interest, until the Capital Account in respect of each
Common Unit then Outstanding is equal to the sum of (1) its Unrecovered Initial
Unit Price, (2) the Unpaid MQD, (3) any then existing Cumulative Common Unit
Arrearage, and (4) the excess of (aa) the First Target Distribution less the
Minimum Quarterly Distribution for each Quarter of the Partnership’s existence
over (bb) the cumulative per Unit amount of any distributions of Available Cash
that is deemed to be Operating Surplus made pursuant to Section 6.4(a)(vi) and
Section 6.4(b)(iv) (the sum of (1), (2), (3) and (4) is hereinafter defined as
the “First Liquidation Target Amount”);
 
    (G) Seventh, (x) to the General Partner in accordance with its Percentage
Interest, (y) 13% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders holding Common Units, Class B Units or Subordinated
Units, Pro Rata, a percentage equal to 100% less the sum of the percentages
applicable to subclauses (x) and (y) of this clause (G), until the Capital
Account in respect of each Common Unit then Outstanding is equal to the sum of
(1) the First Liquidation Target Amount, and (2) the excess of (aa) the Second
Target Distribution less the First Target Distribution for each Quarter of the
Partnership’s existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(vii) and Section 6.4(b)(v) (the sum of (1) and (2) is
hereinafter defined as the “Second Liquidation Target Amount”);
 

 
71
 
 



    (H) Eighth, (x) to the General Partner in accordance with its Percentage
Interest, (y) 23% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders holding Common Units, Class B Units or Subordinated
Units, Pro Rata, a percentage equal to 100% less the sum of the percentages
applicable to subclauses (x) and (y) of this clause (H), until the Capital
Account in respect of each Common Unit then Outstanding is equal to the sum of
(1) the Second Liquidation Target Amount, and (2) the excess of (aa) the Third
Target Distribution less the Second Target Distribution for each Quarter of the
Partnership’s existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(viii) and Section 6.4(b)(vi); and
 
    (I) Finally, (x) to the General Partner in accordance with its Percentage
Interest, (y) 48% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders holding Common Units, Class B Units or Subordinated
Units, Pro Rata, a percentage equal to 100% less the sum of the percentages
applicable to subclauses (x) and (y) of this clause (H).
 
    (ii) If a Net Termination Loss is recognized (or deemed recognized pursuant
to Section 5.5(d)), such Net Termination Loss shall be allocated among the
Partners in the following manner:
 
    (A) First, if such Net Termination Loss is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit,
(x) to the General Partner in accordance with its Percentage Interest and (y) to
all Unitholders holding Subordinated Units, Pro Rata, a percentage equal to 100%
less the General Partner's Percentage Interest, until the Capital Account in
respect of each Subordinated Unit then Outstanding has been reduced to zero;
 
    (B) Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Class B Units, Pro Rata, a
percentage equal to 100% less the General Partner's Percentage Interest, until
the Capital Account in respect of each Class B Unit then Outstanding has been
reduced to zero;
 
    (C) Third, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the General Partner’s Percentage Interest, until the Capital
Account in respect of each Common Unit then Outstanding has been reduced to
zero; and
 

 
72
 
 



    (D) Fourth, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Series A Preferred Units, Pro Rata,
a percentage equal to 100% less the General Partner's Percentage Interest, until
the Capital Account in respect of each Series A Preferred Unit has been reduced
to zero;
 
    (E) Fifth, the balance, if any, 100% to the General Partner.
 
   (d) Special Allocations. Notwithstanding any other provision of this Section
6.1, the following special allocations shall be made for such taxable period:
 
   (i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision
of this Section 6.1, if there is a net decrease in Partnership Minimum Gain
during any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.
 
   (ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this Section
6.1(d), each Partner’s Adjusted Capital Account balance shall be determined, and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 6.1(d), other
than Section 6.1(d)(i) and other than an allocation pursuant to Section
6.1(d)(vi) and Section 6.1(d)(vii), with respect to such taxable period. This
Section 6.1(d)(ii) is intended to comply with the chargeback of items of income
and gain requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
 

 
73
 
 



    (iii) 707(c) Payments; Priority Allocations.
 
    (A) Any distribution in respect of a Series A Preferred Unit, and any
distribution to the General Partner, pursuant to Section 6.4(a)(i), Section
6.4(a)(ii), Section 6.4(b)(i), Section 6.4(b)(ii) or clause (i) of Section 6.5
shall be treated as a guaranteed payment pursuant to Section 707(c) of the Code.
 
    (B) If the amount of cash or the Net Agreed Value of any property
distributed (except cash or property distributed (x) in respect of a Series A
Preferred Unit pursuant to Section 6.4(a)(i), Section 6.4(a)(ii), Section
6.4(b)(i), Section 6.4(b)(ii) or clause (i) of Section 6.5 or (y) in respect of
any Unit pursuant to Section 12.4) to any Unitholder with respect to its Units
for a taxable year is greater (on a per Unit basis) than the amount of cash or
the Net Agreed Value of property distributed (except cash or property
distributed (x) in respect of a Series A Preferred Unit pursuant to Section
6.4(a)(i), Section 6.4(a)(ii), Section 6.4(b)(i), Section 6.4(b)(ii) or clause
(i) of Section 6.5 or (y) in respect of any Unit pursuant to Section 12.4) to
the other Unitholders with respect to their Units (on a per Unit basis), then
(1) there shall be allocated income and gain to each Unitholder receiving such
greater cash or property distribution until the aggregate amount of such items
allocated pursuant to this Section 6.1(d)(iii)(B) for the current taxable year
and all previous taxable years is equal to the product of (aa) the amount by
which the distribution (on a per Unit basis) to such Unitholder exceeds the
distribution (on a per Unit basis) to the Unitholders receiving the smallest
distribution and (bb) the number of Units owned by the Unitholder receiving the
greater distribution; and (2) the General Partner shall be allocated income and
gain in an aggregate amount equal to the product obtained by multiplying (aa)
the quotient determined by dividing (x) the General Partner’s Percentage
Interest at the time in which the greater cash or property distribution occurs
by (y) 100% less the General Partner’s Percentage Interest at the time in which
the greater cash or property distribution occurs times (bb) the sum of the
amounts allocated in clause (1) above.
 

 
74
 
 



    (C) After the application of Section 6.1(d)(iii)(B), all or any portion of
the remaining items of Partnership income or gain for the taxable period, if
any, shall be allocated (1) to the holders of Incentive Distribution Rights, Pro
Rata, until the aggregate amount of such items allocated to the holders of
Incentive Distribution Rights pursuant to this Section 6.1(d)(iii)(C) for the
current taxable year and all previous taxable years is equal to the cumulative
amount of all Incentive Distributions made to the holders of Incentive
Distribution Rights from the Closing Date to a date 45 days after the end of the
current taxable year; and (2) to the General Partner an amount equal to the
product obtained by multiplying (aa) an amount equal to the quotient determined
by dividing (x) the General Partner’s Percentage Interest by (y) 100% less the
General Partner’s Percentage Interest times (bb) the sum of the amounts
allocated in clause (1) above.
 
   (iv) Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be specially
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Treasury Regulations promulgated under Section 704(b)
of the Code, the deficit balance, if any, in its Adjusted Capital Account
created by such adjustments, allocations or distributions as quickly as possible
unless such deficit balance is otherwise eliminated pursuant to Section
6.1(d)(i) or Section 6.1(d)(ii).
 
    (v) Gross Income Allocations. In the event any Partner has a deficit balance
in its Capital Account at the end of any Partnership taxable period in excess of
the sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
income and gain in the amount of such excess as quickly as possible; provided,
that an allocation pursuant to this Section 6.1(d)(v) shall be made only if and
to the extent that such Partner would have a deficit balance in its Capital
Account as adjusted after all other allocations provided for in this Section 6.1
have been tentatively made as if this Section 6.1(d)(v) were not in this
Agreement.
 

 
75
 
 



   (vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners in accordance with their respective
Percentage Interests. If the General Partner determines that the Partnership’s
Nonrecourse Deductions should be allocated in a different ratio to satisfy the
safe harbor requirements of the Treasury Regulations promulgated under Section
704(b) of the Code, the General Partner is authorized, upon notice to the other
Partners, to revise the prescribed ratio to the numerically closest ratio that
does satisfy such requirements.
 
    (vii) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.
 
    (viii) Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in accordance with their respective Percentage Interests.
 
   (ix) Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.
 

 
76
 
 



    (x) Economic Uniformity.
 
    (A) At the election of the General Partner with respect to any taxable
period ending upon, or after, the termination of the Subordination Period, all
or a portion of the remaining items of Partnership income or gain for such
taxable period, after taking into account allocations pursuant to Section
6.1(d)(iii), shall be allocated 100% to each Partner holding Subordinated Units
that are Outstanding as of the termination of the Subordination Period (“Final
Subordinated Units”) in the proportion of the number of Final Subordinated Units
held by such Partner to the total number of Final Subordinated Units then
Outstanding, until each such Partner has been allocated an amount of income or
gain that increases the Capital Account maintained with respect to such Final
Subordinated Units to an amount equal to the product of (A) the number of Final
Subordinated Units held by such Partner and (B) the Per Unit Capital Amount for
a Common Unit. The purpose of this allocation is to establish uniformity between
the Capital Accounts underlying Final Subordinated Units and the Capital
Accounts underlying Common Units held by Persons other than the General Partner
and its Affiliates immediately prior to the conversion of such Final
Subordinated Units into Common Units. This allocation method for establishing
such economic uniformity will be available to the General Partner only if the
method for allocating the Capital Account maintained with respect to the
Subordinated Units between the transferred and retained Subordinated Units
pursuant to Section 5.5(c)(ii) does not otherwise provide such economic
uniformity to the Final Subordinated Units.
 
    (B) At the election of the General Partner with respect to any taxable
period ending upon, or after, the conversion of the Class B Units pursuant to
Section 5.11(f), all or a portion of the remaining items of Partnership income
or gain for such taxable period, after taking into account allocations pursuant
to Section 6.1(d)(iii) and Section 6.1(d)(x)(A), or all or a portion of the
Partnership’s items of loss and deduction, shall be allocated 100% to the holder
or holders of the Common Units resulting from the conversion pursuant to Section
5.11(f) (“Converted Common Units”) in the proportion of the number of the
Converted Common Units held by such holder or holders to the total number of
Converted Common Units then Outstanding, until each such holder has been
allocated an amount of income or gain that increases, or an amount of loss and
deduction, as the case may be, the Capital Account maintained with respect to
such Converted Common Units to an amount equal to the product of (A) the number
of Converted Common Units held by such holder and (B) the Per Unit Capital
Amount for a Common Unit. The purpose of this allocation is to establish
uniformity between the Capital Accounts underlying Converted Common Units and
the Capital Accounts underlying Common Units held by Persons other than the
General Partner and its Affiliates immediately prior to the receipt of Common
Units pursuant to Section 5.11(f).
 

 
77
 
 



   (xi) Curative Allocation.
 
    (A) Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of income, gain, loss and deduction allocated to each Partner pursuant to
the Required Allocations and the Agreed Allocations, together, shall be equal to
the net amount of such items that would have been allocated to each such Partner
under the Agreed Allocations had the Required Allocations and the related
Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to (1)
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. Allocations
pursuant to this Section 6.1(d)(xi)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners. Further, allocations pursuant to this Section 6.1(d)(xi)(A) shall be
deferred with respect to allocations pursuant to clauses (1) and (2) hereof to
the extent the General Partner determines that such allocations are likely to be
offset by subsequent Required Allocations.
 
    (B) The General Partner shall, with respect to each taxable period, (1)
apply the provisions of Section 6.1(d)(xi)(A) in whatever order is most likely
to minimize the economic distortions that might otherwise result from the
Required Allocations, and (2) divide all allocations pursuant to Section
6.1(d)(xi)(A) among the Partners in a manner that is likely to minimize such
economic distortions.
 
    (xii) Corrective and Other Allocations.  In the event of any allocation of
Additional Book Basis Derivative Items or any Book-Down Event or any recognition
of a Net Termination Loss, the following rules shall apply:
 
    (A)   Except as provided in Section 6.1(d)(xii)(B), in the case of any
allocation of Additional Book Basis Derivative Items (other than an allocation
of Unrealized Gain or Unrealized Loss under Section 5.5(d) hereof) with respect
to any Partnership property, the General Partner shall allocate such Additional
Book Basis Derivative Items (1) to (aa) the holders of Incentive Distribution
Rights and (bb) the General Partner in the same manner that the Unrealized Gain
or Unrealized Loss attributable to such property is allocated pursuant to
Section 5.5(d)(i) or Section 5.5(d)(ii) and (2) to all Unitholders, in
proportion to, and to the extent that, the Unrealized Gain or Unrealized Loss
attributable to such property is allocated to any Unitholders pursuant to
Section 5.5(d)(i) or Section 5.5(d)(ii).
 

 
78
 
 



    (B)   In the case of any allocation of Additional Book Basis Derivative
Items (other than an allocation of Unrealized Gain or Unrealized Loss under
Section 5.5(d) hereof or an allocation of Net Termination Gain or Net
Termination Loss pursuant to Section 6.1(c) hereof) as a result of a sale or
other taxable disposition of any Partnership asset that is an Adjusted Property
(“Disposed of Adjusted Property”), the General Partner shall allocate (1)
additional items of income and gain (aa) away from the holders of Incentive
Distribution Rights and the General Partner and (bb) to the Unitholders, or (2)
additional items of deduction and loss (aa) away from the Unitholders and (bb)
to the holders of Incentive Distribution Rights and the General Partner, to the
extent that the Additional Book Basis Derivative Items allocated to the
Unitholders exceed their Share of Additional Book Basis Derivative Items with
respect to such Disposed of Adjusted Property. For this purpose, the Unitholders
shall be treated as being allocated Additional Book Basis Derivative Items to
the extent that such Additional Book Basis Derivative Items have reduced the
amount of income that would otherwise have been allocated to the Unitholders
under this Agreement (e.g., Additional Book Basis Derivative Items taken into
account in computing cost of goods sold would reduce the amount of book income
otherwise available for allocation among the Partners). Any allocation made
pursuant to this Section 6.1(d)(xii)(B) shall be made after all of the other
Agreed Allocations have been made as if this Section 6.1(d)(xii) were not in
this Agreement and, to the extent necessary, shall require the reallocation of
items that have been allocated pursuant to such other Agreed Allocations.
 
    (C)   In the case of any negative adjustments to the Capital Accounts of the
Partners resulting from a Book-Down Event or from the recognition of a Net
Termination Loss, such negative adjustment (1) shall first be allocated, to the
extent of the Aggregate Remaining Net Positive Adjustments, in such a manner, as
determined by the General Partner, that to the extent possible the aggregate
Capital Accounts of the Partners will equal the amount that would have been the
Capital Account balance of the Partners if no prior Book-Up Events had occurred,
and (2) any negative adjustment in excess of the Aggregate Remaining Net
Positive Adjustments shall be allocated pursuant to Section 6.1(c) hereof.
 
    (D)   In making the allocations required under this Section 6.1(d)(xii), the
General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this Section 6.1(d)(xii).
 

 
79
 
 



Section 6.2  
Allocations for Tax Purposes.

 
    (a) Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.
 
    (b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners as follows:
 
    (i) (A) In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Partners in the manner provided under
Section 704(c) of the Code that takes into account the variation between the
Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss attributable to
a Contributed Property shall be allocated among the Partners in the same manner
as its correlative item of “book” gain or loss is allocated pursuant to Section
6.1.
 
    (ii) (A) In the case of an Adjusted Property, such items shall (1) first, be
allocated among the Partners in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Section 5.5(d)(i) or Section 5.5(d)(ii), and (2) second, in the
event such property was originally a Contributed Property, be allocated among
the Partners in a manner consistent with Section 6.2(b)(i)(A); and (B) any item
of Residual Gain or Residual Loss attributable to an Adjusted Property shall be
allocated among the Partners in the same manner as its correlative item of
“book” gain or loss is allocated pursuant to Section 6.1.
 
    (iii) The General Partner shall apply the principles of Treasury Regulation
Section 1.704-3(d) to eliminate Book-Tax Disparities.
 
    (c) For the proper administration of the Partnership and for the
preservation of uniformity of the Limited Partner Interests (or any class or
classes thereof), the General Partner shall (i) adopt such conventions as it
deems appropriate in determining the amount of depreciation, amortization and
cost recovery deductions; (ii) make special allocations for federal income tax
purposes of income (including gross income) or deductions; and (iii) amend the
provisions of this Agreement as appropriate (x) to reflect the proposal or
promulgation of Treasury Regulations under Section 704(b) or Section 704(c) of
the Code or (y) otherwise to preserve or achieve uniformity of the Limited
Partner Interests (or any class or classes thereof). The General Partner may
adopt such conventions, make such allocations and make such amendments to this
Agreement as provided in this Section 6.2(c) only if such conventions,
allocations or amendments would not have a material adverse effect on the
Partners, the holders of any class or classes of Limited Partner Interests
issued and Outstanding or the Partnership, and if such allocations are
consistent with the principles of Section 704 of the Code.
 

 
80
 
 



    (d) The General Partner may determine to depreciate or amortize the portion
of an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the Partnership’s common basis of
such property, despite any inconsistency of such approach with Treasury
Regulation Section 1.167(c)-l(a)(6), Treasury Regulation Section 1.197-2(g)(3),
the legislative history to Section 743 or any successor regulations thereto. If
the General Partner determines that such reporting position cannot reasonably be
taken, the General Partner may adopt depreciation and amortization conventions
under which all purchasers acquiring Limited Partner Interests in the same month
would receive depreciation and amortization deductions, based upon the same
applicable rate as if they had purchased a direct interest in the Partnership’s
property. If the General Partner chooses not to utilize such aggregate method,
the General Partner may use any other depreciation and amortization conventions
to preserve the uniformity of the intrinsic tax characteristics of any Limited
Partner Interests, so long as such conventions would not have a material adverse
effect on the Limited Partners or the Record Holders of any class or classes of
Limited Partner Interests.
 
    (e) In accordance with Treasury Regulation Section 1.1245-1(e), any gain
allocated to the Partners upon the sale or other taxable disposition of any
Partnership asset shall, to the extent possible, after taking into account other
required allocations of gain pursuant to this Section 6.2, be characterized as
Recapture Income in the same proportions and to the same extent as such Partners
(or their predecessors in interest) have been allocated any deductions directly
or indirectly giving rise to the treatment of such gains as Recapture Income.
 
    (f) All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.
 

 
81
 
 



    (g) Each item of Partnership income, gain, loss and deduction, for federal
income tax purposes, shall be determined on an annual basis and prorated on a
monthly basis and shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of each month; provided, however,
such items for the period beginning on the Closing Date and ending on the last
day of the month in which the Option Closing Date or the expiration of the
Over-Allotment Option occurs shall be allocated to the Partners as of the
opening of the National Securities Exchange on which the Partnership Interests
are listed or admitted to trading on the first Business Day of the next
succeeding month; and provided, further, that gain or loss on a sale or other
disposition of any assets of the Partnership or any other extraordinary item of
income or loss realized and recognized other than in the ordinary course of
business, as determined by the General Partner, shall be allocated to the
Partners as of the opening of the National Securities Exchange on which the
Partnership Interests are listed or admitted to trading on the first Business
Day of the month in which such gain or loss is recognized for federal income tax
purposes. The General Partner may revise, alter or otherwise modify such methods
of allocation to the extent permitted or required by Section 706 of the Code and
the regulations or rulings promulgated thereunder.
 
    (h) Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method determined by the General
Partner.
 
    (i) If Capital Account balances are reallocated between the Partners in
accordance with Section 5.5(d)(i) hereof and Proposed Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(4), beginning with the year of reallocation and
continuing until the allocations required are fully taken into account, the
Partnership shall make corrective allocations (allocations of items of gross
income or gain or loss or deduction for federal income tax purposes that do not
have a corresponding book allocation) to take into account the Capital Account
reallocation, as provided in Proposed Treasury Regulation Section
1.704-1(b)(4)(x).
 

 
82
 
 



Section 6.3 
Requirement and Characterization of Distributions; Distributions to Record
Holders.

 
    (a) Within 45 days following the end of each Quarter commencing with the
Quarter ending on September 30, 2007, an amount equal to 100% of Available Cash
with respect to such Quarter shall, subject to Section 17-607 of the Delaware
Act, be distributed in accordance with this Article VI by the Partnership to the
Partners as of the Record Date selected by the General Partner. All amounts of
Available Cash distributed by the Partnership on any date from any source shall
be deemed to be Operating Surplus until the sum of all amounts of Available Cash
theretofore distributed by the Partnership to the Partners pursuant to Section
6.4 equals the Operating Surplus from the Closing Date through the close of the
immediately preceding Quarter. Any remaining amounts of Available Cash
distributed by the Partnership on such date shall, except as otherwise provided
in Section 6.5, be deemed to be “Capital Surplus.” Notwithstanding any provision
to the contrary contained in this Agreement, the Partnership shall not make a
distribution to any Partner on account of its interest in the Partnership if
such distribution would violate the Delaware Act or any other applicable law.
 
    (b) Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all receipts received during or after the
Quarter in which the Liquidation Date occurs shall be applied and distributed
solely in accordance with, and subject to the terms and conditions of, Section
12.4.
 
    (c) The General Partner may treat taxes paid by the Partnership on behalf
of, or amounts withheld with respect to, all or less than all of the Partners,
as a distribution of Available Cash to such Partners.
 
    (d) Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through the Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
 
Section 6.4 
Distributions of Available Cash from Operating Surplus.

 
   (a) During Subordination Period. Available Cash with respect to any Quarter
within the Subordination Period that is deemed to be Operating Surplus pursuant
to the provisions of Section 6.3 or 6.5 shall, subject to Section 17-607 of the
Delaware Act, be distributed as follows, except as otherwise contemplated by
Section 5.6 in respect of other Partnership Securities issued pursuant thereto:
 

 
83
 
 



    (i) First, (A) to the General Partner in accordance with its Percentage
Interest and (B) to all Unitholders holding Series A Preferred Units, Pro Rata,
a percentage equal to 100% less the General Partner's Percentage Interest, until
there has been distributed in respect of each Series A Preferred Unit then
Outstanding an amount equal to the Series A Quarterly Distribution Amount;
 
    (ii) Second, (A) to the General Partner in accordance with its Percentage
Interest and (B) to all Unitholders holding Series A Preferred Units, Pro Rata,
a percentage equal to 100% less the General Partner's Percentage Interest, until
there has been distributed in respect of each Series A Preferred Unit then
Outstanding an amount equal to the Series A Cumulative Distribution Arrearage;
 
    (iii) Third, (A) to the General Partner in accordance with its Percentage
Interest and (B) to the Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the General Partner's Percentage Interest, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Minimum Quarterly Distribution for such Quarter;
 
    (iv) Fourth, (A) to the General Partner in accordance with its Percentage
Interest and (B) to the Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the General Partner's Percentage Interest, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Cumulative Common Unit Arrearage existing with respect to such Quarter;
 
    (v) Fifth (A) to the General Partner in accordance with its Percentage
Interest and (B) to the Unitholders holding Subordinated Units, Pro Rata, a
percentage equal to 100% less the General Partner's Percentage Interest, until
there has been distributed in respect of each Subordinated Unit then Outstanding
an amount equal to the Minimum Quarterly Distribution for such Quarter;
 
    (vi) Sixth, (A) to the General Partner in accordance with its Percentage
Interest and (B) to all Unitholders holding Common Units, Class B Units or
Subordinated Units, Pro Rata, a percentage equal to 100% less the General
Partner's Percentage Interest, until there has been distributed in respect of
each Common Unit, Class B Unit and Subordinated Unit then Outstanding an amount
equal to the excess of the First Target Distribution over the Minimum Quarterly
Distribution for such Quarter;
 

 
84
 
 



    (vii) Seventh, (A) to the General Partner in accordance with its Percentage
Interest, (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata,
and (C) to all Unitholders holding Common Units, Class B Units or Subordinated
Units, Pro Rata, a percentage equal to 100% less the sum of the percentages
applicable to subclauses (A) and (B) of this clause (vii), until there has been
distributed in respect of each Common Unit, Class B Unit and Subordinated Unit
then Outstanding an amount equal to the excess of the Second Target Distribution
over the First Target Distribution for such Quarter;
 
    (viii) Eighth, (A) to the General Partner in accordance with its Percentage
Interest, (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata,
and (C) to all Unitholders holding Common Units, Class B Units or Subordinated
Units, Pro Rata, a percentage equal to 100% less the sum of the percentages
applicable to subclauses (A) and (B) of this subclause (viii), until there has
been distributed in respect of each Common Unit, Class B Unit and Subordinated
Unit then Outstanding an amount equal to the excess of the Third Target
Distribution over the Second Target Distribution for such Quarter; and
 
    (ix) Thereafter, (A) to the General Partner in accordance with its
Percentage Interest, (B) 48% to the holders of the Incentive Distribution
Rights, Pro Rata, and (C) to all Unitholders holding Common Units, Class B Units
or Subordinated Units, Pro Rata, a percentage equal to 100% less the sum of the
percentages applicable to subclauses (A) and (B) of this clause (ix);
 
provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Sections 6.4(a)(i)
and 6.4(a)(ii) and then Section 6.4(a)(ix).
 
    (b) After Subordination Period. Available Cash with respect to any Quarter
after the Subordination Period that is deemed to be Operating Surplus pursuant
to the provisions of Section 6.3 or Section 6.5, subject to Section 17-607 of
the Delaware Act, shall be distributed as follows, except as otherwise required
by Section 5.6(b) in respect of additional Partnership Securities issued
pursuant thereto:
 
    (i) First, (A) to the General Partner in accordance with its Percentage
Interest and (B) to all Unitholders holding Series A Preferred Units, Pro Rata,
a percentage equal to 100% less the General Partner's Percentage Interest, until
there has been distributed in respect of each Series A Preferred Unit then
Outstanding an amount equal to the Series A Quarterly Distribution Amount;
 

 
85
 
 



    (ii) Second, (A) to the General Partner in accordance with its Percentage
Interest and (B) to all Unitholders holding Series A Preferred Units, Pro Rata,
a percentage equal to 100% less the General Partner's Percentage Interest, until
there has been distributed in respect of each Series A Preferred Unit then
Outstanding an amount equal to the Series A Cumulative Distribution Arrearage;
 
    (iii) Third, (A) to the General Partner in accordance with its Percentage
Interest and (B) to all Unitholders holding Common Units or Class B Units, Pro
Rata, a percentage equal to 100% less the General Partner's Percentage Interest,
until there has been distributed in respect of each Common Unit and Class B Unit
then Outstanding an amount equal to the Minimum Quarterly Distribution for such
Quarter;
 
    (iv) Fourth, (A) to the General Partner in accordance with its Percentage
Interest and (B) to all Unitholders holding Common Units or Class B Units, Pro
Rata, until there has been distributed in respect of each Common Unit and Class
B Unit then Outstanding an amount equal to the excess of the First Target
Distribution over the Minimum Quarterly Distribution for such Quarter;
 
    (v) Fifth, (A) to the General Partner in accordance with its Percentage
Interest, (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata,
and (C) to all Unitholders holding Common Units or Class B Units, Pro Rata, a
percentage equal to 100% less the sum of the percentages applicable to
subclauses (A) and (B) of this clause (v), until there has been distributed in
respect of each Common Unit and Class B Unit then Outstanding an amount equal to
the excess of the Second Target Distribution over the First Target Distribution
for such Quarter;
 
    (vi) Sixth, (A) to the General Partner in accordance with its Percentage
Interest, (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata,
and (C) to all Unitholders holding Common Units or Class B Units, Pro Rata, a
percentage equal to 100% less the sum of the percentages applicable to subclause
(A) and (B) of this clause (vi), until there has been distributed in respect of
each Common Unit and Class B Unit then Outstanding an amount equal to the excess
of the Third Target Distribution over the Second Target Distribution for such
Quarter; and
 
    (vii) Thereafter, (A) to the General Partner in accordance with its
Percentage Interest, (B) 48% to the holders of the Incentive Distribution
Rights, Pro Rata, and (C) to all Unitholders holding Common Units or Class B
Units, Pro Rata, a percentage equal to 100% less the sum of the percentages
applicable to subclauses (A) and (B) of this clause (vii);
 

 
86
 
 



provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Sections 6.4(b)(i)
and 6.4(b)(ii), and then Section 6.4(b)(vii).
 
Section 6.5  
Distributions of Available Cash from Capital Surplus.

 
    Available Cash that is deemed to be Capital Surplus pursuant to the
provisions of Section 6.3(a) shall, subject to Section 17-607 of the Delaware
Act, be distributed, unless the provisions of Section 6.3 require otherwise, (i)
first, (A) to the General Partner in accordance with its Percentage Interest and
(B) to all Unitholders holding Series A Preferred Units, Pro Rata, a percentage
equal to 100% less the General Partner's Percentage Interest, until there has
been distributed in respect of each Series A Preferred Unit then Outstanding an
amount equal to the Series A Cumulative Distribution Arrearage, and (ii)
thereafter, 100% to the General Partner and all Unitholders in accordance with
their respective Fully-Diluted Percentage Interests, until a hypothetical holder
of a Common Unit acquired on the Closing Date has received with respect to such
Common Unit, during the period since the Closing Date through such date,
distributions of Available Cash that are deemed to be Capital Surplus in an
aggregate amount equal to the Initial Unit Price. Available Cash that is deemed
to be Capital Surplus shall then be distributed (A) to the General Partner in
accordance with its Percentage Interest and (B) to all Unitholders holding
Common Units, Pro Rata, a percentage equal to 100% less the General Partner's in
Percentage Interest, until there has been distributed in respect of each Common
Unit then Outstanding an amount equal to the Cumulative Common Unit Arrearage.
Thereafter, all Available Cash shall be distributed as if it were Operating
Surplus and shall be distributed in accordance with Section 6.4.
 
Section 6.6  
Adjustment of Minimum Quarterly Distribution and Target Distribution Levels.

 
    (a) The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution, Third Target Distribution, Common Unit Arrearages and
Cumulative Common Unit Arrearages shall be proportionately adjusted in the event
of any distribution, combination or subdivision (whether effected by a
distribution payable in Units or otherwise) of Units or other Partnership
Securities in accordance with Section 5.9. In the event of a distribution of
Available Cash that is deemed to be from Capital Surplus, the then applicable
Minimum Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, shall be adjusted proportionately
downward to equal the product obtained by multiplying the otherwise applicable
Minimum Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, as the case may be, by a fraction of
which the numerator is the Unrecovered Initial Unit Price of the Common Units
immediately after giving effect to such distribution and of which the
denominator is the Unrecovered Initial Unit Price of the Common Units
immediately prior to giving effect to such distribution.
 

 
87
 
 

 
    (b) The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution, shall also be subject to
adjustment pursuant to Section 5.11 and Section 6.9.
 
Section 6.7  
Special Provisions Relating to the Holders of Subordinated Units and Class B
Units.

 
    (a) Except with respect to the right to vote on or approve matters requiring
the vote or approval of a percentage of the holders of Outstanding Common Units
and the right to participate in allocations of income, gain, loss and deduction
and distributions made with respect to Common Units, the holder of a
Subordinated Unit shall have all of the rights and obligations of a Unitholder
holding Common Units hereunder; provided, however, that immediately upon the
conversion of Subordinated Units into Common Units pursuant to Section 5.7, the
Unitholder holding a Subordinated Unit shall possess all of the rights and
obligations of a Unitholder holding Common Units hereunder, including the right
to vote as a Common Unitholder and the right to participate in allocations of
income, gain, loss and deduction and distributions made with respect to Common
Units; provided, however, that such converted Subordinated Units shall remain
subject to the provisions of Sections 5.5(c)(ii), 6.1(d)(x)(A), 6.7(b) and
6.7(c).
 
    (b) A Unitholder shall not be permitted to transfer a Subordinated Unit or a
Subordinated Unit that has converted into a Common Unit pursuant to Section 5.7
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder’s Capital Account with respect to the retained
Subordinated Units or Retained Converted Subordinated Units would be negative
after giving effect to the allocation under Section 5.5(c)(ii)(B).
 
    (c) The Unitholder holding a Common Unit that has resulted from the
conversion of a Subordinated Unit pursuant to Section 5.7 shall not be issued a
Common Unit Certificate pursuant to Section 4.1, and shall not be permitted to
transfer such Common Unit to a Person that is not an Affiliate of the holder
until such time as the General Partner determines, based on advice of counsel,
that each such Common Unit should have, as a substantive matter, like intrinsic
economic and federal income tax characteristics, in all material respects, to
the intrinsic economic and federal income tax characteristics of an Initial
Common Unit. In connection with the condition imposed by this Section 6.7(c),
the General Partner shall take whatever steps are required to provide economic
uniformity to such Common Units in preparation for a transfer of such Common
Units, including the application of Sections 5.5(c)(ii) and 6.7(b) and electing
to allocate income as provided in Section 6.1(d)(x); provided, however, that no
such steps may be taken that would have a material adverse effect on the
Unitholders holding Common Units represented by Common Unit Certificates.
 

 
88
 
 



    (d) Except with respect to the right to vote on or approve matters requiring
the vote or approval of a percentage of the holders of Outstanding Common Units
and the right to participate in allocations of income, gain, loss and deduction
and distributions made with respect to Common Units, the holders of Class B
Units shall have all the rights and obligations of a Unitholder holding Common
Units; provided, however, that immediately upon the conversion of Class B Units
into Common Units pursuant to Section 5.11, the Unitholders holding a Class B
Unit shall possess all the rights and obligations of a Unitholder holding Common
Units hereunder, including the right to vote as a Common Unitholder and the
right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units; provided, however, that such
converted Class B Units shall remain subject to the provisions of Sections
6.1(d)(x)(B) and 6.7(e).
 
    (e) The holder or holders of Common Units resulting from the conversion
pursuant to Section 5.11(f) of any Class B Units pursuant to Section 5.11 shall
not be issued a Common Unit Certificate pursuant to Section 4.1, and shall not
be permitted to transfer such Common Units to a Person that is not an Affiliate
of the holder until such time as the General Partner determines, based on advice
of counsel, that each such Common Unit should have, as a substantive matter,
like intrinsic economic and federal income tax characteristics, in all material
respects, to the intrinsic economic and federal income tax characteristics of an
Initial Common Unit. In connection with the condition imposed by this
Section 6.7(e), the General Partner may take whatever steps are required to
provide economic uniformity to such Common Units, including the application of
Section 6.1(d)(x)(B); provided, however, that no such steps may be taken that
would have a material adverse effect on the Unitholders holding Common Units
represented by Common Unit Certificates.
 
Section 6.8  
Special Provisions Relating to the Holders of Incentive Distribution Rights.

 
    Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Incentive Distribution Rights (a) shall (i) possess the rights
and obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (ii) have a Capital Account as a
Partner pursuant to Section 5.5 and all other provisions related thereto and (b)
shall not (i) be entitled to vote on any matters requiring the approval or vote
of the holders of Outstanding Units, except as provided by law, (ii) be entitled
to any distributions other than as provided in Sections 6.4(a)(vii), (viii) and
(ix), Sections 6.4(b)(v), (vi) and (vii), and Section 12.4 or (iii) be allocated
items of income, gain, loss or deduction other than as specified in this Article
VI.
 

 
89
 
 



Section 6.9  
Entity-Level Taxation.

 
    If legislation is enacted or the interpretation of existing language is
modified by a governmental taxing authority so that a Group Member is treated as
an association taxable as a corporation or is otherwise subject to an
entity-level tax for federal, state or local income tax purposes, then the
General Partner may reduce the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
by the amount of income taxes that are payable by reason of any such new
legislation or interpretation (the “Incremental Income Taxes”), or any portion
thereof selected by the General Partner, in the manner provided in this Section
6.9. If the General Partner elects to reduce the Minimum Quarterly Distribution,
the First Target Distribution, the Second Target Distribution and the Third
Target Distribution for any Quarter with respect to all or a portion of any
Incremental Income Taxes, the General Partner shall estimate for such Quarter
the Partnership Group’s aggregate liability (the “Estimated Incremental
Quarterly Tax Amount”) for all (or the relevant portion of) such Incremental
Income Taxes; provided that any difference between such estimate and the actual
tax liability for Incremental Income Taxes (or the relevant portion thereof) for
such Quarter may, to the extent determined by the General Partner be taken into
account in determining the Estimated Incremental Quarterly Tax Amount with
respect to each Quarter in which any such difference can be determined. For each
such Quarter, the Minimum Quarterly Distribution, First Target Distribution,
Second Target Distribution and Third Target Distribution, shall be the product
obtained by multiplying (a) the amounts therefor that are set out herein prior
to the application of this Section 6.9 times (b) the quotient obtained by
dividing (i) Available Cash with respect to such Quarter by (ii) the sum of
Available Cash with respect to such Quarter and the Estimated Incremental
Quarterly Tax Amount for such Quarter, as determined by the General Partner. For
purposes of the foregoing, Available Cash with respect to a Quarter will be
deemed reduced by the Estimated Incremental Quarterly Tax Amount for that
Quarter.
 

 
90
 
 



ARTICLE VII
 
MANAGEMENT AND OPERATION OF BUSINESS
 
Section 7.1  
Management.

 
    (a) The General Partner shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:
 
    (i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into Partnership Securities, and the incurring of any other
obligations;
 
    (ii) the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
 
    (iii) the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.3 and Article XIV);
 
    (iv) the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group; subject to Section
7.6(a), the lending of funds to other Persons (including other Group Members);
the repayment or guarantee of obligations of any Group Member; and the making of
capital contributions to any Group Member;
 

 
91
 
 



    (v) the negotiation, execution and performance of any contracts, conveyances
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if same results in the terms of the transaction being less favorable to the
Partnership than would otherwise be the case);
 
    (vi) the distribution of Partnership cash;
 
    (vii) the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;
 
    (viii) the maintenance of insurance for the benefit of the Partnership
Group, the Partners and Indemnitees;
 
    (ix) the formation of, or acquisition of an interest in, and the
contribution of property and the making of loans to, any further limited or
general partnerships, joint ventures, corporations, limited liability companies
or other relationships (including the acquisition of interests in, and the
contributions of property to, any Group Member from time to time) subject to the
restrictions set forth in Section 2.4;
 
    (x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
 
    (xi) the indemnification of any Person against liabilities and contingencies
to the extent permitted by law;
 
    (xii) the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);
 
    (xiii) the purchase, sale or other acquisition or disposition of Partnership
Securities, or the issuance of options, rights, warrants, appreciation rights
and tracking and phantom interests relating to Partnership Securities;
 

 
92
 
 



    (xiv) the undertaking of any action in connection with the Partnership’s
participation in any Group Member; and
 
    (xv) the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.
 
    (b) Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and each other Person who may acquire an interest in Partnership
Securities hereby (i) approves, ratifies and confirms the execution, delivery
and performance by the parties thereto of this Agreement and the Group Member
Agreement of each other Group Member, the Underwriting Agreement, the
Contribution Agreement, any Group Member Agreement and the other agreements
described in or filed as exhibits to the Registration Statement that are related
to the transactions contemplated by the Registration Statement; (ii) agrees that
the General Partner (on its own or through any officer of the Partnership) is
authorized to execute, deliver and perform the agreements referred to in clause
(i) of this sentence and the other agreements, acts, transactions and matters
described in or contemplated by the Registration Statement on behalf of the
Partnership without any further act, approval or vote of the Partners or the
other Persons who may acquire an interest in Partnership Securities; and (iii)
agrees that the execution, delivery or performance by the General Partner, any
Group Member or any Affiliate of any of them of this Agreement or any agreement
authorized or permitted under this Agreement (including the exercise by the
General Partner or any Affiliate of the General Partner of the rights accorded
pursuant to Article XV) shall not constitute a breach by the General Partner of
any duty that the General Partner may owe the Partnership or the Limited
Partners or any other Persons under this Agreement (or any other agreements) or
of any duty stated or implied by law or equity.
 
Section 7.2  
Certificate of Limited Partnership.

 
    The General Partner has caused the Certificate of Limited Partnership to be
filed with the Secretary of State of the State of Delaware as required by the
Delaware Act. The General Partner shall use all reasonable efforts to cause to
be filed such other certificates or documents that the General Partner
determines to be necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware or any
other state in which the Partnership may elect to do business or own property.
To the extent the General Partner determines such action to be necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate of Limited Partnership and do all things to maintain the
Partnership as a limited partnership (or a partnership or other entity in which
the limited partners have limited liability) under the laws of the State of
Delaware or of any other state in which the Partnership may elect to do business
or own property. Subject to the terms of Section 3.4(a), the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate of Limited Partnership, any qualification document or any amendment
thereto to any Limited Partner.
 

 
93
 
 



Section 7.3  
Restrictions on the General Partner’s Authority.

 
    Except as provided in Article XII and Article XIV, the General Partner may
not sell, exchange or otherwise dispose of all or substantially all of the
assets of the Partnership Group, taken as a whole, in a single transaction or a
series of related transactions (including by way of merger, consolidation, other
combination or sale of ownership interests of the Partnership’s Subsidiaries)
without the approval of holders of a Unit Majority; provided, however, that this
provision shall not preclude or limit the General Partner’s ability to mortgage,
pledge, hypothecate or grant a security interest in all or substantially all of
the assets of the Partnership Group and shall not apply to any forced sale of
any or all of the assets of the Partnership Group pursuant to the foreclosure
of, or other realization upon, any such encumbrance. Without the approval of
holders of a Unit Majority, the General Partner shall not, on behalf of the
Partnership, except as permitted under Section 4.6, Section 11.1 and Section
11.2, elect or cause the Partnership to elect a successor general partner of the
Partnership.
 
Section 7.4  
Reimbursement of the General Partner.

 
    (a) Except as provided in this Section 7.4 and elsewhere in this Agreement,
the General Partner shall not be compensated for its services as a general
partner or managing member of any Group Member.
 
    (b) The General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine, for (i) all direct and
indirect expenses it incurs or payments it makes on behalf of the Partnership
Group (including salary, bonus, incentive compensation and other amounts paid to
any Person, including Affiliates of the General Partner to perform services for
the Partnership Group or for the General Partner in the discharge of its duties
to the Partnership Group), and (ii) all other expenses allocable to the
Partnership Group or otherwise incurred by the General Partner in connection
with operating the Partnership Group’s business (including expenses allocated to
the General Partner by its Affiliates). The General Partner shall determine the
expenses that are allocable to the Partnership Group. Reimbursements pursuant to
this Section 7.4 shall be in addition to any reimbursement to the General
Partner as a result of indemnification pursuant to Section 7.7.
 

 
94
 
 

 
    (c) Subject to Section 5.12(b)(iv), the General Partner, without the
approval of the Limited Partners (who shall have no right to vote in respect
thereof), may propose and adopt on behalf of the Partnership employee benefit
plans, employee programs and employee practices (including plans, programs and
practices involving the issuance of Partnership Securities or options to
purchase or rights, warrants or appreciation rights or phantom or tracking
interests relating to Partnership Securities), or cause the Partnership to issue
Partnership Securities in connection with, or pursuant to, any employee benefit
plan, employee program or employee practice maintained or sponsored by the
General Partner, Group Member or any Affiliates in each case for the benefit of
employees and directors of the General Partner or any of its Affiliates, in
respect of services performed, directly or indirectly, for the benefit of the
Partnership Group. The Partnership agrees to issue and sell to the General
Partner or any of its Affiliates any Partnership Securities that the General
Partner or such Affiliates are obligated to provide to any employees and
directors pursuant to any such employee benefit plans, employee programs or
employee practices. Expenses incurred by the General Partner in connection with
any such plans, programs and practices (including the net cost to the General
Partner or such Affiliates of Partnership Securities purchased by the General
Partner or such Affiliates from the Partnership to fulfill options or awards
under such plans, programs and practices) shall be reimbursed in accordance with
Section 7.4(b). Any and all obligations of the General Partner under any
employee benefit plans, employee programs or employee practices adopted by the
General Partner as permitted by this Section 7.4(c) shall constitute obligations
of the General Partner hereunder and shall be assumed by any successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner’s General Partner Interest
(represented by General Partner Units) pursuant to Section 4.6.
 
Section 7.5  
Outside Activities.

 
    (a) After the Closing Date, the General Partner, for so long as it is the
General Partner of the Partnership (i) agrees that its sole business will be to
act as a general partner or managing member, as the case may be, of the
Partnership and any other partnership or limited liability company of which the
Partnership is, directly or indirectly, a partner or member and to undertake
activities that are ancillary or related thereto (including being a limited
partner in the Partnership) and (ii) shall not engage in any business or
activity or incur any debts or liabilities except in connection with or
incidental to (A) its performance as general partner or managing member, if any,
of one or more Group Members or as described in or contemplated by the
Registration Statement or (B) the acquiring, owning or disposing of debt or
equity securities in any Group Member.
 

 
95
 
 

 
    (b) Each Indemnitee (other than the General Partner) shall have the right to
engage in businesses of every type and description and other activities for
profit and to engage in and possess an interest in other business ventures of
any and every type or description, whether in businesses engaged in or
anticipated to be engaged in by any Group Member, independently or with others,
including business interests and activities in direct competition with the
business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty expressed or implied by law or
equity to any Group Member or any Partner.  None of any Group Member, any
Limited Partner or any other Person shall have any rights by virtue of this
Agreement, any Group Member Agreement, or the partnership relationship
established hereby in any business ventures of any Indemnitee. Notwithstanding
anything to the contrary in this Agreement or any duty existing at law, in
equity or otherwise, but subject to Section 7.5(c), (i) the engaging in
competitive activities by any Indemnitees (other than the General Partner) in
accordance with the provisions of this Section 7.5 is hereby approved by the
Partnership and all Partners, (ii) it shall be deemed not to be a breach of any
fiduciary duty or any other obligation of any type whatsoever of any Indemnitee
for the Indemnitees (other than the General Partner) to engage in such business
interests and activities in preference to or to the exclusion of the Partnership
and (iii) the Indemnitees shall have no obligation hereunder or as a result of
any duty expressed or implied by law to present business opportunities to the
Partnership. Notwithstanding anything to the contrary in this Agreement, the
doctrine of corporate opportunity, or any analogous doctrine, shall not apply to
any Indemnitee (including the General Partner). No Indemnitee (including the
General Partner) who acquires knowledge of a potential transaction, agreement,
arrangement or other matter that may be an opportunity for the Partnership,
shall have any duty to communicate or offer such opportunity to the Partnership,
and such Indemnitee (including the General Partner) shall not be liable to the
Partnership, to any Limited Partner or any other Person for breach of any
fiduciary or other duty by reason of the fact that such Indemnitee (including
the General Partner) pursues or acquires for itself, directs such opportunity to
another Person or does not communicate such opportunity or information to the
Partnership; provided such Indemnitee does not engage in such business or
activity as a result of or using confidential or proprietary information
provided by or on behalf of the Partnership to such Indemnitee.
 
    (c) The General Partner and each of its Affiliates may acquire Units or
other Partnership Securities in addition to those acquired pursuant to the
Contribution Agreement and, except as otherwise provided in this Agreement,
shall be entitled to exercise, at their option, all rights relating to all Units
or other Partnership Securities acquired by them. The term “Affiliates” when
used in this Section 7.5(d) with respect to the General Partner shall not
include any Group Member.
 

 
96
 
 



Section 7.6  
Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members.

 
    (a) The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.6(a) and Section
7.6(b), the term “Group Member” shall include any Affiliate of a Group Member
that is controlled by the Group Member.
 
    (b) The Partnership may lend or contribute to any Group Member, and any
Group Member may borrow from the Partnership, funds on terms and conditions
determined by the General Partner. No Group Member may lend funds to the General
Partner or any of its Affiliates (other than another Group Member).
 
    (c) No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty, expressed or
implied, of the General Partner or its Affiliates to the Partnership or the
Limited Partners existing hereunder, or existing at law, in equity or otherwise
by reason of the fact that the purpose or effect of such borrowing is directly
or indirectly to (i) enable distributions to the General Partner or its
Affiliates (including in their capacities as Limited Partners) to exceed the
General Partner’s Percentage Interest of the total amount distributed to all
partners or (ii) hasten the expiration of the Subordination Period or the
conversion of any Subordinated Units into Common Units.
 

 
97
 
 



Section 7.7  
Indemnification.

 
    (a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, by reason of
its status as an Indemnitee; provided, that the Indemnitee shall not be
indemnified and held harmless if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Section 7.7, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.7 shall be available to the General
Partner or its Affiliates (other than a Group Member) with respect to its or
their obligations incurred pursuant to the Underwriting Agreement (other than
obligations incurred by the General Partner on behalf of the Partnership). Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, it being agreed that the General Partner shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.
 
    (b) To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to Section
7.7(a) in defending any claim, demand, action, suit or proceeding shall, from
time to time, be advanced by the Partnership prior to a determination that the
Indemnitee is not entitled to be indemnified upon receipt by the Partnership of
any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be determined that the Indemnitee is not entitled to be indemnified as
authorized in this Section 7.7.
 
    (c) The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity (including any capacity
under the Underwriting Agreement), and shall continue as to an Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee.
 
    (d) The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.
 

 
98
 
 



    (e) For purposes of this Section 7.7, the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.
   
    (f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
 
    (g) An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
 
    (h) The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
 
    (i) No amendment, modification or repeal of this Section 7.7 or any
provision hereof shall in any manner terminate, reduce or impair the right of
any past, present or future Indemnitee to be indemnified by the Partnership, nor
the obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
 
Section 7.8 
Liability of Indemnitees.

 
    (a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, or any other Persons who have acquired interests in the Partnership
Securities, for losses sustained or liabilities incurred as a result of any act
or omission of an Indemnitee unless there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter in question, the Indemnitee acted in bad faith or engaged
in fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was criminal.
 

 
99
 
 



    (b) Subject to its obligations and duties as General Partner set forth in
Section 7.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
 
    (c) To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement.
 
    (d) Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
 

 
100
 
 



Section 7.9  
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties.

 
    (a) Unless otherwise expressly provided in this Agreement or any Group
Member Agreement, whenever a potential conflict of interest exists or arises
between the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Outstanding Common Units (excluding Common Units
owned by the General Partner and its Affiliates), (iii) on terms no less
favorable to the Partnership than those generally being provided to or available
from unrelated third parties or (iv) fair and reasonable to the Partnership,
taking into account the totality of the relationships between the parties
involved (including other transactions that may be particularly favorable or
advantageous to the Partnership). The General Partner shall be authorized but
not required in connection with its resolution of such conflict of interest to
seek Special Approval of such resolution, and the General Partner may also adopt
a resolution or course of action that has not received Special Approval. If
Special Approval is sought, then it shall be presumed that, in making its
decision, the Conflicts Committee acted in good faith, and if Special Approval
is not sought and the Board of Directors of the General Partner determines that
the resolution or course of action taken with respect to a conflict of interest
satisfies either of the standards set forth in clauses (iii) or (iv) above, then
it shall be presumed that, in making its decision, the Board of Directors of the
General Partner acted in good faith, and in either case, in any proceeding
brought by any Limited Partner or by or on behalf of such Limited Partner or any
other Limited Partner or the Partnership challenging such approval, the Person
bringing or prosecuting such proceeding shall have the burden of overcoming such
presumption. Notwithstanding anything to the contrary in this Agreement or any
duty otherwise existing at law or equity, the existence of the conflicts of
interest described in the Registration Statement are hereby approved by all
Partners and shall not constitute a breach of this Agreement.
 

 
101
 
 

 
    (b) Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
capacity as the general partner of the Partnership as opposed to in its
individual capacity, whether under this Agreement, any Group Member Agreement or
any other agreement contemplated hereby or otherwise, then, unless another
express standard is provided for in this Agreement, the General Partner, or such
Affiliates causing it to do so, shall make such determination or take or decline
to take such other action in good faith and shall not be subject to any other or
different standards imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity. In order for a determination or other action to
be in “good faith” for purposes of this Agreement, the Person or Persons making
such determination or taking or declining to take such other action must believe
that the determination or other action is in the best interests of the
Partnership.
 
    (c) Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled to make such determination or
to take or decline to take such other action free of any fiduciary duty or
obligation whatsoever to the Partnership, any Limited Partner, and the General
Partner, or such Affiliates causing it to do so, shall not be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity. By way of
illustration and not of limitation, whenever the phrase, “at the option of the
General Partner,” or some variation of that phrase, is used in this Agreement,
it indicates that the General Partner is acting in its individual capacity. For
the avoidance of doubt, whenever the General Partner votes or transfers its
Partnership Interests, or refrains from voting or transferring its Partnership
Interests, it shall be acting in its individual capacity. The General Partner’s
organizational documents may provide that determinations to take or decline to
take any action in its individual, rather than representative, capacity may or
shall be determined by its members, if the General Partner is a limited
liability company, stockholders, if the General Partner is a corporation, or the
members or stockholders of the General Partner’s general partner, if the General
Partner is a partnership.
 
    (d) Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.
 

 
102

--------------------------------------------------------------------------------

 



    (e) Except as expressly set forth in this Agreement or required by the
Delaware Act, neither the General Partner nor any other Indemnitee shall have
any duties or liabilities, including fiduciary duties, to the Partnership or any
Limited Partner and the provisions of this Agreement, to the extent that they
restrict, eliminate or otherwise modify the duties and liabilities, including
fiduciary duties, of the General Partner or any other Indemnitee otherwise
existing at law or in equity, are agreed by the Partners to replace such other
duties and liabilities of the General Partner or such other Indemnitee.
 
    (f) The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve of actions by
the general partner or managing member of such Group Member similar to those
actions permitted to be taken by the General Partner pursuant to this Section
7.9.
 
Section 7.10 
Other Matters Concerning the General Partner.

 
    (a) The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.
 
    (b) The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion (including an Opinion of Counsel) of such Persons as to matters
that the General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.
 
    (c) The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers, a duly appointed attorney or attorneys-in-fact or the duly authorized
officers of the Partnership or any Group Member.
 
Section 7.11  
Purchase or Sale of Partnership Securities.

 
    The General Partner may cause the Partnership to purchase or otherwise
acquire Partnership Securities; provided that, except as permitted pursuant to
Section 4.10 or Section 4.12, the General Partner may not cause any Group Member
to purchase Subordinated Units during the Subordination Period. Such Partnership
Securities shall be held by the Partnership as treasury securities unless they
are expressly cancelled by action of an appropriate officer of the General
Partner. As long as Partnership Securities are held by any Group Member, such
Partnership Securities shall not be considered Outstanding for any purpose,
except as otherwise provided herein. The General Partner or any Affiliate of the
General Partner may also purchase or otherwise acquire and sell or otherwise
dispose of Partnership Securities for its own account, subject to the provisions
of Articles IV and X.
 

 
103
 
 



Section 7.12  
Registration Rights of the General Partner and its Affiliates.

 
    (a) If (i) the General Partner or any Affiliate of the General Partner
(including for purposes of this Section 7.12, any Person that is an Affiliate of
the General Partner at the date hereof notwithstanding that it may later cease
to be an Affiliate of the General Partner) holds Partnership Securities that it
desires to sell and (ii) Rule 144 of the Securities Act (or any successor rule
or regulation to Rule 144) or another exemption from registration is not
available to enable such holder of Partnership Securities (the “Holder”) to
dispose of the number of Partnership Securities it desires to sell at the time
it desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Securities
covered by such registration statement have been sold, a registration statement
under the Securities Act registering the offering and sale of the number of
Partnership Securities specified by the Holder; provided, however, that the
Partnership shall not be required to effect more than three registrations
pursuant to this Section 7.12(a) and Section 7.12(b); and provided further,
however, that if the Conflicts Committee determines in good faith that the
requested registration would be materially detrimental to the Partnership and
its Partners because such registration would (x) materially interfere with a
significant acquisition, reorganization or other similar transaction involving
the Partnership, (y) require premature disclosure of material information that
the Partnership has a bona fide business purpose for preserving as confidential
or (z) render the Partnership unable to comply with requirements under
applicable securities laws, then the Partnership shall have the right to
postpone such requested registration for a period of not more than six months
after receipt of the Holder’s request, such right pursuant to this Section
7.12(a) or Section 7.12(b) not to be utilized more than once in any twelve-month
period. In connection with any registration pursuant to the first sentence of
this Section 7.12(a), the Partnership shall (i) promptly prepare and file (A)
such documents as may be necessary to register or qualify the securities subject
to such registration under the securities laws of such states as the Holder
shall reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Partnership would
become subject to general service of process or to taxation or qualification to
do business as a foreign corporation or partnership doing business in such
jurisdiction solely as a result of such registration, and (B) such documents as
may be necessary to apply for listing or to list the Partnership Securities
subject to such registration on such National Securities Exchange as the Holder
shall reasonably request, and (ii) do any and all other acts and things that may
be necessary or appropriate to enable the Holder to consummate a public sale of
such Partnership Securities in such states. Except as set forth in Section
7.12(d), all costs and expenses of any such registration and offering (other
than the underwriting discounts and commissions) shall be paid by the
Partnership, without reimbursement by the Holder.
 

 
104
 
 

 
    (b) If any Holder holds Partnership Securities that it desires to sell and
Rule 144 of the Securities Act (or any successor rule or regulation to Rule 144)
or another exemption from registration is not available to enable such Holder to
dispose of the number of Partnership Securities it desires to sell at the time
it desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Securities
covered by such shelf registration statement have been sold, a “shelf”
registration statement covering the Partnership Securities specified by the
Holder on an appropriate form under Rule 415 under the Securities Act, or any
similar rule that may be adopted by the Commission; provided, however, that the
Partnership shall not be required to effect more than three registrations
pursuant to Section 7.12(a) and this Section 7.12(b); and provided further,
however, that if the Conflicts Committee determines in good faith that any
offering under, or the use of any prospectus forming a part of, the shelf
registration statement would be materially detrimental to the Partnership and
its Partners because such offering or use would (x) materially interfere with a
significant acquisition, reorganization or other similar transaction involving
the Partnership, (y) require premature disclosure of material information that
the Partnership has a bona fide business purpose for preserving as confidential
or (z) render the Partnership unable to comply with requirements under
applicable securities laws, then the Partnership shall have the right to suspend
such offering or use for a period of not more than six months after receipt of
the Holder’s request, such right pursuant to Section 7.12(a) or this Section
7.12(b) not to be utilized more than once in any twelve-month period. In
connection with any shelf registration pursuant to this Section 7.12(b), the
Partnership shall (i) promptly prepare and file (A) such documents as may be
necessary to register or qualify the securities subject to such shelf
registration under the securities laws of such states as the Holder shall
reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Partnership would
become subject to general service of process or to taxation or qualification to
do business as a foreign corporation or partnership doing business in such
jurisdiction solely as a result of such shelf registration, and (B) such
documents as may be necessary to apply for listing or to list the Partnership
Securities subject to such shelf registration on such National Securities
Exchange as the Holder shall reasonably request, and (ii) do any and all other
acts and things that may be necessary or appropriate to enable the Holder to
consummate a public sale of such Partnership Securities in such states. Except
as set forth in Section 7.12(d), all costs and expenses of any such shelf
registration and offering (other than the underwriting discounts and
commissions) shall be paid by the Partnership, without reimbursement by the
Holder.
 

 
105
 
 

 
    (c) If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of equity securities of the
Partnership for cash (other than an offering relating solely to an employee
benefit plan), the Partnership shall notify all Holders of such proposal and use
all reasonable efforts to include such number or amount of securities held by
the Holder in such registration statement as the Holder shall request; provided,
that the Partnership is not required to make any effort or take any action to so
include the securities of the Holder once the registration statement is declared
effective by the Commission or otherwise becomes effective, including any
registration statement providing for the offering from time to time of
securities pursuant to Rule 415 of the Securities Act. If the proposed offering
pursuant to this Section 7.12(c) shall be an underwritten offering, then, in the
event that the managing underwriter or managing underwriters of such offering
advise the Partnership and the Holder in writing that in their opinion the
inclusion of all or some of the Holder’s Partnership Securities would adversely
and materially affect the success of the offering, the Partnership shall include
in such offering only that number or amount, if any, of securities held by the
Holder that, in the opinion of the managing underwriter or managing
underwriters, will not so adversely and materially affect the offering. Except
as set forth in Section 7.12(d), all costs and expenses of any such registration
and offering (other than the underwriting discounts and commissions) shall be
paid by the Partnership, without reimbursement by the Holder.
 

 
106
 
 

 
    (d) If underwriters are engaged in connection with any registration referred
to in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under Section
7.7, the Partnership shall, to the fullest extent permitted by law, indemnify
and hold harmless the Holder, its officers, directors and each Person who
controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnified Person may be involved, or is threatened to be involved, as a
party or otherwise, under the Securities Act or otherwise (hereinafter referred
to in this Section 7.12(d) as a “claim” and in the plural as “claims”) based
upon, arising out of or resulting from any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which any Partnership Securities were registered under the Securities Act or any
state securities or Blue Sky laws, in any preliminary prospectus (if used prior
to the effective date of such registration statement), or in any summary or
final prospectus or any free writing prospectus or in any amendment or
supplement thereto (if used during the period the Partnership is required to
keep the registration statement current), or arising out of, based upon or
resulting from the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements made therein
not misleading; provided, however, that the Partnership shall not be liable to
any Indemnified Person to the extent that any such claim arises out of, is based
upon or results from an untrue statement or alleged untrue statement or omission
or alleged omission made in such registration statement, such preliminary,
summary or final prospectus or any free writing prospectus or such amendment or
supplement, in reliance upon and in conformity with written information
furnished to the Partnership by or on behalf of such Indemnified Person
specifically for use in the preparation thereof.
 
    (e) The provisions of Section 7.12(a), Section 7.12(b) and Section 7.12(c)
shall continue to be applicable with respect to the General Partner (and any of
the General Partner’s Affiliates) after it ceases to be a general partner of the
Partnership, during a period of two years subsequent to the effective date of
such cessation and for so long thereafter as is required for the Holder to sell
all of the Partnership Securities with respect to which it has requested during
such two-year period inclusion in a registration statement otherwise filed or
that a registration statement be filed; provided, however, that the Partnership
shall not be required to file successive registration statements covering the
same Partnership Securities for which registration was demanded during such
two-year period. The provisions of Section 7.12(d) shall continue in effect
thereafter.
 

 
107
 
 

 
    (f) The rights to cause the Partnership to register Partnership Securities
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Securities, provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Securities with respect to which such
registration rights are being assigned; and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.12.
 
    (g) Any request to register Partnership Securities pursuant to this Section
7.12 shall (i) specify the Partnership Securities intended to be offered and
sold by the Person making the request, (ii) express such Person’s present intent
to offer such Partnership Securities for distribution, (iii) describe the nature
or method of the proposed offer and sale of Partnership Securities, and (iv)
contain the undertaking of such Person to provide all such information and
materials and take all action as may be required in order to permit the
Partnership to comply with all applicable requirements in connection with the
registration of such Partnership Securities.
 
Section 7.13 
Reliance by Third Parties.

 
    Notwithstanding anything to the contrary in this Agreement, any Person
dealing with the Partnership shall be entitled to assume that the General
Partner and any officer of the General Partner authorized by the General Partner
to act on behalf of and in the name of the Partnership has full power and
authority to encumber, sell or otherwise use in any manner any and all assets of
the Partnership and to enter into any authorized contracts on behalf of the
Partnership, and such Person shall be entitled to deal with the General Partner
or any such officer as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives, to the fullest
extent permitted by law, any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner or any such officer in connection with any such dealing. In no
event shall any Person dealing with the General Partner or any such officer or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expedience of any
act or action of the General Partner or any such officer or its representatives.
Each and every certificate, document or other instrument executed on behalf of
the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that (a) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (b) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership and (c) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Partnership.
 

 
108
 
 



ARTICLE VIII
 
BOOKS, RECORDS, ACCOUNTING AND REPORTS
 
Section 8.1
Records and Accounting.

 
    The General Partner shall keep or cause to be kept at the principal office
of the Partnership appropriate books and records with respect to the
Partnership’s business, including all books and records necessary to provide to
the Limited Partners any information required to be provided pursuant to Section
3.4(a). Any books and records maintained by or on behalf of the Partnership in
the regular course of its business, including the record of the Record Holders
of Units or other Partnership Securities, books of account and records of
Partnership proceedings, may be kept on, or be in the form of, computer disks,
hard drives, punch cards, magnetic tape, photographs, micrographics or any other
information storage device; provided, that the books and records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with U.S. GAAP.
 
Section 8.2 
Fiscal Year.

 
    The fiscal year of the Partnership shall be a fiscal year ending December
31.
 
Section 8.3  
Reports.

 
    (a) As soon as practicable, but in no event later than 120 days after the
close of each fiscal year of the Partnership, the General Partner shall cause to
be mailed or made available, by any reasonable means (including posting on or
accessible through the Partnership’s or the SEC’s website) to each Record Holder
of a Unit as of a date selected by the General Partner, an annual report
containing financial statements of the Partnership for such fiscal year of the
Partnership, presented in accordance with U.S. GAAP, including a balance sheet
and statements of operations, Partnership equity and cash flows, such statements
to be audited by a firm of independent public accountants selected by the
General Partner.
 
    (b) As soon as practicable, but in no event later than 90 days after the
close of each Quarter except the last Quarter of each fiscal year, the General
Partner shall cause to be mailed or made available, by any reasonable means
(including posting on or accessible through the Partnership’s or the SEC’s
website) to each Record Holder of a Unit, as of a date selected by the General
Partner, a report containing unaudited financial statements of the Partnership
and such other information as may be required by applicable law, regulation or
rule of any National Securities Exchange on which the Units are listed or
admitted to trading, or as the General Partner determines to be necessary or
appropriate.
 

 
109
 
 



ARTICLE IX
 
TAX MATTERS
 
Section 9.1  
Tax Returns and Information.

 
    The Partnership shall timely file all returns of the Partnership that are
required for federal, state and local income tax purposes on the basis of the
accrual method and the taxable year or years that it is required by law to
adopt, from time to time, as determined by the General Partner. In the event the
Partnership is required to use a taxable year other than a year ending on
December 31, the General Partner shall use reasonable efforts to change the
taxable year of the Partnership to a year ending on December 31. The tax
information reasonably required by Record Holders for federal and state income
tax reporting purposes with respect to a taxable year shall be furnished to them
within 90 days of the close of the calendar year in which the Partnership’s
taxable year ends. The classification, realization and recognition of income,
gain, losses and deductions and other items shall be on the accrual method of
accounting for federal income tax purposes.
 
Section 9.2  
Tax Elections.

 
    (a) The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(g) without regard to the actual price paid by
such transferee.
 
    (b) Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.
 
Section 9.3  
Tax Controversies.

 
    Subject to the provisions hereof, the General Partner is designated as the
Tax Matters Partner (as defined in the Code) and is authorized and required to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services and costs associated therewith. Each Partner
agrees to cooperate with the General Partner and to do or refrain from doing any
or all things reasonably required by the General Partner to conduct such
proceedings.
 
Section 9.4  
Withholding.

 
    Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that may be required to cause the Partnership
and other Group Members to comply with any withholding requirements established
under the Code or any other federal, state or local law including pursuant to
Sections 1441, 1442, 1445 and 1446 of the Code, or established under any foreign
law. To the extent that the Partnership is required or elects to withhold and
pay over to any taxing authority any amount resulting from the allocation or
distribution of income to any Partner or Assignee (including by reason of
Section 1446 of the Code), the General Partner may treat the amount withheld as
a distribution of cash pursuant to Section 6.3 in the amount of such withholding
from such Partner.
 

 
110
 
 



ARTICLE X
 
ADMISSION OF PARTNERS
 
Section 10.1  
Admission of Limited Partners.

 
    (a) Upon the issuance by the Partnership of Common Units, Subordinated Units
and Incentive Distribution Rights to the General Partner, SemGroup Holdings and
the Underwriters as described in Article V, the General Partner shall admit such
parties to the Partnership as Initial Limited Partners in respect of the Common
Units, Subordinated Units or Incentive Distribution Rights issued to them.
 
    (b) By acceptance of the transfer of any Limited Partner Interests in
accordance with Article IV or the acceptance of any Limited Partner Interests
issued pursuant to Article V or pursuant to a merger or consolidation pursuant
to Article XIV, and except as provided in Section 4.9 or Section 4.11, each
transferee of, or other such Person acquiring, a Limited Partner Interest
(including any nominee holder or an agent or representative acquiring such
Limited Partner Interests for the account of another Person) (i) shall be
admitted to the Partnership as a Limited Partner with respect to the Limited
Partner Interests so transferred or issued to such Person when any such
transfer, issuance or admission is reflected in the books and records of the
Partnership and such Limited Partner becomes the Record Holder of the Limited
Partner Interests so transferred, (ii) shall become bound by the terms of this
Agreement, (iii) represents that the transferee has the capacity, power and
authority to enter into this Agreement, (iv) grants the powers of attorney set
forth in this Agreement and (v) makes the consents and waivers contained in this
Agreement, all with or without execution of this Agreement by such Person. The
transfer of any Limited Partner Interests and the admission of any new Limited
Partner shall not constitute an amendment to this Agreement. A Person may become
a Limited Partner or Record Holder of a Limited Partner Interest without the
consent or approval of any of the Partners. A Person may not become a Limited
Partner without acquiring a Limited Partner Interest and until such Person is
reflected in the books and records of the Partnership as the Record Holder of
such Limited Partner Interest. The rights and obligations of a Person who is a
Non-citizen Assignee shall be determined in accordance with Section 4.9, and the
rights and obligations of a Person who is an Ineligible Assignee shall be
determined in accordance with Section 4.11.
 
    (c) The name and mailing address of each Limited Partner shall be listed on
the books and records of the Partnership maintained for such purpose by the
Partnership or the Transfer Agent. The General Partner shall update the books
and records of the Partnership from time to time as necessary to reflect
accurately the information therein (or shall cause the Transfer Agent to do so,
as applicable). A Limited Partner Interest may be represented by a Certificate,
as provided in Section 4.1 hereof.
 
    (d) Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(b).
 

 
111
 
 



Section 10.2  
Admission of Successor General Partner.

 
    A successor General Partner approved pursuant to Section 11.1 or Section
11.2 or the transferee of or successor to all of the General Partner Interest
(represented by General Partner Units) pursuant to Section 4.6 who is proposed
to be admitted as a successor General Partner shall be admitted to the
Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or 11.2 or the transfer of the General Partner Interest
(represented by General Partner Units) pursuant to Section 4.6, provided,
however, that no such successor shall be admitted to the Partnership until
compliance with the terms of Section 4.6 has occurred and such successor has
executed and delivered such other documents or instruments as may be required to
effect such admission. Any such successor shall, subject to the terms hereof,
carry on the business of the members of the Partnership Group without
dissolution.
 
Section 10.3  
Amendment of Agreement and Certificate of Limited Partnership.

 
    To effect the admission to the Partnership of any Partner, the General
Partner shall take all steps necessary or appropriate under the Delaware Act to
amend the records of the Partnership to reflect such admission and, if
necessary, to prepare as soon as practicable an amendment to this Agreement and,
if required by law, the General Partner shall prepare and file an amendment to
the Certificate of Limited Partnership, and the General Partner may for this
purpose, among others, exercise the power of attorney granted pursuant to
Section 2.6.
 

 
112
 
 



ARTICLE XI
 
WITHDRAWAL OR REMOVAL OF PARTNERS
 
Section 11.1  
Withdrawal of the General Partner.

 
    (a) The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);
 
    (i) The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
 
    (ii) The General Partner transfers all of its rights as General Partner
pursuant to Section 4.6;
 
    (iii) The General Partner is removed pursuant to Section 11.2;
 
    (iv) The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this Section
11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment of a
trustee (but not a debtor-in-possession), receiver or liquidator of the General
Partner or of all or any substantial part of its properties;
 
    (v) A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
 
    (vi) (A) in the event the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) in the event the General Partner is a partnership or a
limited liability company, the dissolution and commencement of winding up of the
General Partner; (C) in the event the General Partner is acting in such capacity
by virtue of being a trustee of a trust, the termination of the trust; (D) in
the event the General Partner is a natural person, his death or adjudication of
incompetency; and (E) otherwise in the event of the termination of the General
Partner.
 

 
113
 
 



If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.
 
    (b) Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) at any time during the period
beginning on the Closing Date and ending at 12:00 midnight, Central Time, on
June 30, 2017, the General Partner voluntarily withdraws by giving at least 90
days’ advance notice of its intention to withdraw to the Limited Partners;
provided, that prior to the effective date of such withdrawal, the withdrawal is
approved by Unitholders holding at least a majority of the Outstanding Common
Units (excluding Common Units held by the General Partner and its Affiliates)
and the General Partner delivers to the Partnership an Opinion of Counsel
(“Withdrawal Opinion of Counsel”) that such withdrawal (following the selection
of the successor General Partner) would not result in the loss of the limited
liability of any Limited Partner or any Group Member or cause any Group Member
to be treated as an association taxable as a corporation or otherwise to be
taxed as an entity for federal income tax purposes (to the extent not already so
treated or taxed); (ii) at any time after 12:00 midnight, Central Time, on June
30, 2017, the General Partner voluntarily withdraws by giving at least 90 days’
advance notice to the Unitholders, such withdrawal to take effect on the date
specified in such notice; (iii) at any time that the General Partner ceases to
be the General Partner pursuant to Section 11.1(a)(ii) or is removed pursuant to
Section 11.2; or (iv) notwithstanding clause (i) of this sentence, at any time
that the General Partner voluntarily withdraws by giving at least 90 days’
advance notice of its intention to withdraw to the Limited Partners, such
withdrawal to take effect on the date specified in the notice, if at the time
such notice is given one Person and its Affiliates (other than the General
Partner and its Affiliates) own beneficially or of record or control at least
50% of the Outstanding Units. The withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall also constitute
the withdrawal of the General Partner as general partner or managing member, if
any, to the extent applicable, of the other Group Members. If the General
Partner gives a notice of withdrawal pursuant to Section 11.1(a)(i), the holders
of a Unit Majority, may, prior to the effective date of such withdrawal, elect a
successor General Partner. The Person so elected as successor General Partner
shall automatically become the successor general partner or managing member, to
the extent applicable, of the other Group Members of which the General Partner
is a general partner or a managing member. If, prior to the effective date of
the General Partner’s withdrawal, a successor is not selected by the Unitholders
as provided herein or the Partnership does not receive a Withdrawal Opinion of
Counsel, the Partnership shall be dissolved in accordance with Section 12.1. Any
successor General Partner elected in accordance with the terms of this Section
11.1 shall be subject to the provisions of Section 10.3.
 

 
114
 
 



Section 11.2  
Removal of the General Partner.

 
    The General Partner may be removed if such removal is approved by the
Unitholders holding at least 66 2/3% of the Outstanding Units (including Units
held by the General Partner and its Affiliates) voting as a single class. Any
such action by such holders for removal of the General Partner must also provide
for the election of a successor General Partner by the Unitholders holding a
majority of the outstanding Common Units, Series A Preferred Units and Class B
Units, if any, voting as a single class and a majority of the outstanding
Subordinated Units (if any Subordinated Units are then Outstanding) voting as a
class (including, in each case, Units held by the General Partner and its
Affiliates). Such removal shall be effective immediately following the admission
of a successor General Partner pursuant to Section 10.2. The removal of the
General Partner shall also automatically constitute the removal of the General
Partner as general partner or managing member, to the extent applicable, of the
other Group Members of which the General Partner is a general partner or a
managing member. If a Person is elected as a successor General Partner in
accordance with the terms of this Section 11.2, such Person shall, upon
admission pursuant to Section 10.2, automatically become a successor general
partner or managing member, to the extent applicable, of the other Group Members
of which the General Partner is a general partner or a managing member. The
right of the holders of Outstanding Units to remove the General Partner shall
not exist or be exercised unless the Partnership has received an opinion opining
as to the matters covered by a Withdrawal Opinion of Counsel. Any successor
General Partner elected in accordance with the terms of this Section 11.2 shall
be subject to the provisions of Section 10.2.
 

 
115
 
 



Section 11.3  
Interest of Departing General Partner and Successor General Partner.

 
    (a) In the event of (i) withdrawal of the General Partner under
circumstances where such withdrawal does not violate this Agreement or (ii)
removal of the General Partner by the holders of Outstanding Units under
circumstances where Cause does not exist, if the successor General Partner is
elected in accordance with the terms of Section 11.1 or Section 11.2, the
Departing General Partner shall have the option, exercisable prior to the
effective date of the departure of such Departing General Partner, to require
its successor to purchase its General Partner Interest (represented by General
Partner Units) and its general partner interest (or equivalent interest), if
any, in the other Group Members and all of its Incentive Distribution Rights
(collectively, the “Combined Interest”) in exchange for an amount in cash equal
to the fair market value of such Combined Interest, such amount to be determined
and payable as of the effective date of its departure. If the General Partner is
removed by the Unitholders under circumstances where Cause exists or if the
General Partner withdraws under circumstances where such withdrawal violates
this Agreement, and if a successor General Partner is elected in accordance with
the terms of Section 11.1 or Section 11.2 (or if the business of the Partnership
is continued pursuant to Section 12.2 and the successor General Partner is not
the former General Partner), such successor shall have the option, exercisable
prior to the effective date of the departure of such Departing General Partner
(or, in the event the business of the Partnership is continued, prior to the
date the business of the Partnership is continued), to purchase the Combined
Interest for such fair market value of such Combined Interest of the Departing
General Partner. In either event, the Departing General Partner shall be
entitled to receive all reimbursements due such Departing General Partner
pursuant to Section 7.4, including any employee-related liabilities (including
severance liabilities), incurred in connection with the termination of any
employees employed by the Departing General Partner or its Affiliates (other
than any Group Member) for the benefit of the Partnership or the other Group
Members.
 

 
116
 
 

 
    For purposes of this Section 11.3(a), the fair market value of the Departing
General Partner’s Combined Interest shall be determined by agreement between the
Departing General Partner and its successor or, failing agreement within 30 days
after the effective date of such Departing General Partner’s departure, by an
independent investment banking firm or other independent expert selected by the
Departing General Partner and its successor, which, in turn, may rely on other
experts, and the determination of which shall be conclusive as to such matter.
If such parties cannot agree upon one independent investment banking firm or
other independent expert within 45 days after the effective date of such
departure, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest of the Departing General Partner.
In making its determination, such third independent investment banking firm or
other independent expert may consider the then current trading price of Units on
any National Securities Exchange on which Units are then listed or admitted to
trading, the value of the Partnership’s assets, the rights and obligations of
the Departing General Partner and other factors it may deem relevant.
 
    (b) If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
 

 
117
 
 

 
    (c) If a successor General Partner is elected in accordance with the terms
of Section 11.1 or Section 11.2 (or if the business of the Partnership is
continued pursuant to Section 12.2 and the successor General Partner is not the
former General Partner) and the option described in Section 11.3(a) is not
exercised by the party entitled to do so, the successor General Partner shall,
at the effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of the (x) quotient obtained
by dividing (A) the Fully-Diluted Percentage Interest of the General Partner
Interest of the Departing General Partner by (B) a percentage equal to 100% less
the Fully-Diluted Percentage Interest of the General Partner Interest of the
Departing General Partner and (y) `the Net Agreed Value of the Partnership’s
assets on such date. In such event, such successor General Partner shall,
subject to the following sentence, be entitled to its Percentage Interest of all
Partnership allocations and distributions to which the Departing General Partner
was entitled. In addition, the successor General Partner shall cause this
Agreement to be amended to reflect that, from and after the date of such
successor General Partner’s admission, the successor General Partner’s interest
in all Partnership distributions and allocations shall be its Percentage
Interest.
 
Section 11.4  
Termination of Subordination Period, Conversion of Subordinated Units and
Extinguishment of Cumulative Common Unit Arrearages.

 
    Notwithstanding any provision of this Agreement, if the General Partner is
removed as general partner of the Partnership under circumstances where Cause
does not exist and Units held by the General Partner and its Affiliates are not
voted in favor of such removal, (i) the Subordination Period will end and all
Outstanding Subordinated Units will immediately and automatically convert into
Common Units on a one-for-one basis, (ii) all Cumulative Common Unit Arrearages
on the Common Units will be extinguished and (iii) the General Partner will have
the right to convert its General Partner Interest (represented by General
Partner Units) and its Incentive Distribution Rights into Common Units or to
receive cash in exchange therefor in accordance with Section 11.3.
 
Section 11.5  
Withdrawal of Limited Partners.

 
    No Limited Partner shall have any right to withdraw from the Partnership;
provided, however, that when a transferee of a Limited Partner’s Limited Partner
Interest becomes a Record Holder of the Limited Partner Interest so transferred,
such transferring Limited Partner shall cease to be a Limited Partner with
respect to the Limited Partner Interest so transferred.
 

 
118

--------------------------------------------------------------------------------

 



ARTICLE XII
 
DISSOLUTION AND LIQUIDATION
 
Section 12.1  
Dissolution.

 
    The Partnership shall not be dissolved by the admission of additional
Limited Partners or by the admission of a successor General Partner in
accordance with the terms of this Agreement. Upon the removal or withdrawal of
the General Partner, if a successor General Partner is elected pursuant to
Section 11.1 or Section 11.2, the Partnership shall not be dissolved and such
successor General Partner shall continue the business of the Partnership. The
Partnership shall dissolve, and (subject to Section 12.2) its affairs shall be
wound up, upon:
 
    (a) an Event of Withdrawal of the General Partner as provided in Section
11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected and an
Opinion of Counsel is received as provided in Section 11.1(b) or 11.2 and such
successor is admitted to the Partnership pursuant to Section 10.3;
 
    (b) an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
 
    (c) the entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Delaware Act; or
   
    (d) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
 
Section 12.2  
Continuation of the Business of the Partnership After Dissolution.

 
    Upon (a) dissolution of the Partnership following an Event of Withdrawal
caused by the withdrawal or removal of the General Partner as provided in
Section 11.1(a)(i) or (iii) and the failure of the Partners to select a
successor to such Departing General Partner pursuant to Section 11.1 or Section
11.2, then within 90 days thereafter, or (b) dissolution of the Partnership upon
an event constituting an Event of Withdrawal as defined in Section 11.1(a)(iv),
(v) or (vi), then, to the maximum extent permitted by law, within 180 days
thereafter, the holders of a Unit Majority may elect to continue the business of
the Partnership on the same terms and conditions set forth in this Agreement by
appointing as a successor General Partner a Person approved by the holders of a
Unit Majority. Unless such an election is made within the applicable time period
as set forth above, the Partnership shall conduct only activities necessary to
wind up its affairs. If such an election is so made, then:
 
    (i) the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;
 

 
119

--------------------------------------------------------------------------------

 



    (ii) if the successor General Partner is not the former General Partner,
then the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and
 
    (iii) the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement; provided, that the right of the holders of a Unit
Majority to approve a successor General Partner and to continue the business of
the Partnership shall not exist and may not be exercised unless the Partnership
has received an Opinion of Counsel that (x) the exercise of the right would not
result in the loss of limited liability of any Limited Partner and (y) neither
the Partnership nor any Group Member would be treated as an association taxable
as a corporation or otherwise be taxable as an entity for federal income tax
purposes upon the exercise of such right to continue (to the extent not already
so treated or taxed).
 
Section 12.3  
Liquidator.

 
    Upon dissolution of the Partnership, unless the business of the Partnership
is continued pursuant to Section 12.2, the General Partner shall select one or
more Persons to act as Liquidator. The Liquidator (if other than the General
Partner) shall be entitled to receive such compensation for its services as may
be approved by holders of at least a majority of the Outstanding Common Units,
Series A Preferred Units and Subordinated Units voting as a single class. The
Liquidator (if other than the General Partner) shall agree not to resign at any
time without 15 days’ prior notice and may be removed at any time, with or
without cause, by notice of removal approved by holders of at least a majority
of the Outstanding Common Units, Series A Preferred Units, Class B Units (if
any), and Subordinated Units voting as a single class. Upon dissolution, removal
or resignation of the Liquidator, a successor and substitute Liquidator (who
shall have and succeed to all rights, powers and duties of the original
Liquidator) shall within 30 days thereafter be approved by holders of at least a
majority of the Outstanding Common Units, Series A Preferred Units, Class B
Units (if any), and Subordinated Units voting as a single class. The right to
approve a successor or substitute Liquidator in the manner provided herein shall
be deemed to refer also to any such successor or substitute Liquidator approved
in the manner herein provided. Except as expressly provided in this Article XII,
the Liquidator approved in the manner provided herein shall have and may
exercise, without further authorization or consent of any of the parties hereto,
all of the powers conferred upon the General Partner under the terms of this
Agreement (but subject to all of the applicable limitations, contractual and
otherwise, upon the exercise of such powers, other than the limitation on sale
set forth in Section 7.3) necessary or appropriate to carry out the duties and
functions of the Liquidator hereunder for and during the period of time required
to complete the winding up and liquidation of the Partnership as provided for
herein.
 

 
120
 
 



Section 12.4  
Liquidation.

 
    The Liquidator shall proceed to dispose of the assets of the Partnership,
discharge its liabilities, and otherwise wind up its affairs in such manner and
over such period as determined by the Liquidator, subject to Section 17-804 of
the Delaware Act and the following:
 
    (a) The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.
 
    (b) Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.
 

 
121
 
 

 
    (c) All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed (i) first, (A)
to the General Partner in accordance with its Percentage Interest and (B) to all
Unitholders holding Series A Preferred Units, Pro Rata, a percentage equal to
100% less the General Partner's Percentage Interest, until there has been
distributed in respect of each Series A Preferred Unit then Outstanding an
amount equal to the positive value in each such Unitholder’s Capital Account in
respect of such Series A Preferred Units and (ii) thereafter, among all the
other Partners in accordance with, and to the extent of, the positive balances
in their respective Capital Accounts, in each case as determined after taking
into account all Capital Account adjustments (other than those made by reason of
distributions pursuant to this Section 12.4(c)) for the taxable year of the
Partnership during which the liquidation of the Partnership occurs (with such
date of occurrence being determined pursuant to Treasury Regulation Section
1.704-1(b)(2)(ii)(g)). Any distribution under this Section 12.4(c) shall be made
by the end of such taxable year (or, if later, within 90 days after said date of
such occurrence).  If in the year property is otherwise to be distributed under
this Section 12.4, any Unitholder’s Capital Account in respect of its Series A
Preferred Units is less than the aggregate Series A Liquidation Value of such
Series A Preferred Units, then notwithstanding anything to the contrary
contained in this Agreement, and prior to any other allocation pursuant to this
Agreement for such year and prior to any distribution pursuant to the preceding
sentences of this Section 12.4(c), items of gross income and gain shall be
allocated (A) to the General Partner in accordance with its Percentage Interest
and (B) to all Unitholders holding Series A Preferred Units, Pro Rata, a
percentage equal to 100% less the General Partner's Percentage Interest, until
the Capital Account in respect of each Outstanding Series A Preferred Unit is
equal to the Series A Liquidation Value (and no other allocation pursuant to
this Agreement shall reverse the effect of such allocation). If in the year of
such liquidation, dissolution or winding up any such holder’s Capital Account in
respect of such Series A Preferred Units is less than the aggregate Series A
Liquidation Value of such Series A Preferred Units after the application of the
preceding sentence, then to the extent permitted by law and notwithstanding
anything to the contrary contained in this Agreement (and prior to any other
allocation pursuant to this Agreement for such year and prior to any
distribution pursuant to the preceding sentences of this Section 12.4(c)), items
of gross income and gain for any preceding taxable period(s) with respect to
which IRS Form 1065 Schedule K-1s have not been filed by the Partnership shall
be reallocated (A) to the General Partner in accordance with its Percentage
Interest and (B) to all Unitholders holding Series A Preferred Units, Pro Rata,
a percentage equal to 100% less the General Partner's Percentage Interest, until
the Capital Account in respect of each such Outstanding Series A Preferred Unit
is equal to the Series A Liquidation Value (and no other allocation pursuant to
this Agreement shall reverse the effect of such allocation).
 

 
122
 
 



Section 12.5  
Cancellation of Certificate of Limited Partnership.

 
    Upon the completion of the distribution of Partnership cash and property as
provided in Section 12.4 in connection with the liquidation of the Partnership,
the Certificate of Limited Partnership and all qualifications of the Partnership
as a foreign limited partnership in jurisdictions other than the State of
Delaware shall be canceled and such other actions as may be necessary to
terminate the Partnership shall be taken.
 
Section 12.6  
Return of Contributions.

 
    The General Partner shall not be personally liable for, and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate, the return of the Capital Contributions of the Limited
Partners or Unitholders, or any portion thereof, it being expressly understood
that any such return shall be made solely from Partnership assets.
 
Section 12.7 
Waiver of Partition.

 
    To the maximum extent permitted by law, each Partner hereby waives any right
to partition of the Partnership property.
 
Section 12.8  
Capital Account Restoration.

 
    No Limited Partner shall have any obligation to restore any negative balance
in its Capital Account upon liquidation of the Partnership. The General Partner
shall be obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable year of
the Partnership during which such liquidation occurs, or, if later, within 90
days after the date of such liquidation.
 

 
123
 
 



ARTICLE XIII
 
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
 
Section 13.1  
Amendments to be Adopted Solely by the General Partner.

 
    Except as set forth in Section 5.12(b), each Partner agrees that the General
Partner, without the approval of any Partner, may amend any provision of this
Agreement and execute, swear to, acknowledge, deliver, file and record whatever
documents may be required in connection therewith, to reflect:
 
    (a) a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership;
 
    (b) admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;
 
    (c) a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;
 
    (d) a change that the General Partner determines, (i) does not adversely
affect in any material respect the Limited Partners (considered as a whole or
any particular class of Partnership Interests as compared to other classes of
Partnership Interests), (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or (B)
facilitate the trading of the Units (including the division of any class or
classes of Outstanding Units into different classes to facilitate uniformity of
tax consequences within such classes of Units) or comply with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the General Partner
pursuant to Section 5.9 or (iv) is required to effect the intent expressed in
the Registration Statement or the intent of the provisions of this Agreement or
is otherwise contemplated by this Agreement;
 
    (e) a change in the fiscal year or taxable year of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable year of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;
 

 
124
 
 



    (f) an amendment that is necessary, in the Opinion of Counsel, to prevent
the Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;
 
    (g) an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization or issuance of any class or
series of Partnership Securities pursuant to Section 5.6, including any
amendment that the General Partner determines is necessary or appropriate in
connection with (i) the adjustments of the Minimum Quarterly Distribution, First
Target Distribution, Second Target Distribution and Third Target Distribution
pursuant to the provisions of Section 5.11, (ii) the implementation of the
provisions of Section 5.11 or (iii) any modifications to the Incentive
Distribution Rights made in connection with the issuance of Partnership
Securities pursuant to Section 5.6, provided that, with respect to this clause
(iii), the modifications to the Incentive Distribution Rights and the related
issuance of Partnership Securities have received Special Approval;
 
    (h) any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;
 
    (i) an amendment effected, necessitated or contemplated by a Merger
Agreement approved in accordance with Section 14.3;
 
    (j) an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4;
 
    (k) a merger, conveyance or conversion pursuant to Section 14.3(d); or
 
    (l) any other amendments substantially similar to the foregoing.
 

 
125
 
 



Section 13.2  
Amendment Procedures.

 
    Except as provided in Section 13.1 and Section 13.3, all amendments to this
Agreement shall be made in accordance with the requirements contained in this
Section 13.2. Amendments to this Agreement may be proposed only by the General
Partner; provided, however, that to the fullest extent permitted by law, the
General Partner shall have no duty or obligation to propose any amendment to
this Agreement and may decline to do so free of any fiduciary duty or obligation
whatsoever to the Partnership or any Limited Partner and, in declining to
propose an amendment, to the fullest extent permitted by law shall not be
required to act in good faith or pursuant to any other standard imposed by this
Agreement, any Group Member Agreement, any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity. A
proposed amendment shall be effective upon its approval by the General Partner
and the holders of a Unit Majority, unless a greater or different percentage is
required under this Agreement or by Delaware law. Each proposed amendment that
requires the approval of the holders of a specified percentage of Outstanding
Units shall be set forth in a writing that contains the text of the proposed
amendment. If such an amendment is proposed, the General Partner shall seek the
written approval of the requisite percentage of Outstanding Units or call a
meeting of the Unitholders to consider and vote on such proposed amendment. The
General Partner shall notify all Record Holders upon final adoption of any such
proposed amendments.
 
Section 13.3  
Amendment Requirements.

 
    (a) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) required to take any
action shall be amended, altered, changed, repealed or rescinded in any respect
that would have the effect of reducing such voting percentage unless such
amendment is approved by the written consent or the affirmative vote of holders
of Outstanding Units whose aggregate Outstanding Units constitute not less than
the voting requirement sought to be reduced.
 
    (b) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c), or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General
Partner or any of its Affiliates without its consent, which consent may be given
or withheld at its option.
 
    (c) Except as provided in Section 14.3, and without limitation of the
General Partner’s authority to adopt amendments to this Agreement without the
approval of any Partners as contemplated in Section 13.1, any amendment that
would have a material adverse effect on the rights or preferences of any class
of Partnership Interests in relation to other classes of Partnership Interests
must be approved by the holders of not less than a majority of the Outstanding
Partnership Interests of the class affected, without limiting the effect of
Section 5.12(b).
 

 
126
 
 

 
    (d) Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by Section
14.3(b), no amendments shall become effective without the approval of the
holders of at least 90% of the Outstanding Units voting as a single class unless
the Partnership obtains an Opinion of Counsel to the effect that such amendment
will not affect the limited liability of any Limited Partner under applicable
partnership law of the state under whose laws the Partnership is organized.
 
    (e) Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.
 
Section 13.4  
Special Meetings.

 
    All acts of Limited Partners to be taken pursuant to this Agreement shall be
taken in the manner provided in this Article XIII. Special meetings of the
Limited Partners may be called by the General Partner or by Limited Partners
owning 20% or more of the Outstanding Units of the class or classes for which a
meeting is proposed. Limited Partners shall call a special meeting by delivering
to the General Partner one or more requests in writing stating that the signing
Limited Partners wish to call a special meeting and indicating the general or
specific purposes for which the special meeting is to be called. Within 60 days
after receipt of such a call from Limited Partners or within such greater time
as may be reasonably necessary for the Partnership to comply with any statutes,
rules, regulations, listing agreements or similar requirements governing the
holding of a meeting or the solicitation of proxies for use at such a meeting,
the General Partner shall send a notice of the meeting to the Limited Partners
either directly or indirectly through the Transfer Agent. A meeting shall be
held at a time and place determined by the General Partner on a date not less
than 10 days nor more than 60 days after the time notice of the meeting is given
as provided in Section 16.1. Limited Partners shall not vote on matters that
would cause the Limited Partners to be deemed to be taking part in the
management and control of the business and affairs of the Partnership so as to
jeopardize the Limited Partners’ limited liability under the Delaware Act or the
law of any other state in which the Partnership is qualified to do business.
 
Section 13.5 
Notice of a Meeting.

 
    Notice of a meeting called pursuant to Section 13.4 shall be given to the
Record Holders of the class or classes of Units for which a meeting is proposed
in writing by mail or other means of written communication in accordance with
Section 16.1. The notice shall be deemed to have been given at the time when
deposited in the mail or sent by other means of written communication.
 

 
127
 
 



Section 13.6  
Record Date.

 
    For purposes of determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners or to give approvals without a meeting
as provided in Section 13.11 the General Partner may set a Record Date, which
shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Units are listed
or admitted to trading, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange shall govern) or (b) in the
event that approvals are sought without a meeting, the date by which Limited
Partners are requested in writing by the General Partner to give such approvals.
If the General Partner does not set a Record Date, then (a) the Record Date for
determining the Limited Partners entitled to notice of or to vote at a meeting
of the Limited Partners shall be the close of business on the day next preceding
the day on which notice is given, and (b) the Record Date for determining the
Limited Partners entitled to give approvals without a meeting shall be the date
the first written approval is deposited with the Partnership in care of the
General Partner in accordance with Section 13.11.
 
Section 13.7 
Adjournment.

 
    When a meeting is adjourned to another time or place, notice need not be
given of the adjourned meeting and a new Record Date need not be fixed, if the
time and place thereof are announced at the meeting at which the adjournment is
taken, unless such adjournment shall be for more than 45 days. At the adjourned
meeting, the Partnership may transact any business which might have been
transacted at the original meeting. If the adjournment is for more than 45 days
or if a new Record Date is fixed for the adjourned meeting, a notice of the
adjourned meeting shall be given in accordance with this Article XIII.
 
Section 13.8 
Waiver of Notice; Approval of Meeting.

 
    The transactions of any meeting of Limited Partners, however called and
noticed, and whenever held, shall be as valid as if it had occurred at a meeting
duly held after regular call and notice, if a quorum is present either in person
or by proxy. Attendance of a Limited Partner at a meeting shall constitute a
waiver of notice of the meeting, except when the Limited Partner attends the
meeting for the express purpose of objecting, at the beginning of the meeting,
to the transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove the consideration of matters required to be included in the notice
of the meeting, but not so included, if the disapproval is expressly made at the
meeting.
 

 
128
 
 



Section 13.9  
Quorum and Voting.

 
    The holders of a majority of the Outstanding Units of the class or classes
for which a meeting has been called (including Outstanding Units deemed owned by
the General Partner) represented in person or by proxy shall constitute a quorum
at a meeting of Limited Partners of such class or classes unless any such action
by the Limited Partners requires approval by holders of a greater percentage of
such Units, in which case the quorum shall be such greater percentage. At any
meeting of the Limited Partners duly called and held in accordance with this
Agreement at which a quorum is present, the act of Limited Partners holding
Outstanding Units that in the aggregate represent a majority of the Outstanding
Units entitled to vote and be present in person or by proxy at such meeting
shall be deemed to constitute the act of all Limited Partners, unless a greater
or different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such greater
or different percentage shall be required. The Limited Partners present at a
duly called or held meeting at which a quorum is present may continue to
transact business until adjournment, notwithstanding the withdrawal of enough
Limited Partners to leave less than a quorum, if any action taken (other than
adjournment) is approved by the required percentage of Outstanding Units
specified in this Agreement (including Outstanding Units deemed owned by the
General Partner). In the absence of a quorum any meeting of Limited Partners may
be adjourned from time to time by the affirmative vote of holders of at least a
majority of the Outstanding Units entitled to vote at such meeting (including
Outstanding Units deemed owned by the General Partner) represented either in
person or by proxy, but no other business may be transacted, except as provided
in Section 13.7.
 
Section 13.10 
Conduct of a Meeting.

 
    The General Partner shall have full power and authority concerning the
manner of conducting any meeting of the Limited Partners or solicitation of
approvals in writing, including the determination of Persons entitled to vote,
the existence of a quorum, the satisfaction of the requirements of Section 13.4,
the conduct of voting, the validity and effect of any proxies and the
determination of any controversies, votes or challenges arising in connection
with or during the meeting or voting. The General Partner shall designate a
Person to serve as chairman of any meeting and shall further designate a Person
to take the minutes of any meeting. All minutes shall be kept with the records
of the Partnership maintained by the General Partner. The General Partner may
make such other regulations consistent with applicable law and this Agreement as
it may deem advisable concerning the conduct of any meeting of the Limited
Partners or solicitation of approvals in writing, including regulations in
regard to the appointment of proxies, the appointment and duties of inspectors
of votes and approvals, the submission and examination of proxies and other
evidence of the right to vote, and the revocation of approvals in writing.
 

 
129
 
 



Section 13.11  
Action Without a Meeting.

 
    If authorized by the General Partner, any action that may be taken at a
meeting of the Limited Partners may be taken without a meeting if an approval in
writing setting forth the action so taken is signed by Limited Partners owning
not less than the minimum percentage of the Outstanding Units (including Units
deemed owned by the General Partner) that would be necessary to authorize or
take such action at a meeting at which all the Limited Partners were present and
voted (unless such provision conflicts with any rule, regulation, guideline or
requirement of any National Securities Exchange on which the Units are listed or
admitted to trading, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange shall govern). Prompt notice of
the taking of action without a meeting shall be given to the Limited Partners
who have not approved in writing. The General Partner may specify that any
written ballot submitted to Limited Partners for the purpose of taking any
action without a meeting shall be returned to the Partnership within the time
period, which shall be not less than 20 days, specified by the General Partner.
If a ballot returned to the Partnership does not vote all of the Units held by
the Limited Partners, the Partnership shall be deemed to have failed to receive
a ballot for the Units that were not voted. If approval of the taking of any
action by the Limited Partners is solicited by any Person other than by or on
behalf of the General Partner, the written approvals shall have no force and
effect unless and until (a) they are deposited with the Partnership in care of
the General Partner, (b) approvals sufficient to take the action proposed are
dated as of a date not more than 90 days prior to the date sufficient approvals
are deposited with the Partnership and (c) an Opinion of Counsel is delivered to
the General Partner to the effect that the exercise of such right and the action
proposed to be taken with respect to any particular matter (i) will not cause
the Limited Partners to be deemed to be taking part in the management and
control of the business and affairs of the Partnership so as to jeopardize the
Limited Partners’ limited liability, and (ii) is otherwise permissible under the
state statutes then governing the rights, duties and liabilities of the
Partnership and the Partners.
 
Section 13.12  
Right to Vote and Related Matters.

 
    (a) Only those Record Holders of the Units on the Record Date set pursuant
to Section 13.6 (and also subject to the limitations contained in the definition
of “Outstanding”) shall be entitled to notice of, and to vote at, a meeting of
Limited Partners or to act with respect to matters as to which the holders of
the Outstanding Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding Units
shall be deemed to be references to the votes or acts of the Record Holders of
such Outstanding Units.
 
    (b) With respect to Units that are held for a Person’s account by another
Person (such as a broker, dealer, bank, trust company or clearing corporation,
or an agent of any of the foregoing), in whose name such Units are registered,
such other Person shall, in exercising the voting rights in respect of such
Units on any matter, and unless the arrangement between such Persons provides
otherwise, vote such Units in favor of, and at the direction of, the Person who
is the beneficial owner, and the Partnership shall be entitled to assume it is
so acting without further inquiry. The provisions of this Section 13.12(b) (as
well as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.
 

 
130
 
 



ARTICLE XIV
 
MERGER, CONSOLIDATION OR CONVERSION
 
Section 14.1 
Authority.

 
    The Partnership may merge or consolidate with or into one or more
corporations, limited liability companies, statutory trusts or associations,
real estate investment trusts, common law trusts or unincorporated businesses,
including a partnership (whether general or limited (including a limited
liability partnership)) or convert into any such entity, whether such entity is
formed under the laws of the State of Delaware or any other state of the United
States of America, pursuant to a written plan of merger or consolidation
(“Merger Agreement”) or a written plan of conversion (“Plan of Conversion”), as
the case may be, in accordance with this Article XIV.
 
Section 14.2  
Procedure for Merger, Consolidation or Conversion.

 
    (a) Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any fiduciary duty or
obligation whatsoever to the Partnership, any Limited Partner and, in declining
to consent to a merger, consolidation or conversion, shall not be required to
act in good faith or pursuant to any other standard imposed by this Agreement,
any other agreement contemplated hereby or under the Act or any other law, rule
or regulation or at equity.
 
    (b) If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:
 
    (i) name and state of domicile of each of the business entities proposing to
merge or consolidate;
 
    (ii) the name and state of domicile of the business entity that is to
survive the proposed merger or consolidation (the “Surviving Business Entity”);
 
    (iii) the terms and conditions of the proposed merger or consolidation;
 

 
131
 
 



    (iv) the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (i) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights, and (ii) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;
 
    (v) a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
 
    (vi) the effective time of the merger, which may be the date of the filing
of the certificate of merger pursuant to Section 14.4 or a later date specified
in or determinable in accordance with the Merger Agreement (provided, that if
the effective time of the merger is to be later than the date of the filing of
such certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and
 
    (vii) such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.
 
    (c) If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:
 
    (i) the name of the converting entity and the converted entity;
 
    (ii) a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
 

 
132
 
 



    (iii) a statement as to the type of entity that the converted entity is to
be and the state or country under the laws of which the converted entity is to
be incorporated, formed or organized;
 
    (iv) the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;
 
    (v) in an attachment or exhibit, the certificate of limited partnership of
the Partnership; and
 
    (vi) in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
 
    (vii) the effective time of the conversion, which may be the date of the
filing of the articles of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided, that if the
effective time of the conversion is to be later than the date of the filing of
such articles of conversion, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such articles of conversion and
stated therein); and
 
    (viii) such other provisions with respect to the proposed conversion that
the General Partner determines to be necessary or appropriate.
 
Section 14.3  
Approval by Limited Partners.

 
    (a) Except as provided in Section 14.3(d), the General Partner, upon its
approval of the Merger Agreement or the Plan of Conversion, as the case may be,
shall direct that the Merger Agreement or the Plan of Conversion, as applicable,
be submitted to a vote of Limited Partners, whether at a special meeting or by
written consent, in either case in accordance with the requirements of Article
XIII. A copy or a summary of the Merger Agreement or the Plan of Conversion, as
the case may be, shall be included in or enclosed with the notice of a special
meeting or the written consent.
 
    (b) Except as provided in Section 14.3(d), the Merger Agreement or Plan of
Conversion, as the case may be, shall be approved upon receiving the affirmative
vote or consent of the holders of a Unit Majority.
 
    (c) Except as provided in Section 14.3(d), after such approval by vote or
consent of the Limited Partners, and at any time prior to the filing of the
certificate of merger or articles of conversion pursuant to Section 14.4, the
merger, consolidation or conversion may be abandoned pursuant to provisions
therefor, if any, set forth in the Merger Agreement or Plan of Conversion, as
the case may be.
 

 
133
 
 



    (d) Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of the limited liability of any Limited Partner
or cause the Partnership to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not previously treated as such), (ii) the sole purpose
of such conversion, merger, or conveyance is to effect a mere change in the
legal form of the Partnership into another limited liability entity and (iii)
the governing instruments of the new entity provide the Limited Partners and the
General Partner with the same rights and obligations as are herein contained.
 
    (e) Additionally, notwithstanding anything else contained in this Article
XIV or in this Agreement, the General Partner is permitted, without Limited
Partner approval, to merge or consolidate the Partnership with or into another
entity if (A) the General Partner has received an Opinion of Counsel that the
merger or consolidation, as the case may be, would not result in the loss of the
limited liability of any Limited Partner or cause the Partnership to be treated
as an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to the extent not previously treated as such),
(B) the merger or consolidation would not result in an amendment to the
Partnership Agreement, other than any amendments that could be adopted pursuant
to Section 13.1, (C) the Partnership is the Surviving Business Entity in such
merger or consolidation, (D) each Unit outstanding immediately prior to the
effective date of the merger or consolidation is to be an identical Unit of the
Partnership after the effective date of the merger or consolidation, and (E) the
number of Partnership Securities to be issued by the Partnership in such merger
or consolidation do not exceed 20% of the Partnership Securities Outstanding
immediately prior to the effective date of such merger or consolidation.
 
    (f) Pursuant to Section 17-211(g) of the Delaware Act, an agreement of
merger or consolidation approved in accordance with this Article XIV may (a)
effect any amendment to this Agreement or (b) effect the adoption of a new
partnership agreement for the Partnership if it is the Surviving Business
Entity. Any such amendment or adoption made pursuant to this Section 14.3 shall
be effective at the effective time or date of the merger or consolidation.
 
Section 14.4  
Certificate of Merger or Articles of Conversion.

 
    Upon the required approval by the General Partner and the Unitholders of a
Merger Agreement or the Plan of Conversion, as the case may be, a certificate of
merger or articles of conversion, as applicable, shall be executed and filed
with the Secretary of State of the State of Delaware in conformity with the
requirements of the Delaware Act.
 

 
134
 
 



Section 14.5  
Effect of Merger, Consolidation or Conversion.

 
    (a) At the effective time of the certificate of merger:
 
    (i) all of the rights, privileges and powers of each of the business
entities that has merged or consolidated, and all property, real, personal and
mixed, and all debts due to any of those business entities and all other things
and causes of action belonging to each of those business entities, shall be
vested in the Surviving Business Entity and after the merger or consolidation
shall be the property of the Surviving Business Entity to the extent they were
of each constituent business entity;
 
    (ii) the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
 
    (iii) all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
 
    (iv) all debts, liabilities and duties of those constituent business
entities shall attach to the Surviving Business Entity and may be enforced
against it to the same extent as if the debts, liabilities and duties had been
incurred or contracted by it.
 
    (b) At the effective time of the articles of conversion:
 
    (i) the Partnership shall continue to exist, without interruption, but in
the organizational form of the converted entity rather than in its prior
organizational form;
 
    (ii) all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;
 
    (iii) all liabilities and obligations of the Partnership shall continue to
be liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
 

 
135
 
 



    (iv) all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;
 
    (v) a proceeding pending by or against the Partnership or by or against any
of Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
partners without any need for substitution of parties; and
 
    (vi) the Partnership Units that are to be converted into partnership
interests, shares, evidences of ownership, or other securities in the converted
entity as provided in the plan of conversion shall be so converted, and Partners
shall be entitled only to the rights provided in the Plan of Conversion.
 

 
136
 
 



ARTICLE XV
 
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
 
Section 15.1  
Right to Acquire Limited Partner Interests.

 
    (a) Notwithstanding any other provision of this Agreement, if at any time
the General Partner and its Affiliates hold more than 80% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right, which right it may assign and transfer in whole or in part to
the Partnership or any Affiliate of the General Partner, exercisable at its
option, to purchase all, but not less than all, of such Limited Partner
Interests of such class then Outstanding held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three days prior to the date that the notice described in Section
15.1(b) is mailed and (y) the highest price paid by the General Partner or any
of its Affiliates for any such Limited Partner Interest of such class purchased
during the 90-day period preceding the date that the notice described in Section
15.1(b) is mailed. As used in this Agreement, (i) “Current Market Price” as of
any date of any class of Limited Partner Interests means the average of the
daily Closing Prices (as hereinafter defined) per Limited Partner Interest of
such class for the 20 consecutive Trading Days (as hereinafter defined)
immediately prior to such date; (ii) “Closing Price” for any day means the last
sale price on such day, regular way, or in case no such sale takes place on such
day, the average of the closing bid and asked prices on such day, regular way,
as reported in the principal consolidated transaction reporting system with
respect to securities listed on the principal National Securities Exchange
(other than the Nasdaq Stock Market) on which such Limited Partner Interests are
listed or admitted to trading or, if such Limited Partner Interests of such
class are not listed or admitted to trading on any National Securities Exchange
(other than the Nasdaq Stock Market), the last quoted price on such day or, if
not so quoted, the average of the high bid and low asked prices on such day in
the over-the-counter market, as reported by the Nasdaq Stock Market or such
other system then in use, or, if on any such day such Limited Partner Interests
of such class are not quoted by any such organization, the average of the
closing bid and asked prices on such day as furnished by a professional market
maker making a market in such Limited Partner Interests of such class selected
by the General Partner, or if on any such day no market maker is making a market
in such Limited Partner Interests of such class, the fair value of such Limited
Partner Interests on such day as determined by the General Partner; and (iii)
“Trading Day” means a day on which the principal National Securities Exchange on
which such Limited Partner Interests of any class are listed or admitted for
trading is open for the transaction of business or, if Limited Partner Interests
of a class are not listed or admitted for trading on any National Securities
Exchange, a day on which banking institutions in New York City generally are
open.
 

 
137
 
 

 
    (b) If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a copy of such Notice of
Election to Purchase to the Record Holders of Limited Partner Interests of such
class (as of a Record Date selected by the General Partner) at least 10, but not
more than 60, days prior to the Purchase Date. Such Notice of Election to
Purchase shall also be published for a period of at least three consecutive days
in at least two daily newspapers of general circulation printed in the English
language and published in the Borough of Manhattan, New York. The Notice of
Election to Purchase shall specify the Purchase Date and the price (determined
in accordance with Section 15.1(a)) at which Limited Partner Interests will be
purchased and state that the General Partner, its Affiliate or the Partnership,
as the case may be, elects to purchase such Limited Partner Interests, upon
surrender of Certificates representing such Limited Partner Interests in
exchange for payment, at such office or offices of the Transfer Agent as the
Transfer Agent may specify, or as may be required by any National Securities
Exchange on which such Limited Partner Interests are listed. Any such Notice of
Election to Purchase mailed to a Record Holder of Limited Partner Interests at
his address as reflected in the records of the Transfer Agent shall be
conclusively presumed to have been given regardless of whether the owner
receives such notice. On or prior to the Purchase Date, the General Partner, its
Affiliate or the Partnership, as the case may be, shall deposit with the
Transfer Agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Limited Partner Interests to be purchased in accordance with this
Section 15.1. If the Notice of Election to Purchase shall have been duly given
as aforesaid at least 10 days prior to the Purchase Date, and if on or prior to
the Purchase Date the deposit described in the preceding sentence has been made
for the benefit of the holders of Limited Partner Interests subject to purchase
as provided herein, then from and after the Purchase Date, notwithstanding that
any Certificate shall not have been surrendered for purchase, all rights of the
holders of such Limited Partner Interests (including any rights pursuant to
Article IV, Article V, Article VI, and Article XII) shall thereupon cease,
except the right to receive the purchase price (determined in accordance with
Section 15.1(a)) for Limited Partner Interests therefor, without interest, upon
surrender to the Transfer Agent of the Certificates representing such Limited
Partner Interests, and such Limited Partner Interests shall thereupon be deemed
to be transferred to the General Partner, its Affiliate or the Partnership, as
the case may be, on the record books of the Transfer Agent and the Partnership,
and the General Partner or any Affiliate of the General Partner, or the
Partnership, as the case may be, shall be deemed to be the owner of all such
Limited Partner Interests from and after the Purchase Date and shall have all
rights as the owner of such Limited Partner Interests (including all rights as
owner of such Limited Partner Interests pursuant to Article IV, Article V,
Article VI and Article XII).
 
    (c) At any time from and after the Purchase Date, a holder of an Outstanding
Limited Partner Interest subject to purchase as provided in this Section 15.1
may surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in Section
15.1(a), therefor, without interest thereon.
 

 
138
 
 



ARTICLE XVI
 
GENERAL PROVISIONS
 
Section 16.1  
Addresses and Notices; Written Communications.

 
    (a) Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Partner under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner at the address described below. Any notice, payment or report to be
given or made to a Partner hereunder shall be deemed conclusively to have been
given or made, and the obligation to give such notice or report or to make such
payment shall be deemed conclusively to have been fully satisfied, upon sending
of such notice, payment or report to the Record Holder of such Partnership
Securities at his address as shown on the records of the Transfer Agent or as
otherwise shown on the records of the Partnership, regardless of any claim of
any Person who may have an interest in such Partnership Securities by reason of
any assignment or otherwise. An affidavit or certificate of making of any
notice, payment or report in accordance with the provisions of this Section 16.1
executed by the General Partner, the Transfer Agent or the mailing organization
shall be prima facie evidence of the giving or making of such notice, payment or
report. If any notice, payment or report addressed to a Record Holder at the
address of such Record Holder appearing on the books and records of the Transfer
Agent or the Partnership is returned by the United States Postal Service marked
to indicate that the United States Postal Service is unable to deliver it, such
notice, payment or report and any subsequent notices, payments and reports shall
be deemed to have been duly given or made without further mailing (until such
time as such Record Holder or another Person notifies the Transfer Agent or the
Partnership of a change in his address) if they are available for the Partner at
the principal office of the Partnership for a period of one year from the date
of the giving or making of such notice, payment or report to the other Partners.
Any notice to the Partnership shall be deemed given if received by the General
Partner at the principal office of the Partnership designated pursuant to
Section 2.3. The General Partner may rely and shall be protected in relying on
any notice or other document from a Partner or other Person if believed by it to
be genuine.
 
    (b) The terms “in writing”, “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.
 
Section 16.2  
Further Action.

 
    The parties shall execute and deliver all documents, provide all information
and take or refrain from taking action as may be necessary or appropriate to
achieve the purposes of this Agreement.
 

 
139
 
 



Section 16.3  
Binding Effect.

 
    This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
 
Section 16.4  
Integration.

 
    This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
 
Section 16.5  
Creditors.

 
    None of the provisions of this Agreement shall be for the benefit of, or
shall be enforceable by, any creditor of the Partnership.
 
Section 16.6  
Waiver.

 
    No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach of any other covenant, duty, agreement or condition.
 
Section 16.7  
Third-Party Beneficiaries.

 
    Each Partner agrees that any Indemnitee shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Indemnitee.
 
Section 16.8  
Counterparts.

 
    This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto or, in the case of a Person acquiring a Limited Partner
Interest, pursuant to Section 10.1(a) without execution hereto.
 
Section 16.9 
Applicable Law.

 
    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.
 

 
140
 
 



Section 16.10 
Invalidity of Provisions.

 
    If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
 
Section 16.11 
Consent of Partners.

 
    Each Partner hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Partners, such action may be so taken upon
the concurrence of less than all of the Partners and each Partner shall be bound
by the results of such action.
 
Section 16.12 
Facsimile Signatures.

 
    The use of facsimile signatures affixed in the name and on behalf of the
transfer agent and registrar of the Partnership on certificates representing
Common Units is expressly permitted by this Agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]
 

 
141
 
 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
 
BLUEKNIGHT ENERGY PARTNERS G.P., L.L.C.
       
By:
 
Name:
 
Title:
 
   
LIMITED PARTNERS:
   
All Limited Partners now and hereafter admitted as Limited Partners of the
Partnership, pursuant to powers of attorney now and hereafter executed in favor
of, and granted and delivered to the General Partner.
       
BLUEKNIGHT ENERGY PARTNERS G.P., L.L.C.
General Partner, as attorney-in-fact for the Limited Partners pursuant to the
Powers of Attorney granted pursuant to Section 2.6.
       
By:
 
Name:
 
Title:
 


 
 
 
 

EXHIBIT A
to the Third Amended and Restated
Agreement of Limited Partnership of
Blueknight Energy Partners, L.P.


Certificate Evidencing Common Units
Representing Limited Partner Interests in
Blueknight Energy Partners, L.P.


 


No. __________
__________ Common Units

  
    In accordance with Section 4.1 of the Third Amended and Restated Agreement
of Limited Partnership of Blueknight Energy Partners, L.P., as amended,
supplemented or restated from time to time (the “Partnership Agreement”),
Blueknight Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”), hereby certifies that (the “Holder”) is the registered owner of
Common Units representing limited partner interests in the Partnership (the
“Common Units”) transferable on the books of the Partnership, in person or by
duly authorized attorney, upon surrender of this Certificate properly endorsed.
The rights, preferences and limitations of the Common Units are set forth in,
and this Certificate and the Common Units represented hereby are issued and
shall in all respects be subject to the terms and provisions of, the Partnership
Agreement. Copies of the Partnership Agreement are on file at, and will be
furnished without charge on delivery of written request to the Partnership at,
the principal office of the Partnership located at 6120 South Yale Avenue, Suite
500, Tulsa, Oklahoma 74136. Capitalized terms used herein but not defined shall
have the meanings given them in the Partnership Agreement.
 

 
 
A-1
 
 

 
    THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF BLUEKNIGHT
ENERGY PARTNERS, L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE
EXISTENCE OR QUALIFICATION OF BLUEKNIGHT ENERGY PARTNERS, L.P. UNDER THE LAWS OF
THE STATE OF DELAWARE, OR (C) CAUSE BLUEKNIGHT ENERGY PARTNERS, L.P. TO BE
TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED). BLUEKNIGHT ENERGY PARTNERS, G.P., L.L.C., THE GENERAL PARTNER OF
BLUEKNIGHT ENERGY PARTNERS, L.P., MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF BLUEKNIGHT ENERGY
PARTNERS, L.P. BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE
AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE
SHALL NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY
ENTERED INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH
THIS SECURITY IS LISTED OR ADMITTED TO TRADING.
 
    The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (iii) granted the powers of attorney provided for in the
Partnership Agreement and (iv) made the waivers and given the consents and
approvals contained in the Partnership Agreement.
 

 
 
A-2
 
 



This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.
 


Dated:_______________
   
Blueknight Energy Partners, L.P.
     
By:
Blueknight Energy Partners G.P., L.L.C.
               
By:
         
President and Chief Executive Officer
               
By:
         
Secretary
         
Countersigned and Registered by:
     
American Stock Transfer & Trust Company
     
as Transfer Agent and Registrar
     
By:
       



 
 
A-3
 
 

[Reverse of Certificate]
 
ABBREVIATIONS
    The following abbreviations, when used in the inscription on the face of
this Certificate, shall be construed as follows according to applicable laws or
regulations:
 


TEN COM -
as tenants in common
UNIF GIFT/TRANSFERS MIN ACT
TEN ENT -
as tenants by the entireties
 
Custodian
 
   
(Cust)
 
(Minor)
JT TEN -
as joint tenants with right of survivorship and not as tenants in common
under Uniform Gifts/Transfers to CD Minors Act (State)


    Additional abbreviations, though not in the above list, may also be used.
 


 

 
 
 
A-4
 
 

ASSIGNMENT OF COMMON UNITS OF
BLUEKNIGHT ENERGY PARTNERS, L.P.
 
FOR VALUE RECEIVED, __________ hereby assigns, conveys, sells and transfers unto

 

                       
(Please print or typewrite name and address of assignee)
(Please insert Social Security or other identifying number of assignee)
               
__________ Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint __________ as its attorney-in-fact with full power of
substitution to transfer the same on the books of Blueknight Energy Partners,
L.P.
       
Date: ___________________
 
NOTE:
The signature to any endorsement hereon must correspond with the name as written
upon the face of this Certificate in every particular, without alteration,
enlargement or change.
                 THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR
INSTITUTION (BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT
UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM),
PURSUANT TO S.E.C. RULE 17Ad-15    
(Signature)
                 
(Signature)
               




 
 
A-5
 
 